Exhibit 10.2

 

CREDIT AGREEMENT

 

dated as of

 

August 31, 2017

 

among

 

SP HOLDCO I, INC.,
as Holdings,

 

SURGERY CENTER HOLDINGS, INC.,
as the Borrower,

 

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME,

 

THE LENDERS PARTY HERETO

 

and

 

JEFFERIES FINANCE LLC,
as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

JEFFERIES FINANCE LLC

and
KKR CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

PAGE

 

 

ARTICLE 1

 

 

DEFINITIONS

1

 

 

Section 1.01. Defined Terms

1

Section 1.02. Other Interpretive Provisions

60

Section 1.03. Accounting Terms

61

Section 1.04. Rounding

61

Section 1.05. References to Agreements, Laws, Etc.

61

Section 1.06. Times of Day

61

Section 1.07. Timing of Payment of Performance

61

Section 1.08. Cumulative Credit Transactions

62

Section 1.09. Pro Forma Calculations

62

Section 1.10. Certain Accounting Matters

64

Section 1.11. Classification of Loans and Borrowings

65

Section 1.12. Currency Equivalents Generally

65

Section 1.13. Excluded Swap Obligations

65

 

 

ARTICLE 2

 

 

THE CREDITS

66

 

 

Section 2.01. Commitments

66

Section 2.02. Loans

66

Section 2.03. Borrowing Procedure

67

Section 2.04. Evidence of Debt; Repayment of Loans

68

Section 2.05. Fees

68

Section 2.06. Interest on Loans

69

Section 2.07. Default Interest

70

Section 2.08. Alternate Rate of Interest

70

Section 2.09. Termination and Reduction of Commitments

70

Section 2.10. Conversion and Continuation of Borrowings

71

Section 2.11. Repayment of Term Borrowings

72

Section 2.12. Voluntary Prepayments

73

Section 2.13. Mandatory Prepayments

73

Section 2.14. Pro Rata Treatment

76

Section 2.15. Sharing of Setoffs

77

Section 2.16. Payments

77

Section 2.17. Letters of Credit

78

Section 2.18 Defaulting Lenders

84

Section 2.19. Incremental Credit Extensions

86

Section 2.20. Refinancing Amendments

89

Section 2.21. Extension of Loans

91

 

i

--------------------------------------------------------------------------------


 

ARTICLE 3

 

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

93

 

 

Section 3.01. Taxes

93

Section 3.02. Illegality

97

Section 3.03. [Reserved]

97

Section 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Loans

98

Section 3.05. Funding Losses

99

Section 3.06. Matters Applicable to all Requests for Compensation

99

Section 3.07. Replacement of Lenders under Certain Circumstances

100

Section 3.08. Survival

101

 

 

ARTICLE 4

 

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

102

 

 

Section 4.01. All Credit Extensions After The Closing Date

102

Section 4.02. First Credit Extension

102

 

 

ARTICLE 5

 

 

REPRESENTATIONS AND WARRANTIES

105

 

 

Section 5.01. Existence, Qualification and Power; Compliance with Laws

105

Section 5.02. Authorization; No Contravention

105

Section 5.03. Governmental Authorization; Other Consents

105

Section 5.04. Binding Effect

106

Section 5.05. Financial Statements; No Material Adverse Effect

106

Section 5.06. Litigation

107

Section 5.07. Compliance With Laws; No Default

107

Section 5.08. Ownership of Property; Liens; Casualty Events

107

Section 5.09. Environmental Matters

108

Section 5.10. Taxes

108

Section 5.11. ERISA Compliance, Etc.

108

Section 5.12. Subsidiaries

109

Section 5.13. Margin Regulations; Investment Company Act

109

Section 5.14. Disclosure

110

Section 5.15. Labor Matters

110

Section 5.16. Intellectual Property; Licenses, Etc.

110

Section 5.17. Solvency

111

Section 5.18. Subordination of Junior Financing

111

Section 5.19. Collateral Documents

111

Section 5.20. Compliance with Anti-Terrorism and Corruption Laws

112

Section 5.21. Use of Proceeds

113

Section 5.22. Insurance

113

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 6

 

 

AFFIRMATIVE COVENANTS

113

 

 

Section 6.01. Financial Statements, Reports, Etc.

113

Section 6.02. Certificates; Other Information

115

Section 6.03. Notices

116

Section 6.04. Payment of Obligations

117

Section 6.05. Preservation of Existence, Etc.

117

Section 6.06. Maintenance of Properties

117

Section 6.07. Maintenance of Insurance

117

Section 6.08. Compliance with Laws

118

Section 6.09. Books and Records

118

Section 6.10. Inspection Rights

118

Section 6.11. Additional Collateral; Additional Guarantors

119

Section 6.12. Compliance with Environmental Laws

120

Section 6.13. Further Assurances and Post-Closing Conditions

121

Section 6.14. Designation of Subsidiaries

121

Section 6.15. Maintenance of Ratings

122

Section 6.16. Use of Proceeds

122

 

 

ARTICLE 7

 

 

NEGATIVE COVENANTS

122

 

 

Section 7.01. Liens

122

Section 7.02. Investments

126

Section 7.03. Indebtedness

130

Section 7.04. Fundamental Changes

135

Section 7.05. Dispositions

137

Section 7.06. Restricted Payments

139

Section 7.07. Change in Nature of Business; Organization Documents

142

Section 7.08. Transactions with Affiliates

142

Section 7.09. Burdensome Agreements

144

Section 7.10. [Reserved]

145

Section 7.11. Maximum Total Leverage Ratio

145

Section 7.12. Fiscal Year

145

Section 7.13. Prepayments, Etc. of Indebtedness

145

Section 7.14. Permitted Activities

146

 

 

ARTICLE 8

 

 

EVENTS OF DEFAULT AND REMEDIES

146

 

 

Section 8.01. Events of Default

146

Section 8.02. Remedies Upon Event of Default

148

Section 8.03. Exclusion of Immaterial Subsidiaries

149

Section 8.04. Application of Funds

149

Section 8.05. Holdings’ Right to Cure

150

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 9

 

 

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

151

 

 

Section 9.01. Appointment

151

Section 9.02. Agent in Its Individual Capacity

151

Section 9.03. Exculpatory Provisions

152

Section 9.04. Reliance by Agent

152

Section 9.05. Delegation of Duties

153

Section 9.06. Successor Agent

153

Section 9.07. Non-Reliance on Agent and Other Lenders

154

Section 9.08. Name Agent

154

Section 9.09. Indemnification

154

Section 9.10. Withholding Taxes

154

Section 9.11. Lenders’ Representations, Warranties and Acknowledgements

155

Section 9.12. Collateral Documents and Guaranty

155

Section 9.13. Release of Collateral and Guarantees, Termination of Loan
Documents

156

 

 

ARTICLE 10

 

 

MISCELLANEOUS

158

 

 

Section 10.01. Notices; Electronic Communications

158

Section 10.02. Survival of Agreement

161

Section 10.03. Binding Effect

161

Section 10.04. Successors and Assigns

161

Section 10.05. Expenses; Indemnity

168

Section 10.06. Right of Setoff

170

Section 10.07. Governing Law

170

Section 10.08. Waivers; Amendment

171

Section 10.09. Interest Rate Limitation

174

Section 10.10. Entire Agreement

175

Section 10.11. WAIVER OF JURY TRIAL

175

Section 10.12. Severability

175

Section 10.13. Counterparts

175

Section 10.14. Headings

175

Section 10.15. Jurisdiction; Consent to Service of Process

176

Section 10.16. Confidentiality

176

Section 10.17. Lender Action

177

Section 10.18. USA PATRIOT Act Notice

177

Section 10.19. Collateral And Guaranty Matters

177

Section 10.20. Secured Hedge Agreements and Secured Cash Management Services
Obligations

177

Section 10.21. Payments Set Aside

178

Section 10.22. No Advisory or Fiduciary Responsibility

178

Section 10.23. Intercreditor Agreement

179

Section 10.24. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

179

 

iv

--------------------------------------------------------------------------------


 

ARTICLE 11

 

 

GUARANTEE

180

 

 

Section 11.01. The Guarantee

180

Section 11.02. Obligations Unconditional

180

Section 11.03. Certain Waivers, Etc.

181

Section 11.04. Reinstatement

181

Section 11.05. Subrogation; Subordination

182

Section 11.06. Remedies

182

Section 11.07. Instrument for the Payment of Money

182

Section 11.08. Continuing Guarantee

182

Section 11.09. General Limitation on Guarantee Obligations

182

Section 11.10. Release of Guarantors

182

Section 11.11. Right of Contribution

183

Section 11.12. Additional Guarantor Waivers and Agreements

183

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

1.01(a)

 

Subsidiary Guarantors

1.01(b)

 

Specified Subsidiaries

2.01

 

Lenders and Commitments

2.02

 

Issuing Bank Commitments

2.17

 

Existing Letters of Credit

4.02(d)

 

Local Counsel Opinions

5.05

 

Certain Liabilities

5.11

 

Plans or Multiemployer Plans

5.12

 

Subsidiaries and Other Equity Interests

5.15

 

Labor Matters

6.13(a)

 

Certain Post-Closing Documents

6.13(b)

 

Intellectual Property Post-Closing Matters

7.01(b)

 

Existing Liens

7.02(f)

 

Existing Investments

7.03(b)

 

Existing Indebtedness

7.05(k)

 

Dispositions

7.08

 

Transactions with Affiliates

 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Form of Administrative Questionnaire

Exhibit B-1

 

Form of Assignment and Acceptance (Standard)

Exhibit B-2

 

Form of Assignment and Acceptance (Affiliated Lenders)

Exhibit C

 

Form of Request for Credit Extension

Exhibit D

 

Form of Security Agreement

Exhibit E-1

 

Form of Global Intercompany Note

Exhibit E-2

 

Form of Promissory Note

Exhibit F

 

Form of Compliance Certificate

Exhibit G-1

 

Form of United States Tax Compliance Certificate

 

 

(For Non-U.S. Lenders that are not Partnerships)

Exhibit G-2

 

Form of United States Tax Compliance Certificate

 

 

(For Non-U.S. Lenders that are Partnerships)

Exhibit G-3

 

Form of United States Tax Compliance Certificate

 

 

(For Non-U.S. Participants that are not Partnerships)

Exhibit G-4

 

Form of United States Tax Compliance Certificate

 

 

(For Non-U.S. Participants that are Partnerships)

Exhibit H

 

Form of Solvency Certificate

Exhibit I-1

 

Form of Revolving Note

Exhibit I-2

 

Form of Term Note

Exhibit J

 

Auction Procedures

Exhibit K

 

Form of Letter of Credit Request

Exhibit L

 

Interest Election Request

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of August 31, 2017 (this “Agreement”), among SP
HOLDCO I, INC., a Delaware corporation (“Holdings”), SURGERY CENTER
HOLDINGS, INC., a Delaware corporation (the “Borrower”), the other Guarantors
party hereto from time to time, the Lenders (such term and each other
capitalized term used but not defined in this introductory statement having the
meaning given it in Article 1), JEFFERIES FINANCE LLC, as administrative agent
(in such capacity, including any successor thereto, the “Administrative Agent”)
for the Lenders and as collateral agent (in such capacity, including any
successor thereto, the “Collateral Agent”) for the Secured Parties, and
JEFFERIES FINANCE LLC and KKR CORPORATE LENDING LLC, as the Issuing Banks.

 

Pursuant to the Merger Agreement, the Borrower will acquire (the “Acquisition”)
all of the equity interests in NSH Holdco, Inc., a Delaware corporation (“NSH
Holdco”), on the Closing Date through a merger of SP Merger Sub, Inc., a
Delaware corporation, with and into NSH Holdco, with NSH Holdco being the
surviving corporation of such merger and becoming a wholly-owned subsidiary of
the Borrower on the Closing Date (the “Merger”).

 

In order to fund the total cash required to finance the Merger, to refinance or
repay, redeem, defease or otherwise discharge certain existing third party
indebtedness of the Company and its Subsidiaries and of the Borrower and its
Subsidiaries, and to pay related fees and expenses and other amounts
contemplated under the Merger Agreement (the “Aggregate Consideration”), (i) the
Lenders will extend credit to the Borrower in the form of Term Loans on the
Closing Date in an aggregate principal amount of $1,290,000,000, the proceeds of
which will be used as set forth herein, (ii) the Borrower will issue senior
unsecured notes in an aggregate principal amount of $370,000,000, the proceeds
of which will be used as set forth in the offering memorandum with respect
thereto and (iii) the Lenders will extend credit to the Borrower in the form of
a Revolving Facility in an aggregate principal amount of $75,000,000, the
proceeds of which will be used as set forth herein.

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

 

“2021 Unsecured Notes” shall mean the 8.875% senior unsecured notes due 2021
issued by the Borrower on March 31, 2016 in an initial aggregate principal
amount of $400,000,000.

 

“2021 Unsecured Notes Consent Solicitation” shall mean the Borrower’s
solicitation of consents to certain amendments to the 2021 Unsecured Notes
Indenture from holders of the 2021 Unsecured Notes pursuant to the Borrower’s
Consent Solicitation Statement, dated as of May 18, 2017, pursuant to which the
Borrower received consent from requisite holders of 2021 Unsecured Notes
necessary to enter into the Third Supplemental Indenture.

 

“2021 Unsecured Notes Indenture” shall mean that certain Indenture, dated as of
March 31, 2016, by and among the Borrower, the Guarantors (as defined therein)
party thereto from time to time and Wilmington Trust, National Association, a
national banking association, as trustee, governing the 2021 Unsecured Notes and
the related note guarantees, as amended and supplemented by that certain first
supplemental indenture, dated as of May 5, 2016, that certain second
supplemental indenture, dated as of May 19, 2017, that certain third
supplemental indenture, dated as of May 25, 2017 (as amended and supplemented,
the “Third Supplemental Indenture”), and that certain fourth supplemental
indenture, dated as of August 31, 2017, and as further amended, restated,
amended and restated, supplemented or

 

--------------------------------------------------------------------------------


 

otherwise modified or renewed, refunded, replaced, restructured, refinanced,
repaid, increased or extended from time to time in accordance therewith.

 

“2025 Unsecured Notes” shall mean the 6.750% senior unsecured notes due 2025
issued by the Initial Issuer on June 30, 2017 (and assumed by the Borrower in
connection with the Initial Issuer Merger) in an initial aggregate principal
amount of $370,000,000.

 

“2025 Unsecured Notes Indenture” shall mean that certain Indenture, dated as of
June 30, 2017, by and among the Initial Issuer (and assumed by the Borrower in
connection with the Initial Issuer Merger), the Guarantors (as defined therein)
party thereto from time to time and Wilmington Trust, National Association, a
national banking association, as trustee (in such capacity, the “2025 Unsecured
Notes Trustee”), governing the 2025 Unsecured Notes and the related note
guarantees, as amended and supplemented by that certain first supplemental
indenture, dated as of August 31, 2017, by and among the Borrower, the
Guaranteeing Subsidiaries (as defined therein) and the 2025 Unsecured Notes
Trustee, and as further amended, restated, amended and restated, supplemented or
otherwise modified or renewed, refunded, replaced, restructured, refinanced,
repaid, increased or extended from time to time in accordance therewith.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Accounting Change” shall mean any change in accounting principles implemented
after the Closing Date required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board or, if
applicable, the SEC.

 

“Acquisition” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

 

“Additional Lender” shall mean, with respect to any Refinancing Amendment or
Incremental Amendment, any bank, financial institution or investor not
theretofore a Lender that agrees to provide an Other Loan, Other Commitment,
Revolving Commitment Increase or Incremental Term Loan pursuant thereto;
provided that the Administrative Agent and each Issuing Bank shall have
consented (such consent not to be unreasonably withheld, conditioned or delayed)
to such bank, financial institution or investor to the extent any such consent
would be required under Section 10.04(b) for an assignment of Loans to such
bank, financial institution or investor.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upward, if necessary,
to the next 1/100th of 1.00%) determined by the Administrative Agent to be equal
to (x) the LIBO Rate for such Eurodollar Borrowing in effect for such Interest
Period divided by (y) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period; provided that, solely with
respect to the Term Loans, the Adjusted LIBO Rate shall not be less than 1.00%
per annum.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that for purposes of this Agreement and the other Loan Documents,
Jefferies LLC and its Affiliates shall be deemed to be “Affiliates” of Jefferies
Finance LLC and its Affiliates.

 

“Affiliated Lender” shall mean, at any time, any Lender that is the Sponsor or a
Related Party of the Sponsor at such time; provided that, notwithstanding the
foregoing, “Affiliated Lender” shall not include Holdings, the Borrower, any
Subsidiary of Holdings or the Borrower, any Specified Debt Fund or any natural
person.

 

“Agents” shall have the meaning assigned to such term in Article 9.

 

“Aggregate Consideration” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Agreement” shall have the meaning assigned to such term in the introductory
statement hereto.

 

“AHYDO Catch-Up Payment” shall mean any payment, including payments made on
subordinated debt obligations, in each case to the extent such payment is
necessary to avoid the application of Section 163(e)(5) of the Code.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the next 1/100th of 1.00%) equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 0.50% and (c) the Adjusted LIBO Rate for a Eurodollar Borrowing
with a one-month Interest Period (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, solely with
respect to the Term Loans, the Alternate Base Rate shall not be less than 2.00%
per annum.  If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate or the Adjusted LIBO Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) or (c),
as applicable, of the preceding sentence until the circumstances giving rise to
such inability no longer exist.  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the then
applicable Adjusted LIBO Rate shall be effective on the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the then
applicable Adjusted LIBO Rate, as the case may be.

 

“Applicable ECF Percentage” shall mean, for any Excess Cash Flow Period, (a) 50%
if the First Lien Leverage Ratio as of the last day of such Excess Cash Flow
Period is greater than 3.20:1.00, (b) 25% if the First Lien Leverage Ratio as of
the last day of such Excess Cash Flow Period is less than or equal to 3.20:1.00
but is greater than 2.70:1.00, and (c) 0% if the First Lien Leverage Ratio as of
the last day of such Excess Cash Flow Period is less than or equal to 2.70:1.00.

 

“Applicable Margin” shall mean, for any day, with respect to any Initial Term
Loans or Revolving Loans, (a) for the period commencing on the Closing Date
through the date of delivery to the Administrative Agent of the initial
certificate required by Section 6.02(a), (i) if a Eurodollar Term Loan or a
Eurodollar Revolving Loan, three and one-quarter percent (3.25%) per annum and
(ii) if an ABR Term Loan or an ABR Revolving Loan, two and one-quarter percent
(2.25%) per annum and (b) thereafter, the Applicable Margin shall equal the
applicable margin as set forth in the table below, based

 

3

--------------------------------------------------------------------------------


 

upon the First Lien Leverage Ratio set forth in the then-most recent compliance
certificate delivered to the Administrative Agent pursuant to Section 6.02(a):

 

Pricing
Level

 

First Lien
Leverage Ratio

 

Applicable
Margin for
Eurodollar
Term Loans

 

Applicable
Margin for
ABR Term
Loans

 

Applicable
Margin for
Eurodollar
Revolving
Loans

 

Applicable
Margin for
ABR
Revolving
Loans

 

Level I

 

Greater than 3.45:1.00

 

3.25%

 

2.25%

 

3.25%

 

2.25%

 

Level II

 

Less than or equal to 3.45:1.00

 

3.00%

 

2.00%

 

3.00%

 

2.00%

 

 

Each change in the Applicable Margin resulting from a change in the First Lien
Leverage Ratio shall be effective with respect to all Loans and Letters of
Credit outstanding on and after the date of delivery to the Administrative Agent
of each certificate required by Section 6.02(a) indicating such change until the
date immediately preceding the next date of delivery of such certificate
required by Section 6.02(a) indicating another such change.  At the option of
the Required Lenders, the First Lien Leverage Ratio shall be deemed to be Level
I at any time during which the Borrower has failed to deliver the certificate
required by Section 6.02(a) (but only for so long as such failure continues,
after which such ratio and pricing level shall be determined based on the
then-existing First Lien Leverage Ratio).

 

“Approved Electronic Communications” shall mean any notice, demand,
communication, information, document or other material that any Loan Party
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Agents or the
Lenders by means of electronic communications pursuant to Section 10.01.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit B-1 or Exhibit B-2, as applicable, or such other form as
shall be approved by the Administrative Agent.

 

“Attorney Costs” shall mean and shall include all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

 

“Attributable Indebtedness” shall mean, on any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.

 

“Auction Manager” shall mean Jefferies Finance LLC (or, if Jefferies Finance LLC
declines to act as Auction Manager, an investment bank of recognized standing
selected by the Borrower), which shall be engaged to act in such capacity on
terms and conditions reasonably satisfactory to Jefferies Finance LLC (or such
other investment bank).

 

“Auction Procedures” shall mean the auction procedures with respect to non-pro
rata assignments of Term Loans pursuant to Sections 10.04(k) and 10.04(m) set
forth in Exhibit J hereto.

 

“Audited Financial Statements” shall mean each of the (i) audited consolidated
balance sheet and the related audited consolidated statements of income and cash
flows of Parent and its subsidiaries for the fiscal years ended December 31,
2014, December 31, 2015 and December 31, 2016 and (ii) audited

 

4

--------------------------------------------------------------------------------


 

consolidated balance sheet and the related audited consolidated statements of
income and cash flows of NSH and its subsidiaries for the fiscal years ended
December 31, 2014, December 31, 2015 and December 31, 2016.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bankruptcy Proceedings” shall have the meaning assigned to such term in
Section 10.08(f).

 

“Blocked Person” shall mean any Person that is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”).

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 10.01.

 

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law or other governmental
action to close; provided, however, that when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in Dollar deposits in the London interbank
market.

 

“Capital Expenditures” shall mean, for any period, all amounts that would be
reflected as additions to property, plant or equipment on a consolidated
statement of cash flows of the Restricted Group in accordance with GAAP
(including amounts expended or capitalized under Capitalized Leases).

 

“Capitalized Leases” shall mean all leases that have been or are required to be,
in accordance with GAAP, recorded as capitalized leases; provided that, for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP;
provided further that, any operating lease that is required to be treated as a
capital lease in accordance with GAAP as a result of any Accounting Change shall
not be deemed a Capitalized Lease for purposes of this Agreement.

 

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a Person
and its Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of a Person and its Restricted Subsidiaries.

 

“Captive Insurance Subsidiary” shall mean a Subsidiary of the Borrower
established for the purpose of, and to be engaged solely in the business of,
insuring the businesses or facilities owned or operated by the Borrower or any
of its Subsidiaries or joint ventures or to insure related or unrelated
businesses.

 

5

--------------------------------------------------------------------------------


 

“Cash Collateral Account” shall mean a blocked account at a commercial bank
reasonably satisfactory to the Administrative Agent, in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

 

“Cash Collateralized” shall mean, with respect to any Letter of Credit, as of
any date, that the Borrower shall have deposited with the Collateral Agent for
the benefit of the Revolving Lenders, an amount in cash equal to 103% of the LC
Exposure as of such date plus any accrued and unpaid interest thereon.  “Cash
Collateralize” shall have the correlative meaning.

 

“Cash Equivalents” shall mean:

 

(a)           (i) Dollars, Euros, Pounds Sterling, Canadian Dollars, or any
national currency of any Participating Member State in the European Union or
(ii) local currencies held from time to time in the ordinary course of business;

 

(b)           securities issued or directly and fully and unconditionally
guaranteed or insured by the United States government or any country that is a
member state of the European Union or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

 

(c)           certificates of deposit, time deposits, and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
demand deposits, bankers’ acceptances with maturities not exceeding one year,
and overnight bank deposits, in each case with any commercial bank having
capital and surplus of not less than $250,000,000 in the case of U.S. banks and
$100,000,000 (or the equivalent thereof as of the date of determination) in the
case of foreign banks;

 

(d)           repurchase obligations for underlying securities of the types
described in clauses (b) and (c) above and clause (h) below entered into with
any Person referenced in clause (c) above;

 

(e)           commercial paper rated at least P-2 (or the equivalent thereof) by
Moody’s or at least A-2 (or the equivalent thereof) by S&P and in each case
maturing within 24 months after the date of creation thereof;

 

(f)            marketable short-term money market and similar securities having
a rating of at least P-2 or A-2 (or, in either case, the equivalent thereof)
from either Moody’s or S&P, respectively (or, if at any time neither Moody’s nor
S&P shall be rating such obligations, an equivalent rating from another
nationally recognized ratings agency) and in each case maturing within 24 months
after the date of creation or acquisition thereof;

 

(g)           readily marketable direct obligations issued by any state,
commonwealth, or territory of the United States or any political subdivision or
taxing authority thereof having one of the two highest rating categories
obtainable from either Moody’s or S&P with maturities of 24 months or less from
the date of acquisition;

 

(h)           Indebtedness or preferred Capital Stock issued by Persons with a
rating of “A” (or the equivalent thereof) or higher from S&P or “A2” (or the
equivalent thereof) or higher from Moody’s with maturities of 24 months or less
from the date of acquisition;

 

(i)            solely with respect to any Foreign Subsidiary, (a) obligations of
the national government of the country in which such Foreign Subsidiary
maintains its chief executive office and principal place of

 

6

--------------------------------------------------------------------------------


 

business provided such country is a member of the Organization for Economic
Cooperation and Development, in each case maturing within one year after the
date of investment therein, (b) certificates of deposit of, bankers acceptances
of, or time deposits with, any commercial bank which is organized and existing
under the laws of the country in which such Foreign Subsidiary maintains its
chief executive office and principal place of business provided such country is
a member of the Organization for Economic Cooperation and Development, and whose
short-term commercial paper rating from S&P is at least “A-2” or the equivalent
thereof or from Moody’s is at least “P-2” or the equivalent thereof (any such
bank being an “Approved Foreign Bank”), and in each case with maturities of not
more than 24 months from the date of acquisition, and (c) the equivalent of
demand deposit accounts which are maintained with an Approved Foreign Bank, in
each case, customarily used by entities for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by such Foreign Subsidiary organized in
such jurisdiction;

 

(j)           in the case of investments by any Foreign Subsidiary or
investments made in a country outside the United States, Cash Equivalents shall
also include investments of the type and maturity described in clauses
(a) through (h) above of foreign obligors, which investments have ratings,
described in such clauses or equivalent ratings from comparable foreign rating
agencies; and

 

(k)           investment funds investing all or substantially all of their
assets in securities of the types described in clauses (a) through (h) above.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than set forth in clause (a) above; provided
that such amounts are converted into currencies listed in clause (a) within 10
Business Days following receipt of such amounts.

 

“Cash Management Services” shall mean treasury, depositary or cash management
services or any similar transactions, including overdraft, credit card
processing, credit or debit cards, purchase cards, electronic funds transfers
and other cash management services.

 

“Cash Management Services Bank” shall mean any Person that (a) is a Lead
Arranger or an Agent at any time or an Affiliate of any of the foregoing that
enters into or becomes party to an agreement in respect of any Cash Management
Services in its capacity as a party thereto or (b) is a Lender or an Affiliate
of a Lender at the time it enters into an agreement in respect of any Cash
Management Services or at the time it becomes party to an agreement in respect
of any Cash Management Services in its capacity as a party thereto; provided
that, in the case of an Affiliate of any of the foregoing such Affiliate
executes and delivers to the Administrative Agent a letter agreement in the form
of Exhibit VI to the Security Agreement.

 

“Casualty Event” shall mean any event that gives rise to the receipt by any
member of the Restricted Group of any casualty insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or Real Property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or Real Property or as compensation for such condemnation event.

 

“Change of Control” shall be deemed to occur if:

 

(a)           (x) any “person” (other than a Permitted Holder) or “group” (other
than one or more Permitted Holders) (as such terms are used in
Section 13(d)(3) and Section 14(d)(2) of the Exchange Act) shall have, directly
or indirectly, become the “beneficial owner” (within the meaning of Rule 13(d)-3
and 13(d)-5 under the Exchange Act) of 40% or more of the total voting power
represented by the issued and outstanding Voting Stock of Holdings (it being
understood that to the extent any Permitted Holder is a member of such group,
any Equity Interests held by such Permitted Holder will be disregarded in

 

7

--------------------------------------------------------------------------------


 

calculating such beneficial ownership) and the Permitted Holders shall own,
directly or indirectly, less than such “person” or “group” of the total voting
power represented by the issued and outstanding Voting Stock of Holdings, unless
the Permitted Holders have, at such time, the right or the ability by voting
power, contract or otherwise to elect or designate for election at least a
majority of the board of directors (or analogous governing body) of Holdings;

 

(b)          a “Change of Control” (or equivalent term) as defined in the 2021
Unsecured Notes Indenture and/or the 2025 Unsecured Notes Indenture shall occur
after the Closing Date, in each case, to the extent that the outstanding
principal amount in respect thereof exceeds the Threshold Amount; or

 

(c)           Holdings shall cease to own, directly, 100% of the Equity
Interests of the Borrower.

 

“Charges” shall have the meaning assigned to such term in Section 10.09.

 

“Claim” shall have the meaning assigned to such term in Section 10.08(f).

 

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Term
Loans, Incremental Term Loans, Other Term Loans, Extended Term Loans, Revolving
Loans, Other Revolving Loans or Extended Revolving Loans, (b) any Commitment,
refers to whether such Commitment is a Term Loan Commitment, Other Term Loan
Commitment (and, in the case of an Other Term Loan Commitment, the Class of Term
Loans to which such commitment relates), a commitment in respect of Incremental
Term Loans or a Term Loan Extension Offer, a Revolving Commitment, an
Incremental Revolving Commitment, an Other Revolving Commitment or an Extended
Revolving Commitment and (c) any Lender, refers to whether such Lender has a
Loan or Commitment with respect to a particular Class of Loans or Commitments. 
Other Term Loan Commitments, Other Term Loans, Incremental Term Loans, Extended
Term Loans, Other Revolving Commitments, Other Revolving Loans and Extended
Revolving Commitments and Extended Revolving Loans that have different terms and
conditions shall be construed to be in different Classes.

 

“Closing Date” shall mean August 31, 2017.

 

“Code” shall mean the Internal Revenue Code of 1986.

 

“Collateral” shall mean all of the “Collateral” as defined in any Collateral
Document and shall also include the Mortgaged Properties.

 

“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that:

 

(a)           the Administrative Agent and the Collateral Agent shall have
received each Collateral Document to the extent required to be delivered on the
Closing Date (pursuant to Section 4.02(f)) or from time to time (pursuant to
Section 6.11 or 6.13), subject in each case to the limitations and exceptions of
this Agreement, duly executed by each Loan Party party thereto;

 

(b)           all Obligations shall have been unconditionally guaranteed by each
of the Guarantors;

 

(c)           in each case subject to the limitations and exceptions set forth
in this Agreement and the Collateral Documents, the Obligations and the Guaranty
shall have been secured by:

 

8

--------------------------------------------------------------------------------


 

(i)            a perfected first-priority security interest (subject to Liens
permitted by Section 7.01) in substantially all tangible and intangible assets
of the Borrower and each Guarantor, consisting of all accounts receivable
arising from the sale of inventory (and other goods and services), inventory,
equipment, general intangibles, investment property, contracts, intellectual
property, cash, deposit accounts, securities accounts, commercial tort claims,
letter of credit rights, intercompany notes and supporting obligations, and
books and records related to the foregoing and, in each case, proceeds thereof;

 

(ii)           a perfected first-priority pledge (subject to Liens permitted by
Section 7.01) of all Equity Interests of the Borrower and a perfected
first-priority pledge (subject to Liens permitted by Section 7.01) of all Equity
Interests directly held by the Borrower or any Subsidiary Guarantor in any
Restricted Subsidiary (which pledge, in the case of Equity Interests of any
Foreign Subsidiary or of a Domestic Subsidiary that is a disregarded entity for
U.S. Federal income Tax purposes if substantially all of its assets consist of
the Equity Interests or Indebtedness of one or more Foreign Subsidiaries, shall
be limited to 65% of the Equity Interests of such Foreign Subsidiary or Domestic
Subsidiary, as the case may be, in existence on the Closing Date (or, in the
case of a Domestic Subsidiary that is formed or acquired after the Closing Date,
the date of the formation or acquisition of such Domestic Subsidiary; provided
that, after the Closing Date, no Foreign Subsidiary or Domestic Subsidiary that
is a disregarded entity for U.S. Federal income Tax purposes and substantially
all of the assets of which consist of Equity Interests or Indebtedness of one or
more Foreign Subsidiaries shall issue any non-voting Equity Interests)) other
than any Restricted Subsidiary that constitutes an Immaterial Subsidiary; and

 

(iii)          perfected first-priority security interests (subject to Liens
permitted by Section 7.01) in, and Mortgages on, each Material Real Property
(each, a “Mortgaged Property”) (provided that Mortgages on any Mortgaged
Property may be delivered within 90 days after the Closing Date (subject to
extensions by the Collateral Agent in its reasonable discretion) in accordance
with Section 4.02(f));

 

(d)           subject to the limitations and exceptions set forth in this
Agreement (for the avoidance of doubt, including the limitations and exceptions
set forth in the proviso to Section 4.02(f)) and the Collateral Documents, to
the extent a security interest in and mortgage lien on any Mortgaged Property is
required under Section 4.02, 6.11 or 6.13, the Collateral Agent shall have
received (i) counterparts of a Mortgage with respect to such Mortgaged Property
duly executed and delivered by the record owner of such Mortgaged Property in
form suitable for filing or recording in all filing or recording offices that
the Collateral Agent may reasonably deem necessary or desirable in order to
create a valid and subsisting perfected Lien on the Mortgaged Property and/or
rights described therein in favor of the Collateral Agent for the benefit of the
Secured Parties, and evidence that all filing and recording taxes and fees have
been paid or otherwise provided for in a manner reasonably satisfactory to the
Collateral Agent (it being understood that if a mortgage tax will be owed on the
entire amount of the indebtedness evidenced hereby, then the amount secured by
the Mortgage shall be limited to 100% of the fair market value of the property
at the time the Mortgage is entered into if such limitation results in such
mortgage tax being calculated based upon such fair market value), (ii) fully
paid policies of title insurance (or marked-up title insurance commitments
having the effect of policies of title insurance) on such Mortgaged Property
(the “Mortgage Policies”) issued by a nationally recognized title insurance
company reasonably acceptable to the Collateral Agent in form and substance and
in an amount reasonably acceptable to the Collateral Agent (not to exceed 100%
of the fair market value of the Real Property (or interest therein, as
applicable) covered thereby), insuring the Mortgages to be valid, subsisting
first-priority Liens on the property described therein, free and clear of all
Liens other than Liens permitted pursuant to Section 7.01, each of

 

9

--------------------------------------------------------------------------------


 

which shall (A) to the extent reasonably necessary, include such reinsurance
arrangements (with provisions for direct access, if reasonably necessary) as
shall be reasonably acceptable to the Collateral Agent, (B) contain a “tie-in”
or “cluster” endorsement, if available under applicable law (i.e., policies
which insure against losses regardless of location or allocated value of the
insured property up to a stated maximum coverage amount) and (C) have been
supplemented by such endorsements (or where such endorsements are not available,
opinions of special counsel, architects or other professionals reasonably
acceptable to the Collateral Agent) as shall be reasonably requested by the
Collateral Agent (including endorsements on matters relating to usury, first
loss, last dollar, zoning, contiguity, revolving credit (if available after the
applicable Loan Party uses commercially reasonable efforts), doing business,
non-imputation, public road access, variable rate, environmental lien,
subdivision, mortgage recording tax, separate tax lot and so-called
comprehensive coverage over covenants and restrictions), (iii) either (1) an
American Land Title Association/American Congress of Surveying and Mapping
(ALTA/ACSM) form of survey for which all charges have been paid, dated a date,
containing a certification and otherwise being in form and substance reasonably
satisfactory to the Collateral Agent or (2) such documentation as is sufficient
to omit the standard survey exception to coverage under the Mortgage Policy with
respect to such Mortgaged Property and affirmative endorsements reasonably
requested by the Collateral Agent, including “same as” survey and comprehensive
endorsements, (iv) legal opinions, addressed to the Collateral Agent and the
Secured Parties, reasonably acceptable to the Collateral Agent as to such
matters as the Collateral Agent may reasonably request, and (v) in order to
comply with the Flood Laws, the following documents: (A) a completed standard
“life of loan” flood hazard determination form (a “Flood Determination Form”)
with respect to each Mortgaged Property (together with a notice about special
flood hazard area status and flood disaster assistance duly executed by the
Borrower and each Loan Party relating thereto); (B) if any of the material
improvement(s) to the improved Material Real Property is located in a special
flood hazard area, a notification thereof to the Borrower (“Borrower Notice”)
and, if applicable, notification to the Borrower that flood insurance coverage
under the National Flood Insurance Program (“NFIP”) is not available because the
community in which the property is located does not participate in the NFIP;
(C) documentation evidencing the Borrower’s receipt of the Borrower Notice
(e.g., a countersigned Borrower Notice or return receipt of certified U.S. Mail
or overnight delivery); and (D) if the Borrower Notice is required to be given
and flood insurance is available in the community in which such Mortgaged
Property is located, a copy of one of the following: the flood insurance policy,
the Borrower’s application for a flood insurance policy plus proof of premium
payment, a declaration page confirming that flood insurance has been issued or
such other evidence of flood insurance reasonably satisfactory to the Collateral
Agent (any of the foregoing being “Evidence of Flood Insurance”); and

 

(e)           after the Closing Date, each Restricted Subsidiary of the Borrower
that is not an Excluded Subsidiary shall become a Guarantor and signatory to
this Agreement pursuant to a joinder agreement in accordance with Section 6.11
or 6.13; provided that, notwithstanding the foregoing provisions, any Subsidiary
of the Borrower that Guarantees any Junior Financing, Credit Agreement
Refinancing Indebtedness, Refinancing Facilities, the 2021 Unsecured Notes, the
2025 Unsecured Notes or Incremental Equivalent Debt, or any Permitted
Refinancing of any of the foregoing, shall be a Guarantor hereunder for so long
as it Guarantees such other Indebtedness (or is a borrower with respect
thereto).

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

 

(A)          the foregoing definition shall not require, unless otherwise stated
in this clause (A), the creation or perfection of pledges of, security interests
in, Mortgages on, the obtaining of title insurance with respect to or the taking
of any other actions with respect to: (i) any fee owned Real Property that is
not Material Real Property or any leasehold property (it being understood there
shall be no requirement to obtain any landlord waivers, estoppels or collateral
access letters), (ii) motor vehicles, airplanes and other

 

10

--------------------------------------------------------------------------------


 

assets subject to certificates of title, (iii) letter of credit rights (other
than to the extent consisting of supporting obligations that can be perfected
solely by the filing of a UCC financing statement) and commercial tort claims
where the amount of damages claimed by the applicable Loan Party is less than
$7,500,000, (iv) any governmental licenses or state or local franchises,
charters and authorizations, to the extent security interests in such licenses,
franchises, charters or authorizations are prohibited or restricted thereby
(except to the extent such prohibition or restriction is rendered ineffective
under the UCC), (v) Collateral in which pledges or security interests are
prohibited or restricted by applicable law or that would require, to the extent
commercially reasonable efforts have been made to acquire the same, the consent
of any Governmental Authority or third party to such pledge or security
interest, unless such consent has been obtained and so long as, in the case
where such pledge or security interest is limited by contract, such limitation
is otherwise permitted hereunder and under the other Loan Documents, (vi) Margin
Stock and Equity Interests in joint ventures (with any party other than the
Borrower or any Guarantor or Subsidiary) and other non-wholly-owned Subsidiaries
of the Borrower (but only to the extent that the organizational documents of
such Subsidiaries or other agreements with equity holders of such Subsidiaries
restrict the pledge thereof under restrictions that are enforceable under the
UCC), (vii) any lease, license or agreement or any property subject to a
purchase money security interest or similar arrangement to the extent a grant of
a security interest therein would violate or invalidate such lease, license or
agreement or purchase money security interest or similar arrangement or create a
right of termination in favor of any other party thereto (other than the
Borrower or any Guarantor) after giving effect to the applicable anti-assignment
provisions of the UCC or other applicable law, other than proceeds and
receivables thereof, the assignment of which is deemed effective under the UCC
or other applicable law, notwithstanding such prohibition, (viii) Equity
Interests in Foreign Subsidiaries in excess of the amount required to be pledged
under clause (c)(ii) of the definition of Collateral and Guarantee Requirement,
(ix) any assets to the extent a security interest in such assets would result in
material adverse Tax consequences as reasonably determined by the Borrower, in
consultation with the Administrative Agent, (x) any intent-to-use trademark
application prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application or
any registration that issues from such intent-to-use trademark application under
applicable Federal law and (xi) assets in circumstances where the cost of
obtaining a security interest in such assets exceeds the practical benefit to
the Lenders afforded thereby as reasonably determined between the Borrower and
the Administrative Agent;

 

(B)          (i) the foregoing definition shall not require control agreements
or, except with respect to Equity Interests or Indebtedness represented or
evidenced by certificates or instruments, perfection by “control” with respect
to any Collateral (including deposit accounts and securities accounts);
(ii) perfection by possession or control shall not be required with respect to
any notes or other evidence of Indebtedness in an aggregate principal amount not
to exceed $15,000,000; (iii) no actions in any non-U.S. jurisdiction or required
by the laws of any non-U.S. jurisdiction shall be required in order to create
any security interests in assets located or titled outside of the United States
or to perfect such security interests (it being understood that there shall be
no security agreements or pledge agreements governed under the laws of any
non-U.S. jurisdiction); and (iv) except to the extent that perfection and
priority may be achieved (x) by the filing of a financing statement under the
Uniform Commercial Code with respect to the Borrower or a Guarantor, (y) with
respect to Real Property and the recordation of Mortgages in respect thereof, as
contemplated by clauses (c)(iii) and (d) above or (z) with respect to Equity
Interests or Indebtedness, by the delivery of certificates or instruments
representing or evidencing such Equity Interests or Indebtedness along with
appropriate undated instruments of transfer executed in blank, the Loan
Documents shall not contain any requirements as to perfection or priority with
respect to any assets or property described in clause (A) above and this clause
(B);

 

11

--------------------------------------------------------------------------------


 

(C)          the Collateral Agent in its discretion may grant extensions of time
for the creation or perfection of security interests in, and Mortgages on, or
obtaining of title insurance or taking of other actions with respect to,
particular assets (including extensions beyond the Closing Date) or any other
compliance with the requirements of this definition where it reasonably
determines, in consultation with the Borrower, that such creation or perfection
of security interests or Mortgages, or such obtaining of title insurance or
taking of other actions, or any other compliance with the requirements of this
definition cannot be accomplished without undue delay, burden or expense by the
time or times at which such act would otherwise be required by this Agreement or
any Collateral Documents and sets forth such determination in writing; provided
that the Collateral Agent shall have received on or prior to the Closing Date,
(i) UCC financing statements in appropriate form for filing under the UCC in the
jurisdiction of incorporation or organization of each Loan Party and (ii) any
certificates or instruments representing or evidencing Equity Interests of the
Borrower and each wholly-owned Restricted Subsidiary that is a Domestic
Subsidiary of the Borrower or any Subsidiary Guarantor that is not excluded from
the Collateral, in each case accompanied by undated instruments of transfer and
stock powers endorsed in blank; and

 

(D)          Liens required to be granted from time to time pursuant to the
Collateral and Guarantee Requirement shall be subject to the exceptions and
limitations set forth in this Agreement and the Collateral Documents.

 

“Collateral Documents” shall mean, collectively, the Security Agreement, each of
the Mortgages, collateral assignments, security agreements, pledge agreements,
intellectual property security agreements or other similar agreements delivered
to the Administrative Agent or the Collateral Agent pursuant to Section 4.02,
Section 6.11 or Section 6.13, each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties, the First Lien Intercreditor
Agreement (if any), the Second Lien Intercreditor Agreement (if any) and any
other applicable subordination or intercreditor agreement.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Term Loan
Commitment (including pursuant to any Incremental Amendment, Extension Amendment
or Refinancing Amendment) or Revolving Commitment (including pursuant to any
Extension Amendment or Refinancing Amendment).

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Commitment Letter” shall mean the Amended and Restated Commitment Letter, dated
May 11, 2017, between the Borrower, Jefferies Finance LLC, KKR Corporate Lending
LLC and KKR Capital Markets LLC.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § et
seq.).

 

“Communications” shall have the meaning assigned to such term in Section 10.01.

 

“Compliance Certificate” shall mean a certificate substantially in the form of
Exhibit F.

 

“Consolidated Coverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated EBITDA for the Test Period applicable as of such date to
(b) the Consolidated Interest Expense of the Restricted Group for such Test
Period.

 

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs, debt
issuance costs, commissions, fees, and expenses,

 

12

--------------------------------------------------------------------------------


 

capitalized expenditures (including Capitalized Software Expenditures),
expenditures relating to software, license and intellectual property payments,
any lease related assets recorded in purchase accounting, customer acquisition
costs, original issue discount resulting from the issuance of Indebtedness at
less than par and incentive payments, conversion costs, and contract acquisition
costs of such Person and its Restricted Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.

 

“Consolidated EBITDA” shall mean, for any period, the Consolidated Net Income
for such period, plus:

 

(a)           without duplication and, except with respect to clauses (vi),
(ix), (xv), (xvii) and (xx) below, to the extent deducted (and not added back or
excluded) in arriving at such Consolidated Net Income, the sum of the following
amounts for such period with respect to the Restricted Group:

 

(i)            provision for taxes based on income or profits or capital,
including, without limitation, U.S. federal, state, non-U.S., franchise, excise,
value added, and similar taxes and foreign withholding taxes of such Person and
its Restricted Subsidiaries paid or accrued during such period, including any
penalties and interest related to such taxes or arising from any tax
examinations, deducted (and not added back) in computing Consolidated Net
Income,

 

(ii)           Consolidated Interest Expense of such Person and its Restricted
Subsidiaries for such period (including (1) net losses on Hedging Obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk and (2) costs of surety bonds in connection with financing activities,
in each case, to the extent included in Consolidated Interest Expense), together
with items excluded from the definition of “Consolidated Interest Expense” and
any non-cash interest expense, to the extent the same were deducted (and not
added back) in calculating such Consolidated Net Income,

 

(iii)          Consolidated Depreciation and Amortization Expense of such Person
and its Restricted Subsidiaries for such period to the extent the same were
deducted in computing Consolidated Net Income,

 

(iv)          any non-cash increase in expenses resulting from the revaluation
of inventory (including any impact of changes to inventory valuation policy
methods including changes in capitalization of variances) or other inventory
adjustments,

 

(v)           any other non-cash charges, expenses or losses, including any
non-cash expense relating to the vesting of warrants, non-cash asset retirement
costs and any write offs, write downs, expenses, losses, or items to the extent
the same were deducted (and not added back) in computing Consolidated Net Income
(provided that if any such non-cash charges represent an accrual or reserve for
potential cash items in any future period, (1) the Borrower may determine not to
add back such non-cash charge in the current period and (2) to the extent the
Borrower does decide to add back such non-cash charge, the cash payment in
respect thereof in such future period shall be deducted from Consolidated EBITDA
to such extent, and excluding amortization of a prepaid cash item that was paid
in a prior period),

 

(vi)          the net income of any Person to the extent excluded from the
calculation of Consolidated Net Income pursuant to clause (e) of the definition
thereof (i.e., the minority interest of the Borrower or any Guarantor in the
entities generating such Net Income),

 

13

--------------------------------------------------------------------------------


 

(vii)         the amount of management, monitoring, consulting, advisory and
other fees (including termination and transaction fees) and indemnities and
expenses paid or accrued in such period to the Sponsor or any of its Affiliates,

 

(viii)        costs of surety bonds incurred in such period in connection with
financing activities,

 

(ix)          (A) the amount of “run-rate” cost savings, operating expense
reductions, operating improvements and synergies related to the Transactions
projected by the Borrower in good faith to be realized as a result of actions
either taken or expected to be taken or with respect to which substantial steps
have been taken or are expected to be taken (in each case, in the good faith
determination of the Borrower) no later than 24 months after the Closing Date
(calculated on a Pro Forma Basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of the period for
which Consolidated EBITDA is being determined (the “EBITDA Determination
Period”), and as if such cost savings, operating expense reductions and
synergies were realized during the entirety of the EBITDA Determination Period),
net of the amount of actual benefits realized during the EBITDA Determination
Period from such actions; provided that such cost savings, operating expense
reductions and synergies are reasonably identifiable and factually supportable
in the good faith judgment of the Borrower, (B) the amount of “run-rate” cost
savings, operating expense reductions, operating improvements and synergies
related to mergers and other business combinations, acquisitions, divestures,
restructurings, insourcing initiatives, cost savings initiatives and other
similar initiatives consummated prior to or after the Closing Date and not
contemplated by sub-clause (A) of this clause (ix) projected by the Borrower in
good faith as a result of actions either taken or are expected to be taken or
with respect to which substantial steps have been taken or are expected to be
taken (in each case, in the good faith determination of the Borrower) no later
than 24 months after a merger or other business combination, acquisition,
divestiture, restructuring, cost savings initiative or other initiative
(calculated on a Pro Forma Basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of the EBITDA
Determination Period and as if such cost savings, operating expense reductions
and synergies were realized during the entirety of the EBITDA Determination
Period), net of the amount of actual benefits realized during the EBITDA
Determination Period from such actions; provided that such cost savings,
operating expense reductions and synergies are reasonably identifiable and
factually supportable in the good faith determination of the Borrower, and
(C) the amount of “run-rate” impact on Consolidated EBITDA occurring as a result
of business initiatives consummated, continued or expanded prior to or after the
Closing Date and not contemplated by sub-clauses (A) and (B) of this clause
(ix) projected by the Borrower in good faith as a result of actions either taken
or expected to be taken or with respect to which substantial steps have been
taken or are expected to be taken (in each case, in the good faith determination
of the Borrower) no later than 24 months following the commencement of the
applicable business initiative; provided, that such impact on Consolidated
EBITDA is reasonably identifiable and factually supportable, in the good faith
determination of the Borrower; provided, further, that (x) no cost savings,
operating expense reductions and synergies shall be added pursuant to this
clause (ix) to the extent duplicative of any expenses or charges otherwise added
to Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
the EBITDA Determination Period and (y) for purposes of this clause (ix),
“run-rate” means the full recurring benefit for a period that is associated with
any action either taken or expected to be taken or with respect to which
substantial steps have been taken or are expected to be taken (in each case, in
the good faith determination of the Borrower),

 

(x)           [reserved],

 

14

--------------------------------------------------------------------------------


 

(xi)          any costs or expense incurred by the Borrower or any Restricted
Subsidiary pursuant to any management equity plan or equity option plan or any
other management or employee benefit plan or agreement or any equity
subscription or equityholder agreement, to the extent that such cost or expenses
are funded with cash proceeds contributed to the capital of the Borrower or net
cash proceeds of an issuance of Equity Interests of the Borrower (other than
Disqualified Equity Interests) solely to the extent that such net cash proceeds
are Not Otherwise Applied,

 

(xii)         the amount of expenses relating to payments made to option holders
of any direct or indirect parent of the Borrower in connection with, or as a
result of, any distribution being made to equityholders of such Person, which
payments are being made to compensate such option holders as though they were
equityholders at the time of, and entitled to share in, such distribution, in
each case to the extent permitted under this Agreement,

 

(xiii)        with respect to any joint venture that is not a Restricted
Subsidiary, an amount equal to the proportion of those items described in
clauses (i) and (iii) above relating to such joint venture corresponding to the
Borrower’s and the Restricted Subsidiaries’ proportionate share of such joint
venture’s Consolidated Net Income (determined as if such joint venture were a
Restricted Subsidiary),

 

(xiv)        [reserved],

 

(xv)         cash receipts (or any netting arrangements resulting in reduced
cash expenses) not included in Consolidated EBITDA in any period solely to the
extent that the corresponding non-cash gains relating to such receipts were
deducted in the calculation of Consolidated EBITDA pursuant to clause (b) below
for any previous period and not added back,

 

(xvi)        to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, (1) any expenses and charges
that are reimbursed by indemnification or other similar provisions in connection
with any acquisition or investment or any sale, conveyance, transfer, or other
Asset Disposition of assets permitted hereunder and (2) to the extent covered by
insurance and actually reimbursed, or, so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer and only to the extent that such amount is in
fact reimbursed within 365 days of the date of such evidence (with a deduction
for any amount so added back to the extent not so reimbursed within such 365
days), expenses, charges or losses with respect to liability or casualty events
or business interruption,

 

(xvii)       with respect to any Restricted Subsidiary that is not wholly owned
by the Borrower or any Subsidiary Guarantor that has any outstanding
notes(s) issued to the Borrower or any Subsidiary Guarantor, the least of
(i) the minority interest of such Restricted Subsidiary as of the last day of
such period, (ii) the outstanding amount of all notes issued by such Restricted
Subsidiary to the Borrower or any Subsidiary Guarantor as of the last day of
such period and (iii) the amount of the Consolidated EBITDA of such Restricted
Subsidiary for such period that is not otherwise included in the calculation of
Consolidated EBITDA for such period, all as determined in accordance with GAAP,

 

(xviii)      letter of credit fees,

 

(xix)        any net loss from disposed, abandoned, transferred, closed or
discontinued operations (excluding held for sale discontinued operations until
actually disposed of), and

 

15

--------------------------------------------------------------------------------


 

(xx)         with respect to any Person in which the Borrower or a Subsidiary
Guarantor holds an equity interest, but which is not a Subsidiary of the
Borrower, that has any outstanding note(s) issued to the Borrower or any
Subsidiary Guarantor, the lesser of (i) the outstanding amount of all notes
issued by such Person to the Borrower or a Subsidiary Guarantor as of the last
day of such period and (ii) the amount of the Consolidated EBITDA of such Person
for such period that is not otherwise included in the calculation of
Consolidated EBITDA for such period, all as determined in accordance with GAAP,

 

less (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains increasing Consolidated Net Income
of such Person for such period, excluding any non-cash gains which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges that
reduced Consolidated EBITDA in any prior period; provided that, to the extent
non-cash gains are deducted pursuant to this clause (b)(i) for any previous
period and not otherwise added back to Consolidated EBITDA, Consolidated EBITDA
shall be increased by the amount of any cash receipts (or any netting
arrangements resulting in reduced cash expenses) in respect of such non-cash
gains received in subsequent periods to the extent not already included therein
and (ii) any net income from disposed, abandoned, transferred, closed or
discontinued operations (excluding held for sale discontinued operations until
actually disposed of);

 

provided that:

 

(A)          to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of ASC 815 and its related pronouncements and
interpretations, or the equivalent accounting standard under GAAP or an
alternative basis of accounting applied in lieu of GAAP,

 

(B)          to the extent any add-backs or deductions are reflected in the
calculation of Consolidated Net Income, such add-backs and deductions shall not
be duplicated in determining Consolidated EBITDA, and

 

(C)          Consolidated EBITDA shall be calculated giving effect to pro forma
adjustments as set forth in Section 1.09.

 

Unless otherwise stated or context clearly dictates otherwise, references to
Consolidated EBITDA shall refer to the Consolidated EBITDA of the Restricted
Group.

 

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, without duplication, the sum of:

 

(a)           consolidated cash interest expense of such Person and its
Restricted Subsidiaries for such period, to the extent such expense was deducted
(and not added back) in computing Consolidated Net Income (including (x) all
commissions, discounts, and other fees and charges owed with respect to letters
of credit or bankers acceptances, (y) capitalized interest to the extent paid in
cash, and (z) net payments (over payments received), if any, made pursuant to
interest rate Hedging Obligations with respect to Indebtedness), plus

 

(b)           any cash payments made during such period in respect of the
accretion or accrual of discounted liabilities referred to in clause (ix) of the
proviso below relating to Funded Debt that were amortized or accrued in a
previous period, less

 

(c)           cash interest income for such period;

 

16

--------------------------------------------------------------------------------


 

provided, the following shall in all cases be excluded from Consolidated
Interest Expense:

 

(i)            any one-time cash costs associated with breakage in respect of
Hedging Obligations to the extent such costs would be otherwise included in
Consolidated Interest Expense,

 

(ii)           all non-recurring cash interest expense consisting of liquidated
damages for failure to timely comply with registration rights obligations, all
as calculated on a consolidated basis in accordance with GAAP,

 

(iii)          any “additional interest” owing pursuant to a registration rights
agreement,

 

(iv)          non-cash interest expense attributable to any direct or indirect
parent of the Borrower resulting from push-down accounting, but solely to the
extent not reducing consolidated cash interest expense in any prior period,

 

(v)           any non-cash expensing of bridge, commitment, and other financing
fees that have been previously paid in cash, but solely to the extent not
reducing consolidated cash interest expense in any prior period,

 

(vi)          deferred financing costs, debt issuance costs, commissions, fees
(including amendment and contract fees) and expenses and, in each case, the
amortization and write-off thereof, and any amounts of non-cash interest,

 

(vii)         annual agency fees paid to any administrative agent or collateral
agent under any credit facilities or other debt instruments or documents,

 

(viii)        costs associated with obtaining Hedging Obligations,

 

(ix)          the accretion or accrual of discounted liabilities,

 

(x)           non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under Hedging Obligations or other
derivative instruments pursuant to FASB Accounting Standards Codification 815,

 

(xi)          any non-cash expense resulting from the discounting of any
Indebtedness in connection with the application of recapitalization accounting
or, if applicable, purchase accounting in connection with the Transactions or
any acquisition, and

 

(xii)         any prepayment premium or penalty.

 

For purposes of this definition, interest on an obligation under Capitalized
Leases shall be deemed to accrue at an interest rate reasonably determined by
such Person to be the rate of interest implicit in such Capitalized Leases in
accordance with GAAP.

 

“Consolidated Net Income” shall mean, for any period, the net income (loss) of
the Restricted Group for such period determined on a consolidated basis in
accordance with GAAP; provided, however, that, without duplication,

 

(a)           any after-tax effect of (i) extraordinary, non-recurring, or
unusual gains or losses (less all fees and expenses relating thereto), charges
or expenses (including relating to the Transactions), (ii) Transaction Expenses,
(iii) severance, recruiting, retention and relocation costs, (d) signing bonuses
and

 

17

--------------------------------------------------------------------------------


 

related expenses, (iv) curtailments or modifications to pension and
post-employment employee benefits plans, (v) start-up, transition, strategic
initiative (including any multi-year strategic initiative) and integration
costs, charges or expenses, (vi) restructuring costs, charges, reserves or
expenses, (vii) costs, charges and expenses related to acquisitions and to the
start-up, pre-opening, opening, closure, and/or consolidation of distribution
centers, operations, offices and facilities, (viii) business optimization costs,
charges or expenses, (ix) costs, charges and expenses incurred in connection
with new product design, development and introductions, (x) costs and expenses
incurred in connection with intellectual property development and new systems
design, (xi) costs and expenses incurred in connection with implementation,
replacement, development or upgrade of operational, reporting and information
technology systems and technology initiatives, (xii) any costs, expenses or
charges relating to any governmental investigation or any litigation or other
dispute and (xiii) one-time compensation charges, in each case under this clause
(a), shall be excluded;

 

(b)           the Consolidated Net Income for such period shall not include the
cumulative effect of a change in accounting principles and changes as a result
of the adoption or modification of accounting policies during such period,

 

(c)           any after-tax gains or losses on disposal of disposed, abandoned,
transferred, closed, or discontinued operations shall be excluded,

 

(d)           any after-tax effect of gains or losses (less all fees and
expenses relating thereto) attributable to asset dispositions or abandonments
other than in the ordinary course of business, as determined in good faith by
the board of directors (or analogous governing body) of the Borrower, shall be
excluded,

 

(e)           the Consolidated Net Income for such period of any Person that is
not a Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, shall be excluded; provided that, unless
already included, Consolidated Net Income of the Borrower shall be increased by
the amount of dividends or distributions or other payments on account of Equity
Interests that are actually paid in cash or Cash Equivalents (or to the extent
converted into cash or Cash Equivalents of the Borrower or any of its Restricted
Subsidiaries) to the Borrower or a Restricted Subsidiary thereof in respect of
such period,

 

(f)            solely for the purpose of determining the Cumulative Credit
pursuant to clause (b) of the definition thereof, the net income for such period
of any Restricted Subsidiary (other than any Guarantor) shall be excluded to the
extent the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its net income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its equityholders, unless
such restriction with respect to the payment of dividends or similar
distributions (i) has been legally waived or otherwise released, (ii) is imposed
pursuant to the 2025 Unsecured Notes Indenture, the 2021 Unsecured Notes
Indenture, this Agreement or any other credit facility or (iii) arises pursuant
to an agreement or instrument if the encumbrances and restrictions contained in
any such agreement or instrument taken as a whole are not materially less
favorable to the Lenders than the encumbrances and restrictions contained in
this Agreement (as determined by the Borrower in good faith); provided that
Consolidated Net Income of the referent Person will be increased by the amount
of dividends or other distributions or other payments actually paid in cash (or
to the extent converted into cash) or Cash Equivalents to such Person or a
Restricted Subsidiary in respect of such period, to the extent not already
included therein,

 

18

--------------------------------------------------------------------------------


 

(g)           effects of adjustments (including the effects of such adjustments
pushed down to the Borrower and the Restricted Subsidiaries) in any line item in
such Person’s consolidated financial statements required or permitted by
Financial Accounting Standards Codification No. 805—Business Combinations and
No. 350—Intangibles-Goodwill and Other (ASC 805 and ASC 350) (formerly Financial
Accounting Standards Board Statement Nos. 141 and 142, respectively) resulting
from the application of purchase accounting, including in relation to the
Transactions and any acquisition or investment that is consummated prior to or
after the Closing Date or the amortization or write-off of any amounts thereof,
in either case net of taxes, shall be excluded,

 

(h)           (i) any after-tax effect of any income (loss) from the early
extinguishment or conversion of Indebtedness or Hedging Obligations or other
derivative instruments (including deferred financing costs written off and
premiums paid), (ii) any non-cash income (or loss) related to currency gains or
losses related to Indebtedness, intercompany balances, and other balance sheet
items and any net gain or loss resulting in such period from Hedging Obligations
pursuant to Financial Accounting Standards Codification Topic
No. 815—Derivatives and Hedging (ASC 815) (or any successor provision) and its
related pronouncements and interpretations, or the equivalent accounting
standard under GAAP or an alternative basis of accounting applied in lieu of
GAAP and (iii) any non-cash expense, income, or loss attributable to the
movement in mark to market valuation of foreign currencies, Indebtedness, or
derivative instruments pursuant to GAAP, shall be excluded,

 

(i)            any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation or in connection with any disposition of
assets, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded,

 

(j)            (i) any non-cash compensation expense recorded from grants of
equity appreciation or similar rights, phantom equity, equity options units,
restricted equity, or other rights to officers, directors, managers, or
employees, (ii) non-cash income (loss) attributable to deferred compensation
plans or trusts and (iii) any non-cash compensation expense resulting from the
application of Accounting Standards Codification Topic No. 718,
Compensation—Stock Compensation or Accounting Standards Codification Topic
No. 505-50, Equity-Based Payments to Non-Employees, in each case shall be
excluded,

 

(k)           any fees, charges, losses, costs and expenses incurred during such
period, or any amortization thereof for such period, in connection with or
related to any acquisition (including any Permitted Acquisition), Restricted
Payment, investment, recapitalization, asset sale, issuance, incurrence,
registration or repayment or modification of Indebtedness, issuance or offering
of Equity Interests, refinancing transaction or amendment, modification or
waiver in respect of the documentation relating to any such transaction (in the
case of each such transaction described in this clause (k), including any such
transaction consummated prior to the Closing Date, the Transactions and any such
transaction undertaken but not completed and including, for the avoidance of
doubt, (1) the effects of expensing all transaction-related expenses in
accordance with Accounting Standards Codification Topic No. 805—Business
Combinations, (2) such fees, expenses, or charges related to the incurrence of
the 2025 Unsecured Notes under the 2025 Unsecured Notes Indenture, the 2021
Unsecured Notes under the 2021 Unsecured Notes Indenture, the Loans under this
Agreement and all Transaction Expenses related thereto, (3) such fees, expenses,
or charges related to the entering into or offering of the 2025 Unsecured Notes
under the 2025 Unsecured Notes Indenture, the 2021 Unsecured Notes under the
2021 Unsecured Notes Indenture, the Loans under this Agreement and any other
credit facilities or debt issuances or the entering into of any agreement in
connection with Hedging Obligations, and (4) any amendment, modification or
waiver in respect of the 2025 Unsecured Notes, the  2025 Unsecured Notes
Indenture, the  2021 Unsecured Notes, the  2021 Unsecured Notes Indenture, this
Agreement or the Loans hereunder, or any other Indebtedness)

 

19

--------------------------------------------------------------------------------


 

and any charges or non-recurring merger costs incurred during such period as a
result of any such transaction shall be excluded,

 

(l)            (i) accruals and reserves (including contingent liabilities) that
are (x) established or adjusted within 12 months after the Closing Date that are
so required to be established as a result of the Transactions or (y) established
or adjusted within 12 months after the closing of any Permitted Acquisition or
any other acquisition (other than any such other acquisition in the ordinary
course of business) that are so required to be established or adjusted as a
result of such Permitted Acquisition or such other acquisition, in each case in
accordance with GAAP, or (ii) charges, accruals, expenses and reserves as a
result of adoption or modification of accounting policies, shall be excluded;

 

(m)          to the extent covered by insurance or indemnification and actually
reimbursed, or, so long as, in the case of reimbursements or indemnifications
not yet received, the Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
or indemnifying party and only to the extent that such amount is in fact
reimbursed within 365 days of the date of such determination (with a deduction
for any amount so added back to the extent not so reimbursed within 365 days),
losses, charges and expenses shall be excluded,

 

(n)           any deferred tax expense associated with tax deductions or net
operating losses arising as a result of the Transactions, or the release of any
valuation allowance related to such items, shall be excluded,

 

(o)           gains and losses due solely to fluctuations in currency values and
the related tax effects determined in accordance with GAAP for such period shall
be excluded,

 

(p)           any net pension or other post-employment benefit costs
representing amortization of unrecognized prior service costs, actuarial losses,
including amortization of such amounts arising in prior periods, amortization of
the unrecognized net obligation (and loss or cost) existing at the date of
initial application of Statement of Financial Accounting Standards Nos. 87, 106
and 112, and any other items of a similar nature, shall be excluded,

 

(q)           any non-cash adjustments resulting from the application of
Accounting Standards Codification Topic No. 460, Guarantees, or any comparable
regulation, shall be excluded, and

 

(r)            earn-out obligations and other contingent consideration
obligations (including to the extent accounted for as bonuses, compensation or
otherwise (and including deferred performance incentives in connection with
Permitted Acquisitions whether or not a service component is required from the
transferor or its related party)) and adjustments thereof and purchase price
adjustments, shall be excluded.

 

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries in any period, notwithstanding
anything to the contrary in the foregoing, Consolidated Net Income shall include
the amount of proceeds received from business interruption insurance. Unless
otherwise stated or context clearly dictates otherwise, references to
Consolidated Net Income shall refer to the Consolidated Net Income of the
Restricted Group. For the avoidance of doubt, the income (or loss) of any Person
accrued prior to the date such Person becomes a Restricted Subsidiary of the
Borrower (or is merged into or consolidated with the Borrower or any of the
Borrower’s Restricted Subsidiaries or that Person’s assets are acquired by the
Borrower or any of the Borrower’s Restricted Subsidiaries) shall be excluded
from the calculation of Consolidated Net Income (except to the extent required
for any such calculation on a Pro Forma Basis in accordance with Section 1.09).

 

20

--------------------------------------------------------------------------------


 

“Consolidated Total Net Debt” shall mean, as of any date of determination, the
aggregate principal amount of Indebtedness of the Restricted Group outstanding
on such date, in an amount that would be reflected on a balance sheet prepared
as of such date on a consolidated basis for the Restricted Group in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness as
provided in Section 1.10), consisting of Indebtedness for borrowed money,
Attributable Indebtedness or purchase money Indebtedness, unreimbursed drawings
in respect of letters of credit and, without duplication, all Guarantees of any
Indebtedness of such type that is owed to a Person that is not the Borrower or a
Restricted Subsidiary, minus the aggregate amount of cash and Cash Equivalents
(other than Restricted Cash) as of such date held by the Borrower and its
Restricted Subsidiaries; provided that Consolidated Total Net Debt shall not
include Indebtedness in respect of letters of credit, bank guarantees or similar
instruments except, solely with respect to any standby letter of credit, to the
extent of unreimbursed obligations in respect of any such drawn standby letter
of credit (provided, that any unreimbursed obligations in respect of any such
drawn standby letter of credit shall not be included as Consolidated Total Net
Debt until three Business Days after such amount is drawn).

 

“Consolidated Working Capital” shall mean, with respect to the Restricted Group
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided that increases or decreases in Consolidated Working Capital shall be
calculated without regard to any changes in Current Assets or Current
Liabilities as a result of (a) any reclassification in accordance with GAAP of
assets or liabilities, as applicable, between current and noncurrent or (b) the
effects of purchase accounting.

 

“Contract Consideration” shall have the meaning assigned to such term in the
definition of “Excess Cash Flow”.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Agreement Refinancing Indebtedness” shall mean Indebtedness, in each
case, issued, incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace or refinance, in whole or part, existing Loans or Commitments
(including any successive Credit Agreement Refinancing Indebtedness)
(“Refinanced Debt”); provided that (i) such Credit Agreement Refinancing
Indebtedness is in an original aggregate principal amount (or accreted value, if
applicable) not greater than the aggregate principal amount (or accreted value,
if applicable) of the applicable Refinanced Debt except (x) by an amount equal
to accrued but unpaid interest, defeasance costs, premiums and fees payable by
the terms of such Indebtedness, (y) by an amount equal to underwriting
discounts, fees, commissions and expenses (including original issue discount,
upfront fees and similar items) incurred in connection with such exchange,
modification, refinancing, refunding, renewal, replacement or extension and
(z) by an amount equal to any existing available commitments unutilized
thereunder, and (ii) such Refinanced Debt shall be repaid, defeased or satisfied
and discharged with 100% of the Net Proceeds of the applicable Credit Agreement
Refinancing Indebtedness and all accrued interest, fees and premiums (if any)
due in connection therewith shall be paid substantially concurrently with the
incurrence of the applicable Credit Agreement Refinancing Indebtedness.  For the
avoidance of doubt, all Credit Agreement Refinancing Indebtedness must be one of
the following (a) Permitted First Priority Refinancing Debt, (b) Permitted
Second Priority Refinancing

 

21

--------------------------------------------------------------------------------


 

Debt, (c) Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred
pursuant to a Refinancing Amendment.

 

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the extension
of the expiry date or renewal, or any amendment or other modification to
increase the amount, of any existing Letter of Credit, by each Issuing Bank.

 

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)           the greater of (i) $75,000,000 and (ii) 25.0% of Consolidated
EBITDA for the most recently ended Test Period (calculated on a Pro Forma
Basis); plus

 

(b)           an amount equal to 50% of Consolidated Net Income for the period
(treated as one accounting period) from, and including, April 1, 2016 through,
and including, the last day of the Borrower’s most recent fiscal quarter ending
prior to the date of such Restricted Payment for which internal financial
statements of the Borrower are available, or, in the case such Consolidated Net
Income is a deficit, minus 100% of such deficit; provided that, solely for
purposes of Sections 7.06(h) and 7.13(a)(iv), the amount set forth under this
clause (b) shall only be available for making Restricted Payments or Restricted
Debt Payments, as applicable, thereunder, if the Consolidated Coverage Ratio as
of the last day of the most recently ended Test Period at the time of making
such Restricted Payment or Restricted Debt Payment, as applicable, calculated on
a Pro Forma Basis, is at least 2.00:1.00; plus

 

(c)          the aggregate amount of cash and Cash Equivalent proceeds of the
Investor Equity Investment received in the form of common equity by, or
contributed as common equity to the capital of, the Borrower on or after the
Closing Date; provided that, solely for purposes of Sections 7.06(h) and
7.13(a)(iv), the amount set forth under this clause (c) shall only be available
for making Restricted Payments or Restricted Debt Payments, as applicable,
thereunder, if the Consolidated Coverage Ratio as of the last day of the most
recently ended Test Period at the time of making such Restricted Payment or
Restricted Debt Payment, as applicable, calculated on a Pro Forma Basis, is at
least 2.00:1.00; plus

 

(d)           (i) the cumulative amount of cash and Cash Equivalent proceeds,
and the fair market value of property or assets or marketable securities,
received from the sale of Equity Interests of the Borrower or of any direct or
indirect parent of the Borrower subsequent to March 31, 2016 (other than the
Investor Equity Investment, Disqualified Equity Interests and any Specified
Equity Contribution) and on or prior to such time (including upon exercise of
warrants or options) which proceeds have been received in the form of common
equity by, or contributed as common equity to the capital of, the Borrower and
(ii) the principal amount of Indebtedness (other than Subordinated Indebtedness
or Indebtedness that is owed to an Unrestricted Subsidiary) of the Borrower or
any Restricted Subsidiary owed to a Person other than a Loan Party or a
Restricted Subsidiary of a Loan Party incurred subsequent to March 31, 2016 that
is converted to common Equity Interests (other than Disqualified Equity
Interests) of the Borrower (or to Qualified Equity Interests of Holdings or of
any direct or indirect parent of Holdings), in each case under this clause (d),
to the extent Not Otherwise Applied; plus

 

(e)           100% of the aggregate amount of cash and Cash Equivalents, and the
fair market value of property or assets or marketable securities, in each case
contributed to the common capital of the Borrower subsequent to March 31, 2016
(other than amounts that are contributed by the Borrower or a Restricted
Subsidiary, the Investor Equity Investment and any Specified Equity
Contribution), in each case under this clause (e) to the extent Not Otherwise
Applied; plus

 

22

--------------------------------------------------------------------------------


 

(f)                                   100% of the aggregate amount received in
cash and Cash Equivalents, and the fair market value of marketable securities or
other property received, by the Restricted Group by means of (x) the sale or
other disposition (other than to the Borrower or a Restricted Subsidiary) of
Investments made by the Borrower or any Restricted Subsidiary pursuant to
Section 7.02(n)(ii) and repurchases and redemptions of such Investments from the
Borrower or any Restricted Subsidiary and repayments of loans or advances, and
releases of guarantees, which constitute Investments made by the Borrower or any
Restricted Subsidiary pursuant to Section 7.02(n)(ii), in each case after the
Closing Date and in an aggregate amount not to exceed the original amount of the
Investment made by the Borrower or such Restricted Subsidiary pursuant to
Section 7.02(n)(ii) or (y) the sale (other than to the Borrower or a Restricted
Subsidiary) of the stock of an Unrestricted Subsidiary or a distribution or a
dividend from an Unrestricted Subsidiary after the Closing Date in an aggregate
amount not to exceed the original amount of the Investment made by the Borrower
or any Restricted Subsidiary in such Unrestricted Subsidiary pursuant to
Section 7.02(n)(ii); plus

 

(g)                                  in the case of the redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary or the merger, consolidation
or amalgamation of an Unrestricted Subsidiary into the Borrower or a Restricted
Subsidiary or the transfer of all or substantially all of the assets of an
Unrestricted Subsidiary to the Borrower or a Restricted Subsidiary after the
Closing Date, the fair market value of the Investment made in such Unrestricted
Subsidiary pursuant to Section 7.02(n)(ii) (or the assets transferred), as
determined in good faith of the Borrower at the time of the redesignation of
such Unrestricted Subsidiary as a Restricted Subsidiary or at the time of such
merger, consolidation or amalgamation or transfer of assets (after taking into
consideration any Indebtedness associated with the Unrestricted Subsidiary so
designated or merged or consolidated or Indebtedness associated with the assets
so transferred), in an aggregate amount not to exceed the original amount of the
Investment made by the Borrower or any Restricted Subsidiary in such
Unrestricted Subsidiary pursuant to Section 7.02(n)(ii); plus

 

(h) any cash returns, profits, distributions and similar amounts received by the
Borrower or any Restricted Subsidiary on account of an Investment made pursuant
to Section 7.02(n)(ii); provided, in each case, that such amount does not exceed
the amount of such Investment made pursuant to Section 7.02(n)(ii); minus

 

(i)                                   any amount of the Cumulative Credit used
to make Investments pursuant to Section 7.02(n)(ii) after the Closing Date and
prior to such time; minus

 

(j)                                  any amount of the Cumulative Credit used to
make Restricted Payments pursuant to Section 7.06(h) after the Closing Date and
prior to such time; minus

 

(k)                               any amount of the Cumulative Credit used to
make Restricted Debt Payments pursuant to Section 7.13(a)(iv) after the Closing
Date and prior to such time.

 

“Cure Expiration Date” shall have the meaning assigned to such term in the
definition of “Specified Equity Contribution”.

 

“Current Assets” shall mean, with respect to the Restricted Group on a
consolidated basis at any date of determination, all assets (other than cash and
Cash Equivalents) that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Restricted Group as current assets at such
date of determination, other than amounts related to current or deferred Taxes
based on income or profits (but excluding assets held for sale, loans
(permitted) to third parties, pension assets, deferred bank fees and derivative
financial instruments).

 

23

--------------------------------------------------------------------------------


 

“Current Liabilities” shall mean, with respect to the Restricted Group on a
consolidated basis at any date of determination, all liabilities that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Restricted Group as current liabilities at such date of determination, other
than, without duplication (and to the extent otherwise included therein) (a) the
current portion of any Indebtedness, (b) accruals of interest expense (excluding
interest expense that is past due and unpaid), (c) accruals for current or
deferred Taxes based on income or profits, (d) accruals of any costs or expenses
related to restructuring reserves and (e) revolving loans, swing line loans and
letter of credit obligations hereunder or under any other revolving credit
facility.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.13(d).

 

“Default” shall mean any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.

 

“Default Excess” shall mean, with respect to any Defaulting Lender, the excess,
if any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of Loans of
such Defaulting Lender.

 

“Default Period” shall mean, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (a) the date on which all Commitments are
cancelled or terminated and/or the Obligations and the Guaranteed Obligations
are declared or become immediately due and payable, (b) with respect to any
Funding Default (other than any such Funding Default arising pursuant to clause
(e) of the definition of “Defaulting Lender”), the date on which (1) the Default
Excess with respect to such Defaulting Lender shall have been reduced to zero
(whether by the funding by such Defaulting Lender of any Defaulted Loans of such
Defaulting Lender or by the non-pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms hereof or any
combination thereof) and (2) such Defaulting Lender shall have delivered to the
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations under this Agreement with respect to its Commitment(s),
and (c) the date on which the Borrower, the Administrative Agent and the
Required Lenders waive all Funding Defaults of such Defaulting Lender in
writing.

 

“Defaulted Loan” shall mean the Loans of a Defaulting Lender.

 

“Defaulting Lender” shall mean any Lender that has (a) failed to fund its
portion of any Borrowing, or any portion of its participation in any Letter of
Credit, within one Business Day of the date on which it shall have been required
to fund the same, unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s reasonable
and good faith determination that one or more conditions precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) notified
the Borrower, the Administrative Agent or any Issuing Bank in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under agreements
in which it commits to extend credit generally, (c) failed, within three
Business Days after

 

24

--------------------------------------------------------------------------------


 

written request by the Administrative Agent or the Borrower, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans (unless the subject of a good faith dispute between the
Borrower and such Lender) and participations in then outstanding Letters of
Credit; provided that any such Lender shall cease to be a Defaulting Lender
under this clause (c) upon receipt of such confirmation by the Administrative
Agent or the Borrower, (d) otherwise failed to pay over to the Borrower, the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due (unless the subject of
a good faith dispute), (e) (i) been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such person or its
properties or assets to be, insolvent or (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, unless, in
the case of any Lender referred to in this clause (e), the Borrower, the
Administrative Agent and each Issuing Bank shall be satisfied that such Lender
intends, and has all approvals required to enable it, to continue to perform its
obligations as a Lender hereunder or (f) become the subject of a Bail-In
Action.  For the avoidance of doubt, a Lender shall not be deemed to be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in such Lender or its parent by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender; provided that, as of any date of
determination, the determination of whether any Lender is a Defaulting Lender
hereunder shall not take into account, and shall not otherwise impair, any
amounts funded by such Lender which have been assigned by such Lender to an SPV
pursuant to Section 10.04(i).  Any determination by the Administrative Agent
that a Lender is a Defaulting Lender shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender upon
delivery of written notice of such determination by the Administrative Agent to
the Borrower and each other Lender.

 

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with a Disposition that is so designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer, setting forth
the basis of such valuation, less the amount of cash or Cash Equivalents
received in connection with a subsequent payment, redemption, retirement, sale
or other disposition of such Designated Non-Cash Consideration.  A particular
item of Designated Non-Cash Consideration will no longer be considered to be
outstanding when and to the extent it has been paid, redeemed or otherwise
retired or sold or otherwise disposed of in compliance with Section 7.05.

 

“Disposition” or “Dispose” shall mean the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Equity Interests” shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise, (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part (except as a result
of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (c)

 

25

--------------------------------------------------------------------------------


 

provides for scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the then Latest Maturity Date; provided that if, such
Equity Interests are issued pursuant to a plan for the benefit of employees of
Holdings (or any direct or indirect parent thereof), the Borrower or its
Restricted Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because they
may be required to be repurchased by the Borrower or its Restricted Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.

 

“Disqualified Lenders” shall mean (a) each of those banks, financial
institutions or other Persons that have been identified in writing by the
Borrower to Jefferies Finance LLC on or prior to May 9, 2017 (and such other
Persons as the Borrower and the Administrative Agent shall mutually agree after
May 9, 2017) or to any Affiliates of such banks, financial institutions or other
Persons that are readily identifiable as Affiliates by virtue of their names or
that are identified in writing by the Borrower to the Administrative Agent from
time to time, (b) each competitor of the Borrower and its Subsidiaries (in each
case, other than bona fide fixed income investors or debt funds) identified in
writing by the Borrower to the Administrative Agent from time to time (and
Affiliates of such Persons that are readily identifiable as Affiliates by virtue
of their names or that are identified in writing by the Borrower to the
Administrative Agent from time to time (other than bona fide fixed income
investors or debt funds)) and (c) Excluded Affiliates. Any supplement to such
list of Disqualified Lenders will become effective two Business Days after
delivery to the Administrative Agent.  In no event shall a supplement apply
retroactively to disqualify any Lender as of the date of such supplement.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the Laws
of the United States, any state thereof or the District of Columbia.

 

“Dutch Auction” shall mean an auction conducted by Holdings, the Borrower or an
Affiliated Lender in order to purchase Term Loans as contemplated by
Section 10.04(k) or 10.04(m), as applicable, in accordance with the procedures
set forth in Exhibit J.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” shall mean (i) a Lender, (ii) an Affiliate of a Lender,
(iii) a Related Fund of a Lender, and (iv) any other Person (other than a
natural person); provided that, notwithstanding the foregoing, “Eligible
Assignee” shall not include Holdings, the Borrower, any other Affiliate of
Holdings or the Sponsor (it being understood that assignments to Holdings, the
Borrower or an Affiliated Lender may only be made pursuant to
Section 10.04(k) or 10.04(m), as applicable).  For the avoidance of doubt,

 

26

--------------------------------------------------------------------------------


 

no Specified Debt Fund shall be deemed to be an Affiliate of Holdings or the
Sponsor for purposes of the definition of “Eligible Assignee”.  “Eligible
Assignee” shall not include any Disqualified Lender without the prior written
consent of the Borrower (which may be withheld in the Borrower’s sole
discretion).

 

“Environmental Laws” shall mean all former, current and future federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to the environment, natural
resources, human health and safety or the presence, Release of, or exposure to,
hazardous materials, or the generation, manufacture, processing, distribution,
use, treatment, storage, transport, recycling or handling of, or the arrangement
for such activities with respect to, hazardous materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, capital and
operating costs, injunctive relief, costs associated with financial assurance,
permitting or closure requirements, indemnities, personal injury, property
damages, natural resource damages and investigation or remediation costs,
including any third party claims for the foregoing), whether contingent or
otherwise, arising out of or relating to (a) compliance or non-compliance with
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the presence, Release or threatened Release of any
Hazardous Materials at any location or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Environmental Permit” shall mean any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” shall mean, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” shall mean Person, any trade or business (whether or not
incorporated) that, together with a Loan Party or any Restricted Subsidiary, is
or, within the six year period immediately preceding the Closing Date, was
treated as a single employer under Section 414(b) or (c) of the Code, or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414(m) or (o) of the Code.

 

“ERISA Event” shall mean (a) a Reportable Event; (b) written notice of the
failure to satisfy the minimum funding standard with respect to a Plan within
the meaning of Sections 412 or 430 of the Code or Sections 302 or 303 of ERISA,
whether or not waived (unless such failure is corrected by the final due date
for the plan year for which such failure occurred); (c) a written determination
that a Plan is, or is expected to be, in “at risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the receipt by
a Loan Party, any Restricted Subsidiary or any of their respective ERISA
Affiliates of written notice pursuant to Section 305(b)(3)(D) of ERISA that a
Multiemployer Plan is or will be in “endangered status” or “critical status” (as
defined in Section 305(b) of ERISA), or is, or is expected to be, “insolvent”
(within the meaning of Section 4245 of ERISA); (e) the filing pursuant to
Section 431 of the Code or Section 304 of ERISA of an application for the
extension of any amortization period; (f) the failure to timely make a
contribution required to be made with respect to any Plan or Multiemployer Plan;
(g) the filing of a notice to terminate any Plan if such termination would
require

 

27

--------------------------------------------------------------------------------


 

material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA; (h) the filing under
Section 4041(c) of ERISA of a notice of intent to terminate any Plan or the
termination of any Plan under Section 4041(c) of ERISA; (i) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (j) imposition
on a Loan Party, any Restricted Subsidiary or any of their respective ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (k) the receipt by a Loan Party, any Restricted
Subsidiary or any of their respective ERISA Affiliates from the PBGC or a plan
administrator of any written notice of an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (l) the receipt by a Loan Party, any Restricted Subsidiary or any of
their respective ERISA Affiliates of any written notice, or the receipt by any
Multiemployer Plan from a Loan Party, any Restricted Subsidiary or any of their
respective ERISA Affiliates of any written notice, imposing Withdrawal
Liability; or (m) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 406 of ERISA or Section 4975 of the Code) with respect to
any Plan which could result in liability to a Loan Party or any Restricted
Subsidiary or with respect to which a Loan Party or any Restricted Subsidiary is
a “disqualified person” (as defined in Section 4975 of the Code) or a “party in
interest” (as defined in Section 3(14) of ERISA).

 

“Escrow Agreement” shall mean that certain Senior Notes Escrow and Security
Agreement, dated as of June 30, 2017, among the Initial Issuer and Wilmington
Trust, National Association, not in its individual capacity but solely as escrow
agent, and Wilmington Trust, National Association, not in its individual
capacity but solely as trustee under the 2025 Unsecured Notes Indenture.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate (other than the Alternate Base Rate) determined by reference to the
Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning assigned to such term in Article 8.

 

“Excess Cash Flow” shall mean, for any period, an amount equal to:

 

(a)                                 the sum, without duplication, of:

 

(i)                                   Consolidated Net Income for such period,

 

(ii)                                an amount equal to the amount of all
non-cash charges to the extent deducted in arriving at such Consolidated Net
Income, but excluding any such non-cash charges representing an accrual or
reserve for potential cash items in any future period and excluding amortization
of a prepaid cash item that was paid in a prior period,

 

(iii)                             decreases in Consolidated Working Capital for
such period (other than any such decreases arising from acquisitions or
dispositions by the Restricted Group completed during such period),

 

(iv)                            cash receipts in respect of Swap Contracts
during such period to the extent such receipts were not otherwise included in
arriving at such Consolidated Net Income,

 

28

--------------------------------------------------------------------------------


 

(v)                               the amount of tax expense deducted in
determining Consolidated Net Income for such period to the extent it exceeds the
amount of cash taxes paid in such period, and

 

(vi)                            an amount equal to the aggregate net non-cash
loss on Dispositions by the Restricted Group during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; minus

 

(b)                                 the sum, without duplication, of:

 

(i)                                   an amount equal to the amount of all
non-cash credits included in arriving at such Consolidated Net Income in respect
of such period (but excluding any non-cash credit to the extent representing the
reversal of an accrual or reserve described in clause (a)(ii) above) and cash
charges (if any) in respect of such period included in clauses (a) through
(m) of the definition of Consolidated Net Income,

 

(ii)                                without duplication of amounts deducted
pursuant to clause (xi) below in prior fiscal years, the amount of Capital
Expenditures made in cash during such period to the extent financed with
Internally Generated Cash,

 

(iii)                             the aggregate amount of all principal payments
of Indebtedness of the Restricted Group during such period, in each case to the
extent financed with Internally Generated Cash (including (A) the principal
component of payments in respect of Capitalized Leases, (B) the amount of any
scheduled repayment of Term Loans pursuant to Section 2.11 (to the extent
actually made) and (C) any mandatory prepayment of Term Loans made pursuant to
Section 2.13(a)(ii) to the extent required due to a Disposition that resulted in
an increase to Consolidated Net Income and not in excess of the amount of such
increase, but excluding (V) any mandatory prepayment of Term Loans made pursuant
to Section 2.13(a)(iv), (W) all voluntary prepayments of Term Loans, Incremental
Equivalent Debt (to the extent secured by the Collateral on a first lien basis)
and Permitted First Priority Refinancing Debt, (X) the prepayment of the
outstanding principal amount under each of the Existing Credit Agreements and
the redemption of the Existing NSH Notes, in each case under this sub-clause
(X), on the Closing Date, (Y) all prepayments, redemptions or repurchases in
respect of Subordinated Indebtedness, except to the extent permitted under
Section 7.13(a) and (Z) all prepayments of loans under any revolving credit
facility made during such period (other than to the extent commitments under
such revolving credit facility are permanently reduced by the amount of such
prepayments (without duplication of amounts deducted under
Section 2.13(a)(i)(B)) (it being agreed that any amount excluded pursuant to
clause (V), (W), (X), (Y) or (Z) may not be deducted under any other clause of
this definition),

 

(iv)                            an amount equal to the aggregate net non-cash
gain on Dispositions by the Restricted Group during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

 

(v)                               increases in Consolidated Working Capital for
such period (other than any such increases arising from acquisitions or
dispositions by the Restricted Group during such period),

 

29

--------------------------------------------------------------------------------


 

(vi)                            cash payments by the Restricted Group during
such period in respect of long-term liabilities of the Restricted Group other
than Indebtedness and that were made with Internally Generated Cash and were not
deducted or were excluded in calculating Consolidated Net Income,

 

(vii)                         without duplication of amounts deducted pursuant
to clause (xi) below in prior fiscal years, the amount of Investments and
acquisitions made during such period in cash pursuant to Section 7.02 (other
than Section 7.02(a), (c) or (e)) (net of the return on any such Investments
received during such period, except to the extent such return was included in
the determination of Consolidated Net Income) to the extent that such
Investments and acquisitions were not expensed and were financed with Internally
Generated Cash,

 

(viii)                      the amount of Restricted Payments paid during such
period pursuant to Section 7.06(i) (but in the case of clauses (iv) through
(vii), only to the extent such amounts were not deducted or were excluded in
calculating Consolidated Net Income), Section 7.06(g) (in an amount not to
exceed the amount permitted thereunder in any fiscal year), Section 7.06(h),
Section 7.06(j), Section 7.06(k), Section 7.06(m), Section 7.06(n),
Section 7.06(o) or Section 7.06(p), in each case in cash to the extent such
Restricted Payments were financed with Internally Generated Cash,

 

(ix)                            the aggregate amount of expenditures actually
made by the Restricted Group in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period or any previous period and were financed with
Internally Generated Cash,

 

(x)                               the aggregate amount of any premium,
make-whole or penalty payments actually paid in cash by the Restricted Group
during such period that are required to be made in connection with any
prepayment of Indebtedness to the extent that such expenditures are not expensed
during such period or any previous period and were financed with Internally
Generated Cash,

 

(xi)                            without duplication of amounts deducted from
Excess Cash Flow in prior periods, the aggregate consideration required to be
paid in cash by the Restricted Group pursuant to binding contracts with a third
party that is not an Affiliate (the “Contract Consideration”) entered into prior
to or during such period relating to Permitted Acquisitions (or Investments
similar to those made for Permitted Acquisitions), Capital Expenditures,
acquisitions of IP Rights to the extent not expensed and scheduled payments of
Indebtedness permitted by the terms of this Agreement to be incurred and paid,
to be consummated or made, in each case during the period of four consecutive
fiscal quarters of the Borrower following the end of such period; provided that,
to the extent the aggregate amount of Internally Generated Cash actually
utilized to finance such Permitted Acquisitions (or Investments similar to those
made for Permitted Acquisitions), Capital Expenditures, acquisitions of IP
Rights and scheduled payments of Indebtedness during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters,

 

(xii)                         the amount of cash taxes paid in such period to
the extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period

 

30

--------------------------------------------------------------------------------


 

(which amounts shall be included in the calculation of Excess Cash Flow for the
period in which they are expensed), and

 

(xiii)                      cash expenditures in respect of Swap Contracts,
which were made during such fiscal year and were not deducted in determining (or
were excluded in arriving at) such Consolidated Net Income.

 

Notwithstanding anything in the definition of any term used in the definition of
Excess Cash Flow to the contrary, all components of Excess Cash Flow shall be
computed for the Restricted Group on a consolidated basis.

 

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower completed
after the Closing Date (beginning with the fiscal year ending December 31,
2018).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934.

 

“Excluded Affiliate” shall mean, with respect to an Agent or a Lender, any
Affiliate thereof that is engaged (i) as a principal primarily in private
equity, mezzanine financing or venture capital or (ii) in the sale of NSH Holdco
and its Subsidiaries in connection with the Acquisition, including through the
provision of advisory services to NSH Holdco and its Subsidiaries.

 

“Excluded Subsidiary” shall mean (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Subsidiary of the Borrower
that does not have total assets or annual revenues in excess of 5% of the Total
Assets or consolidated annual revenue of the Restricted Group individually;
provided that the aggregate amount of assets or annual revenues of subsidiaries
constituting Excluded Subsidiaries pursuant to this clause (b) shall not at any
time exceed 7.5% of the Total Assets or consolidated annual revenue of the
Restricted Group, (c) any Subsidiary that is prohibited by applicable Law or
Contractual Obligations existing on the Closing Date (or, in the case of any
newly acquired Subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from Guaranteeing the Obligations or if
Guaranteeing the Obligations would require governmental (including regulatory)
or third party consent, unless such consent has been obtained, (d) any other
Subsidiary with respect to which, (x) Guaranteeing the Obligations would result
in any material adverse tax consequences (as reasonably determined by the
Borrower) or (y) the cost of providing a Guarantee of the Obligations shall be
excessive in view of the practical benefits to be obtained by the Lenders
therefrom (as reasonably determined by the Borrower and the Administrative
Agent), (e) any Foreign Subsidiary of the Borrower or of any other direct or
indirect Domestic Subsidiary or Foreign Subsidiary, (f) any Unrestricted
Subsidiary, (g) any special purpose securitization vehicle (or similar entity),
captive insurance company or non-profit Subsidiary, (h) any direct or indirect
Domestic Subsidiary (x) that is treated as a disregarded entity for federal
income tax purposes and (y) does not have any material assets other than the
Equity Interests or Indebtedness of one or more Foreign Subsidiaries, (i) any
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary that is a
controlled foreign corporation within the meaning of Section 957 of the Code and
(j) any Specified Subsidiary.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation.

 

31

--------------------------------------------------------------------------------


 

“Existing Borrower Credit Agreement” shall mean the First Lien Credit Agreement,
dated as of November 3, 2014 (as amended, amended and restated, supplemented or
otherwise modified from time to time), among Holdings, Borrower, the other
guarantors party thereto from time to time, Jefferies Finance LLC, as
administrative agent and collateral agent, and the lenders and other parties
party thereto from time to time.

 

“Existing Credit Agreements” shall mean the Existing Borrower Credit Agreement
and the Existing NSH Credit Agreement.

 

“Existing Letters of Credit” shall mean each Letter of Credit previously issued
for the account of the Borrower or NSH that (a) is outstanding on the Closing
Date and (b) is listed on Schedule 2.17.

 

“Existing NSH Credit Agreement” shall mean the First Lien Credit Agreement,
dated as of June 1, 2015, by and among NSH, NSH Holdco, JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent, and the lenders party
thereto from time to time, as amended, amended and restated, supplemented or
otherwise modified from time to time.

 

“Existing NSH Notes” shall mean the notes issued by NSH pursuant to that certain
Second Lien Note Purchase Agreement, dated as of June 1, 2015, by and among NSH,
NSH Holdco, Newstar Financial, Inc., as note agent and collateral agent, and
each noteholder party thereto from time to time, as amended, restated or
otherwise modified from time to time.

 

“Existing NSH Notes Redemption” shall mean the redemption of all outstanding
Existing NSH Notes.

 

“Extended Revolving Commitments” shall have the meaning assigned to such term in
Section 2.21(b).

 

“Extended Revolving Loans” shall mean one or more Classes of Revolving Loans
that result from an Extension Amendment entered into after the Closing Date.

 

“Extended Term Loans” shall mean one or more Classes of Term Loans that result
from an Extension Amendment entered into after the Closing Date.

 

“Extension” shall mean a Term Loan Extension or a Revolving Extension.

 

“Extension Amendment” shall have the meaning assigned to such term in
Section 2.21(d).

 

“Extension Offer” shall mean a Term Loan Extension Offer or a Revolving
Extension Offer.

 

“Facility” shall mean the Term Facility or the Revolving Facility, as the
context may require.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as in effect on the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any applicable
Treasury regulation promulgated thereunder or published administrative guidance
implementing such Sections and any agreements entered into pursuant thereto,
including any intergovernmental agreements and any rules or guidance
implementing such intergovernmental agreements.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States

 

32

--------------------------------------------------------------------------------


 

arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary to the next 1/100th of 1.00%) of the quotations for the day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the Amended and Restated Fee Letter dated May 11, 2017,
among the Borrower, Jefferies Finance LLC, KKR Corporate Lending LLC and KKR
Capital Markets LLC.

 

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees and the Fronting Fees.

 

“First Lien Intercreditor Agreement” shall mean a “pari passu” intercreditor
agreement among the Collateral Agent and one or more Senior Representatives for
holders of Permitted First Priority Refinancing Debt, Incremental Equivalent
Debt or Indebtedness permitted pursuant to Section 7.03(g)(A)(ii) hereof, in
each case, that is secured on a pari passu basis with the Obligations, in each
case, in form and substance reasonably satisfactory to the Collateral Agent.

 

“First Lien Leverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated Total Net Debt as of such date that is secured by a Lien on any
Collateral on an equal priority basis with (but without regard to control of
remedies) or senior priority basis to the Liens on the Collateral securing the
Obligations (disregarding any Obligations in respect of Incremental Loans or
Refinancing Facilities secured on a junior lien basis to other Obligations) to
(b) Consolidated EBITDA for the Test Period applicable as of such date.

 

“Flood Laws” shall mean the National Flood Insurance Reform Act of 1994 and
related legislation (including the regulations of the Board).

 

“Foreign Disposition” shall have the meaning set forth in Section 2.13(f).

 

“Foreign Pension Plan” shall mean any defined benefit plan described in
Section 4(b)(4) of ERISA that under applicable law is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

 

“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of the
Borrower which is not a Domestic Subsidiary.

 

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).

 

“Funded Debt” shall mean all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the sole option of the Borrower or any Restricted Subsidiary, to
a date more than one year from the date of its creation or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date (including
all amounts of such Funded Debt required to be paid or prepaid within one year
from the date of its creation).

 

“Funding Default” shall mean, with respect to any Defaulting Lender, the
occurrence of any of the events set forth in the definition of “Defaulting
Lender”.

 

33

--------------------------------------------------------------------------------


 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if the
Borrower notifies the Administrative Agent that it requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

“Global Intercompany Note” shall mean a promissory note substantially in the
form of Exhibit E-1, or such other form as shall be approved by the
Administrative Agent.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Granting Lender” shall have the meaning assigned to such term in
Section 10.04(i).

 

“Guarantee” shall mean, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or other monetary obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness).  The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.

 

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 11.01.

 

“Guarantors” shall mean (i) Holdings, (ii) each wholly owned Domestic Subsidiary
of the Borrower as of the Closing Date (other than an Excluded Subsidiary) and
(iii) each wholly owned Subsidiary that issues a Guarantee of the Obligations
after the Closing Date pursuant to Section 6.11 (which Section 6.11, for the
avoidance of doubt, does not require that any Excluded Subsidiary provide

 

34

--------------------------------------------------------------------------------


 

such a Guarantee) or otherwise.  For avoidance of doubt, the Borrower may cause
any Restricted Subsidiary that is not a Guarantor to Guarantee the Obligations
by causing such Restricted Subsidiary to execute a customary joinder to this
Agreement, the First Lien Intercreditor Agreement, the Second Lien Intercreditor
Agreement, and any other applicable subordination or intercreditor agreement, in
each case, to the extent then-applicable, and any such Restricted Subsidiary
shall be treated as a Guarantor hereunder for all purposes.

 

“Guaranty” shall mean, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

 

“Hazardous Materials” shall mean (a) any petroleum products, distillates or
byproducts and all other hydrocarbons, coal ash, radon gas, radioactive
materials, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, chlorofluorocarbons and all other ozone-depleting substances and
(b) any chemical, material, substance or waste that is prohibited, limited or
regulated by or pursuant to any Environmental Law.

 

“Hedge Bank” shall mean any Person that (a) is a Lead Arranger or an Agent at
any time or an Affiliate of any of the foregoing that enters in to or becomes
party to a Secured Hedge Agreement in its capacity as a party thereto or (b) is
a Lender or an Affiliate of a Lender at the time it enters into a Secured Hedge
Agreement or at the time it becomes party to a Secured Hedge Agreement in its
capacity as a party thereto; provided that, in the case of an Affiliate of any
of the foregoing, such Affiliate executes and delivers to the Administrative
Agent a letter agreement in the form of Exhibit VII to the Security Agreement.

 

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such person under any and all Swap Contracts.

 

“Holdings” shall mean SP Holdco I, Inc.

 

“Immaterial Subsidiary” shall mean any Restricted Subsidiary that does not, as
of the last day of the most recently completed Test Period, have assets (other
than intercompany accounts) with a fair market value in excess of 5% of the
Total Assets as of such date and revenues in excess of 5% of the consolidated
annual revenues of the Restricted Group for such Test Period (it being agreed
that, for purposes of Section 8.03, all Restricted Subsidiaries affected by any
event or circumstance referred to in Section 8.01(f) or 8.01(g) shall be
considered together, as a single consolidated Restricted Subsidiary, for
purposes of determining whether the condition specified above is satisfied).

 

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Incremental Amendment” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Incremental Equivalent Debt” shall have the meaning assigned to such term in
Section 7.03(s).

 

“Incremental Facility” shall have the meaning assigned to such term in
Section 2.19(b).

 

“Incremental Lenders” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Incremental Loan” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Incremental Term Loan Commitments” shall have the meaning assigned to such term
in Section 2.19(a).

 

35

--------------------------------------------------------------------------------


 

“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.19(a).

 

“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, all of the following, whether or not the foregoing would constitute
indebtedness or a liability in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount (after giving effect to
any prior drawings or reductions which may have been reimbursed) of all
outstanding letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds, performance bonds and similar
instruments issued or created by or for the account of such Person;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than (i) trade accounts
payable and accrued expenses in the ordinary course of business, (ii) any
earn-out obligation until such earn-out obligation is not paid after becoming
due and payable and (iii) liabilities accrued in the ordinary course);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements and mortgage, industrial revenue bond, industrial development bond
and similar financings), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

 

(f)                                   all Attributable Indebtedness;

 

(g)                                  all obligations of such Person in respect
of Disqualified Equity Interests; and

 

(h)                                 to the extent not otherwise included above,
all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall (A) with respect
to any non-wholly owned Subsidiary (including guarantee obligations in respect
of obligations of a non-wholly owned Subsidiary), not include such portion of
the Indebtedness (or guarantee obligations in respect of obligations) of such
non-wholly owned Subsidiary that corresponds to the equity interest share of
third parties in such non-wholly owned Subsidiary and (B) in the case of the
Borrower and its Subsidiaries, exclude all intercompany Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business.  The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date.  The amount of Indebtedness of any Person for
purposes of clause (e) that is limited in recourse to the property encumbered
thereby shall be deemed to be equal to the lesser of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the fair market value of the property
encumbered thereby as determined by such Person in good faith.

 

“Indemnified Taxes” shall have the meaning assigned to such term in
Section 3.01(a).

 

“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).

 

36

--------------------------------------------------------------------------------


 

“Information” shall have the meaning assigned to such term in Section 10.16.

 

“Initial Issuer” shall mean SP Finco, LLC, a Delaware limited liability company
and wholly owned direct subsidiary of Borrower.

 

“Initial Issuer Merger” shall mean the merger of the Initial Issuer with and
into the Borrower, with the Borrower surviving such merger and assuming the
obligations of the Initial Issuer under the 2025 Unsecured Notes.

 

“Initial Public Offering” shall mean the Parent’s initial public offering of
14,285,000 shares of common stock consummated on October 6, 2015.

 

“Initial Term Loans” shall mean the term loans made by the Lenders on the
Closing Date to the Borrower pursuant to Section 2.01(a).  For the avoidance of
doubt, a Term Loan shall no longer be an “Initial Term Loan” when it shall have
become an “Extended Term Loan”.

 

“Intellectual Property Security Agreement” shall have the meaning given to the
term “Grant of Security Interest” in the Security Agreement.

 

“Intercompany Note” shall mean the Global Intercompany Note or a Promissory
Note, as the case may be.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.10(b), substantially in the form of Exhibit L.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December to occur during any
period in which such Loan is outstanding, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, (c) with respect to any Revolving Loan,
the Revolving Maturity Date (or such earlier date on which the Revolving
Commitments are terminated) and, after such maturity (or termination as the case
may be), on each date on which demand for payment is made and (d) with respect
to any Term Loan, the Term Loan Maturity Date and, after such maturity, on each
date on which demand for payment is made.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is 1, 2, 3 or 6 months (or, if each
affected Lender so agrees, twelve months) thereafter (or any shorter period
agreed to by all applicable Lenders), as the Borrower may elect; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month and (c) no Interest Period for any Loan shall extend
beyond the maturity date of such Loan. Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

37

--------------------------------------------------------------------------------


 

“Internally Generated Cash” shall mean cash of the Restricted Group not
constituting (x) proceeds of the issuance of (or contributions in respect of)
Equity Interests, (y) proceeds of Dispositions pursuant to Section 7.05(d),
7.05(j), 7.05(k), 7.05(m), 7.05(o) or 7.05(p) and Casualty Events or
(z) proceeds of the incurrence of Indebtedness; provided that the proceeds of an
incurrence of Revolving Loans or extensions of credit under any other revolving
credit or similar facility shall be deemed to be “Internally Generated Cash”.

 

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by the Borrower or
a Restricted Subsidiary in respect of such Investment.

 

“Investor Equity Investment” shall mean an equity investment by the Sponsor,
along with additional co-investors designated by the Sponsor, on or prior to the
Closing Date in Parent (which equity investment will be a preferred equity
investment) in an aggregate amount up to $320,000,000 or such lower amount
permitted by that certain Investor Equity Purchase Agreement.

 

“Investor Equity Purchase Agreement” shall mean that certain Securities Purchase
Agreement, dated as of May 9, 2017, by and among Parent and BCPE Seminole
Holdings LP, a Delaware limited partnership, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

“Investors” shall mean the Sponsor and the Management Stockholders.

 

“IP Rights” has the meaning set forth in Section 5.16.

 

“ISP” shall mean, with respect to any Letter of Credit, the ‘International
Standby Practices 1998’ (or ‘ISP 98’) published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance of such Letter of Credit).

 

“Issuing Bank” shall mean, as the context may require, (a) each of Jefferies
Finance LLC, KKR Corporate Lending LLC and any other Lender reasonably
acceptable to the Administrative Agent and the Borrower which agrees to issue
Letters of Credit hereunder, with respect to Letters of Credit issued by it;
(b) any other Lender that may become an Issuing Bank pursuant to Sections
2.17(j) and (k) with respect to Letters of Credit issued by such Lender; and/or
(c) collectively, all of the foregoing.  Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by one or
more Affiliates of such Issuing Bank (and such Affiliate shall be deemed to be
an “Issuing Bank” for all purposes of the Loan Documents).  Jefferies Finance
LLC and KKR Corporate Lending LLC may cause Letters of Credit to be issued by
unaffiliated financial institutions and such Letters of Credit shall be treated
as issued by Jefferies Finance LLC or KKR Corporate Lending LLC, respectively,
for all purposes under the Loan Documents.  In the event that there is more than
one Issuing Bank at any time, references herein and in the other Loan Documents
to the Issuing Bank shall be deemed to refer to the Issuing Bank in respect of
the applicable Letter of Credit or to all Issuing Banks, as the context
requires.  As of the Closing Date, the

 

38

--------------------------------------------------------------------------------


 

respective commitments of each Issuing Bank are set forth on Schedule 2.02,
which commitments may be amended pursuant to Section 2.17(a).

 

“Junior Financing” shall mean Subordinated Indebtedness having an outstanding
aggregate principal amount of not less than the Threshold Amount.

 

“Junior Financing Documentation” shall mean any documentation governing any
Junior Financing.

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Initial Term
Loan, Incremental Term Loan, Other Term Loan, Extended Term Loan, Revolving
Loan, Revolving Commitment, Extended Revolving Loan, Extended Revolving
Commitment, Other Revolving Loan or Other Revolving Commitment, in each case as
extended in accordance with this Agreement from time to time.

 

“Laws” shall mean, collectively, all international, foreign, federal, state and
local laws (including common law), statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, requirements, and
agreements with, any Governmental Authority.

 

“LC Commitment” shall mean the commitment of an Issuing Bank to issue Letters of
Credit pursuant to Section 2.17; provided that at no time shall the LC
Commitment exceed the Revolving Commitment.  The amount of the LC Commitment
shall be $20,000,000 on the Closing Date.

 

“LC Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

 

“LC Exposure” shall mean, as at any date of determination, the sum of (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
at such time plus (b) the aggregate principal amount of all Reimbursement
Obligations outstanding at such time.  The LC Exposure of any Revolving Lender
at any time shall mean its Pro Rata Share of the aggregate LC Exposure at such
time.  For all purposes of this Agreement and the other Loan Documents, if on
any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP (or any other equivalent applicable rule with respect to force majeure
events), such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.

 

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

 

“LC Request” shall mean a request by the Borrower in accordance with the terms
of Section 2.17(b) and substantially in the form of Exhibit K, or such other
form as shall be approved by the Issuing Bank.

 

“LC Sub-Account” shall have the meaning assigned to such term in
Section 2.17(i).

 

“Lead Arrangers” shall mean Jefferies Finance LLC and KKR Capital Markets LLC,
in their capacities as joint lead arrangers and joint bookrunners in respect of
this Agreement.

 

39

--------------------------------------------------------------------------------


 

“Lender” shall mean each lender from time to time party hereto.  For avoidance
of doubt, each Additional Lender and each Incremental Lender is a Lender to the
extent any such Person has executed and delivered a Refinancing Amendment or an
Incremental Amendment, as the case may be, and to the extent such Refinancing
Amendment or Incremental Amendment shall have become effective in accordance
with the terms hereof and thereof.  As of the Closing Date, Schedule 2.01 sets
forth the name of each Lender.

 

“Letter of Credit” shall mean any standby letter of credit issued or to be
issued by an Issuing Bank for the account of the Borrower or any of its
Subsidiaries pursuant to Section 2.17.

 

“Letter of Credit Expiration Date” shall mean the date which is five Business
Days prior to the Revolving Maturity Date.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period therefor, the rate per annum equal to the arithmetic mean
(rounded to the nearest 1/100th of 1.00%) of the offered rates for deposits in
Dollars with a term comparable to such Interest Period that appears on Reuters
Screen LIBOR01 Page at approximately 11:00 a.m., London, England time, on the
second full Business Day preceding the first day of such Interest Period;
provided, however, that, if no comparable term for an Interest Period is
available, the LIBO Rate shall be determined using the weighted average of the
offered rates for the two terms most nearly corresponding to such Interest
Period.  “Reuters Screen LIBOR01 Page” shall mean the display designated on the
Reuters 3000 Xtra Page (or such other page that is widely recognized as the
successor to the Reuters 3000 Xtra Page, as published by Reuters or another
comparable service, for the purpose of displaying the rates at which Dollar
deposits are offered by leading banks in the London interbank deposit market or,
if no such widely recognized successor page exists at such time, such other
page, as published by Reuters or another comparable service, that reflects an
alternative index rate as designated by the Administrative Agent from time to
time in consultation with the Borrower).

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
Real Property, and any Capitalized Lease or financing lease having substantially
the same economic effect as any of the foregoing).

 

“Limited Condition Transaction” shall mean (i) any Permitted Acquisition or
other permitted Investment under this Agreement whose consummation is not
conditioned on the availability of, or on obtaining, third party financing and
(ii) any redemption, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness requiring irrevocable notice in advance of such
redemption, repurchase, defeasance, satisfaction and discharge or repayment.

 

“Loan” shall mean, as the context may require, any Term Loan or any Revolving
Loan.

 

“Loan Documents” shall mean this Agreement (including, without limitation, any
amendments to this Agreement), the Letters of Credit, the Collateral Documents,
each Incremental Amendment, each Refinancing Amendment, each Extension Amendment
and each amendment of any Loan Document in connection therewith, the Notes, if
any, executed and delivered pursuant to Section 2.04(e), and the Fee Letter.

 

“Loan Parties” shall mean, collectively, the Borrower and each Guarantor.

 

40

--------------------------------------------------------------------------------


 

“Management Stockholders” shall mean the members of management of Holdings, the
Borrower or any of its Subsidiaries who are investors in Holdings or any direct
or indirect parent thereof.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Master Agreement” shall have the meaning assigned to such term in the
definition of “Swap Contract”.

 

“Material Adverse Effect” shall mean a (a) material adverse effect on the
business, operations, assets, liabilities (actual or contingent), operating
results or financial condition of the Borrower and its Restricted Subsidiaries,
taken as a whole; (b) material adverse effect on the ability of the Loan Parties
(taken as a whole) to fully and timely perform any of their payment obligations
under any Loan Document to which the Borrower or any of the other Loan Parties
is a party; or (c) material adverse effect on the rights and remedies available
to the Lenders, each Issuing Bank, the Administrative Agent or the Collateral
Agent under any Loan Document.

 

“Material Real Property” shall mean each Real Property that (i) is owned in fee
by a Loan Party, (ii) is located in the United States and (iii) has a fair
market value in excess of $15,000,000 (at the Closing Date or, with respect to
any such Real Property acquired after (or held by a Person that becomes a Loan
Party after) the Closing Date as described in Section 6.11 or 6.13, as
applicable, at the time of acquisition (or at the time such Person becomes a
Loan Party)), in each case, as reasonably estimated by the Borrower in good
faith.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 10.09.

 

“Merger” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

 

“Merger Agreement” shall mean that certain Agreement and Plan of Merger, dated
as of May 9, 2017, among NSH, Parent, SP Merger Sub, Inc., a Delaware
corporation, and IPC / NSH, L.P. (in its capacity as the sellers’
representative), together with the schedules and exhibits thereto, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

“Minimum Extension Condition” shall have the meaning assigned to such term in
Section 2.21(c).

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgage Policies” shall have the meaning assigned to such term in the
definition of “Collateral and Guarantee Requirement”.

 

“Mortgaged Property” shall have the meaning assigned to such term in the
definition of “Collateral and Guarantee Requirement”.

 

“Mortgages” shall mean, collectively, the deeds of trust, trust deeds, hypothecs
and mortgages made by the Loan Parties in favor or for the benefit of the
Collateral Agent on behalf of the Secured Parties creating and evidencing a Lien
on a Mortgaged Property in form and substance reasonably satisfactory to the
Collateral Agent, and any other mortgages executed and delivered pursuant to
Section 4.02, 6.11 or 6.13.

 

41

--------------------------------------------------------------------------------


 

“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA to
which a Loan Party, any Restricted Subsidiary or any of their respective ERISA
Affiliates is an “employer” as defined in Section 3(5) of ERISA.

 

“Net Proceeds” shall mean:

 

(a)                                 100% of the cash proceeds actually received
by the Restricted Group (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation and similar awards, but in each case only as and
when received) from any Disposition or Casualty Event, net of (i) attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, required debt payments and required payments of other
obligations that are secured by the applicable asset or property (including
without limitation principal amount, premium or penalty, if any, interest and
other amounts) (other than pursuant to the Loan Documents, any Permitted First
Priority Refinancing Debt or any Permitted Second Priority Refinancing Debt),
other expenses and brokerage, consultant and other fees actually incurred in
connection therewith, (ii) in the case of any Disposition or Casualty Event by a
non-wholly owned Restricted Subsidiary, the pro rata portion of the Net Proceeds
thereof (calculated without regard to this clause (ii)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or any wholly owned Restricted Subsidiary as a result thereof,
(iii) taxes paid or reasonably estimated to be payable as a result thereof
(provided that, if the amount of any such estimated taxes exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition or
Casualty Event, the aggregate amount of such excess shall constitute Net
Proceeds at the time such taxes are actually paid), and (iv) the amount of any
reasonable reserve established in accordance with GAAP against any adjustment to
the sale price or any liabilities (other than any taxes deducted pursuant to
clause (i) above) (x) related to any of the applicable assets and (y) retained
by any member of the Restricted Group including, without limitation, pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net
Proceeds of such Disposition or Casualty Event occurring on the date of such
reduction); provided that, if no Event of Default exists and the Borrower shall
deliver a certificate of a Responsible Officer of the Borrower to the
Administrative Agent promptly following receipt of any such proceeds setting
forth the Borrower’s good faith intention to use any portion of such proceeds to
acquire, maintain, develop, construct, improve, upgrade or repair assets used or
useful in the business of the Borrower or its Restricted Subsidiaries or to make
Permitted Acquisitions or any other acquisition permitted under Section 7.02(i),
Section 7.02(n) or Section 7.02(u) (or any subsequent investment made in a
Person, division or line of business previously acquired), in each case, within
12 months of receipt of such proceeds, such portion of such proceeds shall not
constitute Net Proceeds except to the extent not, within 12 months of such
receipt, so used (provided that if any portion of such proceeds are not so used
within such 12-month period but within such 12-month period are contractually
committed with a third party that is not an Affiliate to be so used, such
portion of such proceeds shall not constitute Net Proceeds to the extent so used
within the later of such 12-month period and 180 days from the entry into such
contractual commitment (provided, however, that upon the termination of such
contract or if such Net Proceeds are not so used within the later of such
12-month period and 180 days from the entry into such contractual commitment,
such remaining portion shall constitute Net Proceeds as of the date of such
termination or expiry without giving effect to this proviso)) (it being
understood that such proceeds shall constitute Net Proceeds notwithstanding any
reinvestment notice if there is an Event of Default under Section 8.01(a),
8.01(f) or 8.01(g) at the time of a proposed reinvestment unless such proposed
reinvestment is made pursuant to a binding commitment with a third party that is
not an Affiliate and entered into at a time when no Event of Default under
Section 8.01(a), 8.01(f) or 8.01(g) was continuing); provided that no proceeds
realized in a Casualty Event or a single

 

42

--------------------------------------------------------------------------------


 

Disposition or series of related Dispositions shall constitute Net Proceeds
unless (x) such proceeds shall exceed $4,500,000 and (y) the aggregate net
proceeds of Dispositions and Casualty Events exceed $15,000,000 in any fiscal
year (and thereafter only net cash proceeds of Dispositions and Casualty Events
in excess of such amount shall constitute Net Proceeds under this clause (a)),
and

 

(b)                                 100% of the cash proceeds from the
incurrence, issuance or sale by any member of the Restricted Group of any
Indebtedness, net of all taxes paid or reasonably estimated to be payable as a
result thereof and fees (including investment banking fees and discounts),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale; provided that, if the amount of any estimated taxes
exceeds the amount of taxes actually required to be paid in cash, the aggregate
amount of such excess shall constitute Net Proceeds at the time such taxes are
actually paid.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to any member of the Restricted Group shall be
disregarded.

 

“Non-Consenting Lender” has the meaning set forth in Section 3.07(b).

 

“Not Otherwise Applied” shall mean, with reference to any amount of net proceeds
of any transaction or event, that such amount (a) was not required to be applied
to prepay the Loans pursuant to Section 2.13(a), (b) was not previously applied
in determining the permissibility of a transaction under the Loan Documents
where such permissibility was (or may have been) contingent on receipt of such
amount or utilization of such amount for a specified purpose, including, without
limitation, pursuant to Section 7.02(n)(ii), 7.06(h) or 7.13(a)(iv), (c) was not
previously applied to effect a transaction, to make a payment under
Section 7.06(k) or to make a payment under any Loan Document, (d) did not
constitute the proceeds of any Specified Equity Contribution and (e) was not
previously applied under Section 7.03(bb) to incur Indebtedness (solely to the
extent that the applicable Indebtedness (or any Permitted Refinancing thereof)
remains outstanding under Section 7.03(bb) at the time of determination).

 

“Note” shall mean, as the context may require, a Term Note or a Revolving Note.

 

“NSH” shall mean National Surgical Hospitals, Inc., a Delaware corporation.

 

“Obligations” shall mean all (x) advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party and its Restricted
Subsidiaries arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees and expenses that accrue after
the commencement by or against any Loan Party or Restricted Subsidiary of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding (or would accrue but for the operation of applicable Debtor Relief
Laws), regardless of whether such interest, fees or expenses are allowed or
allowable claims in such proceeding, (y) obligations of any Loan Party (other
than Holdings) arising under any Secured Hedge Agreement and (z) obligations of
any Loan Party (other than Holdings) arising in respect of any Secured Cash
Management Services Obligation.  Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents (and of
their Restricted Subsidiaries to the extent they have obligations under the Loan
Documents) (i) include (a) the obligation (including guarantee obligations) to
pay principal, premium, interest, Letter of Credit commissions, reimbursement
obligations, charges, expenses, fees, Attorney Costs, indemnities and other
amounts payable by any Loan Party under any Loan Document and (b) the obligation
of any Loan Party to reimburse any amount in respect of any of the foregoing
that any Agent, Lender or Issuing Bank, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party, and (ii) shall not include any Excluded
Swap Obligations.

 

43

--------------------------------------------------------------------------------


 

“OFAC” shall have the meaning assigned to such term in the definition of
“Blocked Person”.

 

“OID” shall have the meaning assigned to such term in Section 2.19(a).

 

“Organization Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Term Loan Maturity Date” shall have the meaning assigned to such term
in the definition of “Term Loan Maturity Date”.

 

“Other Commitments” shall mean, as the context may require, Other Term Loan
Commitments or Other Revolving Loan Commitments.

 

“Other Loans” shall mean, as the context may require, Other Term Loans or Other
Revolving Loans.

 

“Other Revolving Loan Commitments” shall mean one or more Classes of revolving
loan commitments hereunder that result from a Refinancing Amendment entered into
after the Closing Date.

 

“Other Revolving Loans” shall mean one or more Classes of Revolving Loans that
result from a Refinancing Amendment entered into after the Closing Date.

 

“Other Taxes” shall have the meaning assigned to such term in Section 3.01(b).

 

“Other Term Loan Commitments” shall mean one or more Classes of term loan
commitments hereunder that result from a Refinancing Amendment entered into
after the Closing Date.

 

“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment entered into after the Closing Date.

 

“Parent” shall mean Surgery Partners, Inc., a Delaware corporation.

 

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(f).

 

“Participating Member State” shall mean any member state of the European Union
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” shall mean a certificate in the form of Exhibit II to
the Security Agreement or any other form reasonably approved by the Collateral
Agent, as the same shall be supplemented from time to time.

 

44

--------------------------------------------------------------------------------


 

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 7.02(i).

 

“Permitted Business” shall mean (i) any business engaged in by the Borrower or
any of its Restricted Subsidiaries on the Closing Date, and (ii) any business or
other activities that are reasonably similar, ancillary, complementary or
related to, or a reasonable extension, development or expansion of, the
businesses in which the Borrower and its Restricted Subsidiaries are engaged on
the Closing Date.

 

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
note securities; provided that (i) such Indebtedness may only be secured by
assets consisting of Collateral on a pari passu basis (but without regard to the
control of remedies) with the Obligations and may not be secured by any assets
other than the Collateral, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness, (iii) such Indebtedness has a maturity date no earlier
than the maturity date of the Refinanced Debt and a Weighted Average Life to
Maturity equal to or greater than the Refinanced Debt, (iv) such Indebtedness is
not at any time guaranteed by any Person that is not a Guarantor, (v) the other
terms of such Indebtedness (other than (1) provisions applicable only to periods
after the Latest Maturity Date (as of the date of incurrence of the Permitted
First Priority Refinancing Debt) and (2) pricing, fees, rate floors, premiums,
optional prepayment or redemption terms (which shall be determined by the
Borrower)) are either (x) customary market terms for Indebtedness of such type
at the time of incurrence (taken as a whole) (as determined in good faith by the
Borrower) or (y) substantially identical to, or when taken as a whole, are not
more favorable to the investors providing such Indebtedness than the terms of
the applicable Refinanced Debt, in each case under this clause (v)(y), unless
the Loans (as of the date of incurrence of the Permitted First Priority
Refinancing Debt) that are secured by a first-priority Lien on the Collateral
receive the benefit of such more favorable terms through the then Latest
Maturity Date (for the avoidance of doubt, it is understood that to the extent
any financial maintenance covenant is added for the benefit of such
Indebtedness, no consent shall be required from the Administrative Agent or any
Lender to the extent that such financial maintenance covenant is also added for
the benefit of the Loans that are secured by first-priority Liens on the
Collateral and remain outstanding after the incurrence or issuance of such
Indebtedness), (vi) the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Loan Parties than the
applicable Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent) and (vii) a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
or otherwise subject to the provisions of a First Lien Intercreditor Agreement;
provided that “Permitted First Priority Refinancing Debt” may be incurred in the
form of a customary “bridge” or other interim credit facility intended to be
refinanced or replaced with long-term indebtedness (and such customary “bridge”
or other interim credit facility shall be deemed to satisfy clause (iii) above
so long as, subject to customary conditions the failure of which to be satisfied
would otherwise result in an Event of Default, it would either be automatically
converted into or required to be exchanged for permanent financing which
satisfies the requirements of clause (iii), and  for the avoidance of doubt,
clauses (i), (iv), (v), (vi), and (vii)).  Permitted First Priority Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Holders” shall mean any of the Investors; provided that if the
Management Stockholders own beneficially or of record more than 10% of the
outstanding voting stock of Holdings in the aggregate at any time, for purposes
of any determination of Permitted Holders (including pursuant to the definition
of “Change of Control”) at such time, the Management Stockholders shall be
deemed to hold 10% of the outstanding voting stock of Holdings at such time.

 

“Permitted Holdings Debt” shall mean unsecured Indebtedness of Holdings (A) that
is not subject to any Guarantee by any Subsidiary of Holdings, (B) that will not
mature until after the date that is 91 days after the then Latest Maturity Date
in effect on the date of issuance or incurrence thereof and (C) that is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (other

 

45

--------------------------------------------------------------------------------


 

than customary AHYDO Catch-Up Payments and customary offers to repurchase and
prepayment events upon a change of control, asset sale or event of loss and a
customary acceleration right after an event of default) prior to the date that
is 91 days after the then Latest Maturity Date (provided that such Indebtedness
may be incurred in the form of a customary “bridge” or other interim credit
facility intended to be refinanced or replaced with long-term indebtedness so
long as, subject only to customary conditions the failure of which to be
satisfied would otherwise result in an Event of Default, it would either be
automatically converted into or required to be exchanged for permanent financing
which satisfies the requirements of clauses (B) and (C), and for the avoidance
of doubt, clause (A)).

 

“Permitted Payment Restriction” shall mean any encumbrance or restriction (each,
a “restriction”) on the ability of any Restricted Subsidiary to pay dividends or
make any other distributions on its Equity Interests to the Borrower or a
Restricted Subsidiary, which restriction would not materially impair the
Borrower’s ability to make scheduled payments of cash interest and to make
required principal payments on the Loans as determined in good faith by a
Responsible Officer of the Borrower, whose determination shall be conclusive.

 

“Permitted Ratio Debt” shall mean unsecured Indebtedness incurred by the
Borrower in the form of one or more series of unsecured notes or loans; provided
that (i) if constituting Subordinated Indebtedness, (A) such Indebtedness
(including any Guarantee thereof) is subordinated to the Obligations on terms
customary for high yield subordinated debt securities or otherwise reasonably
satisfactory to the Administrative Agent and (B) the Obligations at all times
constitute “designated senior debt” (or comparable term) under the documents
governing such Indebtedness, (ii) such Indebtedness does not mature or have
scheduled amortization or payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (except customary
AHYDO Catch-Up Payments and customary asset sale or change of control provisions
and customary acceleration rights after an event of default), in each case prior
to the date that is 91 days after the then Latest Maturity Date, (iii) such
Indebtedness is not at any time guaranteed by any Person that is not a Guarantor
and (iv) the other terms of such Indebtedness (other than (1) provisions
applicable only to periods after the Latest Maturity Date (as of the date of
incurrence of the Permitted Ratio Debt) and (2) pricing, fees, rate floors,
premiums, optional prepayment or redemption terms (which shall be determined by
the Borrower)) are either (x) customary market terms for Indebtedness of such
type at the time of incurrence (taken as a whole) (as determined in good faith
by the Borrower) or (y) substantially identical to, or when taken as a whole,
are not materially less favorable to the Loan Parties than the terms of the
Facilities, in each case under this clause (iv)(y), unless the Lenders under the
Credit Agreement (as of the date of incurrence of the Permitted Ratio Debt)
receive the benefit of such more favorable terms through the then Latest
Maturity Date (for the avoidance of doubt, it is understood that to the extent
any financial maintenance covenant is added for the benefit of such
Indebtedness, no consent shall be required from the Administrative Agent or any
Lender to the extent that such financial maintenance covenant is also added for
the benefit of the Facilities); provided that “Permitted Ratio Debt” may be
incurred in the form of a customary “bridge” or other interim credit facility
intended to be refinanced or replaced with long-term indebtedness (and such
customary “bridge” or other interim credit facility shall be deemed to satisfy
clause (ii) above so long as, subject to customary conditions the failure of
which to be satisfied would otherwise result in an Event of Default, it would
either be automatically converted into or required to be exchanged for permanent
financing which satisfies the requirements of clause (ii), and for the avoidance
of doubt, clauses (i), (iii), and (iv)).

 

“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, refunding, renewal, replacement or extension of any
Indebtedness of such Person; provided that (a) the original aggregate principal
amount (or accreted value, if applicable) does not exceed the aggregate
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed, replaced or extended except (i) by an
amount equal to accrued but unpaid interest, defeasance

 

46

--------------------------------------------------------------------------------


 

costs, premiums and fees payable by the terms of such Indebtedness, (ii) by an
amount equal to underwriting discounts, fees, commissions and expenses
(including original issue discount, upfront fees and similar items) incurred in
connection with such modification, refinancing, refunding, renewal, replacement
or extension and (iii) by an amount equal to any existing available commitments
unutilized thereunder, (b) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.03(e), the Indebtedness
resulting from such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended and (c) if such Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended is
Indebtedness permitted pursuant to Section 7.03(b), 7.03(t), 7.03(u) or
7.03(v) or is otherwise a Junior Financing, (i) to the extent such Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended is
subordinated in right of payment or in lien priority, the Indebtedness resulting
from such modification, refinancing, refunding, renewal, replacement or
extension is subordinated in right of payment or in lien priority, as
applicable, to the Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended (provided that, for the
avoidance of doubt, any secured Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended may be modified, refinanced, refunded,
renewed, replaced or extended in the form of unsecured Indebtedness), (ii) the
other terms of such Indebtedness (including, if applicable, as to collateral but
excluding as to subordination) (other than (1) provisions applicable only to
periods after the Latest Maturity Date (as of the date of incurrence of the
Permitted Refinancing) and (2) pricing, fees, rate floors, premiums, optional
prepayment or redemption terms (which shall be determined by the Borrower)) are
either (x) customary market terms for Indebtedness of such type at the time of
incurrence (taken as a whole) (as determined in good faith by the Borrower) or
(y) not materially less favorable to the Loan Parties than the terms of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, in each case under this clause (ii)(y), unless the Lenders under the
Credit Agreement (as of the date of incurrence of the Permitted Refinancing)
receive the benefit of such more favorable terms through the then Latest
Maturity Date (for the avoidance of doubt, it is understood that to the extent
any financial maintenance covenant is added for the benefit of such
Indebtedness, no consent shall be required from the Administrative Agent or any
Lender to the extent that such financial maintenance covenant is also added for
the benefit of the Loans that remain outstanding after the incurrence or
issuance of such Indebtedness), (iii) the obligors (including any guarantors) in
respect of the Indebtedness resulting from such modification, refinancing,
refunding, renewal, replacement or extension shall not include any Person other
than the obligors (including any guarantors) of the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended and (iv) in the case of any
Credit Agreement Refinancing Indebtedness, the Permitted Refinancing shall
constitute Credit Agreement Refinancing Indebtedness; provided that a “Permitted
Refinancing” may be incurred in the form of a customary “bridge” or other
interim credit facility intended to be refinanced or replaced with long-term
indebtedness (and such customary “bridge” or other interim credit facility shall
be deemed to satisfy clause (b) above so long as, subject to customary
conditions the failure of which to be satisfied would otherwise result in an
Event of Default, it would either be automatically converted into or required to
be exchanged for permanent financing which satisfies the requirements of clause
(b), and for the avoidance of doubt, clauses (a) and (c)).  When used with
respect to any specified Indebtedness, “Permitted Refinancing” shall mean the
Indebtedness incurred to effectuate a Permitted Refinancing of such specified
Indebtedness.

 

“Permitted Reorganization” shall mean any reorganizations and other activities
related to tax planning and tax reorganization, so long as, after giving effect
thereto, (i) the enforceability of the Loan Documents, taken as a whole, the
Guarantees and the Liens created pursuant to any Loan Document (and the
perfection thereof) are not materially impaired and (ii) the rights and remedies
available to the Secured Parties under any Loan Document are not materially
impaired.

 

47

--------------------------------------------------------------------------------


 

“Permitted Repricing Amendment” shall have the meaning set forth in
Section 10.08(b).

 

“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by the Borrower in the form of one or more series of second lien
secured notes or second lien secured loans; provided that (i) such Indebtedness
may only be secured by assets consisting of Collateral on a junior lien basis to
the Obligations and the obligations in respect of any Permitted First Priority
Refinancing Debt, and may not be secured by any assets other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness has a maturity date no earlier than the
maturity date of the Refinanced Debt and a Weighted Average Life to Maturity
equal to or greater than the Refinanced Debt and, in the case of any notes, does
not have any scheduled amortization or payments of principal (other than
customary AHYDO Catch-Up Payments and customary offers to repurchase and
prepayment events upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default) prior to the then
Latest Maturity Date, (iv) such Indebtedness is not at any time guaranteed by
any Person that is not a Guarantor, (v) the other terms of such Indebtedness
(other than (1) provisions applicable only to periods after the Latest Maturity
Date (as of the date of incurrence of the Permitted Second Priority Refinancing
Debt) and (2) pricing, fees, rate floors, premiums, optional prepayment or
redemption terms (which shall be determined by the Borrower)) are either
(x) customary market terms for Indebtedness of such type at the time of
incurrence (taken as a whole) (as determined in good faith by the Borrower) or
(y) substantially identical to, or when taken as a whole, are not more favorable
to the investors or lenders providing such Indebtedness than the terms of the
applicable Refinanced Debt, in each case under this clause (v)(y), unless the
Loans (as of the date of incurrence of the Permitted Second Priority Refinancing
Debt) that are secured by a first-priority or second-priority Lien on the
Collateral receive the benefit of such more favorable terms through the then
Latest Maturity Date (for the avoidance of doubt, it is understood that to the
extent any financial maintenance covenant is added for the benefit of such
Indebtedness, no consent shall be required from the Administrative Agent or any
Lender to the extent that such financial maintenance covenant is also added for
the benefit of the Loans that are secured by a first-priority or second-priority
Lien on the Collateral and remain outstanding after the incurrence or issuance
of such Indebtedness), (vi) the security agreements relating to such
Indebtedness reflect the second lien nature of the security interests and are
otherwise substantially the same as or more favorable to the Loan Parties than
the applicable Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent) and (vii) a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
or otherwise subject to the provisions of a Second Lien Intercreditor Agreement;
provided that “Permitted Second Priority Refinancing Debt” may be incurred in
the form of a customary “bridge” or other interim credit facility intended to be
refinanced or replaced with long-term indebtedness (and such customary “bridge”
or other interim credit facility shall be deemed to satisfy clause (iii) above
so long as, subject to customary conditions the failure of which to be satisfied
would otherwise result in an Event of Default, it would either be automatically
converted into or required to be exchanged for permanent financing which
satisfies the requirements of clause (iii), and for the avoidance of doubt,
clauses (i), (iv), (v), (vi), and (vii)).  Permitted Second Priority Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Borrower in the form of one or more series of unsecured notes or
unsecured loans; provided that (i) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (ii) such Indebtedness has a maturity date
no earlier than the maturity date of the Refinanced Debt and a Weighted Average
Life to Maturity equal to or greater than the Refinanced Debt and, in the case
of any notes, does not have any scheduled amortization or payments of principal
(other than customary AHYDO Catch-Up Payments and customary offers to repurchase
and prepayment events upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default) prior to the then
Latest Maturity Date, (iii) such Indebtedness is not at any time guaranteed by
any Person that is not a Guarantor, (iv) such

 

48

--------------------------------------------------------------------------------


 

Indebtedness (including any guarantee thereof) is not secured by any Lien on any
property or assets and (v) the other terms of such Indebtedness (other than
(1) provisions applicable only to periods after the Latest Maturity Date (as of
the date of incurrence of the Permitted Unsecured Refinancing Debt) and
(2) pricing, fees, rate floors, premiums, optional prepayment or redemption
terms (which shall be determined by the Borrower)) are either (x) customary
market terms for Indebtedness of such type at the time of incurrence (taken as a
whole) (as determined in good faith by the Borrower) or (y) substantially
identical to, or when taken as a whole, are not more favorable to the investors
or lenders providing such Indebtedness than the terms of the applicable
Refinanced Debt, in each case under this clause (v)(y), unless the Loans (as of
the date of incurrence of the Permitted Unsecured Refinancing Debt) receive the
benefit of such more favorable terms through the then Latest Maturity Date (for
the avoidance of doubt, it is understood that to the extent any financial
maintenance covenant is added for the benefit of such Indebtedness, no consent
shall be required from the Administrative Agent or any Lender to the extent that
such financial maintenance covenant is also added for the benefit of the Loans
that remain outstanding after the incurrence or issuance of such Indebtedness)
provided that “Permitted Unsecured Refinancing Debt” may be incurred in the form
of a customary “bridge” or other interim credit facility intended to be
refinanced or replaced with long-term indebtedness (and such customary “bridge”
or other interim credit facility shall be deemed to satisfy clause (ii) above so
long as, subject to customary conditions the failure of which to be satisfied
would otherwise result in an Event of Default, it would either be automatically
converted into or required to be exchanged for permanent financing which
satisfies the requirements of clause (ii), and for the avoidance of doubt,
clauses (iii), (iv), and (v)).  Permitted Unsecured Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

 

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” shall mean any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Sections 412 and 430 of the Code or Sections
302 and 303 of ERISA and in respect of which a Loan Party, any Restricted
Subsidiary or any of their respective ERISA Affiliates is, or if such plan were
terminated would under Section 4069 of ERISA be deemed to be, or within the six
year period immediately preceding the date hereof was, a “contributing sponsor”
as defined in Section 4001(a)(13) of ERISA or an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 10.01(d).

 

“Pledged Notes” shall mean any promissory note issued to the Borrower or a
Subsidiary Guarantor that is pledged to the Collateral Agent under the
Collateral Documents and is a “Pledged Security” under the Security Agreement.

 

“Prime Rate” shall mean, for any day, the prime rate published in The Wall
Street Journal for such day; provided that, if The Wall Street Journal ceases to
publish for any reason such rate of interest, “Prime Rate” shall mean the prime
lending rate as set forth on the Bloomberg page PRIMBB Index (or successor page)
for such day (or such other service as determined by the Administrative Agent
from time to time for purposes of providing quotations of prime lending interest
rates); each change in the Prime Rate shall be effective on the date such change
is effective.  The prime rate is not necessarily the lowest rate charged by any
financial institution to its customers.

 

“Pro Forma Balance Sheet” shall have the meaning set forth in
Section 5.05(a)(i).

 

49

--------------------------------------------------------------------------------


 

“Pro Forma Basis” and “Pro Forma Effect” shall mean, with respect to compliance
with any test or covenant or calculation of any ratio hereunder, the
determination or calculation of such test, covenant or ratio (including in
connection with Specified Transactions) in accordance with Section 1.09.

 

“Pro Forma Financial Statements” shall have the meaning set forth in
Section 5.05(a)(i).

 

“Pro Rata Share” shall mean, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments (or, if Commitments have
been terminated, the principal amount of the Loans) under the applicable
Facility or Facilities of such Lender at such time and the denominator of which
is the amount of the aggregate Commitments (or, if the Commitments have been
terminated, the principal amount of the Loans) under the applicable Facility or
Facilities at such time.

 

“Promissory Note” shall mean a promissory note substantially in the form of
Exhibit E-2, or such other form as shall be approved by the Administrative
Agent.

 

“Public Lender” shall have the meaning assigned to such term in Section 10.01.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.

 

“Qualified Equity Interests” shall mean any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified Restricted Subsidiary” shall mean any Restricted Subsidiary that
satisfies each of the following requirements: (1) except for Permitted Payment
Restrictions, there are no consensual restrictions, directly or indirectly, on
the ability of such Restricted Subsidiary to pay dividends or make distributions
to the holders of its Equity Interests; (2) the Equity Interests of such
Restricted Subsidiary consist solely of (A) Equity Interests owned by the
Borrower, its Qualified Restricted Subsidiaries and Subsidiary Guarantors,
(B) Equity Interests owned by Strategic Investors and (C) directors’ qualifying
shares; and (3) the primary business of such Restricted Subsidiary is a
Permitted Business.

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned or leased by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

 

“Refinanced Debt” shall have the meaning assigned to such term in the definition
of “Credit Agreement Refinancing Indebtedness”.

 

“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower and the Guarantors, (b) the Administrative Agent,
(c) each Additional Lender that will make an Other Loan pursuant to such
Refinancing Amendment and (d) each existing Lender that agrees to provide any
portion of the Credit Agreement Refinancing Indebtedness being incurred pursuant
thereto, in accordance with Section 2.20.

 

“Refinancing Facilities” shall have the meaning assigned to such term in
Section 2.20.

 

50

--------------------------------------------------------------------------------


 

“Refinancing Revolving Facility” shall have the meaning assigned to such term in
Section 2.20.

 

“Refinancing Term Facility” shall have the meaning assigned to such term in
Section 2.20.

 

“Register” shall have the meaning assigned to such term in Section 10.04(d).

 

“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act of 1933, substantially identical notes (having the same
Guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Reimbursement Obligations” shall mean the Borrower’s obligations under
Section 2.17(e) to reimburse LC Disbursements.

 

“Rejection Notice” shall have the meaning assigned to such term in
Section 2.13(d).

 

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or from, within or upon any building, structure,
facility or fixture.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA or the regulations issued thereunder, other than events for which the
30-day notice period has been waived with respect to a Plan.

 

“Repricing Event” shall mean (a) any prepayment or repayment of the Initial Term
Loans with the proceeds of, or any conversion of the Initial Term Loans into,
any substantially concurrent issuance of a new or replacement tranche of broadly
syndicated senior secured first lien term loans under credit facilities the
primary purpose of which is to (and which does) reduce the all-in-yield
applicable to such Initial Term Loans or (b) any amendment to this Agreement, or
any exercise of any rights under Section 3.07(a) with respect to any
Non-Consenting Lender, the primary purpose of which is to (and which does)
reduce the all-in yield applicable to the Initial Term Loans, in each case,
other than in connection with any Change of Control or Transformative
Acquisition.

 

“Request for Credit Extension” shall mean a request by the Borrower in
accordance with the terms of Section 2.03 and substantially in the form of
Exhibit C, or such other form as shall be approved by the Administrative Agent.

 

51

--------------------------------------------------------------------------------


 

“Required Class Lenders” shall mean, at any time, subject to the provisions of
Section 10.04(l), with respect to one or more Facilities, Lenders having
outstanding Loans, LC Exposure (if applicable) and unused Commitments under such
Facility representing more than 50% of the sum of all outstanding Loans, LC
Exposure (if applicable) and unused Commitments of such Facility; provided that
the Loans, LC Exposure and unused Commitments held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Class Lenders.

 

“Required Lenders” shall mean, at any time, subject to the provisions of
Section 10.04(l), Lenders having Loans, LC Exposure and unused Commitments
representing more than 50% of the sum of all outstanding Loans, LC Exposure and
unused Commitments at such time; provided that, the Loans, LC Exposure and
unused Commitments held or deemed held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Required Revolving Lenders” shall mean, at any time, subject to the provisions
of Section 10.04(l), Lenders having Revolving Exposure representing more than
50% of all Revolving Exposure at such time; provided that, the Loans, LC
Exposure and unused Commitments held or deemed held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

 

“Required Term Lenders” shall mean, at any time, Lenders having Term Loans and
unused Term Loan Commitments representing more than 50% of the sum of all
outstanding Term Loans and unused Term Loan Commitments at such time; provided
that, the Loans, LC Exposure and unused Commitments held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term Lenders.

 

“Responsible Officer” shall mean the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, director of
treasury or other similar officer of a Loan Party and, as to any document
delivered on the Closing Date, any secretary or assistant secretary of such Loan
Party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed by the recipient of such document
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed by the recipient of such document to have acted on behalf
of such Loan Party.

 

“Restricted Cash” shall mean, without duplication, cash and Cash Equivalents
“restricted” on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries (provided that cash and Cash Equivalents restricted in
favor of any Lender shall be deemed, in each case, to be unrestricted).

 

“Restricted Group” shall mean, collectively, the Borrower and the Borrower’s
Restricted Subsidiaries.

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of
Holdings, the Borrower or any Restricted Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest of
Holdings, the Borrower or any Restricted Subsidiary, or on account of any return
of capital to Holdings’, the Borrower’s or a Restricted Subsidiary’s
stockholders, partners or members (or the equivalent Persons thereof).

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

52

--------------------------------------------------------------------------------


 

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

 

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Schedule 2.01 under the caption “Revolving Loan Commitment” or in the
Assignment and Acceptance or Refinancing Amendment pursuant to which such Lender
assumed its Revolving Commitment, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.09 and (b) reduced or increased from
time to time pursuant to (i) assignments by or to such Lender pursuant to an
Assignment and Acceptance, (ii) a Refinancing Amendment, (iii) an Extension
Amendment or (iv) an Incremental Amendment. The aggregate principal amount of
the Lenders’ Revolving Commitments on the Closing Date is $75,000,000.

 

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure.

 

“Revolving Extension” shall have the meaning assigned to such term in
Section 2.21(b).

 

“Revolving Extension Offer” shall have the meaning assigned to such term in
Section 2.21(b).

 

“Revolving Facility” shall mean the Revolving Commitments, each Class of
Extended Revolving Commitments and each Class of Other Revolving Commitments and
the Credit Extensions made thereunder.

 

“Revolving Lender” shall mean a Lender with a Revolving Commitment or an
outstanding Revolving Loan.

 

“Revolving Loan” shall mean a Loan made by a Lender to the Borrower pursuant to
Section 2.01(b).  Each Revolving Loan shall either be an ABR Loan or a
Eurodollar Loan.

 

“Revolving Maturity Date” shall mean (i) with respect to the Revolving Facility,
August 31, 2022; provided that the Revolving Maturity Date with respect to the
Revolving Facility shall be October 15, 2020 if, by October 15, 2020, at least
$200,000,000 of the 2021 Unsecured Notes have not either been repaid,
repurchased or redeemed or refinanced with Indebtedness permitted hereunder
having a maturity date not earlier than six months after the Revolving Maturity
Date applicable to such Revolving Facility, (ii) with respect to any tranche of
Extended Revolving Loans or Extended Revolving Commitments, the final maturity
date as specified in the applicable Extension Amendment and (iii) with respect
to any tranche of Other Revolving Loans or Other Revolving Commitments, the
final maturity date as specified in the applicable Refinancing Amendment;
provided that, if any such day is not a Business Day, the applicable Revolving
Maturity Date shall be the Business Day immediately succeeding such day.

 

“Revolving Note” shall mean a promissory note of the Borrower payable to any
Revolving Lender or its registered assigns, in substantially the form of
Exhibit I-1 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Lender resulting from the Revolving Loans made by such Revolving
Lender.

 

“S&P” shall mean Standard & Poor’s Ratings Group, or any successor thereto.

 

“SEC” shall mean the Securities and Exchange Commission or any Governmental
Authority that is the successor thereto.

 

53

--------------------------------------------------------------------------------


 

“Second Lien Indebtedness” shall mean any Incremental Facilities, Incremental
Equivalent Debt and any Indebtedness permitted pursuant to
Section 7.03(g)(A)(ii), in each case that is secured on a junior basis to the
Obligations on the Collateral, and any Permitted Refinancing of any of the
foregoing, in each case so long as such Indebtedness is subject to the Second
Lien Intercreditor Agreement.

 

“Second Lien Intercreditor Agreement” shall mean a “junior lien” intercreditor
agreement among the Collateral Agent and one or more Senior Representatives for
holders of Permitted Second Priority Refinancing Debt, Incremental Facilities or
Incremental Equivalent Debt or Indebtedness permitted pursuant to
Section 7.03(g)(A)(ii), in each case, that is secured on a junior basis to the
Obligations, in each case, in form and substance reasonably satisfactory to the
Collateral Agent.

 

“Secured Cash Management Services Obligations” of the Loan Parties means any and
all obligations of the Loan Parties owed to any Cash Management Services Bank,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) in connection with Cash Management Services.

 

“Secured Hedge Agreement” shall mean any Swap Contract permitted under Article 7
that is entered into by and between the Borrower or any Subsidiary Guarantor and
any Hedge Bank.

 

“Secured Parties” shall have the meaning assigned to such term in the Security
Agreement.

 

“Securities Act” shall mean the Securities Act of 1933.

 

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit D.

 

“Security Agreement Supplement” shall have the meaning assigned to such term in
the Security Agreement.

 

“Senior Representative” shall mean, with respect to any series of Permitted
First Priority Refinancing Debt or Permitted Second Priority Refinancing Debt,
the trustee, administrative agent, collateral agent, security agent or similar
agent under the indenture or agreement pursuant to which such Indebtedness is
issued, incurred or otherwise obtained, as the case may be, and each of their
successors in such capacities.

 

“Senior Secured Leverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated Total Net Debt as of such date that is secured by a Lien on any
Collateral to (b) Consolidated EBITDA for the Test Period applicable as of such
date.

 

“Specified Debt Fund” shall mean any debt fund or other Person that is engaged
in, or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course and whose managers have
fiduciary duties to the third-party investors in such fund or investment vehicle
independent of their duties to Holdings or Bain Capital Private Equity, LP;
provided, however, in no event shall (x) any natural Person or (y) Holdings, the
Borrower or any Subsidiary thereof be a “Specified Debt Fund”.

 

“Specified Equity Contribution” shall mean any sale or issuance of Qualified
Equity Interests by Holdings after the end of the relevant fiscal quarter and
prior to the day that is 10 Business Days after the day on which financial
statements are required to be delivered for such fiscal quarter (the “Cure
Expiration Date”).

 

54

--------------------------------------------------------------------------------


 

“Specified Merger Agreement Representations” shall mean such of the
representations and warranties made by or with respect to NSH Holdco and its
Subsidiaries in the Merger Agreement as are material to the interests of the
Lenders, but only to the extent that the SP Merger Sub, Inc. (or any of its
affiliates) has the right (taking into account any applicable cure provisions)
to terminate its (or their) obligations under the Merger Agreement or decline to
consummate the Acquisitions (in each case, in accordance with the terms of the
Merger Agreement) as a result of a breach of such representations and warranties
in the Merger Agreement.

 

“Specified Representations” shall mean those representations and warranties made
by the Loan Parties in Sections 5.01(a) (with respect to organizational
existence only), 5.01(b)(ii), 5.02(a) (with respect to the execution, delivery,
and performance of the Loan Documents), 5.02(b)(i) (with respect to the
execution, delivery, and performance of the Loan Documents, the incurrence of
Indebtedness hereunder and thereunder and the granting of the guarantees and the
security interests in respect hereof and thereof), 5.04 (with respect to
enforceability of the Loan Documents against the Loan Parties), 5.13, 5.17,
5.19(a), 5.20(c) (with respect to the Loans borrowed on the Closing Date) and
5.20(d) (with respect to the Loans borrowed on the Closing Date); provided, that
for purposes of any of the foregoing representations and warranties made or to
be made on, or as of, the Closing Date, to the extent any of the foregoing
representations and warranties as they apply to NSH Holdco and its subsidiaries
is qualified by or subject to “Material Adverse Effect”, the definition thereof
with respect to NSH Holdco and its subsidiaries shall be “Material Adverse
Effect” (as defined in the Merger Agreement in existence as of May 9, 2017).

 

“Specified Subsidiary” shall mean (i) each wholly owned Domestic Subsidiary of
the Borrower listed on Schedule 1.01(b) and (ii) any Qualified Restricted
Subsidiary that is a wholly owned Domestic Subsidiary of the Borrower formed or
acquired after the Closing Date if a Responsible Officer of the Borrower
represents in writing to the Administrative Agent that the Borrower intends in
good faith to syndicate the Equity Interests of such Qualified Restricted
Subsidiary to Strategic Investors; provided that any Specified Subsidiary shall
cease to be a Specified Subsidiary if the Borrower at any time no longer intends
to syndicate the Equity Interests of such Qualified Restricted Subsidiary to
Strategic Investors or the Borrower has opted for it to satisfy the Collateral
and Guarantee Requirement.

 

“Specified Transaction” shall mean any Investment that results in a Person
becoming a Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted
Acquisition, any Disposition that results in a Restricted Subsidiary ceasing to
be a Subsidiary of the Borrower, any Investment constituting an acquisition of
assets constituting a business unit, line of business or division of another
Person or any Disposition of a business unit, line of business or division of
the Borrower or a Restricted Subsidiary, in each case consummated after the
Closing Date and whether by merger, consolidation, amalgamation or otherwise,
any Restricted Payment, any establishment or incurrence of Incremental Loans
(including, without limitation, any Revolving Commitment Increase), Incremental
Equivalent Debt or Permitted Ratio Debt or any other transactions event that by
the terms of this Agreement requires compliance on a Pro Forma Basis with a
ratio, test or covenant hereunder or requires such ratio, test or covenant to be
calculated giving Pro Forma Effect to any such transaction or event.

 

“Sponsor” shall mean Bain Capital Private Equity, LP and/or any of its
Affiliates (including, as applicable, investment vehicles, related funds,
general partners thereof and limited partners thereof, but solely to the extent
any such limited partners are directly or indirectly participating as investors
pursuant to a side-by-side investing arrangement, but excluding, however, any
portfolio company of any of the foregoing).

 

“Sponsor Reimbursement Agreement” shall mean that certain Expense Reimbursement
Agreement, to be dated on or around the Closing Date, by and among the Sponsor
and the Parent,

 

55

--------------------------------------------------------------------------------


 

pursuant to which the Parent (and/or one or more Subsidiaries of the Parent)
will indemnify and agree to reimburse certain expenses incurred by the Sponsor
from time to time in connection with its investment in the Parent and its
Subsidiaries, as amended, restated, amended and restated, modified or
supplemented from time to time.

 

“SPV” shall have the meaning assigned to such term in Section 10.04(i).

 

“Statutory Reserves” shall mean, for any day during any Interest Period for any
Eurodollar Borrowing, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained,
during such Interest Period under regulations issued from time to time
(including “Regulation D,” issued by the Board of Governors of the Federal
Reserve Bank of the United States (the “Reserve Regulations”) by member banks of
the United States Federal Reserve System in New York City with deposits
exceeding one billion Dollars against Eurocurrency funding liabilities
(currently referred to as “Eurocurrency liabilities” (as such term is used in
Regulation D)).  Eurodollar Borrowings shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under the Reserve Regulations.

 

“Strategic Investors” shall mean physicians, hospitals, health systems, other
healthcare providers, other healthcare companies and other similar strategic
joint venture partners which joint venture partners are actively involved in the
day-to-day operations of providing surgical care, physician practices,
anesthesia services, diagnostic services, optical services, pharmacy services or
related services, or, in the case of physicians, that have retired therefrom,
individuals who are former owners or employees of such facilities purchased by
the Borrower or any of its Restricted Subsidiaries or Persons owned, controlled
or managed by individual physicians, and consulting firms that receive common
Equity Interests as consideration for consulting services performed or for cash
invested.

 

“Subordinated Indebtedness” shall mean Indebtedness of the Borrower or any
Restricted Subsidiary that is a Guarantor that is by its terms subordinated in
right of payment to the Obligations.

 

“Subsidiary” of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or (ii) the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Subsidiary Guarantor” shall mean any Guarantor other than Holdings.  The
Subsidiary Guarantors as of the Closing Date are set forth on Schedule 1.01(a).

 

“Successor Borrower” shall have the meaning assigned to such term in
Section 7.04(d).

 

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b)

 

56

--------------------------------------------------------------------------------


 

any and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

 

“Tax Group” shall have the meaning assigned to such term in
Section 7.06(i)(iii).

 

“Tax Receivable Agreement” shall mean the Income Tax Receivable Agreement, dated
September 30, 2015, by and among Parent, H.I.G. Surgery Centers LLC, as
stockholders representative, and each stockholder party thereto, as amended by
Amendment No. 1 to Income Tax Receivable Agreement, dated as of May 9, 2017,
among Parent and H.I.G. Surgery Centers LLC, as stockholders representative, and
as further amended, restated, amended and restated, modified or supplemented
from time to time.

 

“Taxes” shall have the meaning assigned to such term in Section 3.01(a).

 

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

 

“Term Facility” shall mean the Initial Term Loans, the Extended Term Loans, the
Incremental Term Loans or the Other Term Loans, as the context may require.

 

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.

 

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make a Term Loan hereunder, expressed as an amount
representing the maximum principal amount of the Term Loan to be made by such
Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Lender pursuant to an Assignment and
Acceptance, (ii) an Incremental Amendment, (iii) a Refinancing Amendment or
(iv) an Extension Amendment.  The initial amount of each Lender’s Term Loan
Commitment is set forth on Schedule 2.01 under the caption “Term Loan
Commitment” or, otherwise, in the Assignment and Acceptance, Incremental
Amendment or Refinancing Amendment pursuant to which such Lender shall have
assumed its Term Loan Commitment, as the case may be.  The initial aggregate
amount of the Term Loan Commitments as of the Closing Date is $1,290,000,000.

 

“Term Loan Extension” shall have the meaning assigned to such term in
Section 2.21(a).

 

57

--------------------------------------------------------------------------------


 

“Term Loan Extension Offer” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Term Loan Maturity Date” shall mean (i) with respect to the Initial Term Loans
borrowed on the Closing Date that have not been extended pursuant to
Section 2.21, August 31, 2024; provided that the Term Loan Maturity Date with
respect to the Initial Term Loans borrowed on the Closing Date that have not
been extended pursuant to Section 2.21 shall be October 15, 2020 if, by
October 15, 2020, at least $200,000,000 of the 2021 Unsecured Notes have not
either been repaid, repurchased or redeemed or refinanced with Indebtedness
permitted hereunder having a maturity date not earlier than six months after the
Term Loan Maturity Date applicable to such Initial Term Loans (the “Original
Term Loan Maturity Date”), (ii) with respect to any tranche of Extended Term
Loans, the final maturity date as specified in the applicable Extension
Amendment, (iii) with respect to any Other Term Loans that have not been
extended pursuant to Section 2.21, the final maturity date as specified in the
applicable Refinancing Amendment, and (iv) with respect to any other Incremental
Term Loans that have not been extended pursuant to Section 2.21, the final
maturity date as specified in the applicable Incremental Amendment; provided
that, if any such day is not a Business Day, the applicable Term Loan Maturity
Date shall be the Business Day immediately succeeding such day.

 

“Term Loans” shall mean the Initial Term Loans, Extended Term Loans, Incremental
Term Loans and Other Term Loans.

 

“Term Note” shall mean a promissory note of the Borrower payable to any Term
Lender or its registered assigns, in substantially the form of Exhibit I-2
hereto, evidencing the aggregate Indebtedness of the Borrower to such Term
Lender resulting from the Term Loans made by such Term Lender.

 

“Test Period” shall mean, for any date of determination under this Agreement,
the most recent period as of such date of four consecutive fiscal quarters of
the Restricted Group for which financial statements have been delivered (or were
required to have been delivered) pursuant to Section 6.01(a) or 6.01(b), as
applicable.

 

“Threshold Amount” shall mean $60,000,000.

 

“Total Assets” shall mean the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis as shown on the most recent consolidated
balance sheet of the Borrower required to be delivered pursuant to
Section 6.01(a) or (b) (or if prior to the first time such a consolidated
balance sheet is so required to be delivered, on the most recent consolidated
balance sheet of the Borrower and its Restricted Subsidiaries that is then
internally available) (and, in the case of any determination relating to any
Specified Transaction, on a Pro Forma Basis including any property or assets
being acquired in connection therewith).

 

“Total Leverage Ratio” shall mean, as of any date, the ratio of (a) Consolidated
Total Net Debt as of such date to (b) Consolidated EBITDA for the Test Period
applicable as of such date.

 

“tranche” shall have the meaning assigned to such term in Section 2.21(a).

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Sponsor or any direct or indirect parent of Holdings (in each case, to the
extent such fees or expenses are paid with funds provided by Borrower to Sponsor
or such direct or indirect parent of Holdings), Holdings, the Borrower or any of
their respective Subsidiaries in connection with the Transactions (including
expenses in connection with close-out fees in connection with the termination of
hedging transactions, if any, and payments to officers, employees and directors
as change of control payments, severance payments, special or retention bonuses,
charges for repurchase or rollover of, or modifications to, stock options

 

58

--------------------------------------------------------------------------------


 

and/or restricted stock and consent solicitation payments), this Agreement and
the other Loan Documents, including any upfront fees or ticking fees.

 

“Transactions” shall mean, collectively, (a) the Acquisition and the Merger and
the other transactions contemplated thereby on the Closing Date, (b) the Initial
Issuer Merger, (c) the entry into the Loan Documents by the Loan Parties and the
making of the Borrowings hereunder and the issuance of Letters of Credit
hereunder on the Closing Date, (d) the repayment of all amounts due or
outstanding under, or in respect of, and the termination of, certain existing
third party Indebtedness, including the Existing Credit Agreements, on the
Closing Date, (e) the Existing NSH Notes Redemption, (f) the issuance of the
2025 Unsecured Notes, the entry into the 2025 Unsecured Notes Indenture, the
entry into the Escrow Agreement, the escrow of the gross proceeds of the 2025
Unsecured Notes and, in connection with the release of such proceeds, the
joinder of certain Loan Parties to the 2025 Unsecured Notes Indenture, (g) the
Investor Equity Investment, (h) the 2021 Unsecured Notes Consent Solicitation,
(i) the joinder of NSH and certain of its subsidiaries as guarantors in
connection with the 2021 Unsecured Notes Indenture, (j) the transaction
contemplated under that certain Stock Purchase Agreement, dated as of May 9,
2017, among H.I.G. Surgery Centers, LLC, H.I.G. Bayside Debt & LBO Fund II L.P.
and BCPE Seminole Holdings LP, (k) the consummation of any other transactions in
connection with the foregoing and (l) the payment of the Transaction Expenses.

 

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 11.10.

 

“Transformative Acquisition” shall mean any acquisition, investment or merger by
Holdings, the Borrower or any Restricted Subsidiary that is either (a) not
permitted hereunder immediately prior to the consummation of such transaction
(or any series of related transactions) or (b) if permitted hereunder
immediately prior to the consummation of such transaction (or any series of
related transactions), would not provide Holdings, the Borrower and the
Restricted Subsidiaries with adequate flexibility hereunder for the continuation
and/or expansion of their consolidated operations following such consummation,
as determined by the Borrower acting in good faith.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

 

“Unaudited Financial Statements” shall mean each of the (i) unaudited
consolidated balance sheet and the related unaudited consolidated statements of
income and cash flows of Parent and its subsidiaries for the fiscal quarters
ended March 31, 2017 and June 30, 2017 and (ii) unaudited consolidated balance
sheet and the related unaudited consolidated statements of income and cash flows
of NSH and its subsidiaries for the fiscal quarters ended March 31, 2017 and
June 30, 2017.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” shall mean the United States of America.

 

“United States Tax Compliance Certificate” shall have the meaning assigned to
such term in Section 3.01(d).

 

59

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower designated
by the board of directors of the Borrower as an Unrestricted Subsidiary pursuant
to Section 6.14 subsequent to the Closing Date.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Voting Stock” of a Person means all classes of the shares, interests, rights,
participations or other equivalents (however designated) of capital stock of, or
other ownership or profit interests or units in, such Person (but, in each case,
excluding any debt securities convertible into such equity) then outstanding and
normally entitled to vote in the election of the board of directors (or
analogous governing body) of such Person.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:  (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (ii) the then
outstanding principal amount of such Indebtedness; provided that, for purposes
of determining the Weighted Average Life to Maturity of any Indebtedness that is
being modified, refinanced, refunded, renewed, replaced or extended (the
“Applicable Indebtedness”), the effects of any scheduled amortization or
prepayments made on such Applicable Indebtedness prior to the date of the
applicable issuance, modification, refinancing, refunding, renewal, replacement
or extension shall be disregarded.

 

“wholly owned” shall mean, with respect to a Subsidiary of a Person, a
Subsidiary of such Person all of the outstanding Equity Interests of which
(other than (x) directors’ qualifying shares or other ownership interests and
(y) a nominal number of shares or other ownership interests issued to foreign
nationals to the extent required by applicable Law) are owned by such Person
and/or by one or more wholly owned Subsidiaries of such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 1.02.  Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i) The words “herein,” “hereto,” “hereof”
and “hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.

 

60

--------------------------------------------------------------------------------


 

(ii)                                  Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

(iii)                               The term “including” is by way of example
and not limitation.

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

(e)                                  The word “or” is not exclusive.

 

(f)                                   For purposes of determining compliance
with any one of Sections 7.01, 7.02, 7.03, 7.05, 7.06, 7.08, 7.09 and 7.13, in
the event that any Lien, Investment, Indebtedness, Disposition, Restricted
Payment, affiliate transaction, Contractual Obligation or prepayment of
Indebtedness meets the criteria of more than one of the categories of
transactions permitted pursuant to any clause of such Section, such transaction
(or portion thereof) at any time shall be permitted under one or more of such
clauses as determined by the Borrower in its sole discretion at such time.

 

Section 1.03.  Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.

 

Section 1.04.  Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

Section 1.05.  References to Agreements, Laws, Etc..  Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

Section 1.06.  Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

Section 1.07.  Timing of Payment of Performance.  Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment (other than

 

61

--------------------------------------------------------------------------------


 

as described in the definition of Interest Period) or performance shall extend
to the immediately succeeding Business Day.

 

Section 1.08.  Cumulative Credit Transactions.  If more than one action occurs
on any given date the permissibility of the taking of which is determined
hereunder by reference to the amount of the Cumulative Credit immediately prior
to the taking of such action, the permissibility of the taking of each such
action shall be determined independently and in no event may any two or more
such actions be treated as occurring simultaneously.

 

Section 1.09.  Pro Forma Calculations.

 

(a)                           Notwithstanding anything to the contrary herein,
financial ratios and tests, including the Consolidated Coverage Ratio, the Total
Leverage Ratio, the Senior Secured Leverage Ratio and the First Lien Leverage
Ratio, and compliance with covenants determined by reference to Consolidated
EBITDA and Total Assets shall be calculated in the manner prescribed by this
Section 1.09; provided that, notwithstanding anything to the contrary in this
Section 1.09, when calculating (i) the First Lien Leverage Ratio for purposes of
the Applicable ECF Percentage of Excess Cash Flow, (ii) the First Lien Leverage
Ratio for purposes of determining the “Applicable Margin” and (iii) the Total
Leverage Ratio for the purposes of actual compliance with Section 7.11 (as
opposed to a pro forma calculation in accordance with Section 7.11 for purposes
of another provision), the events described in this Section 1.09 that occurred
subsequent to the end of the applicable Test Period shall not be given pro forma
effect.

 

(b)                           For purposes of calculating the Consolidated
Coverage Ratio, the Total Leverage Ratio, the Senior Secured Leverage Ratio, the
First Lien Leverage Ratio, Consolidated EBITDA or Total Assets, Specified
Transactions (and the incurrence or repayment of any Indebtedness in connection
therewith) that have been made (i) during the applicable Test Period or
(ii) subsequent to such Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made shall be calculated on
a Pro Forma Basis assuming that all such Specified Transactions (and any
increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period.  If since the beginning of any
applicable Test Period any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any of its Restricted Subsidiaries since the beginning of such Test Period
shall have made any Specified Transaction that would have required adjustment
pursuant to this Section 1.09, then the Consolidated Coverage Ratio, the Total
Leverage Ratio, the Senior Secured Leverage Ratio, the First Lien Leverage
Ratio, Consolidated EBITDA and Total Assets, as applicable, shall be calculated
to give pro forma effect thereto in accordance with this Section 1.09.

 

(c)                            Whenever pro forma effect is to be given to a
Specified Transaction, the pro forma calculations shall be made in good faith by
a responsible financial or accounting officer of the Borrower and may include,
for the avoidance of doubt, the amount of “run-rate” cost savings, operating
expense reductions, operating improvements and synergies related to such
Specified Transaction (and related insourcing initiatives) projected by the
Borrower in good faith to be realized as a result of specified actions taken or
expected to be taken or with respect to which substantial steps have been taken
or are expected to be taken (calculated (i) on a pro forma basis as though such
cost savings, operating expense reductions, operating improvements and synergies
had been realized on the first day of the applicable EBITDA Determination Period
and as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such EBITDA Determination Period and (ii) such
that “run-rate” means the full recurring benefit for a period that is associated
with any action either taken or expected to be taken or with respect to which
substantial steps have been taken or are expected to be taken (in each case, in
the good faith determination of the Borrower)) relating to such Specified
Transaction, net of the

 

62

--------------------------------------------------------------------------------


 

amount of actual benefits realized during such EBITDA Determination Period from
such actions; provided that (A) such amounts are reasonably identifiable and
factually supportable in the good faith determination of the Borrower, (B) such
actions are taken or substantial steps with respect to such actions are or are
expected to be taken no later than 24 months after the date of such Specified
Transaction and (C) no amounts shall be added back in computing Consolidated
EBITDA pursuant to this Section 1.09(c) to the extent duplicative of any amounts
that are otherwise added back in computing Consolidated EBITDA, whether through
a pro forma adjustment or otherwise, with respect to such EBITDA Determination
Period.

 

(d)                           In the event that the Borrower or any Restricted
Subsidiary incurs (including by assumption or guarantees) or repays (including
by redemption, repayment, retirement, defeasance, discharge or extinguishment)
any Indebtedness included in the calculations of the Consolidated Coverage
Ratio, the Total Leverage Ratio, the First Lien Leverage Ratio and the Senior
Secured Leverage Ratio, as the case may be (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (i) during the
applicable Test Period or (ii) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio or test is made, then such ratio or test shall be calculated
giving pro forma effect to such incurrence, assumption, guarantee, repurchase,
redemption, repayment, retirement, discharge, defeasance or extinguishment of
Indebtedness, in each case, to the extent required, as if the same had occurred
on the last day of the applicable Test Period (except in the case of the
Consolidated Coverage Ratio (or similar ratio), in which case such incurrence,
assumption, guarantee, repurchase, redemption, repayment, retirement, discharge,
defeasance or extinguishment of Indebtedness will be given effect as if the same
had occurred on the first day of the applicable Test Period).  If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of the event for which the calculation of the Consolidated
Coverage Ratio is made had been the applicable rate for the entire period
(taking into account any interest hedging arrangements applicable to such
Indebtedness).  Interest on a Capitalized Lease shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer of the Borrower to be the rate of interest implicit in such Capitalized
Lease in accordance with GAAP.  Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
London interbank offered rate, or other rate, shall be determined to have been
based upon the rate actually chosen, or if none, then based upon such optional
rate chosen as the Borrower or Restricted Subsidiary may designate.

 

(e)                            In connection with any action being taken in
connection with a Limited Condition Transaction, for purposes of any provision
of this Agreement which requires that no Default, Event of Default or specified
Event of Default, as applicable, have occurred, is continuing or would result
from any such action, as applicable, such condition shall, at the option of the
Borrower, be deemed satisfied, so long as no Default, Event of Default or
specified Event of Default, as applicable, exists on the date the definitive
agreement for such Limited Condition Transaction is entered into.  Furthermore,
in connection with any action being taken in connection with a Limited Condition
Transaction, for purposes of:

 

(i)                                     determining compliance with any
provision of this Agreement (other than the financial covenant set forth under
Section 7.11 (except if being tested on a Pro Forma Basis)) which requires the
calculation of any financial ratio or test, including, without limitation, the
Consolidated Coverage Ratio, the Senior Secured Leverage Ratio, the First Lien
Leverage Ratio or the Total Leverage Ratio, but excluding the calculation of the
First Lien Leverage Ratio for purposes of the Applicable ECF Percentage of
Excess Cash Flow; or

 

(ii)                                  testing availability under baskets set
forth in this Agreement (including baskets measured as a percentage of
Consolidated EBITDA or Total Assets);

 

63

--------------------------------------------------------------------------------


 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreement for such
Limited Condition Transaction is entered into (the “LCT Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Transaction, the Borrower
or any of its Restricted Subsidiaries would have been permitted to take such
action on the relevant LCT Test Date in compliance with such ratio, test or
basket, such ratio, test or basket shall be deemed to have been complied with. 
For the avoidance of doubt, (i) if the Borrower has made an LCT Election and any
of the ratios, tests or baskets for which compliance was determined or tested as
of the LCT Test Date would have failed to have been satisfied as a result of
fluctuations in any such ratio, test or basket, including due to fluctuations in
Consolidated EBITDA or Total Assets of the Borrower or the Person subject to
such Limited Condition Transaction, at or prior to the consummation of the
relevant transaction or action, such baskets, tests or ratios will not be deemed
to have failed to have been satisfied as a result of such fluctuations and
(ii) such ratios, tests or baskets shall not be tested at the time of
consummation of such Limited Condition Transaction, unless the Borrower elects
in its sole discretion to test such ratio, test or basket on the date such
Limited Condition Transaction is consummated instead of the date of the related
definitive agreement.  If the Borrower has made an LCT Election for any Limited
Condition Transaction, then in connection with any event or transaction
occurring after the relevant LCT Test Date and prior to the earlier of the date
on which such Limited Condition Transaction is consummated or the date that the
definitive agreement or date for redemption, repurchase, defeasance,
satisfaction and discharge or repayment specified in an irrevocable notice for
such Limited Condition Transaction is terminated, expires or passes, as
applicable, without consummation of such Limited Condition Transaction (a
“Subsequent Transaction”) in connection with which a ratio, test or basket
availability calculation must be made on a Pro Forma Basis or giving Pro Forma
Effect to such Subsequent Transaction, for purposes of determining whether such
ratio, test or basket availability has been complied with under this Agreement,
any such ratio, test or basket shall be required to be satisfied on a Pro Forma
Basis assuming such Limited Condition Transaction and other transactions in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated.

 

(f)                                   Notwithstanding anything to the contrary
herein, with respect to any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement that does not require
compliance with a financial ratio or test (including, without limitation, the
Consolidated Coverage Ratio, the Senior Secured Leverage Ratio, the First Lien
Leverage Ratio or the Total Leverage Ratio) (any such amounts, the “Fixed
Amounts”) substantially concurrently with any amounts incurred or transactions
entered into (or consummated) in reliance on a provision of this Agreement that
requires compliance with any such financial ratio or test (any such amounts, the
“Incurrence-Based Amounts”), it is understood and agreed that any Fixed Amount
(and any cash proceeds thereof) shall be disregarded in the calculation of the
financial ratio or test applicable to the relevant Incurrence-Based Amount in
connection with such substantially concurrent incurrence.

 

Section 1.10.  Certain Accounting Matters.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, (a) without giving effect to any election under Statement
of Financial Accounting Standards 159 or Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any of its Restricted Subsidiaries at
“fair value”, as defined therein; (b) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof; and (c) treating Unrestricted Subsidiaries as

 

64

--------------------------------------------------------------------------------


 

if they were not consolidated with any other member of the Restricted Group and
otherwise eliminating all accounts of Unrestricted Subsidiaries.  For the
avoidance of doubt, the principal amount of any non-interest bearing
Indebtedness or other discount security constituting Indebtedness at any date
shall be the principal amount thereof that would be shown on a consolidated
balance sheet of the Restricted Group dated such date prepared in accordance
with GAAP, except as expressly set forth in clauses (a) and (b) of the
immediately preceding sentence.

 

Section 1.11.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Initial
Term Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Term Loan”). Borrowings also may be classified and referred to by
Class (e.g., a “Term Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or
by Class and Type (e.g., a “Eurodollar Term Borrowing”).

 

Section 1.12.  Currency Equivalents Generally.

 

(a)                           For purposes of determining compliance with
Sections 7.01, 7.02 and 7.03 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of currency exchange occurring
after the time such Indebtedness or Investment is incurred (so long as such
Indebtedness or Investment, at the time incurred, made or acquired, was
permitted hereunder).

 

(b)                           For purposes of determining the Senior Secured
Leverage Ratio, the First Lien Leverage Ratio and the Total Leverage Ratio,
amounts denominated in a currency other than Dollars will be converted to
Dollars at the currency exchange rates used in preparing the Borrower’s
financial statements corresponding to the Test Period with respect to the
applicable date of determination and will, in the case of Indebtedness, reflect
the currency translation effects, determined in accordance with GAAP, of Swap
Contracts permitted hereunder for currency exchange risks with respect to the
applicable currency in effect on the date of determination of the Dollar
equivalent of such Indebtedness.

 

Section 1.13.  Excluded Swap Obligations.

 

(a)                           Notwithstanding any provision of this Agreement or
any other Loan Document, no Guarantee by any Loan Party under any Loan Document
shall include a Guarantee of any Excluded Swap Obligation and no Collateral
provided by any Loan Party shall secure any Excluded Swap Obligation.  In the
event that any payment is made by, or any collection is realized from, any Loan
Party for which there are Excluded Swap Obligations, or from any Collateral
provided by such Loan Party, the proceeds thereof shall be applied to pay the
Obligations of such Loan Party on a ratable basis determined without giving
effect to such Excluded Swap Obligations and each reference in this Agreement or
any other Loan Document to the ratable application of such amounts as among the
Obligations or any specified portion of the Obligations that would otherwise
include such Excluded Swap Obligations shall be deemed so to provide.

 

(b)                           Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under Article 11 and the Loan Documents in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 1.13 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 1.13, or otherwise under the Guaranty, as it relates to such
Loan Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until its Guaranty under Article 11 is released.  Each Qualified ECP Guarantor
intends

 

65

--------------------------------------------------------------------------------


 

that this Section 1.13 constitute, and this Section 1.13 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

ARTICLE 2
THE CREDITS

 

Section 2.01.  Commitments.  Subject to the terms and conditions and relying
upon the representations and warranties set forth herein:

 

(a)                           each Term Lender agrees, severally and not
jointly, to make an Initial Term Loan to the Borrower on the Closing Date in a
principal amount not to exceed the initial amount of such Term Lender’s Term
Loan Commitment (if any); and

 

(b)                           each Revolving Lender agrees, severally and not
jointly, to make Revolving Loans to the Borrower, at any time and from time to
time on and after the Closing Date until the earlier of the Revolving Maturity
Date and the termination of the Revolving Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Revolving Exposure exceeding
such Lender’s Revolving Commitment; provided that Revolving Loans shall only be
made to the Borrower on the Closing Date (a) in an amount not to exceed
$10,000,000 to fund (i) the consideration for the Acquisition and Transaction
Expenses, (ii) any original issue discount or upfront fees required to be funded
on the Closing Date (including in connection with the issuance of the 2025
Unsecured Notes) and (iii) working capital, and (b) to cash collateralize
letters of credit outstanding under the Existing Credit Agreements.

 

Amounts repaid or prepaid in respect of Term Loans may not be reborrowed. Within
the limits set forth in clause (b) above and subject to the terms, conditions
and limitations set forth herein, the Borrower may borrow, repay or prepay and
reborrow Revolving Loans.

 

Section 2.02.  Loans.

 

(a)                           Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided that the failure of any Lender to make any Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender).  Each Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $500,000 and not less than $1,000,000 (except, with
respect to any Incremental Term Loans or Other Term Loans, to the extent
otherwise provided in the applicable Incremental Amendment or Refinancing
Amendment) or (ii) equal to the remaining available balance of the applicable
Commitments.

 

(b)                           Subject to Sections 2.08, 3.02 and 3.04, each
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request pursuant to Section 2.03.  Each Lender may at its option
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Lender to make such Loan and the Borrower
to repay such Loan to such Lender in accordance with the terms of this
Agreement.  Borrowings of more than one Type may be outstanding at the same
time; provided that the Borrower shall not be entitled to request any Borrowing
that, if made, would result in more than ten Eurodollar Borrowings in the
aggregate outstanding hereunder at any one time.  For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.

 

66

--------------------------------------------------------------------------------


 

(c)                            Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds to such account in New York City as the Administrative Agent may designate
from time to time not later than 12:00 noon, New York City time, and the
Administrative Agent shall promptly credit the amounts so received to an account
as directed by the Borrower in the applicable Request for Credit Extension
maintained with the Administrative Agent or, if a Borrowing shall not occur on
such date because any condition precedent herein specified shall not have been
met, return the amounts so received to the respective Lenders within two
Business Days.

 

(d)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s portion
of such Borrowing, the Administrative Agent may assume that such Lender has made
such portion available to the Administrative Agent on the date of such Borrowing
in accordance with Section 2.02(c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and the Borrower
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower to but excluding the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
a rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error).  If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.

 

Section 2.03.  Borrowing Procedure.  To request a Revolving Borrowing or Term
Borrowing, the Borrower shall deliver, by hand delivery or facsimile (or
transmit by other electronic transmission, if arrangements for doing so have
been approved in writing by the Administrative Agent), a duly completed and
executed Request for Credit Extension to the Administrative Agent (i) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three Business Days before the date of the proposed Borrowing (or, in the case
of the initial extension of credit on the Closing Date, one Business Day before)
or (ii) in the case of an ABR Borrowing, not later than 1:00 p.m., New York City
time, on the date of the proposed Borrowing.  Each Request for Credit Extension
for a Revolving Loan or a Term Loan shall be irrevocable and shall specify the
following information in compliance with Section 2.02:  (a) whether the
requested Borrowing is to be a Borrowing of Revolving Loans or Term Loans;
(b) the aggregate amount of such Borrowing; (c) the date of such Borrowing,
which shall be a Business Day; (d) whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing; (e) in the case of a Eurodollar Borrowing,
the initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of “Interest Period”; (f) the location and number
of the Borrower’s account to which funds are to be disbursed, which shall comply
with the requirements of Section 2.02(c) and (g) if and to the extent required
under Section 4.01, that the conditions set forth in clauses (a) and (b) of
Section 4.01 are satisfied as of the date of the notice.

 

If no election as to the Type of Borrowing is specified in any such notice, then
the requested Borrowing shall be an ABR Borrowing.  If no Interest Period with
respect to any requested Eurodollar Borrowing is specified in any such notice,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Request for Credit Extension
in accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

 

67

--------------------------------------------------------------------------------


 

Section 2.04.  Evidence of Debt; Repayment of Loans.

 

(a)                                 The Borrower hereby unconditionally promises
to pay to (i) the Administrative Agent for the account of each Term Lender, the
principal amount of each Term Loan of such Term Lender as provided in
Section 2.11 (or, in the case of Extended Term Loans, Incremental Term Loans or
Other Term Loans, as provided for in the applicable Extension Offer, Incremental
Amendment or Refinancing Amendment) and (ii) the Administrative Agent for the
account of each Revolving Lender, the unpaid principal amount of each Revolving
Loan of such Revolving Lender on the Revolving Maturity Date (or, in the case of
Extended Revolving Loans or Other Revolving Loans, as provided for in the
applicable Extension Amendment or Refinancing Amendment).

 

(b)                           Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement.

 

(c)                            The Administrative Agent shall maintain accounts
in which it will record (i) the amount of each Loan made hereunder, the Type and
Class thereof and, if applicable, the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder, and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

(d)                           The entries made in the Register shall be prima
facie evidence of the existence and amounts of the obligations therein recorded;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts pursuant to Sections 2.04(b) and 2.04(c) or any error therein
shall not in any manner affect the obligations of the Borrower and the other
Loan Parties to pay, and perform, the Obligations in accordance with the Loan
Documents.  Subject to the Register, in the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such entries, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

(e)                            Any Lender by written notice to the Borrower
(with a copy to the Administrative Agent) may request that Loans of any
Class made by it hereunder be evidenced by a Note.  In such event, the Borrower
shall promptly (and, in all events, within five Business Days of receipt of such
written notice) prepare, execute and deliver to such Lender a Note payable to
such Lender (or, if requested by such Lender, to such Lender’s registered
assigns in accordance with Section 10.04).  Thereafter, the Loans evidenced by
such Note and the interest thereon shall at all times (including after any
assignment of all or part of such interests pursuant to Section 10.04) be
represented by one or more promissory notes in such form payable to such payee
and its registered assigns.

 

Section 2.05.  Fees.

 

(a)                           Commitment Fee.  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
(a “Commitment Fee”) equal to 0.50% per annum of the average daily unused amount
of each Revolving Commitment of such Revolving Lender during the period from and
including the date hereof to but excluding the date on which such Revolving
Commitment terminates.  Accrued Commitment Fees shall be payable in arrears
(A) on the last Business Day of March, June, September and December of each
year, commencing on the first such date to occur after the date hereof, and
(B) on the date on which such Revolving Commitment terminates.  Commitment Fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).  For purposes of computing

 

68

--------------------------------------------------------------------------------


 

Commitment Fees, a Revolving Commitment of a Revolving Lender shall be deemed to
be used to the extent of the outstanding Revolving Loans and LC Exposure of such
Revolving Lender.

 

(b)                                 Administrative Agent Fees. The Borrower
agrees to pay to the Administrative Agent, for its own account, the
administrative fees set forth in the Fee Letter and such other fees payable in
the amounts and at the times specified therein (the “Administrative Agent
Fees”).

 

(c)                            LC and Fronting Fees.  The Borrower agrees to pay
to (i) the Administrative Agent for the account of each Revolving Lender a
participation fee (“LC Participation Fee”) with respect to its participations in
Letters of Credit, which shall accrue at a rate per annum equal to the
Applicable Margin from time to time used to determine the interest rate on
Eurodollar Revolving Loans pursuant to Section 2.06 on the average daily amount
of such Revolving Lender’s LC Exposure (excluding any portion thereof
attributable to Reimbursement Obligations) during the period from and including
the Closing Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) each Issuing Bank a fronting fee (“Fronting Fee”),
which shall accrue at the rate of 0.25%  per annum (or such lesser rate per
annum as such Issuing Bank may from time to time agree) on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
Reimbursement Obligations) during the period from and including the Closing Date
to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
such Issuing Bank’s customary charges with respect to the administration,
issuance, amendment, negotiation, renewal, payment or extension of any Letter of
Credit or processing of drawings thereunder.  Accrued LC Participation Fees and
Fronting Fees shall be payable in arrears (i) on the last Business Day of March,
June, September and December of each year, commencing on the first such date to
occur after the Closing Date, and (ii) on the date on which the Revolving
Commitments terminate and no Letters of Credit remain outstanding.  Any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand.  Any other fees payable to each Issuing Bank pursuant to
this Section 2.05(c) shall be payable within five Business Days after demand
therefor.  All LC Participation Fees and Fronting Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(d)                           Payment of Fees. All Fees shall be paid on the
dates due, in immediately available funds in Dollars, to the Administrative
Agent for distribution, if and as appropriate, among the Lenders, except that
the Borrower shall pay the Fronting Fees directly to each Issuing Bank.  Once
paid, none of the Fees shall be refundable under any circumstances.

 

Section 2.06.  Interest on Loans.

 

(a)                           Subject to the provisions of Section 2.07, the
Loans comprising each ABR Borrowing shall bear interest at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin in effect from time
to time.

 

(b)                           Subject to the provisions of Section 2.07, the
Loans comprising each Eurodollar Borrowing shall bear interest at a rate per
annum equal to the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.

 

(c)                            Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.07 (including interest on past due interest) and
all interest accrued but unpaid on or after the Revolving Maturity Date or the
Term Loan Maturity Date, as applicable, shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan), accrued interest on the

 

69

--------------------------------------------------------------------------------


 

principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(d)                                 All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
clause (a) of the definition of the Alternate Base Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day); provided that any Loan that is repaid on the same day
on which it is made shall, subject to Section 2.16, bear interest for one day. 
The applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by
the Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.  Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any Bankruptcy
Proceeding.

 

Section 2.07.  Default Interest.  After the occurrence and during the
continuance of a Default under Section 8.01(a) or an Event of Default under
Section 8.01(f) or 8.01(g), the Borrower shall pay interest on past due amounts
owing by it hereunder at a fluctuating interest rate per annum at all times,
after as well as before judgment, equal to (a) in the case of principal, at the
rate otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00% per
annum and (b) in all other cases, at a rate per annum (computed on the basis of
the actual number of days elapsed over a year of 360 days at all times) equal to
the rate that would be applicable to an ABR Loan plus 2.00% per annum, and such
interest shall be payable on demand.

 

Section 2.08.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing, (a) the Administrative Agent
determines (which determination shall be final and conclusive absent manifest
error) that adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate for such Interest Period or (b) the Administrative Agent is
advised in writing by the Required Lenders that the Adjusted LIBO Rate for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period, then the Administrative Agent shall give written notice thereof
to the Borrower and the Lenders as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Request for Credit Extension requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

 

Section 2.09.  Termination and Reduction of Commitments.

 

(a)                           The Term Loan Commitments for the Initial Term
Loans in effect on the Closing Date shall automatically terminate upon the
making of the Initial Term Loans on the Closing Date.  The Revolving Commitments
and the LC Commitment shall automatically terminate on the Revolving Maturity
Date.

 

(b)                     The Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce any Class of
Commitments selected by the Borrower; provided that (i) each partial reduction
of any Class of Commitments shall be in an amount that is an integral multiple
of $1,000,000 and in a minimum amount of $2,000,000 and (ii) the Revolving
Commitments shall not be terminated or reduced if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.12,
the aggregate amount of Revolving Exposures would exceed the aggregate amount of
Revolving Commitments.

 

70

--------------------------------------------------------------------------------


 

(c)                            The Borrower shall notify the Administrative
Agent in writing of any election to terminate or reduce the Commitments under
Section 2.09(b) at least three Business Days prior to the effective date of such
termination or reduction (which effective date shall be a Business Day),
specifying such election and the effective date thereof.  Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each notice delivered by the Borrower pursuant to this
Section 2.09 shall be irrevocable; provided that the Borrower may rescind or
postpone any notice of termination or reduction of the Commitments if such
termination or reduction would have resulted from a refinancing, which
refinancing shall not be consummated or otherwise shall be delayed.  Any
termination or reduction of the Commitments of any Class shall be permanent. 
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

 

Section 2.10.  Conversion and Continuation of Borrowings.

 

(a)                           Each Revolving Borrowing and Term Borrowing
initially shall be of the Type specified in the applicable Request for Credit
Extension and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Request for Credit Extension.  Thereafter,
the Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.10.  The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  Notwithstanding
anything to the contrary, no Borrower shall be entitled to request any
conversion or continuation that, if made, would result in more than ten
Eurodollar Borrowings outstanding hereunder at any one time.

 

(b)                           To make an election pursuant to this Section 2.10,
the Borrower shall deliver, by hand delivery or facsimile (or transmit by other
electronic transmission if arrangements for doing so have been approved in
writing by the Administrative Agent), a duly completed and executed Interest
Election Request to the Administrative Agent not later than the time that a
Request for Credit Extension would be required under Section 2.03 if the
Borrower were requesting a Revolving Borrowing or Term Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each Interest Election Request shall be irrevocable.

 

(c)                            Each Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, or if outstanding Borrowings are being
combined, allocation to each resulting Borrowing (in which case the information
to be specified pursuant to clauses (iii) and (iv) below shall be specified for
each resulting Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”;

 

71

--------------------------------------------------------------------------------


 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                            If an Interest Election Request with respect to a
Eurodollar Borrowing is not timely delivered prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing, the Administrative Agent or the Required
Lenders may require, by notice to the Borrower, that (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

Section 2.11.  Repayment of Term Borrowings.

 

(a)                           (a)(i) The Borrower shall repay to the
Administrative Agent for the ratable account of the applicable Term Lenders
(A) on the last Business Day of each March, June, September and December,
commencing with December 31, 2017, an amount equal to 0.25% of the aggregate
principal amount of the Term Loans outstanding on the Closing Date (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Sections 2.12 and 2.13 or, if
applicable, Section 10.04(m)(vi) and as a result of the conversion of such Term
Loans to Extended Term Loans or the refinancing of such Term Loans with Credit
Agreement Refinancing Indebtedness) and (B) on the Term Loan Maturity Date for
the Initial Term Loans, the aggregate principal amount of all Initial Term Loans
outstanding on such date, together with, in the case of each of clauses (A) and
(B), accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment. Upon the conversion of such Term Loans to
Extended Term Loans or the refinancing of such Term Loans with Credit Agreement
Refinancing Indebtedness, all amortization payments shall be reduced ratably by
the aggregate principal amount of such Term Loans so converted or refinanced.

 

(ii) The Borrower shall repay Incremental Term Loans, Extended Term Loans and
Other Term Loans in such amounts and on such date or dates as shall be specified
therefor in the applicable Incremental Amendment, Term Loan Extension Offer or
Refinancing Amendment.

 

(b)                           To the extent not previously paid in full in cash,
all Term Loans (including, for avoidance of doubt, Term Loans that are not
Initial Term Loans) shall be due and payable on the applicable Term Loan
Maturity Date, together with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment.

 

(c)                            The Borrower shall repay to the Administrative
Agent for the ratable account of the applicable Revolving Lenders on the
Revolving Maturity Date for the applicable Revolving Facility the aggregate
principal amount of all Revolving Loans under such Revolving Facility
outstanding on such date.

 

(d)                           All repayments pursuant to this Section 2.11 shall
be subject to Section 3.05, but shall otherwise be without premium or penalty.

 

72

--------------------------------------------------------------------------------


 

Section 2.12.  Voluntary Prepayments.

 

(a)                                 The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) in the case of Eurodollar Loans, or
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) at least one Business Day prior to the date of prepayment in the case of
ABR Loans, to the Administrative Agent before 12:00 noon, New York City time;
provided, however, that each partial prepayment shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000.

 

(b)                           Except as may otherwise be set forth in any Term
Loan Extension Offer, any Refinancing Amendment or any Incremental Amendment,
voluntary prepayments of Term Loans pursuant to this Section 2.12 (i) shall be
applied to each Class of Term Loans directed by the Borrower (or, absent such
direction, ratably to each Class of Term Loans then outstanding) and (ii) with
respect to each Class of Term Loans, shall be applied against the remaining
scheduled installments of principal due in respect thereof (in the case of the
Initial Term Loans, as set forth in Section 2.11) as directed by the Borrower
(or, absent such direction, in direct order of maturity).

 

(c)                            Each notice of prepayment shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid, shall be irrevocable and shall commit the Borrower to prepay such
Borrowing by the amount stated therein on the date stated therein; provided,
however, that if such prepayment is in connection with a refinancing, then the
Borrower may condition such notice on the effectiveness of such refinancing
(provided that the provisions of Section 3.05 shall apply to any prepayment that
is not made as a result of the failure of such condition).  All prepayments
under this Section 2.12 shall be subject to Section 2.12(d) (to the extent
applicable) and Section 3.05 but otherwise shall be without premium or penalty. 
All prepayments under this Section 2.12 shall be accompanied by accrued and
unpaid interest on the principal amount to be prepaid to but excluding the date
of payment.

 

(d)                           In the event that a Repricing Event becomes
effective following the Closing Date but on or prior to the six-month
anniversary of the Closing Date, the Borrower shall pay to the Administrative
Agent, for the ratable account of each Lender holding all or any portion of Term
Loans that are subject to such Repricing Event a prepayment premium of 1.00% of
the aggregate principal amount of all such Term Loans. Such amounts shall be due
and payable on the date of such Repricing Event. For the avoidance of doubt, any
Lender that is forced to assign any Term Loan following the failure of such
Lender to consent to any Repricing Event that becomes effective following the
Closing Date but on or prior to the six-month anniversary of the Closing Date
shall be entitled to receive the prepayment premium on the principal amount of
the Term Loans so assigned upon the occurrence of the Repricing Event.

 

Section 2.13.  Mandatory Prepayments.

 

(a)                           (i) Within five Business Days after the earlier of
(x) 90 days after the end of each Excess Cash Flow Period and (y) the date on
which financial statements have been delivered pursuant to
Section 6.01(a) (commencing with the Excess Cash Flow Period ending December 31,
2018) and the related Compliance Certificate has been delivered pursuant to
Section 6.02(a), the Borrower shall cause to be prepaid an aggregate principal
amount of Term Loans in an amount equal to (A) the Applicable ECF Percentage of
Excess Cash Flow, if any, for the Excess Cash Flow Period covered or required to
have been covered by such financial statements minus (B) without duplication of
any amount deducted from Consolidated Net Income in calculating Excess Cash Flow
for such period, all voluntary prepayments of principal of Term
Loans, Incremental Equivalent Debt (to the extent secured by the Collateral on a
first lien basis), Permitted First Priority Refinancing Debt and Revolving Loans
and Other Revolving Loans

 

73

--------------------------------------------------------------------------------


 

(to the extent the Revolving Commitments and/or Other Revolving Loan
Commitments, as applicable, are permanently reduced by the amount of such
prepayments) during such Excess Cash Flow Period (including any voluntary
prepayments or buybacks of Term Loans made pursuant to Section 10.04(m) in an
amount equal to (x) the discounted amount actually paid in respect of the
principal amount of such Term Loans or (y) if the amount actually paid in
respect of the principal amount of such Term Loans is greater than par, the par
amount) to the extent such prepayments are funded with Internally Generated
Cash.

 

(ii)                                  If (1) any member of the Restricted Group
Disposes of any property or assets (other than any Disposition of any property
or assets permitted by Section 7.05(a), 7.05(b), 7.05(c), 7.05(d), 7.05(e),
7.05(g), 7.05(h), 7.05(k), 7.05(l), 7.05(m) (except to the extent such property
is subject to a Mortgage), 7.05(n), 7.05(o), 7.05(q), 7.05(r), 7.05(s),
7.05(t) or 7.05(u)), or (2) any Casualty Event occurs, which results in the
realization or receipt by any member of the Restricted Group of Net Proceeds,
the Borrower shall cause to be prepaid on or prior to the date which is 10
Business Days after the date of the realization or receipt by any member of the
Restricted Group of such Net Proceeds an aggregate principal amount of Term
Loans in an amount equal to 100% of all Net Proceeds realized or received;
provided that, if at the time that any such prepayment would be required, the
Borrower is required to offer to repurchase Incremental Equivalent Debt that is
secured on a pari passu basis with the Obligations or Permitted First Priority
Refinancing Debt (or any Permitted Refinancing thereof that is secured on a pari
passu basis with the Obligations) pursuant to the terms of the documentation
governing such Indebtedness with the net proceeds of such Disposition or
Casualty Event (such Incremental Equivalent Debt, Permitted First Priority
Refinancing Debt (or Permitted Refinancing thereof) required to be offered to be
so repurchased, “Other Applicable Indebtedness”), then the Borrower may apply
such Net Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time; provided that the portion of such Net Proceeds allocated to the
Other Applicable Indebtedness shall not exceed the amount of such Net Proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such Net Proceeds shall be
allocated to the Term Loans in accordance with the terms hereof) to the
prepayment of the Term Loans and to the repurchase of Other Applicable
Indebtedness, and the amount of prepayment of the Term Loans that would have
otherwise been required pursuant to this Section 2.13(a)(ii) shall be reduced
accordingly; provided, further, that to the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness repurchased (after
giving effect to any requirement under the documentation for such Other
Applicable Indebtedness to offer such declined payments to other holders of such
Other Applicable Indebtedness prior to making such proceeds available to the
Borrower), the declined amount shall promptly (and in any event within 10
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof.

 

(iii)                               If any member of the Restricted Group incurs
or issues any Indebtedness after the Closing Date (other than Indebtedness
permitted under Section 7.03 (other than clause (i) of Section 7.03(t) or clause
(i) of Section 7.03(u))), the Borrower shall cause to be prepaid an aggregate
principal amount of Term Loans in an amount equal to 100% of all Net Proceeds
received therefrom on or prior to the date which is five Business Days after
(or, in the case of Credit Agreement Refinancing Indebtedness, on the date of)
the receipt by any member of the Restricted Group of such Net Proceeds.

 

(b)                           Except as may otherwise be set forth in any Term
Loan Extension Offer, any Refinancing Amendment or any Incremental Amendment,
each prepayment of Term Loans pursuant to Section 2.13(a) shall be applied
ratably to each Class of Term Loans then outstanding; provided that any
prepayment of

 

74

--------------------------------------------------------------------------------


 

Term Loans pursuant to the parenthetical in Section 2.13(a)(iii) shall be
applied solely to each applicable Class of Refinanced Debt.

 

(c)                                  With respect to each Class of Term Loans,
each prepayment pursuant to Section 2.13(a) shall be applied in direct order of
maturity (in the case of the Initial Term Loans, required pursuant to
Section 2.11(a)); and each such prepayment shall be paid to the Lenders in
accordance with their respective Pro Rata Shares, subject to Section 2.13(d). 
For the avoidance of doubt, this Section 2.13(c) is applicable to any prepayment
made with the Net Proceeds of Indebtedness permitted under clause (i) of
Section 7.03(t) or clause (i) of Section 7.03(u).

 

(d)                           The Borrower shall notify the Administrative Agent
in writing of any mandatory prepayment of Term Loans required to be made
pursuant to Section 2.13(a) at least three Business Days prior to the date of
such prepayment; provided that any such notice with respect to any mandatory
prepayment required to be made pursuant to Section 2.13(a)(iv) may be revoked by
the Borrower prior to the date of such prepayment as indicated in such notice. 
Each such notice shall specify the date of such prepayment and provide a
reasonably detailed calculation of the amount of such prepayment.  The
Administrative Agent will promptly notify each applicable Lender of the contents
of the Borrower’s prepayment notice and of such Lender’s Pro Rata Share or other
applicable share of the prepayment.  Each Term Lender may reject all of its Pro
Rata Share or other applicable share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Term Loans required to be made pursuant to
Section 2.13(a) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m., New York City
time, one Business Day after the date of such Lender’s receipt of notice from
the Administrative Agent regarding such prepayment; provided that, for the
avoidance of doubt, no Lender may reject any prepayment made (x) with proceeds
of Indebtedness permitted under clause (i) of Section 7.03(t) or clause (i) of
Section 7.03(u) or (y) pursuant to Section 2.13(a)(iii).  If a Term Lender fails
to deliver a Rejection Notice to the Administrative Agent within the time frame
specified above, any such failure will be deemed an acceptance of the total
amount of such mandatory prepayment of Term Loans unless the Borrower and the
Administrative Agent agree to an extension of time for such failure to be
corrected.  Subject to the terms of the documentation evidencing any Second Lien
Indebtedness, any Declined Proceeds shall be retained by the Borrower.

 

(e)                            Funding Losses, Etc.  All prepayments under this
Section 2.13 shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment and shall be
made together with, in the case of any such prepayment of a Eurodollar Loan on a
day prior to the last day of an Interest Period therefor, any amounts owing in
respect of such Eurodollar Loan pursuant to Section 3.05.  All prepayments under
Section 2.13(a)(iii) shall be subject to Section 2.12(d) (to the extent
applicable).  Notwithstanding any of the other provisions of Section 2.13(a), so
long as no Event of Default shall have occurred and be continuing, if any
prepayment of Eurodollar Loans is required to be made under
Section 2.13(a) prior to the last day of the Interest Period therefor, the
Borrower may, in its sole discretion, deposit the amount of any such prepayment
otherwise required to be made thereunder (including accrued interest to the last
day of such Interest Period) into a Cash Collateral Account until the last day
of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.13.  Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with Section 2.13(a).

 

(f)                             Foreign Dispositions; Foreign Excess Cash Flow. 
Notwithstanding any other provisions of this Section 2.13, (A) to the extent
that any of or all the Net Proceeds of any Disposition by a Foreign

 

75

--------------------------------------------------------------------------------


 

Subsidiary (“Foreign Disposition”) or Excess Cash Flow attributable to Foreign
Subsidiaries are prohibited or delayed by applicable local law from being
repatriated to the United States, the portion of such Net Proceeds or Excess
Cash Flow so affected will not be required to be applied to repay Term Loans at
the times provided in this Section 2.13 but may be retained by the applicable
Foreign Subsidiary so long, but only so long, as the applicable local law will
not permit repatriation to the United States (the Borrower hereby agrees to
cause the applicable Foreign Subsidiary to promptly take all actions required by
the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Proceeds or Excess Cash Flow will be promptly
(and in any event not later than two Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result
thereof) to the repayment of the Term Loans pursuant to this Section 2.13 and
(B) to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Net Proceeds of any Foreign Disposition or
Foreign Subsidiary Excess Cash Flow would cause material adverse tax
consequences to the Borrower, such Net Proceeds or Excess Cash Flow so affected
may be retained by the applicable Foreign Subsidiary; provided that, in the case
of this clause (B), on or before the date on which any such Net Proceeds so
retained would otherwise have been required to be applied to reinvestments or
prepayments pursuant to Section 2.13(a) or any such Excess Cash Flow would have
been required to be applied to prepayments pursuant to Section 2.13(a), the
Borrower applies an amount equal to such Net Proceeds or Excess Cash Flow to
such reinvestments or prepayments, as applicable, as if such Net Proceeds or
Excess Cash Flow had been received by or was attributable to the Borrower rather
than such Foreign Subsidiary, less the amount of additional taxes that would
have been payable or reserved against if such Net Proceeds or Excess Cash Flow
had been repatriated (or, if less, the Net Proceeds or Excess Cash Flow that
would be calculated if received by such Foreign Subsidiary).

 

(g)                                  In the event and on such occasion that the
aggregate amount of Revolving Exposure exceeds the aggregate amount of the
Revolving Commitments then in effect, then the Borrower shall immediately prepay
the outstanding Revolving Loans and Cash Collateralize the aggregate amount of
the LC Exposure in an aggregate amount equal to such excess.

 

Section 2.14.  Pro Rata Treatment.

 

(a)                           Subject to the express provisions of this
Agreement which require, or permit, differing payment to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders and except as required
under Section 3.02, each Borrowing, each payment or prepayment of principal of
any Borrowing, each payment of interest on the Loans, each payment of the
Commitment Fees, each payment of the LC Participation Fees, each reduction of
the Commitments and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders of the applicable Class in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans);
provided that the provisions of this Section 2.14 shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement, including (without limitation) in respect of
any payment, assignment, sale or participation to Holdings or any of their
respective Affiliates expressly permitted under Section 10.04.  Each Lender
agrees that in computing such Lender’s portion of any Borrowing to be made
hereunder, the Administrative Agent may, in its discretion, round each Lender’s
percentage of such Borrowing to the next higher or lower whole Dollar amount.

 

(b)                           If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
Reimbursement Obligations, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such

 

76

--------------------------------------------------------------------------------


 

parties, and (ii) second, towards payment of principal and Reimbursement
Obligations then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and Reimbursement Obligations then due
to such parties.

 

Section 2.15.  Sharing of Setoffs.  If any Lender shall, by exercising any right
of setoff or counterclaim (including pursuant to Section 10.06) or otherwise
(including by exercise of its rights under the Collateral Documents), obtain
payment in respect of any principal of or interest on any of its Revolving
Loans, Term Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans, Term Loans and participations in LC Disbursements and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans, Term Loans and participations in LC Disbursements; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section 2.15 shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans, Term Loans or participations in LC Disbursements to any
Eligible Assignee or participant.  Each Loan Party consents to the foregoing and
agrees, to the extent it may effectively do so under applicable Legal
Requirements, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.  If
under applicable Insolvency Law any Secured Party receives a secured claim in
lieu of a setoff or counterclaim to which this Section 2.15 applies, such
Secured Party shall to the extent practicable, exercise its rights in respect of
such secured claim in a manner consistent with the rights to which the Secured
Party is entitled under this Section 2.15 to share in the benefits of the
recovery of such secured claim.

 

Section 2.16.  Payments.

 

(a)                           The Borrower shall make each payment required to
be made by it hereunder or under any other Loan Document (whether of principal,
interest, fees or Reimbursement Obligations, or of amounts payable under
Section 3.01, 3.04 or 3.05, or otherwise) on or before the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 1:00 p.m., New York City time), on the
date when due, in immediately available funds, without setoff, deduction or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 520
Madison Avenue, New York, New York 10022 Attention: Surgery Partners Account
Manager.  The Administrative Agent shall distribute any such payments received
by it for the account of any other person to the appropriate recipient promptly
following receipt thereof.  If any payment under any Loan Document shall be due
on a day that is not a Business Day, unless specified otherwise, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  All payments under each Loan Document shall be made
in Dollars.

 

(b)                           Unless the Administrative Agent shall have
received written notice from the Borrower prior to the date on which any payment
is due to the Administrative Agent for the account of the Lenders

 

77

--------------------------------------------------------------------------------


 

or each Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or each Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or Issuing Banks, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules or practices on interbank compensation.

 

(c)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.02(c), 2.16(b), 2.17(d),
2.17(e) or 10.05(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

Section 2.17.  Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Borrower may request an Issuing Bank, and such
Issuing Bank agrees, to issue Letters of Credit for its own account or the
account of a Restricted Subsidiary, in each case to support payment and
performance obligations incurred in the ordinary course of business by the
Borrower and its Subsidiaries, in a form reasonably acceptable to the
Administrative Agent and such Issuing Bank, at any time and from time to time on
any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date (provided that the Borrower shall be a co-applicant, and
be jointly and severally liable, with respect to each Letter of Credit issued
for the account of its Restricted Subsidiary); provided that Letters of Credit
may be issued on the Closing Date solely to backstop or replace Existing Letters
of Credit and other guarantees and performance and similar bonds outstanding on
the Closing Date and described in Schedule 2.17.  An Issuing Bank shall have no
obligation to issue, and no Borrower shall request the issuance of, any Letter
of Credit at any time if after giving effect to such issuance, the LC Exposure
would exceed the LC Commitment or the total Revolving Exposure would exceed the
total Revolving Commitments.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.  No Issuing
Bank shall be required to issue Letters of Credit (or have Existing Letters of
Credit outstanding) in excess of the amount set forth opposite its name on
Schedule 2.02 (as may be amended from time to time).  Notwithstanding anything
to the contrary contained herein, Schedule 2.02 may be amended with the consent
of Borrower and each Issuing Bank that would be directly affected by such
amendment, with notice to the Administrative Agent.  Notwithstanding anything
herein to the contrary, (x) no Issuing Bank shall be required to issue
commercial Letters of Credit and (y) no Issuing Bank shall be required to issue
a Letter of Credit in any currency other than Dollars.

 

(b)                                 Request for Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit or
the amendment, renewal or extension of an outstanding Letter of Credit, the
Borrower shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved in writing by the
applicable Issuing Bank) an LC Request to the applicable Issuing Bank and the
Administrative Agent not later than 11:00 a.m., New York City time, on the third
Business Day preceding the requested date of issuance, amendment, renewal or
extension (or such later date and time as is acceptable to such Issuing Bank).

 

78

--------------------------------------------------------------------------------


 

A request for an initial issuance of a Letter of Credit shall specify in form
and detail reasonably satisfactory to the applicable Issuing Bank:

 

(i)                                     the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day);

 

(ii)                                  the face amount thereof;

 

(iii)                               the expiry date thereof (which shall not be
later than the close of business on the Letter of Credit Expiration Date);

 

(iv)                              the name and address of the beneficiary
thereof;

 

(v)                                 whether the Letter of Credit is to be issued
for its own account or for the account of one of its Restricted Subsidiaries
(provided that the Borrower shall be a co-applicant, and be jointly and
severally liable, with respect to each Letter of Credit issued for the account
of its Restricted Subsidiary);

 

(vi)                              the documents to be presented by such
beneficiary in connection with any drawing thereunder;

 

(vii)                           the full text of any certificate to be presented
by such beneficiary in connection with any drawing thereunder; and

 

(viii)                        such other matters as such Issuing Bank may
require.

 

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail reasonably satisfactory to the
applicable Issuing Bank:

 

(i)                                     the Letter of Credit to be amended,
renewed or extended;

 

(ii)                                  the proposed date of amendment, renewal or
extension thereof (which shall be a Business Day);

 

(iii)                               the nature of the proposed amendment,
renewal or extension; and

 

(iv)                              such other matters as such Issuing Bank may
require.

 

If requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit; provided that the provisions of this
Section 2.17 shall apply in respect of all such applications.  A Letter of
Credit shall be issued, amended, renewed or extended only if (and, upon
issuance, amendment, renewal or extension of each Letter of Credit, the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, (i) the LC Exposure shall not exceed
the LC Commitment, (ii) the total Revolving Exposures shall not exceed the total
Revolving Commitments and (iii) the conditions set forth in Article 4 in respect
of such issuance, amendment, renewal or extension shall have been satisfied. 
Unless the applicable Issuing Bank shall agree otherwise, no Letter of Credit
shall be in an initial amount less than $100,000.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (x) the date
which is one year after the date of the issuance of such Letter of Credit (or,
in

 

79

--------------------------------------------------------------------------------


 

the case of any renewal or extension thereof, one year after such renewal or
extension) and (y) the Letter of Credit Expiration Date; provided that this
Section 2.17(c) shall not prevent any Issuing Bank from agreeing that a Letter
of Credit will automatically be extended for one or more successive periods not
to exceed one year each (and, in any case, not to extend beyond the Letter of
Credit Expiration Date) unless each such Issuing Bank elects not to extend for
any such additional period.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the applicable Issuing Bank or the
Lenders, any Issuing Bank hereby irrevocably grants to each Revolving Lender,
and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s Pro Rata
Share of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, such Revolving Lender’s
Pro Rata Share of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in Section 2.17(e), or of
any reimbursement payment required to be refunded to the Borrower for any
reason.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this Section 2.17(d) in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (so long as such
payment shall not cause such Lender’s Revolving Exposure to exceed such Lender’s
Revolving Commitment).

 

(e)                                  Reimbursement.

 

(i)                                     If any Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall pay to the
Administrative Agent an amount equal to such LC Disbursement not later than 1:00
p.m., New York City time, on the next Business Day following the Business Day on
which the Borrower shall have received notice from such Issuing Bank that
payment of such draft will be made. If the Borrower fails to make such payment
when due, the applicable Issuing Bank shall notify the Administrative Agent and
the Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Revolving Lender’s Pro Rata Share thereof.  Each Revolving Lender shall pay by
wire transfer of immediately available funds to the Administrative Agent not
later than 12:00 p.m., New York City time, on such date (or, if such Revolving
Lender shall have received such notice later than 12:00 p.m., New York City
time, on any day, not later than 11:00 a.m., New York City time, on the
immediately following Business Day), an amount equal to such Revolving Lender’s
Pro Rata Share of the unreimbursed LC Disbursement in the same manner as
provided in Section 2.02(c) with respect to Revolving Loans made by such
Revolving Lender, and the Administrative Agent will promptly pay to such Issuing
Bank the amounts so received by it from the Revolving Lenders.  The
Administrative Agent will promptly pay to the applicable Issuing Bank any
amounts received by it from the Borrower pursuant to the above paragraph prior
to the time that any Revolving Lender makes any payment pursuant to the
preceding sentence and any such amounts received by the Administrative Agent
from the Borrower thereafter will be promptly remitted by the Administrative
Agent to the Revolving Lenders that shall have made such payments and to such
Issuing Bank, as appropriate.

 

(ii)                                  If the Borrower fails to make such payment
when due, or if the amount is not financed pursuant to the proviso to
Section 2.17(e)(i), the applicable Issuing Bank shall notify the Administrative
Agent and the Administrative Agent shall notify each Revolving Lender of the

 

80

--------------------------------------------------------------------------------


 

applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Revolving Lender’s Pro Rata Share thereof.  Each Revolving
Lender shall pay by wire transfer of immediately available funds to the
Administrative Agent not later than 12:00 p.m., New York City time, on such date
(or, if such Revolving Lender shall have received such notice later than 12:00
p.m., New York City time, on any day, not later than 11:00 a.m., New York City
time, on the immediately following Business Day), an amount equal to such
Revolving Lender’s Pro Rata Share of the unreimbursed LC Disbursement in the
same manner as provided in Section 2.02(c) with respect to Revolving Loans made
by such Revolving Lender, and the Administrative Agent will promptly pay to the
applicable Issuing Bank the amounts so received by it from the Revolving
Lenders.  The Administrative Agent will promptly pay to the applicable Issuing
Bank any amounts received by it from the Borrower pursuant to the above
paragraph prior to the time that any Revolving Lender makes any payment pursuant
to the preceding sentence and any such amounts received by the Administrative
Agent from the Borrower thereafter will be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made such payments
and to such Issuing Bank, as appropriate.

 

(iii)                               If any Revolving Lender shall not have made
its Pro Rata Share of such LC Disbursement available to the Administrative Agent
as provided above, the Borrower and such Revolving Lender severally agree to pay
interest on such amount, for each day from and including the date such amount is
required to be paid in accordance with the foregoing to but excluding the date
such amount is paid, to the Administrative Agent for the account of the
applicable Issuing Bank at (i) in the case of the Borrower, the interest rate
applicable to ABR Loans; provided that, if the Borrower fails to reimburse such
LC Disbursement when due pursuant to paragraph (i) of this Section 2.17(e), then
the Default Rate shall apply and (ii) in the case of such Lender, at the greater
of the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules or practices on interbank
compensation.

 

(f)                                   Obligations Absolute.  The Reimbursement
Obligations of the Borrower as provided in Section 2.17(e) shall be absolute,
unconditional and irrevocable, and shall be paid and performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit or this Agreement, or any term or provision therein;

 

(ii)                                  any draft or other document presented
under a Letter of Credit being proved to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

(iii)                               prepayment by an Issuing Bank under a Letter
of Credit against presentation of a draft or other document that fails to comply
with the terms of such Letter of Credit;

 

(iv)                              any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.17, constitute a legal or equitable discharge of,
or provide a right of setoff against, the obligations of the Borrower hereunder;

 

(v)                                 the fact that a Default shall have occurred
and be continuing;

 

81

--------------------------------------------------------------------------------


 

(vi)                              any material adverse change in the condition
(financial or otherwise), results of operations, assets, liabilities (contingent
or otherwise), material agreements, properties, solvency, business, management,
prospects or value of any Company; or

 

(vii)                           any other fact, circumstance or event
whatsoever.

 

None of the Agents, the Lenders, any Issuing Bank or any of their Affiliates
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of any Issuing Bank;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential, exemplary, special, punitive or other indirect damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by
applicable Legal Requirements) suffered by the Borrower that are caused by any
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of such Issuing Bank (as determined
by a court of competent jurisdiction in a final non-appealable decision) with
respect to such a determination, such Issuing Bank shall be deemed to have
exercised care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  Each Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  Each Issuing Bank
shall promptly give written notice to the Administrative Agent and the Borrower
of such demand for payment and whether such Issuing Bank has made or will make
an LC Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the Borrower of its Reimbursement
Obligation to such Issuing Bank and the Revolving Lenders with respect to any
such LC Disbursement (other than with respect to the timing of such
Reimbursement Obligation set forth in Section 2.17(e)).

 

(h)                                 Interim Interest.  If an Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is due, the unpaid amount
thereof shall bear interest payable on demand, for each day from and including
the date such LC Disbursement is due to but excluding the date that the Borrower
reimburses such LC Disbursement, at the Default Rate.  Interest accrued pursuant
to this Section 2.17(h) shall be for the account of such Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to Section 2.17(e) to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

(i)                                     Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this

 

82

--------------------------------------------------------------------------------


 

Section 2.17(i), the Borrower shall deposit in an account (the “LC
Sub-Account”), in the name of the Collateral Agent and for the benefit of the
Revolving Lenders, an amount in cash equal to 103% of the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to
Holdings or the Borrower described in Section 8.01(f) or 8.01(g).  Funds in the
LC Sub-Account shall be applied by the Collateral Agent to reimburse each
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of outstanding
Reimbursement Obligations or, if the maturity of the Loans has been accelerated
(but subject to the consent of Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations of the Borrower in accordance with Article 9.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount plus any accrued interest with
respect to such amounts (to the extent not applied as aforesaid) shall, in
accordance with Article 9, be returned to the Borrower within 10 Business Days
after all Events of Default have been cured or waived.

 

(j)                                    Additional Issuing Banks.  The Borrower
may, at any time and from time to time, designate one or more additional
Revolving Lenders or Affiliates of Revolving Lenders to act as an issuing bank
under the terms of this Agreement, with the consent of each of the
Administrative Agent (which consent shall not be unreasonably withheld) and such
Revolving Lender(s).  Any Revolving Lender designated as an issuing bank
pursuant to this Section 2.17(j) shall be deemed (in addition to being a
Revolving Lender) to be the Issuing Bank with respect to Letters of Credit
issued or to be issued by such Revolving Lender, and all references herein and
in the other Loan Documents to the term “Issuing Bank” shall, with respect to
such Letters of Credit, be deemed to refer to such Revolving Lender in its
capacity as Issuing Bank, as the context shall require.

 

(k)                                 Resignation or Removal of the Issuing Bank. 
Any Issuing Bank may resign as Issuing Bank hereunder at any time upon at least
30 days’ prior written notice to the Lenders, the Administrative Agent and the
Borrower.  Following such resignation, such Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent and the
successor Issuing Bank.  The Administrative Agent shall notify the Lenders of
any such replacement of such Issuing Bank or any such additional Issuing Bank. 
At the time any such resignation or replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.05(c).  From and after the effective date of
any such resignation or replacement or addition, as applicable, (i) the
successor or additional Issuing Bank shall have all the rights and obligations
of the replaced Issuing Bank under this Agreement with respect to Letters of
Credit to be issued by it thereafter and (ii) references herein and in the other
Loan Documents to the term “Issuing Bank” shall be deemed to refer to such
successor or such addition or to any previous Issuing Bank, or to such successor
or such addition and all previous Issuing Banks, as the context shall require. 
After the resignation or replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit.  If at any time
there is more than one Issuing Bank hereunder, the Borrower may, in its
discretion, select which Issuing Bank is to issue any particular Letter of
Credit.

 

(l)                         Other.  No Issuing Bank shall be under any
obligation to issue any Letter of Credit if:

 

(i)                                     any Order of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any Legal Requirement applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall

 

83

--------------------------------------------------------------------------------


 

prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Bank deems material to
it; or

 

(ii)                                        the issuance of such Letter of
Credit would violate one or more policies of general application of such Issuing
Bank.

 

(m)                 No Issuing Bank shall be under any obligation to amend any
Letter of Credit if (A) such Issuing Bank would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

 

(n)                     The parties hereto agree that all Existing Letters of
Credit issued by any Issuing Bank shall be deemed to be issued hereunder and
shall constitute Letters of Credit subject to the terms hereof without any
further action by the Borrower or such Issuing Bank.

 

Section 2.18 Defaulting Lenders.  Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then
(i) during any Default Period (as defined below) with respect to such Defaulting
Lender, such Defaulting Lender shall be deemed not to be a “Lender”, and the
amount of such Defaulting Lender’s Revolving Commitment and Revolving Loans
and/or Term Loan Commitments and Term Loans shall be excluded for purposes of
voting, and the calculation of voting, on any matters (including the granting of
any consents or waivers) with respect to any of the Loan Documents, except that
the amount of such Defaulting Lender’s Revolving Commitment and Revolving Loans
and/or Term Loan Commitments and Term Loans shall be included for purposes of
voting, and the calculation of voting, on the matters set forth in
Section 10.08(b)(i) through 10.08(b)(ix) (including the granting of any consents
or waivers) only to the extent that any such matter disproportionately affects
such Defaulting Lender; (ii) to the extent permitted by applicable Legal
Requirements, until such time as the Default Excess (as defined below) with
respect to such Defaulting Lender shall have been reduced to zero, (A) any
voluntary prepayment of the Loans pursuant to Section 2.10(a) shall, if the
Borrower so directs at the time of making such voluntary prepayment, be applied
to the Loans and the Revolving Exposure of other Lenders in accordance with
Section 2.10(a) as if such Defaulting Lender had no Loans outstanding and the
Revolving Exposure of such Defaulting Lender were zero, and (B) any mandatory
prepayment of the Loans pursuant to Section 2.10 shall, if the Borrower so
directs at the time of making such mandatory prepayment, be applied to the Loans
and Revolving Exposure of other Lenders (but not to the Loans and Revolving
Exposure of such Defaulting Lender) in accordance with Section 2.10 as if such
Defaulting Lender had funded all Defaulted Revolving Loans of such Defaulting
Lender, it being understood and agreed that the Borrower shall be entitled to
retain any portion of any mandatory prepayment of the Loans that is not paid to
such Defaulting Lender solely as a result of the operation of the provisions of
this clause (B); (iii) the amount of such Defaulting Lender’s Revolving
Commitment, Revolving Loans and LC Exposure shall be excluded for purposes of
calculating the Commitment Fee payable to Revolving Lenders pursuant to
Section 2.05(a) in respect of any day during any Default Period with respect to
such Defaulting Lender, and such Defaulting Lender shall not be entitled to
receive any Commitment Fee pursuant to Section 2.05(a) with respect to such
Defaulting Lender’s Revolving Commitment in respect of any Default Period with
respect to such Defaulting Lender; (iv) if any LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:  (A) all or any part of such LC
Exposure shall be reallocated among the Revolving Lenders that are not
Defaulting Lenders in accordance with their respective Revolving Commitments
but, in any case, only to the extent the sum of the Revolving Exposures of all
Revolving Lenders that are not Defaulting Lenders does not

 

84

--------------------------------------------------------------------------------


 

exceed the total of the Revolving Commitments of all Revolving Lenders that are
not Defaulting Lenders; (B) if the reallocation described in clause (A) above
cannot, or can only partially, be effected (as reasonably determined by the
Administrative Agent), the Borrower shall within three Business Days following
notice by the Administrative Agent, cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(A) above) in accordance with the procedures set forth in Section 2.18(i) for so
long as such LC Exposure is outstanding; (C) if the Borrower Cash Collateralizes
any portion of such Defaulting Lender’s LC Exposure pursuant to this clause
(iv), the Borrower shall not be required to pay any LC Participation Fee to such
Defaulting Lender pursuant to Section 2.05(c) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized; (D) if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to this clause (iv), then the fees payable to the Lenders
pursuant to Section 2.05 shall be adjusted in accordance with such
non-Defaulting Lenders’ reallocated LC Exposure; and (E) if any Defaulting
Lender’s LC Exposure is neither cash collateralized nor reallocated pursuant to
this clause (iv), then, without prejudice to any rights or remedies of the
Issuing Banks or any Lender hereunder, all Commitment Fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such LC Exposure)
and LC Participation Fee payable under Section 2.05 with respect to such
Defaulting Lender’s LC Exposure shall be payable to the applicable Issuing Banks
until such LC Exposure is cash collateralized and/or reallocated; (v) except for
purposes of calculating the aggregate Revolving Exposure pursuant to
Section 2.09(b), the Revolving Exposure of all Lenders as at any date of
determination shall be calculated as if such Defaulting Lender had funded all
Defaulted Revolving Loans of such Defaulting Lender; and (vi) so long as any
Lender is a Defaulting Lender, no Issuing Bank shall be required to issue, amend
or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrower in accordance with
clause (iv) of this Section 2.16(c), and participating interests in any such
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with clause (iv)(A) of this
Section 2.16(c) (and Defaulting Lenders shall not participate therein).  In the
event that each of the Administrative Agent, the Borrower, and the Issuing Banks
agree that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the LC Exposure and Revolving
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Revolving Commitment.

 

No amount of the Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in Section 2.16(c),
performance by the Borrower of its obligations under this Agreement and the
other Loan Documents shall not be excused or otherwise modified, as a result of
any Funding Default or the operation of Section 2.16(c).  The rights and
remedies against a Defaulting Lender under Section 2.16(c) are in addition to
other rights and remedies that the Borrower may have against such Defaulting
Lender with respect to any Funding Default and that the Administrative Agent or
any Lender may have against such Defaulting Lender with respect to any Funding
Default.

 

The Borrower may terminate the unused amount of the Commitment of a Defaulting
Lender upon not less than 10 Business Days’ prior notice to the Administrative
Agent (which will promptly notify the Lenders thereof), and in such event the
provisions of Section 2.14 will apply to all amounts thereafter paid by the
Borrower for the account of such Defaulting Lender under this Agreement (whether
on account of principal, interest, fees, indemnity or other amounts); provided,
that such termination will not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent or any non-Defaulting Lender may have
against such Defaulting Lender.

 

85

--------------------------------------------------------------------------------


 

Section 2.19.  Incremental Credit Extensions.

 

(a)                                 The Borrower may at any time or from time to
time after the Closing Date, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly make a copy of such notice available to
each of the Lenders), request one or more additional tranches or, in
consultation with the Administrative Agent, additions to an existing tranche of
term loans (the “Incremental Term Loans”; the commitments thereunder, the
“Incremental Term Loan Commitments”) or one or more increases in the amount of
the Revolving Commitment (any such increase, a “Revolving Commitment Increase”;
the commitments thereunder, the “Incremental Revolving Commitments” and,
collectively, with the Incremental Term Loan Commitments, the “Incremental
Commitments”); provided that (i) after giving effect to the making of such
Incremental Term Loans or the incurrence of any Revolving Commitment Increase,
the aggregate principal amount of all Incremental Term Loans and Incremental
Revolving Commitments incurred pursuant to this Section 2.19 (together with any
Incremental Equivalent Debt incurred pursuant to Section 7.03(s) after the
Closing Date) shall not exceed (x) $346,000,000 (provided that $35,000,000 of
such amount under this clause (x) shall solely be available for Revolving
Commitment Increases) plus (y) an unlimited additional amount, so long as on a
Pro Forma Basis after the incurrence of such Incremental Term Loans and such
Incremental Revolving Commitments (A) if such Incremental Loan ranks pari passu
in right of security on the Collateral with the Obligations (other than any
Obligations in respect of other Incremental Loans or Refinancing Facilities
secured on a junior lien basis to other Obligations), the First Lien Leverage
Ratio as of the last day of the most recently ended Test Period does not exceed
3.90:1.00 and (B) if such Incremental Loan ranks junior in right of security on
the Collateral to the Obligations (other than any Obligations in respect of
other Incremental Loans or Refinancing Facilities secured on a junior lien basis
to other Obligations), the Senior Secured Leverage Ratio as of the last day of
the most recently ended Test Period does not exceed 3.90:1.00 (it being
understood that (1) any Incremental Loan may be incurred under clause (y) prior
to clause (x) and regardless of whether there is capacity under clause (x),
(2) to the extent that both clause (x) and clause (y) are available and the
Borrower does not make an election, the Borrower will be deemed to have elected
clause (y), (3) any amounts incurred under clause (x), the Revolving Facility,
Sections 7.03(e), 7.03(m), 7.03(r), 7.03(t), 7.03(u), 7.03(z), 7.03(bb),
7.03(s)(x) or 7.03(w), in each case, together with any amounts incurred to fund
original issue discount (“OID”) and upfront fees, that is concurrently incurred
with, or incurred in a single transaction or series of related transactions
with, amounts under clause (y) will not count as Indebtedness for the purpose of
calculating the First Lien Leverage Ratio or Senior Secured Leverage Ratio, as
applicable, in clause (y) and (4) any portion of any Incremental Term Loans or
any Incremental Revolving Commitments incurred in reliance on clause (x) may be
reclassified, as the Borrower may elect from time to time, as incurred under
clause (y) if the Borrower meets the applicable First Lien Leverage Ratio or
Senior Secured Leverage Ratio, as applicable, under clause (y) at such time on a
Pro Forma Basis (for purposes of clarity, with any such reclassification having
the effect of increasing the Borrower’s ability to incur Indebtedness under
clause (x) on and after the date of such reclassification by the amount of
Indebtedness so reclassified)); provided, further, that for purposes of the
calculation of the First Lien Leverage Ratio and the Senior Secured Leverage
Ratio used in determining the availability of Incremental Term Loans or
Incremental Revolving Commitments under this Section 2.19(a), (i) any cash
proceeds of any Incremental Term Loans or the Incremental Revolving Commitments,
as applicable, then being incurred will not be netted for purposes of
determining compliance with the First Lien Leverage Ratio or Senior Secured
Leverage Ratio, as applicable, and (ii) the full amount of any Incremental
Revolving Commitments then being incurred shall be deemed to be Indebtedness
then outstanding (whether or not then incurred).  Each tranche of Incremental
Term Loans shall be in an aggregate principal amount that is not less than
$5,000,000 (provided that such amount may be less than $5,000,000 if such amount
represents all remaining availability under the limit set forth in the preceding
sentence).

 

86

--------------------------------------------------------------------------------


 

(b)                           The terms, provisions and documentation of the
Incremental Revolving Commitments shall be identical (other than with respect to
upfront fees, original issue discount or similar fees and, for the avoidance of
doubt, any structuring, arrangement, underwriting or other similar fees not
shared with all lenders providing the applicable Incremental Revolving
Commitments) to the Revolving Commitments existing hereunder on the closing date
of such Incremental Revolving Commitments.  The following terms shall apply to
any Incremental Term Loans established pursuant to an Incremental Amendment: 
(i) such Incremental Term Loans (A) shall rank pari passu in right of payment
with all other Term Loans, (B) shall be secured by the Collateral on a pari
passu or junior basis with all other Term Loans, (C) shall not be guaranteed by
any person other than a Guarantor and (D) shall not be secured by any assets
other than the Collateral, (ii) the maturity date of such Incremental Term Loans
shall not be earlier than the Original Term Loan Maturity Date, (iii) the
Weighted Average Life to Maturity of such Incremental Term Loans shall not be
less than the remaining Weighted Average Life to Maturity of the then
outstanding Initial Term Loans (provided that the effects of any scheduled
amortization or prepayments made on the Initial Term Loans prior to the
Increased Amount Date shall be disregarded), (iv) if such Incremental Term Loan
ranks pari passu in right of security with the existing Term Loans, such
Incremental Term Loan may participate on a pro rata basis or on a less than pro
rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments under the Loan Documents, as specified in the applicable Incremental
Amendment (provided, however, that any Incremental Term Loan may participate on
a greater than pro rata basis, on a pro rata basis or on a less than pro rata
basis in any voluntary prepayments), (v) subject to clauses (ii) and
(iii) above, the amortization schedule applicable to any Incremental Term Loan
shall be determined by the Borrower and the lenders thereunder, (vi) the
applicable all-in yield relating to any Incremental Term Loans incurred under
clause (y) of Section 2.19(a) pursuant to such Incremental Amendment (each
facility thereunder, an “Incremental Facility”), if such Incremental Term Loans
are (A) secured on a pari passu basis with the Initial Term Loans and (B) made
on or prior to the date that is eighteen (18) months after the Closing Date,
shall not exceed the all-in yield applicable to the Initial Term Loans by more
than 0.50% per annum unless the all-in yield applicable to the Initial Term
Loans is increased so that the all-in yield applicable to the applicable
Incremental Facility does not exceed the all-in yield applicable to the Initial
Term Loans by more than 0.50% per annum; provided that, in determining the
all-in yield applicable to the Initial Term Loans and the applicable Incremental
Facility, (A) OID or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by the Borrower to the Lenders of the Initial Term Loans
or the applicable Incremental Facility in the primary syndication thereof shall
be included (with OID being equated to interest based on an assumed four-year
life to maturity or, if less, the remaining life to maturity of the applicable
Incremental Facility), (B) structuring, arrangement, underwriting, ticking and
commitment and other fees not shared with all lenders providing the Initial Term
Loans or the applicable Incremental Facility, and, if applicable, consent fees
for an amendment paid generally to consenting lenders, shall be excluded and
(C) if the Adjusted LIBO Rate in respect of such Incremental Facility includes a
floor in excess of 1.00%, or the Alternate Base Rate in respect of such
Incremental Facility includes a floor in excess of 2.00%, such excess shall be
equated to interest margin for purposes of determining any increase to the
applicable all-in yield under the Initial Term Loans (except to the extent such
floor does not result in an increase in interest rate) and any increase in the
all-in yield applicable to the Initial Term Loans required due to the
application of such floor on any Incremental Facility shall be effected solely
through an increase in (or implementation of, as applicable) such floor in
respect of the Initial Term Loans, (vii) subject to clause (vi) above, any fees
payable in connection with any such Incremental Term Loan shall be determined by
the Borrower and the arrangers providing for such Incremental Term Loan and
(viii) except as otherwise required or permitted above, all other terms of such
Incremental Term Loans (other than (1) provisions applicable only to periods
after the Latest Maturity Date of then-existing Term Loans (as of the date of
incurrence of such Incremental Term Loans) and (2) pricing, fees, rate floors,
premiums, optional prepayment or redemption terms (which shall be determined by
the Borrower)) are either (I) customary market terms for Indebtedness of such
type at the time of incurrence (taken as a whole) (as determined in good faith
by the Borrower) or (II) substantially identical to, or when taken as a whole,
are not materially

 

87

--------------------------------------------------------------------------------


 

more restrictive with respect to the Restricted Group than the terms of the Term
Loans (as of the date of incurrence of such Incremental Term Loans), in each
case under this clause (viii)(II), unless the then-existing Term Loans (other
than any then-existing Term Loans secured on a junior basis to the Incremental
Term Loans) (as of the date of incurrence of the Incremental Term Loans) receive
the benefit of such more favorable terms through the then Latest Maturity Date
(for the avoidance of doubt, it is understood that to the extent any financial
maintenance covenant is added for the benefit of such Incremental Term Loans, no
consent shall be required from the Administrative Agent or any Lender to the
extent that such financial maintenance covenant is also added for the benefit of
the Term Loans (other than any then-existing Term Loans secured on a junior
basis to the Incremental Term Loans) then outstanding); provided that any
Incremental Term Loan Facility secured on a junior basis to all other Term Loans
shall be subject to a Second Lien Intercreditor Agreement. Notwithstanding
anything to the contrary in this Agreement, to the extent the terms of any
Incremental Term Loan or Incremental Revolving Commitment, as applicable, are
favorable to the existing Lenders, such terms may be, in consultation with the
Administrative Agent, incorporated into this Agreement for the benefit of the
existing Lenders of the applicable Class or Classes of Loans without further
amendment requirements, including, for the avoidance of doubt, at the option of
the Borrower, any increase in the Applicable Margin relating to any existing
Class to achieve “fungibility” with such existing Class of Loans.

 

(c)                                  Each notice from the Borrower pursuant to
this Section 2.19 shall set forth (i) the requested amount and proposed terms of
the relevant Incremental Term Loans or Revolving Commitment Increase (each, an
“Incremental Loan”), as applicable, and (ii) the date on which the relevant
increase is requested to become effective (the “Increased Amount Date”). 
Incremental Term Loans and Revolving Commitment Increases may be made by any
existing Lender (but no existing Lender shall have any obligation to make any
Incremental Term Loan or Revolving Commitment Increase, as applicable, except to
the extent that it has agreed to do so pursuant to an Incremental Amendment) or
by any other Additional Lender (the Term Lenders, Revolving Lenders or
Additional Lenders making such Incremental Term Loans or Revolving Commitment
Increase, as applicable, collectively, the “Incremental Lenders”), provided,
that each Issuing Bank shall have consented (such consent not to be unreasonably
withheld, conditioned or delayed) to such Incremental Lender to the extent any
such consent would be required under Section 10.04(b) for an assignment of
Revolving Loans to such Incremental Lender.

 

(d)                           Incremental Term Loan Commitments and/or
Incremental Revolving Commitments, as applicable, shall become Commitments under
this Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Incremental Lender and the Administrative Agent.  Subject to this
Section 2.19, the Incremental Amendment shall be on the terms, and pursuant to
documentation, to be determined by the Borrower and the Incremental Lenders
providing the Incremental Term Loan Commitments and/or Incremental Revolving
Commitments, as applicable.  Each Incremental Term Loan Commitment and
Incremental Revolving Commitment, as applicable, shall become effective as of
the applicable Increased Amount Date pursuant to the applicable Incremental
Amendment; provided that (i) (x) if the applicable Incremental Term Loan
Commitment and/or Incremental Revolving Commitment is not being provided in
connection with a Limited Condition Transaction, no Event of Default exists or
would exist after giving effect to such Incremental Term Loan Commitment and/or
Incremental Revolving Commitment, as applicable and (y) if such Incremental Term
Loan Commitment and/or Incremental Revolving Commitment is being provided in
connection with a Limited Condition Transaction, no Event of Default under
Section 8.01(a), 8.01(f) or 8.01(g) shall exist on the applicable Increased
Amount Date (provided that the condition set forth under this clause (i) shall
not be required to be satisfied if waived (or otherwise not required) by Persons
holding more than 50% of the applicable Incremental Term Loan Commitments (in
the case of an Incremental Term Loan) and/or Incremental Revolving Commitments
(in the case of a Revolving Commitment Increase), as applicable) and (ii) in
connection with the effectiveness of any

 

88

--------------------------------------------------------------------------------


 

Incremental Term Loan Commitments and/or Incremental Revolving Commitments, and
the incurrence of any related Incremental Loans, there shall be no requirement
under this Section 2.19 for the Borrower to bring down the representations and
warranties on the Increased Amount Date under the Loan Documents unless
requested by the Persons holding more than 50% of the applicable Incremental
Term Loan Commitments (in the case of Incremental Term Loans) and/or Incremental
Revolving Commitments (in the case of a Revolving Commitment Increase), as
applicable (provided that, in the case of Incremental Loans or Incremental Term
Loan Commitments and/or Incremental Revolving Commitments, as applicable, used
to finance a Limited Condition Transaction, the Specified Representations
(conformed for such Limited Condition Transaction, as applicable) shall be
required to be true and correct in all material respects as of the Increased
Amount Date if requested by the Persons holding more than 50% of the applicable
Incremental Term Loan Commitments (in the case of an Incremental Term Loan)
and/or Incremental Revolving Commitments (in the case of a Revolving Commitment
Increase), as applicable).  The Borrower will use the proceeds, if any, of the
Incremental Term Loans for any purpose not prohibited by this Agreement.  No
Lender shall be obligated to provide any Incremental Term Loans or Revolving
Commitment Increases unless it so agrees.

 

(e)                                  Any Incremental Amendment may, without the
consent of any Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower (i) to effect the terms thereof, to
the extent such terms are permitted under this Section 2.19 and (ii) to effect
technical and corresponding amendments to this Agreement and the other Loan
Documents to effect the provisions of this Section 2.19.

 

(f)                             This Section 2.19 shall supersede any provisions
in Section 2.14, 2.15 or 10.08 to the contrary.

 

(g)                            Upon any Revolving Commitment Increase pursuant
to this Section 2.19, (a) each of the Revolving Lenders holding Revolving
Commitments immediately prior to such Revolving Commitment Increase shall assign
to each of the Revolving Lenders having an Incremental Revolving Commitment, and
each of the Revolving Lenders having an Incremental Revolving Commitment shall
purchase from each of the Revolving Lenders holding Revolving Commitments
immediately prior to such Revolving Commitment Increase, at the principal amount
thereof, such interests in the Incremental Revolving Loans outstanding on the
closing date of such Revolving Commitment Increase as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Revolving Loans will be held by existing Revolving Lenders and Revolving Lenders
having an Incremental Revolving Commitment ratably in accordance with their
Revolving Commitments after giving effect to the addition of such Incremental
Revolving Commitments to the Revolving Commitments, (b) each Incremental
Revolving Commitment shall be deemed for all purposes a Revolving Commitment and
each Loan made thereunder shall be deemed, for all purposes, a Revolving Loan
and (c) each Revolving Lender having an Incremental Revolving Commitment shall
become a Lender with respect to the Incremental Revolving Commitments and all
matters relating thereto.  The Administrative Agent and the Lenders hereby agree
that the minimum borrowing and prepayment requirements in Section 2.02 and 2.12
of this Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

 

Section 2.20.  Refinancing Amendments.

 

(a)                           At any time after the Closing Date, the Borrower
may obtain, from any Lender or any Additional Lender (provided, that each
Issuing Bank shall have consented (such consent not to be unreasonably withheld,
conditioned or delayed) to such Additional Lender to the extent any such consent
would be required under Section 10.04(b) for an assignment of Revolving Loans to
such Additional Lender), Credit Agreement Refinancing Indebtedness in respect of
all or any portion of the Term Loans (each new term facility, a “Refinancing
Term Facility”) or Revolving Loans and Revolving

 

89

--------------------------------------------------------------------------------


 

Commitments (each new revolving credit facility, a “Refinancing Revolving
Facility”, and collectively with any Refinancing Term Facility, “Refinancing
Facilities”) then outstanding under this Agreement (which for purposes of this
Section 2.20(a) will be deemed to include any then outstanding Other
Loans, Incremental Term Loans, Extended Term Loans or Extended Revolving
Commitments), in the form of Other Loans or Other Commitments pursuant to a
Refinancing Amendment; provided that (A) such Credit Agreement Refinancing
Indebtedness will rank pari passu in right of payment and pari passu or (in the
case of Refinancing Term Facilities) junior in right of security with the other
Loans and Commitments hereunder, (B) such Credit Agreement Refinancing
Indebtedness will have such pricing and optional prepayment terms as may be
agreed by the Borrower and the Lenders thereof (provided that if such
Refinancing Term Facility ranks pari passu in right of security with the
existing Term Loans, such Refinancing Term Facility may participate on a pro
rata basis or on a less than pro rata basis (but not on a greater than pro rata
basis) in any mandatory prepayments hereunder, as specified in the applicable
Refinancing Amendment) (provided, however, that any Refinancing Term Facility
may participate on a greater than pro rata basis, on a pro rata basis or on a
less than pro rata basis in any voluntary prepayments), (C) such Credit
Agreement Refinancing Indebtedness will have a maturity date not earlier than
the maturity date of, and will have a Weighted Average Life to Maturity that is
not shorter than, the Loans or Commitments being refinanced, (D) subject to
clauses (B) and (C) above, all other terms of such Credit Agreement Refinancing
Indebtedness (other than pricing, fees, rate floors, premiums, optional
prepayment or redemption terms (which shall be determined by the applicable
borrower)) are either (I) customary market terms for Indebtedness of such type
at the time of incurrence (taken as a whole) (as determined in good faith by the
Borrower) or (II) substantially identical to, or when taken as a whole, are not
materially more restrictive with respect to the Restricted Group than the terms
of the Loans or Commitments being refinanced (as of the date of incurrence of
such Credit Agreement Refinancing Indebtedness), (E) the proceeds of such Credit
Agreement Refinancing Indebtedness shall be applied, substantially concurrently
with the incurrence thereof, to the prepayment of outstanding Loans or
Commitments being so refinanced, (F) if any such Refinancing Facility is
secured, it shall not be secured by any assets other than the Collateral and
(G) if any such Refinancing Facility is guaranteed, it shall not be guaranteed
by any person other than the Guarantors; provided, further, that the terms and
conditions applicable to such Credit Agreement Refinancing Indebtedness may
provide for any additional or different terms that are agreed between the
Borrower and the lenders thereof and applicable only during periods after the
then Latest Maturity Date; provided, further, that to the extent any financial
maintenance covenant is added for the benefit of (a) a Refinancing Term
Facility, no consent shall be required from the Administrative Agent or any
Lender to the extent that such financial maintenance covenant is also added for
the benefit of Term Loans remaining outstanding after the incurrence or issuance
of such Refinancing Term Facility or (b) Refinancing Revolving Facility, no
consent shall be required from the Administrative Agent or any Lender to the
extent that such financial maintenance covenant is also added for the benefit of
the Revolving Loans and Revolving Commitments remaining outstanding after the
incurrence or issuance of such Refinancing Revolving Facility); provided,
further, that (1) the borrowing and repayment of Revolving Loans under any
Refinancing Revolving Facility shall be made on a pro rata basis with all other
Revolving Commitments, (2) all Letters of Credit shall be participated on a pro
rata basis by all Lenders with Revolving Commitments in accordance with their
percentage of the Revolving Commitments, (3) the permanent repayment of
Revolving Loans and termination of Revolving Commitments under any Refinancing
Revolving Facility shall be made on a pro rata basis with the permanent
repayment of all other Revolving Loans and termination of all other Revolving
Commitments and (4) assignments and participations of Revolving Loans and
Revolving Commitments under any Refinancing Revolving Facility shall be governed
by the same assignment and participation provisions applicable to all other
Revolving Loans and Revolving Commitments.  The effectiveness of any Refinancing
Amendment shall be subject to the consent of the Issuing Bank to the extent
required under Section 10.4(b)(i)(C).  Each Class of Credit Agreement
Refinancing Indebtedness incurred under this Section 2.20(a) shall be in an
aggregate principal amount that is not less than $20,000,000.  The

 

90

--------------------------------------------------------------------------------


 

Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment.

 

(b)                                 Each of the parties hereto hereby agrees
that this Agreement and the other Loan Documents may be amended pursuant to a
Refinancing Amendment, without the consent of any other Lenders, to the extent
(but only to the extent) necessary to (i) reflect the existence and terms of the
Credit Agreement Refinancing Indebtedness incurred pursuant thereto and
(ii) effect such other amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.20, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Refinancing Amendment.  Without
limiting the foregoing, in connection with any Refinancing Amendment, to the
extent reasonably requested by the Collateral Agent, the respective Loan Parties
shall (at their expense) amend (and the Collateral Agent is hereby directed to
amend) any Mortgage that has a maturity date prior to the Latest Maturity Date
after giving effect to such Refinancing Amendment so that such maturity date is
extended to the then Latest Maturity Date (or such later date as may be advised
by local counsel to the Collateral Agent).

 

(c)                            This Section 2.20 shall supersede any provisions
in Section 2.14, 2.15 or 10.08 to the contrary.

 

Section 2.21.  Extension of Loans.

 

(a)                           Notwithstanding anything to the contrary in this
Agreement, pursuant to one or more offers (each, a “Term Loan Extension Offer”)
made from time to time by the Borrower to all Lenders of a Class of Term Loans
with a like Term Loan Maturity Date on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Term Loans of such Class with the
same Term Loan Maturity Date) and on the same terms to each such Term Lender,
the Borrower may from time to time with the consent of any Term Lender that
shall have accepted such Term Loan Extension Offer extend the maturity date of
any Term Loans and otherwise modify the terms of such Term Loans of such Term
Lender pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Term Loans and/or modifying the amortization schedule in respect of such Term
Loans) (each, a “Term Loan Extension”, and each group of Term Loans as so
extended, as well as the group of original Term Loans not so extended, being a
“tranche”; any Extended Term Loans shall constitute a separate tranche of Term
Loans from the tranche of Term Loans from which they were converted and a
separate Class of Term Loans), so long as the following terms are satisfied:
(i) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (ii), (iii) and (iv), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Term Lender extended pursuant to any Extension shall have the
same terms as the tranche of Term Loans subject to such Extension Offer
(provided that the terms and conditions applicable to such Term Loan Extension
may provide for any additional or different terms that are agreed between the
Borrower and the Lenders accepting such Terms Loan Extension Offer to the extent
applicable only during periods after the then Latest Maturity Date), (ii) the
final maturity date of any Extended Term Loans shall be no earlier than the then
Latest Maturity Date and the amortization schedule applicable to Term Loans
pursuant to Section 2.11(a) for periods prior to the Original Term Loan Maturity
Date may not be increased, (iii) the Weighted Average Life to Maturity of any
Extended Term Loans shall be no shorter than the remaining Weighted Average Life
to Maturity of the Term Loans intended to be extended thereby, (iv) any Extended
Term Loans that rank pari passu in right of security with the existing Term
Loans may participate on a pro rata basis or on a less than pro rata basis (but
not on a greater than pro rata basis) in any mandatory prepayments hereunder, as
specified in the applicable Extension Offer (provided, however, that any
Extended Term Loan may participate on a greater than pro rata basis, on a pro
rata

 

91

--------------------------------------------------------------------------------


 

basis or on a less than pro rata basis in any voluntary prepayments), (v) if the
aggregate principal amount of Term Loans (calculated on the face amount thereof)
in respect of which Term Lenders shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of Term Loans offered
to be extended by the Borrower pursuant to such Extension Offer, then the Term
Loans of such Term Lenders shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Term Lenders have accepted such Extension
Offer, (vi) all documentation in respect of such Extension shall be consistent
with the foregoing, and (vii) any applicable Minimum Extension Condition shall
be satisfied unless waived by the Borrower.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, a “Revolving Extension
Offer”) made from time to time by the Borrower to all Lenders of a Class of
Revolving Commitments with a like Revolving Maturity Date on a pro rata basis
(based on the aggregate outstanding principal amount of the respective Revolving
Commitments of such Class with the same Revolving Maturity Date) and on the same
terms to each such Revolving Lender, the Borrower may from time to time with the
consent of any Revolving Lender that shall have accepted such offer extend the
maturity date of any Revolving Commitments and otherwise modify the terms of
such Revolving Commitments of such Revolving Lender pursuant to the terms of the
relevant Revolving Extension Offer (including, without limitation, by increasing
the interest rate or fees payable in respect of such Revolving Commitments)
(each, a “Revolving Extension”, and each group of Revolving Commitments as so
extended, as well as the group of original Revolving Commitments not so
extended, being a “tranche”; any Extended Revolving Commitments shall constitute
a separate tranche of Revolving Commitments from the tranche of Revolving
Commitments from which they were converted and a separate Class of Revolving
Commitments), so long as the following terms are satisfied: (i) except as to
interest rates, fees, final maturity date, premium, required prepayment dates
and participation in prepayments (which shall, subject to immediately succeeding
clauses (ii), (iii) and (iv), be determined by the Borrower and set forth in the
relevant Revolving Extension Offer), the Revolving Commitments of any Revolving
Lender extended pursuant to any Extension (“Extended Revolving Commitments”)
shall have the same terms as the tranche of Revolving Commitments subject to
such Extension Offer (provided that the terms and conditions applicable to such
Revolving Extension may provide for any additional or different terms that are
agreed between the Borrower and the Lenders accepting such Revolving Extension
Offer to the extent applicable only during periods after the then Latest
Maturity Date), (ii) the final maturity date of any Extended Revolving
Commitments shall be no earlier than the then Latest Maturity Date, (iii) any
Extended Revolving Commitments may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments hereunder, as specified in the applicable Extension Offer (provided,
however, that any Extended Revolving Commitments may participate on a greater
than pro rata basis, on a pro rata basis or on a less than pro rata basis in any
voluntary prepayments), (iv) if the aggregate principal amount of Revolving
Commitments (calculated on the face amount thereof) in respect of which
Revolving Lenders shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of Revolving Commitments offered to be
extended by the Borrower pursuant to such Extension Offer, then the Revolving
Commitments of such Revolving Lenders shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Revolving Lenders have
accepted such Extension Offer, (v) all documentation in respect of such
Extension shall be consistent with the foregoing, and (vi) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrower.

 

(c)                            With respect to all Extensions consummated by the
Borrower pursuant to this Section 2.21, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.12 ,
2.13 or 2.15 and (ii) no Extension Offer is required to be in any minimum amount
or any minimum increment; provided that the Borrower may at its election specify
as a condition (a “Minimum

 

92

--------------------------------------------------------------------------------


 

Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Loans or
Commitments of any or all applicable Classes be tendered.  The Administrative
Agent and the Lenders hereby consent to the Extensions and the other
transactions contemplated by this Section 2.21 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans or Extended Revolving Commitments on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement (including, without limitation, Sections 2.12, 2.13, 2.14 and
2.15) or any other Loan Document that may otherwise prohibit any such Extension
or any other transaction contemplated by this Section 2.21.

 

(d)                                 Each of the parties hereto hereby (A) agrees
that this Agreement and the other Loan Documents may be amended to give effect
to each Extension (an “Extension Amendment”), without the consent of any other
Lenders, to the extent (but only to the extent) necessary to (i) reflect the
existence and terms of the Extended Term Loans or Extended Revolving
Commitments, as applicable, incurred pursuant thereto, (ii) modify the scheduled
repayments set forth in Section 2.11 with respect to any Class of Term Loans
subject to an Extension to reflect a reduction in the principal amount of the
Term Loans thereunder in an amount equal to the aggregate principal amount of
the Extended Term Loans amended pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 2.11), (iii) modify the prepayments set forth in
Sections 2.12 and 2.13 to reflect the existence of the Extended Term Loans and
the application of prepayments with respect thereto and (iv) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.21, and the Required
Lenders hereby expressly and irrevocably, for the benefit of all parties hereto,
authorize the Administrative Agent to enter into any such Extension Amendment
and (B) consent to the transactions contemplated by this Section 2.21
(including, for the avoidance of doubt, payment of interest, fees or premiums in
respect of any Extended Term Loans or Extended Revolving Commitments, as
applicable, on such terms as may be set forth in the relevant Extension
Amendment).  Without limiting the foregoing, in connection with any Extension,
to the extent reasonably requested by the Collateral Agent, the respective Loan
Parties shall (at their expense) amend (and the Collateral Agent is hereby
directed to amend) any Mortgage that has a maturity date prior to the then
Latest Maturity Date so that such maturity date is extended to the Latest
Maturity Date after giving effect to such Extension (or such later date as may
be advised by local counsel to the Collateral Agent).

 

(e)                            In connection with any Extension, the Borrower
shall provide the Administrative Agent at least five Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.21.

 

(f)                             This Section 2.21 shall supersede any provisions
in Section 2.14, 2.15 or 10.08 to the contrary.

 

ARTICLE 3
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

Section 3.01.  Taxes.

 

(a)                           Except as provided in this Section 3.01, any and
all payments made by or on account of the Borrower or any Guarantor under any
Loan Document to any Lender (which term shall for purposes of this Section 3.01
be deemed to include a reference to each “Issuing Bank”) or any Agent shall be
made

 

93

--------------------------------------------------------------------------------


 

free and clear of and without deduction, except as required by applicable Law,
for any and all present or future taxes, duties, levies, imposts, assessments,
withholdings (including backup withholding), fees or similar charges imposed by
any Governmental Authority including interest, penalties and additions to tax
(collectively “Taxes”), excluding (i) Taxes imposed on or measured by net
income, however denominated, and franchise (and similar) Taxes imposed on it in
lieu of net income Taxes, in each case, imposed as a result of a Lender or Agent
being organized under the laws of, having its principal office in, or relevant
office for receiving payments from or on account of the Borrower or making funds
available to or for the benefit of the Borrower located in, the jurisdiction
imposing such Tax (or any political subdivision thereof), (ii) Taxes
attributable to the failure by the relevant Lender or Agent to deliver the
documentation required to be delivered pursuant to clause (d) of this
Section 3.01, (iii) Taxes imposed by a jurisdiction as a result of any
connection between such Lender or Agent and such jurisdiction other than any
connection arising from executing, delivering, being a party to, engaging in any
transactions pursuant to, performing its obligations under, or enforcing any
Loan Document, (iv) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction in which the Borrower or any
Guarantor (as appropriate) is located, or in which the Agent’s or Lender’s
principal office is located or in which its relevant office for receiving
payments from or on account of the Borrower or making funds available to or for
the benefit of the Borrower is located, (v) any U.S. federal withholding tax
that is (or would be) required to be withheld on amounts payable hereunder
pursuant to a law in effect at such time the Lender or Agent becomes a party to
this Agreement (other than pursuant to an assignment request by the Borrower
under Section 3.07), or designates a new office for receiving payments by or on
account of the Borrower or making funds available to or for the benefit of the
Borrower, except in each case to the extent such Lender (or its assignor, if
any) was entitled at the time of designation of a new lending office (or
assignment) to receive additional amounts with respect to such withholding tax
pursuant to this Section 3.01 and (vi) U.S. federal withholding taxes imposed
under FATCA (all such non-excluded Taxes imposed on such payments, being
hereinafter referred to as “Indemnified Taxes”).  If the Borrower, any Guarantor
or other applicable withholding agent shall be required by any Laws to deduct
any Indemnified Taxes or Other Taxes (as defined below) from or in respect of
any sum payable under any Loan Document to any Agent or any Lender, (i) the
applicable withholding agent shall deduct, and the sum payable by the Borrower
or Guarantor shall be increased, as necessary, so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01), such Agent or Lender (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions, (iii) the
applicable withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Laws, and (iv) within 30
days after the date of such payment (or, if receipts or evidence are not
available within 30 days, as soon as possible thereafter), if the Borrower or
any Guarantor is the applicable withholding agent, the applicable withholding
agent shall furnish to such Agent or Lender (as the case may be) the original or
a copy of a receipt evidencing payment thereof or other evidence acceptable to
such Agent or Lender.

 

(b)                                 In addition, the Borrower agrees to pay any
and all present or future stamp, court or documentary taxes and any other
excise, property, intangible or mortgage recording taxes, or charges or levies
of the same character, imposed by any Governmental Authority, which arise from
any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (including additions to tax, penalties and interest related
thereto) excluding in each case, such amounts that result from an Agent or
Lender’s Assignment and Acceptance, grant of a Participation, transfer or
assignment to or designation of a new applicable lending office or other office
for receiving payments under any Loan Document (collectively, “Assignment
Taxes”) except for Assignment Taxes resulting from assignments or participations
that are requested or required in writing by the Borrower (all such non-excluded
taxes described in this Section 3.01(b) being hereinafter referred to as “Other
Taxes”).

 

94

--------------------------------------------------------------------------------


 

(c)                            The Borrower and each Guarantor agree to
indemnify each Agent and each Lender for (i) the full amount of Indemnified
Taxes and Other Taxes paid by such Agent or Lender and (ii) any expenses arising
therefrom or with respect thereto, provided such Agent or Lender, as the case
may be, provides the Borrower with a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts.  A certificate as
to the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent) or by an Agent (on its own behalf or
on behalf of a Lender) shall be conclusive absent manifest error.

 

(d)                                 Each Lender and Agent shall, at such times
as are reasonably requested by the Borrower or the Administrative Agent, provide
the Borrower and the Administrative Agent with any documentation prescribed by
Law certifying as to any entitlement of such Lender or Agent to an exemption
from, or reduction in, withholding tax with respect to any payments to be made
to such Lender under the Loan Documents.  Each such Lender and Agent shall,
whenever a lapse in time, a change in law, or change in circumstances renders
any previously delivered documentation obsolete or inaccurate in any material
respect, deliver promptly to the Borrower and the Administrative Agent updated
or other appropriate documentation (including any new documentation reasonably
requested by the applicable withholding agent) or promptly notify the Borrower
and the Administrative Agent of its inability to do so. Unless the applicable
withholding agent has received forms or other documents satisfactory to it
indicating that payments under any Loan Document to or for a Lender or Agent are
not subject to withholding tax or are subject to such Tax at a rate reduced by
an applicable tax treaty, the Borrower, the Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate. 
Notwithstanding the foregoing, a Lender shall not be required to deliver any
form pursuant to this clause (d) that such Lender is not legally able to deliver
(other than the forms under Section 3.01(d)(i) and 3.01(d)(ii) below).  Without
limiting the foregoing:

 

(i)                                     Each Lender and Agent that is a United
States person (as defined in Section 7701(a)(30) of the Code) shall deliver to
the Borrower and the Administrative Agent on or before the date on which it
becomes a party to this Agreement two properly completed and duly signed
original copies of Internal Revenue Service Form W-9 certifying that such Lender
or Agent (as the case may be) is exempt from federal backup withholding;
provided, however, that if such Lender or Agent is a disregarded entity for U.S.
federal income tax purposes, it shall provide the appropriate withholding form
of its owner (together with appropriate supporting documentation).

 

(ii)                                  Each Lender and Agent that is not a United
States person (as defined in Section 7701(a)(30) of the Code) shall deliver to
the Borrower and the Administrative Agent on or before the date on which it
becomes a party to this Agreement whichever of the following is applicable:

 

(A)                                         two properly completed and duly
signed original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or
any successor forms) claiming eligibility for the benefits of an income tax
treaty to which the United States is a party, and such other documentation as
required under the Code,

 

(B)                                         two properly completed and duly
signed original copies of Internal Revenue Service Form W-8ECI (or any successor
forms) and, in the case of an Agent that is not a United States person, a
withholding certificate that satisfies the requirements of Treasury Regulation
Sections 1.1441-1(b)(2)(iv) and 1.1441-1(e)(3)(v) as applicable to a U.S. branch
that has agreed to be treated as a U.S. person for withholding tax purposes,

 

(C)                                         in the case of a Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (A) a certificate substantially in the

 

95

--------------------------------------------------------------------------------


 

form of Exhibit G-1, G-2, G-3 or G-4, as applicable (any such certificate a
“United States Tax Compliance Certificate”) and (B) two properly completed and
duly signed original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,
or

 

(D)                               to the extent a Lender is not the beneficial
owner (for example, where the Lender is a partnership, or is a participant
holding a participation granted by a participating Lender), Internal Revenue
Service Form W-8IMY (or any successor forms) of the Lender, accompanied by a
Form W-8ECI, W-8BEN, W-8BEN-E, a United States Tax Compliance Certificate,
Form W-9, Form W-8IMY or any other required information from each beneficial
owner, as applicable (provided that, if one or more beneficial owners are
claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Lender on behalf of such beneficial owner).

 

(E)                                          If a payment made to a Lender under
any Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (E), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender and Agent shall deliver to the Borrower and the Administrative Agent
two further original copies of any previously delivered form or certification
(or any applicable successor form) on or before the date that any such form or
certification expires or becomes obsolete or inaccurate and promptly after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Borrower or the Administrative Agent, or promptly notify
the Borrower and the Administrative Agent that it is unable to do so.  Each
Lender and Agent shall promptly notify the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered form or certification to the Borrower or the Administrative Agent.

 

(e)                            Any Lender or Agent claiming any additional
amounts payable pursuant to this Section 3.01 shall use its reasonable efforts
(at the request of the Borrower) to change the jurisdiction of its lending
office (or take any other measures reasonably requested by the Borrower) if such
a change or other measures would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, result in any unreimbursed cost or expense or be
otherwise materially disadvantageous to such Lender; provided that all costs
relating to such change or other measures shall be borne by the Borrower.

 

(f)                             If any Lender or Agent determines, in its sole
discretion, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by the Borrower or Guarantor pursuant to this Section 3.01, it shall promptly
remit such refund to the Borrower or Guarantor, net of all out-of-pocket
expenses of the Lender or Agent, as the case

 

96

--------------------------------------------------------------------------------


 

may be and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund net of any Taxes payable by
any Agent or Lender on such interest); provided that the Borrower and
Guarantors, upon the request of the Lender or Agent, as the case may be, agree
promptly to return such refund (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such party in the event such
party is required to repay such refund to the relevant Governmental Authority. 
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (f) the payment of such amount would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to Taxes that it deems confidential) to the Borrower
or any other person.

 

(g)                                  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes and Other Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.04(f) relating to the maintenance of
a Participant Register and (iii) any Taxes excluded from the definition of
Indemnified Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).

 

(h)                           Each party’s obligations under this Section 3.01
shall survive any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

Section 3.02.  Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the LIBO
Rate, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all applicable
Eurodollar Loans of such Lender to ABR Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or promptly, if such Lender may not lawfully
continue to maintain such Eurodollar Loans.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted and all amounts due, if any, in connection with such
prepayment or conversion under Section 3.05.  Each Lender agrees to designate a
different lending office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

 

Section 3.03.  [Reserved].

 

97

--------------------------------------------------------------------------------


 

Section 3.04.  Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Loans.

 

(a)                                 If any Lender or Issuing Bank reasonably
determines that as a result of the introduction of or any change in or in the
interpretation of any Law, in each case after the Closing Date, or such Lender’s
or Issuing Bank’s compliance therewith, there shall be any increase in the cost
to such Lender or Issuing Bank of agreeing to make or making, funding or
maintaining any Eurodollar Loans or maintaining any Letter of Credit, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this Section 3.04(a) any such
increased costs or reduction in amount resulting from (i) Indemnified Taxes or
Other Taxes covered by Section 3.01, or any Taxes excluded from the definition
of Indemnified Taxes under exception (iii) thereof to the extent such Taxes are
imposed on or measured by net income or profits or are franchise taxes (imposed
in lieu of the foregoing taxes) or any Taxes excluded from the definition of
Indemnified Taxes under exceptions (i), (ii), (iv), (v) or (vi) thereof or
(ii) reserve requirements contemplated by Section 3.04(c) or reflected in the
Adjusted LIBO Rate) and the result of any of the foregoing shall be to increase
the cost to such Lender of making or maintaining any Eurodollar Loan (or of
maintaining its obligations to make any Loan), or the cost to such Issuing Bank
of maintaining any Letter of Credit, or to reduce the amount of any sum received
or receivable by such Lender or Issuing Bank, then from time to time within 15
days after demand by such Lender or Issuing Bank setting forth in reasonable
detail such increased costs (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrower shall pay to such
Lender or Issuing Bank such additional amounts as will compensate such Lender or
Issuing Bank for such increased cost or reduction.

 

(b)                           If any Lender or Issuing Bank determines that the
introduction of any Law regarding capital adequacy or liquidity or any change
therein or in the interpretation thereof, in each case after the Closing Date,
or compliance by such Lender (or its lending office) or Issuing Bank therewith,
has the effect of reducing the rate of return on the capital of such Lender or
Issuing Bank or any entity controlling such Lender or Issuing Bank as a
consequence of its obligations hereunder (taking into consideration its policies
with respect to capital adequacy and liquidity and its desired return on
capital), then from time to time upon demand of such Lender or Issuing Bank
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender or
Issuing Bank such additional amounts as will compensate such Lender or Issuing
Bank or controlling entity for such reduction within 15 days after receipt of
such demand.

 

(c)                            Except to the extent already reflected in the
Adjusted LIBO Rate, the Borrower shall pay to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurodollar funds or deposits, additional
interest on the unpaid principal amount of each applicable Eurodollar Loan of
the Borrower equal to the actual costs of such reserves allocated to such Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive in the absence of manifest error), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurodollar Loans of the Borrower, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided that the Borrower shall have received at least 15 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
cost from such Lender.  If a Lender fails to give notice 15 days prior to the
relevant Interest

 

98

--------------------------------------------------------------------------------


 

Payment Date, such additional interest or cost shall be due and payable 15 days
from receipt of such notice.

 

(d)                                 Failure or delay on the part of any Lender
or Issuing Bank to demand compensation pursuant to this Section 3.04 shall not
constitute a waiver of its right to demand such compensation.

 

(e)                            If any Lender or Issuing Bank requests
compensation under this Section 3.04, then such Lender or Issuing Bank will, if
requested by the Borrower, use commercially reasonable efforts to designate
another lending office for any Loan or Letter of Credit affected by such event;
provided that such efforts are made on terms that, in the reasonable judgment of
such Lender or Issuing Bank, cause such Lender or Issuing Bank and its lending
office(s) to suffer no material economic, legal or regulatory disadvantage;
provided, further, that nothing in this Section 3.04(e) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender or Issuing
Bank pursuant to Section 3.04(a), 3.04(b), 3.04(c) or 3.04(d).

 

Section 3.05.  Funding Losses.  Upon written demand of any Lender (with a copy
to the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense actually incurred by it as a result of:

 

(i)                                     any continuation or conversion of any
Eurodollar Loan of the Borrower on a day prior to the last day of the Interest
Period for such Loan, or any payment or prepayment of any Eurodollar Loan of the
Borrower on a day prior to the last day of the Interest Period for such Loan; or

 

(ii)                                  any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurodollar Loan of the Borrower on the date or in the
amount notified by the Borrower;

 

including, to the extent applicable, an amount equal to the excess, as
reasonably determined by such Lender, of (1) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such event for the period from the date
of such event to the last day of the Interest Period in effect (or that would
have been in effect) for such Loan over (2) the amount of interest likely to be
realized by such Lender in redeploying the funds released or not utilized by
reason of such event for such period, but excluding loss of anticipated profits
or margin.

 

Section 3.06.  Matters Applicable to all Requests for Compensation.

 

(a)                           Any Agent or any Lender or Issuing Bank claiming
compensation under this Article 3 shall deliver a certificate to the Borrower
setting forth the additional amount or amounts to be paid to it hereunder which
shall be conclusive in the absence of manifest error.  In determining such
amount, such Agent or such Lender or Issuing Bank may use any reasonable
averaging and attribution methods.

 

(b)                           With respect to any Lender’s or Issuing Bank’s
claim for compensation under Section 3.01, 3.02 or 3.04, the Borrower shall not
be required to compensate it for any amount incurred more than 180 days prior to
the date that it notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.  If any Lender or Issuing Bank
requests compensation by the Borrower under Section 3.04, the Borrower may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another any applicable Eurodollar Loan, or, if applicable, to convert ABR

 

99

--------------------------------------------------------------------------------


 

Loans into Eurodollar Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of
Section 3.06(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

 

(c)                                  If the obligation of any Lender to make or
continue any Eurodollar Loan, or to convert ABR Loans into Eurodollar Loans
shall be suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurodollar Loans shall be automatically converted into ABR Loans (or, if such
conversion is not possible, repaid) on the last day(s) of the then current
Interest Period(s) for such Eurodollar Loans (or, in the case of an immediate
conversion required by Section 3.02, on such earlier date as required by Law)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 3.02 or 3.04 hereof that gave rise to such
conversion no longer exist:

 

(i)                                     to the extent that such Lender’s
Eurodollar Loans have been so converted, all payments and prepayments of
principal that would otherwise be applied to such Lender’s applicable Eurodollar
Loans shall be applied instead to its ABR Loans; and

 

(ii)                                  all Loans that would otherwise be made or
continued from one Interest Period to another by such Lender as Eurodollar Loans
shall be made or continued instead as ABR Loans (if possible), and all ABR Loans
of such Lender that would otherwise be converted into Eurodollar Loans shall
remain as ABR Loans.

 

(d)                           If any Lender gives notice to the Borrower (with a
copy to the Administrative Agent) that the circumstances specified in
Section 3.02 or 3.04 hereof that gave rise to the conversion of any of such
Lender’s Eurodollar Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurodollar Loans made by other Lenders under the applicable Facility
are outstanding, if applicable, such Lender’s ABR Loans shall be automatically
converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding Eurodollar Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding Eurodollar Loans under
such Facility and by such Lender are held pro rata (as to principal amounts,
interest rate basis, and Interest Periods) in accordance with their respective
Commitments for the applicable Facility.

 

(e)                            Notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have been adopted or made after the Closing Date, regardless of the
date enacted or adopted.

 

Section 3.07.  Replacement of Lenders under Certain Circumstances.

 

(a)                           If at any time (i) the Borrower becomes obligated
to pay additional amounts or indemnity payments described in Section 3.01 or
3.04 as a result of any condition described in such Sections or any Lender
ceases to make any Eurodollar Loans as a result of any condition described in
Section 3.02 or Section 3.04 or (ii) any Lender becomes a Non-Consenting Lender
or a Defaulting Lender, then the Borrower may, on 10 Business Days’ prior
written notice to the Administrative Agent and such Lender, (x) replace such
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 10.04(b) (with the assignment fee to be paid by the Borrower
in such instance) (it being understood that any such assignment shall become
effective only in accordance with Section 10.04(e)), all of its rights and
obligations under this Agreement (in respect of any applicable Facility only in
the case of clause (i) or, with respect to a Class vote, clause (ii)) to one or
more Eligible Assignees; provided that

 

100

--------------------------------------------------------------------------------


 

neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; provided, further,
that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments and (B) in the case of any such assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable Eligible Assignees shall have
agreed to, and shall be sufficient (together with all other consenting Lenders)
to cause the adoption of, the applicable departure, waiver or amendment of the
Loan Documents; or (y) terminate the Commitment of such Lender and repay all
Obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date; provided that,
in the case of any such termination of a Non-Consenting Lender such termination
shall be sufficient (together with all other consenting Lenders) to cause the
adoption of the applicable departure, waiver or amendment of the Loan Documents
and such termination shall be in respect of any applicable Facility only in the
case of clause (i) or, with respect to a Class vote, clause (ii);

 

(b)                                 In the event that (i) the Borrower or the
Administrative Agent has requested that the Lenders consent to a departure or
waiver of any provisions of the Loan Documents or agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of each Lender, each affected Lender, each Lender with respect to a
certain Class of Loans or each affected Lender with respect to a certain
Class of Loans, in each case in accordance with Section 10.08, and (iii) the
Required Lenders (in the case of a consent, waiver or amendment involving all
Lenders or all affected Lenders of a certain Class, the Required Class Lenders)
and, if applicable, the Required Revolving Lenders and the Required Term Lenders
have agreed to such consent, waiver or amendment, then any Lender who does not
agree to such consent, waiver or amendment shall be deemed a “Non-Consenting
Lender”.

 

(c)                            Any Lender being replaced pursuant to
Section 3.07(a) above shall (i) execute and deliver an Assignment and Acceptance
with respect to such Lender’s applicable Commitment and outstanding Loans, and
(ii) deliver any Notes evidencing such Loans to the Borrower or Administrative
Agent.  Pursuant to such Assignment and Acceptance, (A) the assignee Lender
shall acquire all or a portion, as the case may be, of the assigning Lender’s
outstanding Loans, (B) all obligations of the Borrower owing to the assigning
Lender relating to the Loans and participations so assigned shall be paid in
full by the assignee Lender to such assigning Lender concurrently with such
Assignment and Acceptance and (C) upon such payment and, the assignment being
recorded in the Register as provided in Section 10.04(e), the assignee Lender
shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Loans, Commitments
and participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.  In connection with
any such replacement, if any such Non-Consenting Lender does not execute and
deliver to the Administrative Agent a duly executed Assignment and Acceptance
reflecting such replacement within five Business Days of the date on which the
assignee Lender executes and delivers such Assignment and Acceptance to such
Non-Consenting Lender, then such Non-Consenting Lender shall be deemed to have
executed and delivered such Assignment and Acceptance without any action on the
part of the Non-Consenting Lender.

 

(d)                           Notwithstanding anything to the contrary contained
above, the Lender that acts as the Administrative Agent may not be replaced
hereunder except in accordance with Article 9.

 

Section 3.08.  Survival.  All of the Borrower’s obligations under this Article 3
shall survive termination of the Commitments and repayment of all other
Obligations hereunder.

 

101

--------------------------------------------------------------------------------


 

ARTICLE 4
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

Section 4.01.  All Credit Extensions After The Closing Date.  The obligation of
each Lender and Issuing Bank to honor any request for a Credit Extension (other
than (i) a Request for Credit Extension requesting only a conversion of Loans to
the other Type or a continuation of Eurodollar Loans and (ii) any Request for
Credit Extension under an Incremental Facility pursuant to Section 2.19) after
the Closing Date is subject to the satisfaction (or waiver in accordance with
Section 10.08) of the following conditions precedent:

 

(a)                           The representations and warranties set forth in
Article 5 and in each other Loan Document shall be true and correct in all
material respects on and as of the date of such Credit Extension with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided that any such representation and warranty that is qualified by
“materiality”, “material adverse effect” or similar language shall be true and
correct in all respects (after giving effect to such qualification therein) on
and as of the date of such Credit Extension with the same effect as though made
on and as of such date or such earlier date, as applicable.

 

(b)                           No Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.

 

(c)                            The Administrative Agent, and, if applicable,
each Issuing Bank, shall have received a request for a Credit Extension in
accordance with the requirements hereof.

 

Each request for a Credit Extension (other than (i) a Request for Credit
Extension requesting only a conversion of Loans to the other Type or a
continuation of Eurodollar Loans and (ii) any Request for Credit Extension under
an Incremental Facility pursuant to Section 2.19) submitted by the Borrower
after the Closing Date shall be deemed to be a representation and warranty by
Holdings and the Borrower that the conditions specified in clauses (a) and
(b) of Section 4.01 have been satisfied on and as of the date of the applicable
Credit Extension.

 

Section 4.02.  First Credit Extension.  Each Lender and, if applicable, each
Issuing Bank to make the Credit Extensions to be made by it on the Closing Date
subject only to the satisfaction (or waiver by the Lead Arrangers) of the
following conditions precedent:

 

(a)                           The Administrative Agent shall have received the
following, each properly executed by a Responsible Officer of the signing Loan
Party, each dated as of the Closing Date:

 

(i)             executed counterparts of this Agreement duly executed by the
Borrower and each Guarantor; and

 

(ii)          a Note executed by the Borrower in favor of each Lender that has
requested a Note at least ten Business Days in advance of the Closing Date.

 

(b)                           [Reserved].

 

(c)                            The Administrative Agent and, if applicable, each
Issuing Bank, shall have received a request for a Credit Extension in accordance
with the requirements hereof.

 

102

--------------------------------------------------------------------------------


 

(d)                           The Administrative Agent shall have received, on
behalf of itself, the Collateral Agent, the Lenders and each Issuing Bank, an
opinion of (i) Ropes & Gray LLP, counsel for the Loan Parties, and (ii) each
local counsel for the Loan Parties listed on Schedule 4.02(d), in each case,
dated the Closing Date and addressed to the Administrative Agent, the Collateral
Agent, the Lenders and each Issuing Bank and in customary form and substance,
and Holdings and the Borrower hereby request such counsel to deliver such
opinions.

 

(e)                                  The Administrative Agent shall have
received (i) a copy of the certificate or articles of incorporation or
organization or certificate of formation, including all amendments thereto, of
each Loan Party, certified, if applicable, as of a recent date by the Secretary
of State of the state of its organization, and a certificate as to the good
standing of each Loan Party as of a recent date, from such Secretary of State or
similar Governmental Authority; (ii) a certificate of the Secretary or Assistant
Secretary of each Loan Party dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws or operating (or
limited liability company) agreement of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or equivalent
governing body) of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such Loan Party is a party and, in
the case of the Borrower, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation or organization or
certificate of formation of such Loan Party have not been amended since the date
of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party; and
(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above.

 

(f)                             The Security Agreement and each Intellectual
Property Security Agreement shall have been duly executed and delivered by each
Loan Party that is to be a party thereto as of the Closing Date, together with
(x) certificates, if any, representing the Equity Interests pledged by Holdings,
the Borrower and the Subsidiary Guarantors accompanied by undated stock powers
executed in blank and (y) documents and instruments to be recorded or filed that
are necessary to satisfy the Collateral and Guarantee Requirement; provided,
however, that, to the extent any Collateral (other than to the extent a Lien on
such Collateral may be perfected by (1) the filing of a financing statement
under the UCC in the office of the Secretary of State (or equivalent office in
the relevant States) of the applicable jurisdiction of organization or (2) the
delivery of stock certificates representing the Equity Interests of the Borrower
and its wholly-owned Domestic Subsidiaries that constitute Restricted
Subsidiaries prior to giving effect to the Acquisition (other than any
Restricted Subsidiary that constitutes an Immaterial Subsidiary)) is not or
cannot be perfected on the Closing Date after the Borrower’s use of commercially
reasonable efforts to do so, the perfection of security interests in such
Collateral shall not constitute a condition precedent to the Credit Extensions
on the Closing Date; provided, further, however, that the Borrower shall be
required to deliver, or cause to be delivered, such documents and instruments
that were not delivered on or prior to the Closing Date and to take, or cause to
be taken, such actions that were not taken on or prior to the Closing Date, in
each case, within 90 days after the Closing Date (subject to extensions approved
by the Administrative Agent in its reasonable discretion).

 

(g)                            Prior to or substantially concurrently with the
initial Credit Extension, the Acquisition (including the Merger) shall have been
consummated in all material respects in accordance with the Merger Agreement,
but without giving effect to any amendments, waivers, other modifications or
consents that are material and adverse to the Lenders (in their capacity as
such) without the prior written consent of the Lead Arrangers (such consent not
to be unreasonably withheld, delayed, denied or

 

103

--------------------------------------------------------------------------------


 

conditioned and provided that the Lead Arrangers shall be deemed to have
consented to such waiver, amendment, consent or other modification unless they
shall object thereto within three (3) Business Days after notice of such waiver,
amendment, consent or other modification); provided that (i) any reduction in
the purchase price for the Acquisition set forth in the Merger Agreement shall
not be deemed to be material and adverse to the interests of the Lenders so long
as any such reduction is applied to reduce the Investor Equity Investment, the
principal amount of the 2025 Unsecured Notes and the Term Facility on a pro rata
basis, (ii) any increase in the purchase price set forth in the Merger Agreement
shall be deemed to be not material and adverse to the interests of the Lenders
so long as such purchase price increase is not funded with additional
indebtedness of the Borrower, other than amounts permitted be drawn under the
Revolving Facility on the Closing Date (it being understood and agreed that no
purchase price, working capital or similar adjustment provisions set forth in
the Merger Agreement shall constitute a reduction or increase in the purchase
price) and (iii) any change to the definition of Material Adverse Effect (as
defined in the Merger Agreement in existence as of May 9, 2017) shall be deemed
materially adverse to the Lenders and shall require the consent of the Lead
Arrangers (not to be unreasonably withheld, delayed, denied or conditioned).

 

(h)                                 (i) The Specified Merger Agreement
Representations shall be true and correct in all material respects (except for
Specified Merger Agreement Representations that are already qualified by
materiality, which Specified Merger Agreement Representations shall be true and
correct in all respect after giving effect to such materiality qualification) as
of the Closing Date (or, as of such earlier date if expressly made as of such
earlier date); (ii) the Specified Representations shall be true and correct in
all material respects (except for Specified Representations that are already
qualified by materiality, which Specified Representations shall be true and
correct in all respect after giving effect to such materiality qualification) as
of the Closing Date (or, as of such earlier date if expressly made as of such
earlier date); and (iii) the Administrative Agent shall have received a
certificate from the chief executive officer, president or chief financial
officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying as to the matters set forth in clause (ii) of
this Section 4.02(h).

 

(i)                               The Administrative Agent shall have received a
solvency certificate, substantially in the form set forth in Exhibit H, from the
chief financial officer, chief operating officer or other officer with similar
responsibilities of the Borrower.

 

(j)                              Substantially concurrently with the initial
Credit Extension, (i) all outstanding Indebtedness (other than any contingent
indemnity obligation as to which no claim has been asserted) under each Existing
Credit Agreement shall have been repaid and (ii) the Existing NSH Notes
Redemption shall have occurred and, in each case of sub-clause (i) and (ii), all
guarantees and security interests in connection therewith shall have been
terminated and released.

 

(k)                           The Administrative Agent shall have received, at
least two Business Days prior to the Closing Date, all documentation and other
information about the Borrower and each Guarantor required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act, that has been reasonably requested in writing at least 10
Business Days prior to the Closing Date.

 

(l)                               The Lead Arrangers shall have received the
Audited Financial Statements, the Unaudited Financial Statements and the Pro
Forma Financial Statements.

 

(m)                       There shall not have been a Material Adverse Effect
(as defined in the Merger Agreement in existence as of May 9, 2017) since May 9,
2017.

 

104

--------------------------------------------------------------------------------


 

(n)                           Substantially concurrently with the initial Credit
Extension, the Administrative Agent and the Lead Arrangers shall have received
all applicable fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced at least three Business Days prior to
the Closing Date (except as otherwise reasonably agreed by the Borrower),
reimbursement or payment of all costs and expenses required to be reimbursed or
paid by the Borrower hereunder or under any other Loan Document on or prior to
the Closing Date.

 

(o)                                 Prior to or substantially concurrently with
the initial Credit Extension, (i) the Investor Equity Investment shall have been
consummated and (ii) the Initial Issuer shall have issued the 2025 Unsecured
Notes.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

 

Each of Holdings, the Borrower and each of the Subsidiary Guarantors party
hereto represents and warrants to the Administrative Agent, the Collateral Agent
and each of the Lenders and each Issuing Bank at the time of each Credit
Extension (to the extent required to be true and correct for such Credit
Extension pursuant to Article 4) that:

 

Section 5.01.  Existence, Qualification and Power; Compliance with Laws.  Each
Loan Party and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing (where relevant) under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business as
currently conducted and (ii) execute, deliver and perform its obligations under
the Loan Documents to which it is a party and, in the case of the Borrower, to
borrow and to obtain Letters of Credit hereunder, (c) is duly qualified and in
good standing (where relevant) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all Laws, orders, writs
and injunctions and (e) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case, referred to in clause (a) (other than with respect to any Loan
Party), (b)(i) (other than with respect to any Loan Party), (c), (d) or (e), to
the extent that failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.02.  Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, are within such Loan Party’s
corporate or other powers, (a) have been duly authorized by all necessary
corporate or other organizational action, and (b) do not (i) contravene the
terms of any of such Person’s Organization Documents, (ii) conflict with or
result in any breach or contravention of, or the creation of (or the requirement
to create) any Lien under (other than as permitted by Section 7.01), or require
any payment to be made under (x) any Contractual Obligation to which such Person
is a party or affecting such Person or the properties of such Person or any of
its Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) violate any material Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (ii)(x), to the extent that such conflict, breach,
contravention or payment, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

 

Section 5.03.  Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the

 

105

--------------------------------------------------------------------------------


 

consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent, the
Collateral Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Collateral Agent, for the
benefit of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect (except to the extent not
required to be obtained, taken, given or made or to be in full force and effect
pursuant to the Collateral and Guarantee Requirement) and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.04.  Binding Effect.  This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is a party thereto. 
This Agreement and each other Loan Document constitutes a legal, valid and
binding obligation of each such Loan Party, enforceable against each Loan Party
that is a party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

 

Section 5.05.  Financial Statements; No Material Adverse Effect.

 

(a)                           (i) The unaudited pro forma consolidated balance
sheet of the Borrower and its Subsidiaries (including NSH and its Subsidiaries)
as at the last day of the most recent fiscal quarter for which Unaudited
Financial Statements have been delivered (including the notes thereto describing
the pro forma adjustments) (the “Pro Forma Balance Sheet”) and the unaudited pro
forma consolidated statement of income of the Borrower and its Subsidiaries
(including NSH and its Subsidiaries) for the twelve months ended on the last day
of the most recent fiscal quarter for which Unaudited Financial Statements have
been delivered (together with the Pro Forma Balance Sheet, the “Pro Forma
Financial Statements”), copies of which will be furnished to each Lender prior
to the Closing Date, have been prepared giving effect (as if such events had
occurred on such date or at the beginning of such periods, as the case may be)
to the Transactions.  The Pro Forma Financial Statements have been prepared in
good faith, based on assumptions believed by Holdings to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a Pro
Forma Basis the estimated financial position of the Borrower and its
Subsidiaries (including NSH and its consolidated Subsidiaries) as at the last
day of the most recent fiscal quarter for which Unaudited Financial Statements
have been delivered and their estimated results of operations for the periods
covered thereby, assuming that the events specified in the preceding sentence
had actually occurred at such date or at the beginning of the periods covered
thereby.

 

(ii)                                  The Audited Financial Statements fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries or, if applicable, NSH and its Subsidiaries as of the dates thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein.

 

(iii)                               The Unaudited Financial Statements fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries or, if applicable, NSH and its Subsidiaries as of the dates thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein.

 

106

--------------------------------------------------------------------------------


 

(b)                           The forecasts of the consolidated statements of
operations of the Restricted Group which have been furnished to the
Administrative Agent prior to the Closing Date have been prepared in good faith
on the basis of the assumptions stated therein, which assumptions were believed
to be reasonable at the time of preparation of such forecasts, it being
understood that actual results may vary from such forecasts and that such
variations may be material.

 

(c)                                  Since the Closing Date, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

(d)                           As of the Closing Date, no member of the
Restricted Group has any Indebtedness or other obligations or liabilities,
direct or contingent (other than (i) the liabilities reflected on Schedule 5.05,
(ii) obligations arising under the Loan Documents, (iii) liabilities incurred in
the ordinary course of business, and (iv) liabilities disclosed in the Pro Forma
Financial Statements) that, either individually or in the aggregate, have had or
could reasonably be expected to have a Material Adverse Effect.

 

Section 5.06.  Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Holdings or the Borrower, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against any member of the Restricted Group or against any of their
properties or revenues that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

Section 5.07.  Compliance With Laws; No Default.

 

(a)                           No member of the Restricted Group is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b)                           No member of the Restricted Group or any of their
respective properties or assets is in violation of, nor will the continued
operation of their properties and assets as currently conducted violate, any
law, rule or regulation (including any zoning, building, Environmental Law,
ordinance, code or approval or any building permits) or any restrictions of
record or agreements affecting the Mortgaged Property, or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

 

Section 5.08.  Ownership of Property; Liens; Casualty Events.

 

(a)                           Each member the Restricted Group has good record
title to, or valid leasehold interests in, or easements or other limited
property interests in, all its properties and assets (including all Mortgaged
Property), free and clear of all Liens except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted by Section 7.01 and
except where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

(b)                           As of the Closing Date, Section II.D of the
Perfection Certificate dated the Closing Date contains a true and complete list
of each Material Real Property owned by Holdings, the Borrower and the
Subsidiary Guarantors.

 

(c)                            As of the Closing Date, except as otherwise
disclosed in writing to the Collateral Agent, (i) no Loan Party has received any
notice of, nor has any knowledge of, the occurrence (and still pending as of the
Closing Date) or pendency or contemplation of any Casualty Event affecting all
or any portion of a

 

107

--------------------------------------------------------------------------------


 

Mortgaged Property, and (ii) no Mortgage encumbers improved Mortgaged Property
that is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards within the meaning
of the Flood Laws unless Evidence of Flood Insurance has been delivered to the
Collateral Agent.

 

Section 5.09.  Environmental Matters.  Except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:

 

(a)                           each Loan Party and each Restricted Subsidiary is
and has been in compliance with all Environmental Laws, which includes timely
obtaining and maintaining all applicable Environmental Permits required under
such Environmental Laws to carry on the business and operations of the Loan
Parties and the Restricted Subsidiaries;

 

(b)                           the Loan Parties and the Restricted Subsidiaries
have not received notice alleging any Environmental Liability or proposing or
seeking to revoke, modify or deny the renewal of any Environmental Permit
required to be held by the Loan Parties or the Restricted Subsidiaries, and
neither the Loan Parties nor the Restricted Subsidiaries have become subject to
any Environmental Liability;

 

(c)                            there has been no Release, threatened Release,
discharge or disposal of Hazardous Materials on, to, at, under or from any Real
Property or facilities owned, operated or leased by any of the Loan Parties or
the Restricted Subsidiaries, or, to the knowledge of the Borrower, Real Property
formerly owned, operated or leased by any Loan Party or any Restricted
Subsidiary or arising out of the conduct of the Loan Parties or the Restricted
Subsidiaries that could, now or in the future, reasonably be expected to require
investigation, remedial activity or corrective action or cleanup by or on behalf
of any Loan Party or any Restricted Subsidiary or for which any Loan Party or
Restricted Subsidiary reasonably could be expected to otherwise incur any
Environmental Liability; and

 

(d)                           there are no facts, circumstances or conditions
arising out of or relating to, and there are no pending or reasonably
anticipated requirements under Environmental Law associated with, the operations
of the Loan Parties or the Restricted Subsidiaries or any Real Property or
facilities currently or previously owned, operated or leased by the Loan Parties
or any Restricted Subsidiary that are known to or would reasonably be likely to
require investigation, remedial activity or corrective action or cleanup by or
on behalf of any Loan Party or any Restricted Subsidiary or that are known to or
would reasonably be likely to result in the Borrower or any other Loan Party or
Restricted Subsidiary incurring any Environmental Liability.

 

Section 5.10.  Taxes.  Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of the Loan Parties and their Subsidiaries have timely filed all tax returns
required to be filed, and have paid all Taxes levied or imposed upon them or
their properties, that are due and payable (including in their capacity as a
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted if such contest shall have the
effect of suspending enforcement or collection of such Taxes and for which
adequate reserves have been provided in accordance with GAAP.  There is no
proposed Tax deficiency or assessment known to any Loan Party against any Loan
Party or any Restricted Subsidiary that would, if made, individually or in the
aggregate, have a Material Adverse Effect.

 

Section 5.11.  ERISA Compliance, Etc..

 

(a)                           Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Plan is in compliance with the applicable provisions of ERISA, the Code and
other Federal or state Laws (and the regulations and published interpretations
thereunder).

 

108

--------------------------------------------------------------------------------


 

(b)                                 As of the Closing Date, (i) other than those
specifically disclosed on Schedule 5.11, there are no Plans or Multiemployer
Plans, (ii) no Loan Party, Restricted Subsidiary or any of their respective
ERISA Affiliates nor any predecessor thereof (A) has in the past six years
sponsored, maintained or contributed to any Plan or (B) has in the past six
years contributed or had any direct or indirect liability with respect to any
Multiemployer Plan and (iii) no Loan Party or Subsidiary thereof sponsors,
maintains or contributes to, or has or could have any direct or indirect
liability with respect to, any Foreign Pension Plan, in each case under this
clause (b), except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 

(c)                                  (i) No Loan Party, Restricted Subsidiary or
any of their respective ERISA Affiliates has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (ii) no Loan
Party, Restricted Subsidiary or any of their respective ERISA Affiliates has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iii) no Loan Party, Restricted Subsidiary or any of
their respective ERISA Affiliates has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA, except, with respect to each of
the foregoing clauses of this Section 5.11(c), as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

(d)                           The Plans of the Loan Parties and the Subsidiaries
are funded to the extent required by Law or otherwise to comply with the
requirements of any material Law applicable in the jurisdiction in which the
relevant pension scheme is maintained, in each case, except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

(e)                                  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in Material Adverse Effect.

 

Section 5.12.  Subsidiaries.  As of the Closing Date (after giving effect to the
Transactions), no Loan Party has any direct or indirect Subsidiaries other than
those specifically disclosed in Schedule 5.12, and all of the outstanding Equity
Interests owned by the Loan Parties (or a Subsidiary of any Loan Party) in such
Subsidiaries have been validly issued and are fully paid and (if applicable)
non-assessable and all Equity Interests owned by a Loan Party (or a Subsidiary
of any Loan Party) in such Subsidiaries are owned free and clear of all Liens
except (a) those created under the Collateral Documents and (b) any
non-consensual Lien that is permitted under Section 7.01.  As of the Closing
Date, (i) Section I.A of the Perfection Certificate sets forth the name and
jurisdiction of each Loan Party and (ii) Section II.A to the Perfection
Certificate sets forth the ownership interest of Holdings, the Borrower and any
other Subsidiary thereof in each Subsidiary, including the percentage of such
ownership.

 

Section 5.13.  Margin Regulations; Investment Company Act.

 

(a)                           No Loan Party or Restricted Subsidiary is engaged
nor will it engage, principally, or as one of its important activities, in the
business of purchasing or carrying Margin Stock, or extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any
Borrowings will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation T, U or X.

 

(b)                           No Loan Party is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

109

--------------------------------------------------------------------------------


 

Section 5.14.  Disclosure.  No confidential information memorandum, report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party (other than projected financial information, pro forma
financial information and information of a general economic or industry nature)
to any Agent or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (as modified or supplemented by other information so
furnished) when taken as a whole contains or will contain any material
misstatement of fact or omits or will omit to state any material fact necessary
to make the statements therein (when taken as a whole), in the light of the
circumstances under which they were or will be made, not materially misleading. 
With respect to projected financial information and pro forma financial
information, each of Holdings and the Borrower represents that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time of preparation; it being understood that such projections may vary from
actual results and that such variances may be material.

 

Section 5.15.  Labor Matters.  Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:  (a) there are no strikes or
other labor disputes against the Borrower or any of its Restricted Subsidiaries
pending or, to the knowledge of the Borrower, threatened in writing; and
(b) hours worked by and payment made to employees of the Borrower or any of its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Law dealing with such matters since January 1,
2010.  Except as disclosed on Schedule 5.15, as of the Closing Date no Loan
Party is a party to or bound by any collective bargaining agreement or any
similar agreement. Except as disclosed on Schedule 5.15, to the knowledge of any
Responsible Officer of any Loan Party, as of the Closing Date there is no union
organizing effort underway relating to the employees of any Loan Party, and
there is no petition seeking representation of the employees of NSH Holdco or
any of its Subsidiaries pending.  To the knowledge of any Responsible Officer of
any Loan Party, the consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party is bound to the extent that such would be reasonably
expected to result in a Material Adverse Effect.

 

Section 5.16.  Intellectual Property; Licenses, Etc..

 

(a)                           Members of the Restricted Group own, license or
possess the right to use all of the trademarks, service marks, trade names,
domain names, copyrights, patents, patent rights, licenses, technology,
software, know-how, trade secrets, database rights, design rights and other
intellectual property rights (and all registrations and applications for
registration of any of the foregoing) (collectively, “IP Rights”), in each case
reasonably necessary for the conduct of their respective businesses as currently
conducted, except to the extent that the failure to own, license or possess the
right to use such IP Rights, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, and, such IP Rights do
not conflict with the rights of any Person, except to the extent such conflicts,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.  All such IP Rights are valid and in full force
and effect, except to the extent the failure of such IP Rights to be valid and
in full force and effect could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

 

(b)                           The conduct of the business of the Restricted
Group does not infringe, misappropriate, dilute or otherwise violate any IP
Rights held by any Person, except for such infringements, misappropriations,
dilutions or violations, which, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.  There is no
claim, investigation, suit or proceeding pending or, to the knowledge of the
Borrower, threatened in writing, against members of the Restricted Group
(i) challenging the validity of any IP Rights held by any of them or
(ii) alleging that their respective use of any IP Rights or the conduct of their
respective businesses infringes,

 

110

--------------------------------------------------------------------------------


 

misappropriates, dilutes or otherwise violates the IP Rights of any other
Person, in each case which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  As of the Closing Date, Section II.B of the
Perfection Certificate contains a true and complete list of all patents, patent
applications, registered trademarks, trademark applications, registered
copyrights and copyright applications that are owned by members of the
Restricted Group.

 

Section 5.17.  Solvency.  As of the Closing Date, after giving effect to the
consummation of the Transactions, including the making of the Loans under this
Agreement and after giving effect to the application of the proceeds of such
Loans, (a) the fair value of the assets (on a going concern basis) of the
Borrower and its Subsidiaries, on a consolidated basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property (on a going
concern basis) of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liabilities,
on a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured in the ordinary course of business; (c) the Borrower and its
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured in the ordinary course of business; and (d) the Borrower
and its Subsidiaries, on a consolidated basis, are not engaged in, and are not
about to engage in, business for which they have unreasonably small capital. 
For purposes of this Section 5.17, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability in the ordinary course of business.

 

Section 5.18.  Subordination of Junior Financing.  The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation in respect of any Junior Financing.

 

Section 5.19.  Collateral Documents.

 

(a)                           Valid Liens.  Each Collateral Document (other than
the Mortgages) is, or on execution and delivery thereof by the parties thereto
will be, effective to create in favor of the Collateral Agent for the benefit of
the Secured Parties, legal, valid and enforceable Liens on, and security
interests in, the Collateral described therein to the extent intended to be
created thereby and (i) when financing statements and other filings in
appropriate form are filed in the offices of their jurisdiction of organization
listed in Section I.A of the Perfection Certificate and (ii) upon the taking of
possession or control by the Collateral Agent of such Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by the Security
Agreement), the Liens created by the Collateral Documents (other than the
Mortgages) shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the grantors in such Collateral, in each case
prior and superior in right to any other person, other than Liens expressly
permitted by Section 7.01 (other than Liens securing Second Lien Indebtedness,
Permitted Second Priority Refinancing Debt or any Permitted Refinancing thereof
that are intended to be junior to the Liens of the Collateral Documents).

 

(b)                           PTO Filing; Copyright Office Filing.  When the
Security Agreement or a short form thereof is properly filed in the United
States Patent and Trademark Office and the United States Copyright Office, to
the extent such filings may perfect such interests, the Liens created by such
Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors thereunder in
Patents and Trademarks (each as defined in the Security Agreement) registered or
applied for with the United States Patent and Trademark Office or Copyrights (as
defined in such Security Agreement) registered or applied for with the United
States Copyright Office, as the case may be, in each

 

111

--------------------------------------------------------------------------------


 

case prior and superior in right to any other person, other than Liens expressly
permitted by Section 7.01 (other than Liens securing Second Lien Indebtedness,
Permitted Second Priority Refinancing Debt or any Permitted Refinancing thereof
that are intended to be junior to the Liens of the Collateral Documents) (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
establish a Lien on registered Patents, Trademarks and Copyrights acquired by
the grantors thereof after the Closing Date).

 

(c)                                  Mortgages.  Upon recording thereof in the
appropriate recording office, each Mortgage is effective to create, in favor of
the Collateral Agent, for its benefit and the benefit of the other Secured
Parties, legal, valid and enforceable perfected Liens on, and a security
interest in, all of the Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, subject only to Liens
permitted hereunder, and when such Mortgage is filed in the offices specified in
the local counsel opinion delivered with respect thereto in accordance with the
provisions of Sections 6.11 and 6.13, such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Party to such Mortgage in the Mortgaged Property described therein and
the proceeds thereof, in each case prior and superior in right to any other
person, other than Liens expressly permitted by Section 7.01 (other than Liens
securing Second Lien Indebtedness, Permitted Second Priority Refinancing Debt or
any Permitted Refinancing thereof that are intended to be junior to the Liens of
the Collateral Documents).

 

Notwithstanding anything in this Agreement or in any other Loan Document to the
contrary, neither the Borrower nor any other Loan Party makes any representation
or warranty as to (A) the effects of perfection or non-perfection, the priority
or the enforceability of any pledge of or security interest in (other than with
respect to those pledges and security interests made under the Laws of the
jurisdiction of formation of the applicable Foreign Subsidiary) any Equity
Interests of any Foreign Subsidiary, or as to the rights and remedies of the
Agents or any Lender with respect thereto, under foreign Law, (B) the pledge or
creation of any security interest, or the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest to the extent such pledge, security interest, perfection or priority is
not required pursuant to the Collateral and Guarantee Requirement or (C) on the
Closing Date and until required pursuant to Section 6.13 or 4.02(f), the effects
of perfection or non-perfection, the priority or enforceability of any pledge or
security interest to the extent not required on the Closing Date pursuant to
Section 4.02(f).

 

Section 5.20.  Compliance with Anti-Terrorism and Corruption Laws.

 

(a)                                 To the extent applicable, the members of the
Restricted Group are in compliance, in all material respects, with (i) the
Trading with the Enemy Act and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V) and any
other enabling legislation or executive order relating thereto, and (ii) the USA
PATRIOT Act.

 

(b)                                 No member of the Restricted Group nor, to
the knowledge of Holdings or the Borrower, any director, officer, agent or
employee of any member of the Restricted Group, (i) is a Blocked Person or
(ii) is currently subject in any material respect to any U.S. sanctions
administered by OFAC.

 

(c)                                  No member of the Restricted Group will use
the proceeds of the Loans for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

 

(d)                                 No part of the proceeds of the Loans will be
used by any member of the Restricted Group, directly or, to the knowledge of
Holdings or the Borrower, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain

 

112

--------------------------------------------------------------------------------


 

any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977 or the USA PATRIOT Act.

 

Section 5.21.  Use of Proceeds.  The Borrower will use the proceeds of the Term
Loans on the Closing Date, together with the proceeds of the Investor Equity
Investment, the proceeds of the 2025 Unsecured Notes, cash on hand at Parent and
its subsidiaries and any amount drawn under the Revolving Facility on the
Closing Date, to (a) pay the Aggregate Consideration and the Transaction
Expenses and (b) refinance certain existing Indebtedness of the Borrower and its
Subsidiaries and NSH Holdco and its Subsidiaries (including accrued and unpaid
interest and applicable premiums). The Borrower will use the proceeds of the
Term Loans after the Closing Date for working capital, capital expenditures and
general corporate purposes (including acquisitions, investments, restricted
payments and other transactions not prohibited by this Agreement and the other
Loan Documents). The Borrower will use the proceeds of Revolving Loans on the
Closing Date (a) in an amount not to exceed $10,000,000 to fund (i) the
consideration for the Acquisition (including any working capital payments under
the Merger Agreement) and Transaction Expenses, (ii) any original issue discount
or upfront fees required to be funded on the Closing Date (including in
connection with the issuance of the 2025 Unsecured Notes) and (iii) working
capital, and (b) to cash collateralize letters of credit outstanding under the
Existing Credit Agreements.  The Borrower will use the proceeds of Revolving
Loans after the Closing Date for working capital, capital expenditures and
general corporate purposes (including acquisitions, investments, restricted
payments and other transactions not prohibited by this Agreement and the other
Loan Documents).

 

Section 5.22.  Insurance.  Holdings and each of its Subsidiaries is insured by
financially sound and reputable insurance companies against such losses and
risks and in such amounts as are customary for similarly situated Persons in the
businesses in which they are engaged.

 

ARTICLE 6
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan, LC
Disbursement or other Obligation (other than obligations under Secured Hedge
Agreements or in respect of Secured Cash Management Services Obligations or
contingent indemnification obligations as to which no claim has been asserted)
hereunder which is accrued or payable shall remain unpaid or unsatisfied, or any
Letter of Credit shall be outstanding (unless the obligations thereunder have
been Cash Collateralized or as to which other arrangements reasonably
satisfactory to the applicable Issuing Bank have been made) then from and after
the Closing Date, Holdings and the Borrower shall and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.15) cause each of
their Restricted Subsidiaries to:

 

Section 6.01.  Financial Statements, Reports, Etc.  Deliver to the
Administrative Agent for prompt further distribution to each Lender:

 

(a)                           as soon as available, but in any event within 120
days after the end of each fiscal year of the Restricted Group (beginning with
the fiscal year ending December 31, 2017), (i) a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of operations, changes in stockholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall (x) be prepared in accordance with generally accepted auditing standards,
(y) not be subject to qualifications or exceptions as to the scope of such audit
and (z) be without a “going concern” disclosure or like qualification or
exception (other than a disclosure, an exception or a qualification solely
resulting from (1) the impending maturity of any Indebtedness or (2)

 

113

--------------------------------------------------------------------------------


 

any prospective default under any financial maintenance covenant (including the
financial maintenance covenant set forth in Section 7.11) or (3) solely with
respect to the Term Loans, an actual Default under the financial covenant set
forth in Section 7.11 and (ii) a management’s discussion and analysis of the
financial condition and results of operations for such fiscal year, as compared
to the previous fiscal year (including commentary on (x) any material
developments or proposals affecting the Borrower and its Subsidiaries or their
businesses and (y) the reasons for any significant variations from the figures
for the corresponding period in the previous fiscal year);

 

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Restricted Group (commencing with the fiscal quarter ended
September 30, 2017), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related
(x) consolidated statements of operations for such fiscal quarter and for the
portion of the fiscal year then ended and (y) consolidated statements of cash
flows for the portion of the fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes and (ii) a management’s discussion and analysis of the financial
condition and results of operations for such fiscal quarter and the then elapsed
portion of the fiscal year, as compared to the comparable periods in the
previous fiscal year (including commentary on (x) any material developments or
proposals affecting the Borrower and its Subsidiaries or their businesses and
(y) the reasons for any significant variations from the figures for the
corresponding period in the previous quarter year);

 

(c)                            [reserved]; and

 

(d)                           simultaneously with the delivery of each set of
consolidated financial statements referred to in Sections 6.01(a) and
6.01(b) above, the related consolidated financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) (which may be in footnote form only) from such consolidated financial
statements.

 

Notwithstanding the foregoing, the obligations in Sections 6.01(a) and (b) above
may be satisfied with respect to financial information of the Borrower and its
Subsidiaries by furnishing within the time period specified in the applicable
paragraph (A) the consolidated financial statements of any direct or indirect
parents of the Borrower or (B) the Borrower’s or such entity’s Form 10-K or
10-Q, as applicable, filed with the SEC; provided that (i) to the extent such
information relates to a direct or indirect parent of the Borrower, such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to such
direct or indirect parent(s), on the one hand, and the information relating to
the Borrower and its Subsidiaries, on the other hand and (ii) to the extent such
information is in lieu of information required to be provided under
Section 6.01(a), such materials are, to the extent applicable, accompanied by a
report and opinion of Ernst & Young LLP or any other independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall (x) be prepared in accordance with generally accepted auditing
standards, (y) not be subject to qualifications or exceptions as to the scope of
such audit and (z) be without a “going concern” disclosure or like qualification
or exception (other than a disclosure, an exception or a qualification solely
resulting from (1) the impending maturity of any Indebtedness, (2) any
prospective default under any financial maintenance covenant (including the
financial maintenance covenant set forth in Section 7.11), or (3) solely with
respect to the Term Loans, an actual Default under the financial covenant set
forth in Section 7.11.

 

114

--------------------------------------------------------------------------------


 

Documents required to be delivered pursuant to Section 6.01(a), (b) and (d) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower (or any direct or indirect
parent of the Borrower) posts such documents, or provides a link thereto, on the
website of the Borrower at http://www.surgerypartners.com or (ii) on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.  Without limiting the
obligation to deliver an audit opinion pursuant to Section 6.01(a), solely with
respect to the requirement in Sections 6.01(a) and (b) that comparisons in
reasonable detail and in accordance with GAAP be delivered, financial statements
for periods prior to the Closing Date (that are included as comparisons to
financial statements for periods after the Closing Date) shall not be required
to contain all recapitalization or purchase accounting adjustments relating to
the Transactions to the extent it is not reasonably practicable to include any
such adjustments in such financial statements (as determined by the Borrower).

 

Section 6.02.  Certificates; Other Information.  Deliver to the Administrative
Agent for prompt further distribution to each Lender:

 

(a)                           no later than five days after the delivery of the
financial statements referred to in Sections 6.01(a) and 6.01(b), commencing
with the first full fiscal quarter completed after the Closing Date, a duly
completed Compliance Certificate signed by a Responsible Officer of the
Borrower;

 

(b)                           promptly after the same are publicly available,
copies of all annual, regular, periodic and special reports and registration
statements which Holdings, the Borrower or any member of the Restricted Group
files with the SEC or with any Governmental Authority that may be substituted
therefor (other than amendments to any registration statement (to the extent
such registration statement, in the form it became effective, is delivered),
exhibits to any registration statement and, if applicable, any registration
statement on Form S-8) and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

 

(c)                            promptly after the furnishing thereof, copies of
any notices of default received by any Loan Party or Restricted Subsidiary or
reports that any Loan Party or Restricted Subsidiary shall send or otherwise
make available to the holders of any publicly issued debt, which shall include
securities issued pursuant to a Rule 144A offering (including to holders of the
2021 Unsecured Notes or the 2025 Unsecured Notes) of any Loan Party or any
Restricted Subsidiary, in their capacity as such holders, in each case, in a
principal amount in excess of the Threshold Amount and not otherwise required to
be furnished to the Lenders pursuant to any clause of this Section 6.02 (in each
case to the extent not theretofore delivered to the Administrative Agent
pursuant to this Agreement);

 

(d)                           together with the delivery of each Compliance
Certificate pursuant to Section 6.02(a), (i) in the case of annual Compliance
Certificates only, a report setting forth the information required by sections
of the Perfection Certificate describing the legal name and the jurisdiction of
organization or formation of each Loan Party and the location of the chief
executive office of each Loan Party or confirming that there has been no change
in such information since the Closing Date or the date of the last such report,
(ii) a description of each event, condition or circumstance during the last
fiscal quarter covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.13(a) and (iii) a list of each Subsidiary of the
Borrower that identifies each Subsidiary as a Restricted or an Unrestricted

 

115

--------------------------------------------------------------------------------


 

Subsidiary and as a Loan Party or a non-Loan Party as of the date of delivery of
such Compliance Certificate;

 

(e)                                  promptly, such additional information
regarding the business, legal, financial or corporate affairs of the Loan
Parties or any of their respective Restricted Subsidiaries, or compliance with
the terms of the Loan Documents, as the Administrative Agent or any Lender
through the Administrative Agent may from time to time reasonably request; and

 

(f)                             promptly after the request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

 

Each of Holdings, the Borrower and each Lender acknowledge that certain of the
Lenders may be Public Lenders and, if documents or notices required to be
delivered pursuant to this Section 6.02 or otherwise are being distributed
through a Platform, any document or notice that Holdings or the Borrower, as
applicable, has indicated contains material non-public information shall not be
posted on that portion of the Platform designated for such Public Lenders.  Each
of Holdings and the Borrower agrees to clearly designate all information
provided to the Administrative Agent by or on its behalf which is suitable to
make available to Public Lenders.  If Holdings or the Borrower has not indicated
whether a document or notice delivered pursuant to this Section 6.02 contains
material non-public information, the Administrative Agent reserves the right to
post such document or notice solely on that portion of the Platform designated
for Lenders who wish to receive material non-public information with respect to
Holdings, its Subsidiaries and their securities.

 

Section 6.03.  Notices.  Promptly after a Responsible Officer of the Borrower or
any Subsidiary Guarantor has obtained knowledge thereof, notify the
Administrative Agent:

 

(a)                           of the occurrence of any Default or Event of
Default hereunder;

 

(b)                           of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect;

 

(c)                            of the filing or commencement of, or any threat
or notice of intention of any person to file or commence, any action, suit,
litigation or proceeding, whether at law or in equity by or before any
Governmental Authority, against any member of the Restricted Group that could
reasonably be expected to result in a Material Adverse Effect;

 

(d)                           of the occurrence of any ERISA Event following the
Closing Date that, alone or together with any other ERISA Events that have
occurred following the Closing Date, could reasonably be expected to result in a
Material Adverse Effect to a Loan Party, any Restricted Subsidiary or any of
their respective ERISA Affiliates; and

 

(e)                            of the occurrence of any of the events described
in Section 5.09 following the Closing Date that, alone or together with any
other such events following the Closing Date, has resulted or could reasonably
be expected to result in a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a), (b), (c), (d) or (e) (as applicable) and
(y) setting forth details of the occurrence referred to in Section 6.03(a), (b),
(c), (d) or (e), as applicable, and stating what action the Borrower has taken
and proposes to take with respect thereto.

 

116

--------------------------------------------------------------------------------


 

Section 6.04.  Payment of Obligations.  Promptly pay, discharge or otherwise
satisfy as the same shall become due and payable in the normal conduct of its
business, (a) all of its Indebtedness and other obligations in accordance with
their terms and (b) all its obligations and liabilities in respect of Taxes
imposed upon it or upon its income or profits or in respect of its property,
except, in the case of this clause (b), to the extent any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP if such contest shall
have the effect of suspending enforcement or collection of such Taxes and
except, in the case of clauses (a) and (b), where the failure to pay, discharge
or otherwise satisfy the same could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 6.05.  Preservation of Existence, Etc..

 

(a)                           Preserve, renew and maintain in full force and
effect its legal existence under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or Section 7.05
and (b) obtain, maintain, renew, extend and keep in full force and effect all
rights (including IP Rights), privileges (including its good standing where
applicable in the relevant jurisdiction), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except, in the
case of clause (a) (other than with respect to any Loan Party) or (b), to the
extent that failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 6.06.  Maintenance of Properties.  Except if the failure to do so could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) maintain, preserve and protect all of its properties and
equipment necessary in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and fire, casualty or
condemnation excepted, and (b) make all necessary renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof or
thereto in accordance with prudent industry practice and in the normal conduct
of its business.

 

Section 6.07.  Maintenance of Insurance.

 

(a)                           Generally.  Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons.

 

(b)                           Requirements of Insurance.  (A) Use commercially
reasonable efforts to cause, not later than 30 days after the Closing Date (or
such longer period as the Administrative Agent may agree in writing in its
discretion), all insurance required pursuant to Section 6.07(a) (x) to provide
(and to continue to provide at all times thereafter) that it shall not be
canceled, modified or not renewed (i) by reason of nonpayment of premium upon
not less than 10 days’ prior written notice thereof to the Administrative Agent
and the Collateral Agent (giving the Administrative Agent and the Collateral
Agent the right to cure defaults in the payment of premiums) or (ii) for any
other reason upon not less than 30 days’ prior written notice thereof to the
Administrative Agent and the Collateral Agent (the Borrower shall deliver a copy
of the policy (and to the extent any such policy is cancelled or renewed, a
renewal or replacement policy) or other evidence thereof to the Administrative
Agent and the Collateral Agent, or insurance certificate with respect thereto)
and (y) to name the Collateral Agent as additional insured on behalf of the
Secured Parties (in the case of liability insurance) or loss payee (in the case
of property insurance), as applicable (and to continue to so name the Collateral
Agent at all times thereafter) and (B) in the case of all such property,
casualty and business interruption insurance policies located in the United
States, not

 

117

--------------------------------------------------------------------------------


 

later than 30 days after the Closing Date (or such longer period as the
Administrative Agent may agree in writing in its discretion) cause such policies
to be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable endorsement, in form and substance reasonably satisfactory
to the Administrative Agent and the Collateral Agent, which endorsement shall
provide that, from and after the Closing Date, if the insurance carrier shall
have received written notice from the Administrative Agent or the Collateral
Agent of the occurrence of an Event of Default, the insurance carrier shall pay
all proceeds otherwise payable to the Borrower or the Loan Parties under such
policies directly to the Collateral Agent; cause all such policies to provide
that neither the Borrower, the Collateral Agent, the Administrative Agent nor
any other party shall be a coinsurer thereunder and to contain a “Replacement
Cost Endorsement,” without any deduction for depreciation, and such other
provisions as the Administrative Agent or the Collateral Agent may reasonably
(in light of a Default or a material development in respect of the insured
Mortgaged Property) require from time to time to protect their interests.

 

(c)                                  Flood Insurance.  With respect to each
Mortgaged Property, if at any time the area in which any building or other
improvement is located is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such amount and with such
deductible as is required to ensure compliance with the Flood Laws.  Following
the Closing Date, the Borrower shall deliver to the Collateral Agent annual
renewals of the flood insurance policy or annual renewals of a force-placed
flood insurance policy.  In connection with any amendment to this Agreement
pursuant to which any increase, extension, or renewal of Loans is contemplated,
the Borrower shall cause to be delivered to the Collateral Agent for any
Mortgaged Property, a Flood Determination Form, Borrower Notice and Evidence of
Flood Insurance, as applicable.

 

(d)                           Carry and maintain commercial general liability
insurance including the “broad form CGL endorsement” (or equivalent coverage)
and coverage on an occurrence basis against claims made for personal injury
(including bodily injury, death and property damage) and umbrella liability
insurance against any and all claims, in each case in amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
industry operating in the same or similar locations naming the Collateral Agent
as an additional insured, on forms reasonably satisfactory to the Collateral
Agent.

 

(e)                            Notify the Administrative Agent and the
Collateral Agent promptly whenever any separate insurance concurrent in form or
contributing in the event of material loss with that required to be maintained
under this Section 6.07 is taken out by the Borrower or another Loan Party; and
promptly deliver to the Administrative Agent and the Collateral Agent a
duplicate original copy of such policy or policies, or an insurance certificate
with respect thereto.

 

Section 6.08.  Compliance with Laws.  Comply with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except if the failure to comply therewith could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 6.09.  Books and Records.  Maintain proper books of record and account,
in which entries are made that are full, true and correct in all material
respects and are in conformity with GAAP and which reflect all material
financial transactions and matters involving the assets and business of any
member of the Restricted Group.

 

Section 6.10.  Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such

 

118

--------------------------------------------------------------------------------


 

accountants’ customary policies and procedures), all at the reasonable expense
of the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, (x) only the Administrative Agent on behalf
of the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.10 and (y) the Administrative Agent shall not exercise such
rights more often than two times during any calendar year and only one such time
shall be at the Borrower’s expense; provided, further, that when an Event of
Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice.  The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.

 

Section 6.11.  Additional Collateral; Additional Guarantors.  At the Borrower’s
expense, take all action necessary or reasonably requested by the Administrative
Agent or the Collateral Agent to ensure that the Collateral and Guarantee
Requirement continues to be satisfied, including:

 

(a)                           Upon (x) the formation or acquisition of any new
direct or indirect wholly-owned Domestic Subsidiary (in each case, other than an
Excluded Subsidiary) by the Borrower, (y) the designation in accordance with
Section 6.14 of any existing direct or indirect wholly-owned Domestic Subsidiary
as a Restricted Subsidiary (in each case, other than an Excluded Subsidiary) or
(z) any wholly-owned Domestic Subsidiary that is an Excluded Subsidiary ceasing
to be an Excluded Subsidiary:

 

(i)             as soon as practicable, but in any event within 60 days after
such formation, acquisition, designation or other event, or such longer period
as the Administrative Agent may agree in writing in its discretion:

 

(A)                 causing each such Domestic Subsidiary to duly execute and
deliver to the Administrative Agent or the Collateral Agent (as appropriate)
(I) joinders to this Agreement as Guarantors, Security Agreement Supplements, 
Intellectual Property Security Agreements, a counterpart of the Global
Intercompany Note and other security agreements and documents (including, with
respect to such Mortgages, the documents listed in Section 6.13(d)), as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security
Agreement, Intellectual Property Security Agreements and other security
agreements in effect on the Closing Date), in each case granting Liens required
by the Collateral and Guarantee Requirement and (II) joinders to the First Lien
Intercreditor Agreement, the Second Lien Intercreditor Agreement and any other
applicable subordination or intercreditor agreement required under this
Agreement, in each case in form and substance reasonably satisfactory to the
Administrative Agent;

 

(B)                 causing each such Domestic Subsidiary (and the parent of
each such Domestic Subsidiary that is a Loan Party) to deliver to the Collateral
Agent any and all certificates representing Equity Interests (to the extent
certificated) and intercompany notes (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank;

 

(C)                 taking and causing each such Restricted Subsidiary and each
direct or indirect parent of such Restricted Subsidiary that constitutes a Loan
Party to take

 

119

--------------------------------------------------------------------------------


 

whatever action as may be necessary to otherwise comply with the requirements of
the Collateral and Guarantee Requirement;

 

(ii)          as promptly as practicable after the request therefor by the
Administrative Agent or Collateral Agent, delivering to the Collateral Agent
with respect to each Mortgaged Property, any existing surveys, title reports,
abstracts or environmental assessment reports, to the extent available and in
the possession or control of the Borrower; provided, however, that there shall
be no obligation to deliver to the Collateral Agent any existing environmental
assessment report whose disclosure to the Collateral Agent would require the
consent of a Person other than the Borrower or its Subsidiaries, where, despite
the commercially reasonable efforts of the Borrower to obtain such consent, such
consent cannot be obtained; and

 

(iii)       if reasonably requested by the Administrative Agent or the
Collateral Agent, as soon as available but in any event within 60 days after
such request (or such longer period as the Administrative Agent may agree in
writing in its discretion), delivering to the Collateral Agent any other items
necessary from time to time to satisfy the Collateral and Guarantee Requirement
with respect to the validity, perfection, existence and priority of security
interests with respect to property of any Guarantor acquired after the Closing
Date and subject to the Collateral and Guarantee Requirement, but not
specifically covered by the preceding clauses (i) or (ii) or clause (b) below.

 

(b)                           As soon as is practicable, but in any event not
later than 120 days after the acquisition by any Loan Party of Material Real
Property that is required to be provided as Collateral pursuant to the
Collateral and Guarantee Requirement (or such longer period as the
Administrative Agent may agree in writing in its discretion), which Material
Real Property would not be automatically subject to another Lien pursuant to
pre-existing Collateral Documents, causing such property to be subject to a Lien
and Mortgage in favor of the Collateral Agent for the benefit of the Secured
Parties and taking, or causing the relevant Loan Party to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent or the
Collateral Agent to grant and perfect or record such Lien, in each case to the
extent required by, and subject to the limitations and exceptions of, the
Collateral and Guarantee Requirement and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement.

 

(c)                            Always ensuring (x) that the Obligations and the
Guaranty are secured by a first-priority security interest in all of the Equity
Interests of the Borrower and all Equity Interests directly held by the Borrower
or any Subsidiary Guarantor in any Restricted Subsidiary, subject to the
limitations and exceptions of the Collateral and Guarantee Requirement and
(y) that no Foreign Subsidiary or Domestic Subsidiary that is a disregarded
entity for U.S. Federal income tax purposes and substantially all of the assets
of which consist of Equity Interests or Indebtedness of one or more Foreign
Subsidiaries issues any non-voting Equity Interests after the Closing Date.

 

Section 6.12.  Compliance with Environmental Laws.  Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, comply, and take
all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply, with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent the Loan Parties
or the Restricted Subsidiaries are required by Environmental Laws, conduct any
investigation, remedial or other corrective action necessary to address
Hazardous Materials at any property or facility in accordance with applicable
Environmental Laws.

 

120

--------------------------------------------------------------------------------


 

Section 6.13.  Further Assurances and Post-Closing Conditions.

 

(a)         Deliver each document set forth on Schedule 6.13(a) within the time
limit specified therein (subject to extensions approved by the Administrative
Agent in its reasonable discretion).

 

(b)         Take each action set forth on Schedule 6.13(b) during the time
period specified therein.

 

(c)         Within 90 days after the Closing Date (subject to extensions
approved by the Administrative Agent in its reasonable discretion), deliver all
documents and instruments required to perfect the security interest of the
Collateral Agent in the Collateral free of any other pledges, security interests
or mortgages, except Liens expressly permitted hereunder, to the extent required
pursuant to the Collateral and Guarantee Requirement.

 

(d)         Promptly upon reasonable request by the Administrative Agent or the
Collateral Agent (i) correct any material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Collateral
Document or other document or instrument relating to any Collateral, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or the Collateral
Agent may reasonably request from time to time in order to carry out more
effectively the purposes of the Loan Documents and to cause the Collateral and
Guarantee Requirement to be and remain satisfied.  If the Administrative Agent
or the Collateral Agent reasonably determines that it is required by applicable
Law to have appraisals prepared in respect of each Mortgaged Property of any
Loan Party subject to a Mortgage, the Borrower shall cooperate with the
Administrative Agent and/or Collateral Agent, as applicable, in obtaining such
appraisals and shall pay all costs and expenses relating thereto.

 

Section 6.14.  Designation of Subsidiaries.  (a) Any Borrower may at any time
after the Closing Date designate any Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) no Subsidiary may be
designated as an Unrestricted Subsidiary or continue as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of the 2021
Unsecured Notes, the 2025 Unsecured Notes, any Incremental Equivalent Debt, any
Credit Agreement Refinancing Indebtedness or any Permitted Refinancing of any of
the foregoing, (iii) no Restricted Subsidiary may be designated an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary and
(iv) no Subsidiary may be designated as an Unrestricted Subsidiary unless, after
giving Pro Forma Effect to such designation, the Consolidated Coverage Ratio as
of the last day of the most recently ended Test Period would be either (1) not
less than 2.00:1.00 or (2) greater than or equal to the Consolidated Coverage
Ratio immediately prior to such designation.  The designation of any Subsidiary
as an Unrestricted Subsidiary after the Closing Date shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the fair market value of the aggregate investment therein of the Borrower and
its Restricted Subsidiaries (as applicable) investment therein.  The designation
of any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute
(i) the incurrence at the time of designation of any Investment, Indebtedness or
Liens of such Subsidiary existing at such time and (ii) a return on any
Investment by the Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the lesser of (x) the fair market value
at the date of such designation of the Borrower’s or its Restricted Subsidiary’s
(as applicable) Investment in such Subsidiary and (y) the amount of the
Investment originally made in respect of the designation of such Subsidiary as
an Unrestricted Subsidiary.

 

(b) If, at any time, a Restricted Subsidiary would fail to meet the requirements
set forth in the definition of “Qualified Restricted Subsidiary”, it will
thereafter cease to be a Qualified Restricted Subsidiary for purposes of this
Agreement and any Indebtedness of such Subsidiary will be deemed to be

 

121

--------------------------------------------------------------------------------


 

incurred by a Restricted Subsidiary that is not a Qualified Restricted
Subsidiary as of such date and, if such Indebtedness is not permitted to be
incurred as of such date under Section 7.03, an Event of Default shall be deemed
to have occurred and be continuing. A Responsible Officer of the Borrower may at
any time designate any Restricted Subsidiary to not be a Qualified Restricted
Subsidiary; provided that such designation will be deemed to be an incurrence of
Indebtedness by such Qualified Restricted Subsidiary of any outstanding
Indebtedness of such Restricted Subsidiary, and such designation will only be
permitted if (1) such Indebtedness is permitted under Section 7.03 and (2) no
Default or Event of Default would be in existence upon or following such
designation. In the event (x) a Restricted Subsidiary fails to meet the
requirements to be a Qualified Restricted Subsidiary or (y) a Responsible
Officer designates a Qualified Restricted Subsidiary not to be a Restricted
Subsidiary, then all Investments in such Subsidiary since the Effective Date
shall consequently reduce applicable basket amounts hereunder. The Borrower
shall deliver to the Administrative Agent a certificate of a Responsible Officer
setting forth any such designation as a condition precedent to such designation.

 

(c)           Except to the extent restricted pursuant to any Permitted Payment
Restrictions, cause each Qualified Restricted Subsidiary to declare and pay
regular monthly, quarterly, semiannual or annual dividends or distributions to
the holders of its Equity Interests in an amount equal to substantially all of
the available cash flow of such Qualified Restricted Subsidiary for such period
as determined in good faith by the board of directors of such Qualified
Restricted Subsidiary, subject to fiduciary duties applicable to such board of
directors and such ordinary and customary reserves and other amounts as, in the
good faith judgment of such individuals, may be necessary so that the business
of such Qualified Restricted Subsidiary may be properly and advantageously
conducted at all times, including amounts for operations, Capital Expenditures
and debt service of such Qualified Restricted Subsidiary.

 

Section 6.15.  Maintenance of Ratings.  Use commercially reasonable efforts to
maintain (i) a public corporate rating (but not any specific rating) and a
public corporate family rating (but not any specific rating) from each of S&P
and Moody’s, in each case in respect of the Borrower and (ii) a public rating
(but not any specific rating) from each of S&P and Moody’s with respect to the
“Initial Term Loans”.

 

Section 6.16.  Use of Proceeds.  Use the proceeds of the Loans only (i) for the
purposes set forth in Section 5.21 and request the issuance of Letters of Credit
only to support payment and performance obligations incurred in the ordinary
course of business by the Borrower and its Subsidiaries and (ii) in the case of
Existing Letters of Credit, for the purposes set forth in the documentation
governing such Existing Letters of Credit.

 

ARTICLE 7
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan, LC
Disbursement or other Obligation (other than obligations under Secured Hedge
Agreements or in respect of Secured Cash Management Services Obligations or
contingent indemnification obligations as to which no claim has been asserted)
hereunder which is accrued or payable shall remain unpaid or unsatisfied, or any
Letter of Credit shall be outstanding (unless the obligations thereunder have
been Cash Collateralized or as to which other arrangement reasonably
satisfactory to the applicable Issuing Bank have been made) then from and after
the Closing Date:

 

Section 7.01.  Liens.  The Borrower shall not, and shall not permit any
Restricted Subsidiary to, directly or indirectly, create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, other than the following:

 

122

--------------------------------------------------------------------------------


 

(a)           Liens created pursuant to any Loan Document;

 

(b)           Liens existing on the Closing Date and listed on Schedule 7.01(b);
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof, and (ii) such Lien
does not secure any obligation other than those it secured on the Closing Date
or, to the extent constituting Indebtedness, any Permitted Refinancing of the
Indebtedness secured thereby on the Closing Date;

 

(c)           Liens for taxes, assessments or governmental charges that are not
overdue for a period of more than 30 days and are not otherwise delinquent or
that are being contested in good faith and by appropriate actions, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

 

(d)           statutory or common law Liens of landlords, sub-landlords,
carriers, warehousemen, mechanics, materialmen, repairmen, construction
contractors or other like Liens, or other customary Liens (other than in respect
of Indebtedness) in favor of landlords, in each case arising in the ordinary
course of business that secure amounts not overdue for a period of more than 30
days or if more than 30 days overdue, that are being contested in good faith and
by appropriate actions, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation (other than any Lien imposed pursuant to Section 430(k) of
the Code or Section 303(k) of ERISA or a violation of Section 436 of the Code)
and (ii) pledges and deposits in the ordinary course of business securing
liability for reimbursement or indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance to
the Borrower or any of its Restricted Subsidiaries;

 

(f)            deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (in the case of each of the foregoing, other
than for Indebtedness for borrowed money), statutory obligations, surety, stay,
customs and appeal bonds, performance bonds and other obligations of a like
nature (including those to secure health, safety and environmental obligations),
in each case incurred in the ordinary course of business;

 

(g)           easements, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions and other similar encumbrances and
minor title defects affecting Real Property that do not in the aggregate
materially interfere with the ordinary conduct of the business of the Restricted
Group, taken as a whole, and any exceptions on the Mortgage Policies issued on
the Closing Date in connection with the Mortgaged Properties;

 

(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);

 

(i)            leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Restricted Group, taken as a whole or
(ii) secure any Indebtedness;

 

(j)            Liens (i) in favor of customs and revenue authorities arising as
a matter of Law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business or (ii) on specific
items of inventory or other goods and proceeds thereof of any Person securing
such

 

123

--------------------------------------------------------------------------------


 

Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such person to facilitate the purchase,
shipment or storage of such inventory or such other goods in the ordinary course
of business;

 

(k)           Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (ii) arising in
the ordinary course of business in favor of a banking or other financial
institution arising as a matter of Law or under customary general terms and
conditions encumbering deposits or other funds maintained with a financial
institution (including the right of set-off) and that are within the general
parameters customary in the banking industry or arising pursuant to such banking
institutions general terms and conditions;

 

(l)          Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Sections 7.02(i),
7.02(n) and 7.02(v) or, to the extent related to any of the foregoing,
Section 7.02(r), in each case to be applied against the purchase price for such
Investment, and (ii) consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05, in each case, solely to the extent
such Investment or Disposition, as the case may be, would have been permitted on
the date of the creation of such Lien;

 

(m)        Liens (i) in favor of the Borrower or a Restricted Subsidiary on
assets of a Restricted Subsidiary that is not a Loan Party securing Indebtedness
permitted under Section 7.03(b) and (ii) in favor of the Borrower or any
Subsidiary Guarantor;

 

(n)         any interest or title (and all encumbrances and other matters
affecting such interest or title) of a lessor, sub-lessor, licensor or
sub-licensor under leases, subleases, non-exclusive licenses or non-exclusive
sublicenses entered into by the Borrower or any of its Restricted Subsidiaries
in the ordinary course of business; provided that no such lease or sublease
shall constitute a Capitalized Lease;

 

(o)         Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

 

(p)         Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02(a);

 

(q)         Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(r)          Liens that are customary contractual rights of set-off (i) relating
to the establishment of depository relations with banks in the ordinary course
of business and not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of the Borrower or any of its
Restricted Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
of its Restricted Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

 

(s)          Liens solely on any cash earnest money deposits made by the
Borrower or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

 

(t)          ground leases in respect of Real Property on which facilities owned
or leased by the Borrower or any of its Restricted Subsidiaries are located;

 

124

--------------------------------------------------------------------------------


 

(u)         Liens (including any interest or title (and all encumbrances and
other matters affecting such interest or title) of a lessor or sub-lessor under
Capitalized Leases) securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens are created no later than 270 days following the
acquisition, construction, repair, lease or improvement, as applicable, of the
property subject to such Liens, (ii) such Liens do not at any time encumber
property (except for replacements, additions and accessions to such property)
other than the property financed by such Indebtedness and the proceeds and
products thereof and customary security deposits and (iii) with respect to
Capitalized Leases, such Liens do not at any time extend to or cover any assets
(except for replacements, additions and accessions to such assets) other than
the assets subject to such Capitalized Leases and the proceeds and products
thereof and customary security deposits; provided that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;

 

(v)         Liens on property (i) of any Foreign Subsidiary that is not a Loan
Party and (ii) that does not constitute Collateral, which Liens secure
Indebtedness or other obligations of the applicable Foreign Subsidiary permitted
under Section 7.03;

 

(w)        Liens existing on property at the time of its acquisition or existing
on the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14), in each case after the Closing Date (other than Liens on the
Equity Interests of any Person that becomes a Restricted Subsidiary); provided
that (i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary and (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require, pursuant to their terms
at such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition);

 

(x)         (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Restricted Group, taken as a whole;

 

(y)         Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings;

 

(z)         Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(aa)       any Lien created or assumed in reliance on Section 7.01(u) or
7.01(w) notwithstanding that the obligation secured thereby shall have been
modified, replaced, renewed or extended; provided that (i) the Lien does not
extend to any additional property other than (A) after-acquired property that is
affixed or incorporated into the property covered by such Lien when it was
initially created or assumed and (B) proceeds and products thereof, and
(ii) such Lien does not secure any obligation other than those it secured on the
date such Lien was initially created or assumed or, to the extent constituting
Indebtedness, any Permitted Refinancing of the Indebtedness secured thereby on
the date such Lien was initially created or assumed; provided, however, that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

 

(bb)       other Liens with respect to property or assets of the Borrower or any
of its Restricted

 

125

--------------------------------------------------------------------------------


 

Subsidiaries securing obligations in an aggregate principal amount outstanding
at any time not to exceed the greater of (x) $112,500,000 and (y) 36.50% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at the time of incurrence of such Lien;

 

(cc)       Liens on the Collateral securing Incremental Equivalent Debt incurred
pursuant to Section 7.03(s) and any Permitted Refinancing thereof; provided that
such Liens shall be subject to the First Lien Intercreditor Agreement or the
Second Lien Intercreditor Agreement, as applicable;

 

(dd)       Liens on the Collateral securing Permitted First Priority Refinancing
Debt or Permitted Second Priority Refinancing Debt and any Permitted Refinancing
of the foregoing; provided that (x) any such Liens securing any Permitted
Refinancing in respect of Permitted First Priority Refinancing Debt are subject
to a First Lien Intercreditor Agreement (or, to the extent junior lien
Indebtedness is incurred in such Permitted Refinancing, a Second Lien
Intercreditor Agreement) and (y) any such Liens securing any Permitted
Refinancing in respect of Permitted Second Priority Refinancing Debt are subject
to a Second Lien Intercreditor Agreement;

 

(ee)       Liens on the Equity Interests of any joint venture entity consisting
of a transfer restriction, purchase option, call or similar right of a third
party joint venture partner;

 

(ff)        Liens arising by operation of law in the United States under
Article 2 of the UCC in favor of a reclaiming seller of goods or buyer of goods;

 

(gg)       Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods, in
each case in the ordinary course of business;

 

(hh)       deposits of cash with the owner or lessor of premises leased and
operated by the Borrower or any of its Subsidiaries to secure the performance of
the Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises, in each case in the ordinary course of business; and

 

(ii)         Liens to secure Indebtedness incurred pursuant to Section 7.03(m).

 

For purposes of determining compliance with this Section 7.01, (i) in the event
that any Lien (or any portion thereof) meets the criteria of more than one of
the categories of permitted Liens described in Section 7.01(a) through 7.01(ii),
the Borrower, in its sole discretion, will classify, and may from time to time
subsequently reclassify, such Lien (or any portion thereof) among one or more of
such categories or clauses in any manner and will only be required to include
the amount and type of such Lien in one of the clauses of this Section 7.01 and
(ii) at the time of incurrence or at the time of any reclassification, the
Borrower will be entitled to divide and classify (or reclassify) any Lien in
more than one of the categories of permitted Liens described in
Section 7.01(a) through 7.01(ii).

 

Section 7.02.  Investments.  The Borrower shall not, nor shall the Borrower
permit any Restricted Subsidiary to, directly or indirectly, make or hold any
Investments, except:

 

(a)         Investments in assets that were Cash Equivalents when such
Investment was made;

 

(b)         loans or advances to officers, directors and employees of any Loan
Party or any of its Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of Holdings or any direct or indirect parent thereof directly from
such issuing entity (provided

 

126

--------------------------------------------------------------------------------


 

that the amount of such loans and advances shall be contributed to the Borrower
in cash as common equity) and (iii) for any other purposes not described in the
foregoing clauses (i) and (ii); provided that the aggregate principal amount of
loans and advances outstanding at any time under this Section 7.02(b)(iii) shall
not exceed the greater of (x) $18,000,000 and (y) 6.0% of Consolidated EBITDA
for the most recently ended Test Period (calculated on a Pro Forma Basis) at the
time of such Investment;

 

(c)         Investments (i) by the Borrower or any Restricted Subsidiary in any
Loan Party (other than Holdings) or any Qualified Restricted Subsidiary (or a
Person that will become a Qualified Restricted Subsidiary substantially
concurrently with such Investment), (ii) by any Restricted Subsidiary that is
neither a Loan Party nor a Qualified Restricted Subsidiary in any other
Restricted Subsidiary that is neither a Loan Party nor a Qualified Restricted
Subsidiary and (iii) by the Borrower or any Restricted Subsidiary in any
(1) Restricted Subsidiary that is neither a Loan Party nor a Qualified
Restricted Subsidiary, (2) Unrestricted Subsidiary or (3) joint venture;
provided that the aggregate amount of Investments at any time outstanding under
this clause (iii), together with the aggregate consideration for Permitted
Acquisitions made by Loan Parties or Qualified Restricted Subsidiaries pursuant
to Section 7.02(i) of assets that are not (or do not become) owned by a Loan
Party or a Qualified Restricted Subsidiary or of Equity Interests in Persons
that do not become Loan Parties or Qualified Restricted Subsidiaries, shall not
exceed the greater of (x) $150,000,000 and (y) 50.0% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis) at the
time of such Investment;

 

(d)         Investments consisting of extensions of trade credit in the ordinary
course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

 

(e)         Investments consisting of (i) the creation or assumption of Liens in
accordance with Section 7.01, (ii) the incurrence or assumption of Indebtedness
in accordance with Section 7.03 (other than 7.03(d)), (iii) the acquisition of
assets resulting from the consummation of a merger, dissolution, liquidation or
consolidation in accordance with Section 7.04 (other than Section 7.04(c),
7.04(d), 7.04(e) or 7.04(g)), (iv) the acquisition of assets resulting from the
consummation of a Disposition in accordance with Section 7.05(h), 7.05(j),
7.05(m) or 7.05(n), (v) the acquisition of assets received as Restricted
Payments made in accordance with Section 7.06 (other than Section 7.06(e) or
7.06(i)(iv)) and (vi) the acquisition of assets received as payments in respect
of Indebtedness made in accordance with Section 7.13;

 

(f)          Investments (i) existing or contemplated on the Closing Date and
set forth on Schedule 7.02(f) and any modification, replacement, renewal,
refinancing, reinvestment or extension thereof and (ii) existing on the Closing
Date by the Borrower or any Restricted Subsidiary in any Restricted Subsidiary
or joint venture and any modification, replacement, renewal or extension
thereof; provided that, in the case of clauses (i) and (ii), the amount of any
such Investment may not be increased except (x) as required by the terms of such
Investment as in existence on the Closing Date (including in respect of any
unused commitment), plus any accrued but unpaid interest (including any portion
thereof which is payable in kind in accordance with the terms of such modified,
extended, renewed, refinanced or replaced Investment) and premium payable by the
terms of such Investment thereon and fees and expenses associated therewith as
in existence on the Closing Date or (y) as otherwise permitted by this
Section 7.02 (and in such case made in reliance on another paragraph of this
Section 7.02 so permitting such modification, replacement, renewal or extension
thereof);

 

(g)         Investments in Swap Contracts permitted under Section 7.03;

 

(h)         Investments in securities, promissory notes and other assets not
constituting cash or Cash Equivalents to the extent received in connection with
any Disposition permitted by Section 7.05;

 

127

--------------------------------------------------------------------------------


 

(i)          any acquisition by any Loan Party or any Restricted Subsidiary of
all or substantially all of the assets of a Person or assets constituting a
division, business unit or line of business of a Person or of Equity Interests
in a Person that is or, as a result of such acquisition, becomes a Restricted
Subsidiary (or any subsequent investment made in a Person, division, business
unit or line of business previously acquired in a Permitted Acquisition), in
each case in a single transaction or series of related transactions, if (i) no
Event of Default shall have occurred and be continuing or would result
therefrom, (ii) immediately after giving effect to such acquisition or
investment and any related transactions, the Total Leverage Ratio calculated on
a Pro Forma Basis shall not be greater than the Total Leverage Ratio then
permitted under Section 7.11 (regardless of whether then in effect) as of the
last day of the most recently ended Test Period; (iii) solely to the extent (and
at such time) required by the Collateral and Guarantee Requirement, Section 6.11
and the Loan Documents, the property, assets and businesses acquired in such
purchase or other acquisition shall constitute Collateral, (iii) solely to the
extent (and at such time) required by the Collateral and Guarantee Requirement,
Section 6.11 and other provisions of this Agreement, any such newly created or
acquired Subsidiary (other than an Excluded Subsidiary) shall become a Guarantor
and (iv) the businesses acquired in such purchase or other acquisition shall be
in compliance with Section 7.07 (any such acquisition consummated under this
Section 7.02(i), a “Permitted Acquisition”); provided that the aggregate
consideration (other than consideration consisting of Equity Interests (other
than Disqualified Equity Interests) in Holdings or any direct or indirect parent
thereof) for Permitted Acquisitions made by Loan Parties or Restricted
Subsidiaries pursuant to this Section 7.02(i) of assets that are not (or do not
become) owned by a Loan Party or a Qualified Restricted Subsidiary or of Equity
Interests in Persons that do not become Loan Parties or Qualified Restricted
Subsidiaries, together with any Investments under Section 7.02(c)(iii) then
outstanding, shall not exceed the greater of (x) $150,000,000 and (y) 50.0% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at the time of such Investment;

 

(j)          the Transactions and Investments made to effect, or otherwise made
in connection with, the Transactions or any non-cash Investments made in
connection with Permitted Reorganizations;

 

(k)         Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practices;

 

(l)          Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers arising in the ordinary course of business or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

 

(m)        loans and advances to Holdings in lieu of and not in excess of the
amount of (after giving effect to any other loans, advances or Restricted
Payments in respect thereof) Restricted Payments permitted to be made to
Holdings in accordance with Section 7.06(g), 7.06(h), 7.06(i) or 7.06(k);

 

(n)         (i) additional Investments (including Permitted Acquisitions) having
an aggregate fair market value (with the fair market value of each Investment
being measured at the time made and without giving effect to subsequent changes
in value) at any time outstanding under this clause (n)(i) not to exceed the
greater of (x) $112,500,000 and (y) 36.50% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such
Investment and (ii) additional Investments (including Permitted Acquisitions)
having an aggregate fair market value (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value) at any time outstanding under this clause
(n)(ii) not to exceed the Cumulative Credit immediately prior to the time of the
making of such Investment (provided that no Event of Default shall

 

128

--------------------------------------------------------------------------------


 

have occurred and be continuing or would result from the making of any
Investment under this clause (n)(ii));

 

(o)         advances of payroll payments to employees in the ordinary course of
business;

 

(p)         Investments to the extent that payment for such Investments is made
solely with Equity Interests (other than Disqualified Equity Interests) of
Holdings or any direct or indirect parent of Holdings;

 

(q)         Investments of a Restricted Subsidiary acquired after the Closing
Date in connection with an Investment permitted under this Agreement or of a
corporation merged, amalgamated or consolidated into the Borrower or merged,
amalgamated or consolidated with a Restricted Subsidiary, in each case in
accordance with this Section 7.03 and Section 7.04 after the Closing Date, to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger or consolidation;

 

(r)          Investments made by any Restricted Subsidiary that is not a Loan
Party to the extent such Investments are financed with the proceeds received by
such Restricted Subsidiary from an Investment in such Restricted Subsidiary made
pursuant to Section 7.02(c)(iii), 7.02(i), 7.02(n) or 7.02(u);

 

(s)          (i) Guarantees of Indebtedness permitted under Section 7.03 (other
than any such Guarantees permitted under Section 7.03(d)) and (ii) Guarantees of
operating leases (other than Capitalized Leases) or of other obligations that do
not constitute Indebtedness, in each case under this clause (ii), which leases
or other obligations are entered into in the ordinary course of business;

 

(t)          [reserved];

 

(u)         any additional Investments; provided that after giving Pro Forma
Effect to any such Investments under this clause (u), (i) no Event of Default
shall have occurred and be continuing (or would result immediately thereafter
therefrom) and (ii) the Total Leverage Ratio is equal to or less than 5.00:1.00
as of the last day of the most recently ended Test Period;

 

(v)         Investments consisting of earnest money deposits required in
connection with a purchase agreement, or letter of intent, or other acquisitions
to the extent not otherwise prohibited by the Agreement; and

 

(w)        payments to any Captive Insurance Subsidiary in an amount equal to
(a) the capital required under the applicable laws or regulations of the
jurisdiction in which such Captive Insurance Subsidiary is formed or determined
by independent actuaries as prudent and necessary capital to operate such
Captive Insurance Subsidiary plus (b) any reasonable general corporate and
overhead expenses of such Captive Insurance Subsidiary.

 

If any Person in which an Investment is made pursuant to Section 7.02(c)(iii),
Section 7.02(i), Section 7.02(n) or Section 7.02(u) as applicable that is not a
Qualified Restricted Subsidiary or Subsidiary Guarantor at the time of such
Investment but thereafter becomes a Qualified Restricted Subsidiary or a
Subsidiary Guarantor or is merged or consolidated into or transfers or conveys
all or substantially all of its assets to, or is liquidated into, the Borrower,
a Subsidiary Guarantor or a Qualified Restricted Subsidiary, then such
Investment shall thereafter automatically be deemed to have been made pursuant
to clause (c)(i) above to the extent permitted thereunder at such time and, for
the avoidance of doubt, shall not be accounted for under Section 7.02(c)(iii),
Section 7.02(i), Section 7.02(n) or Section 7.02(u), as applicable.

 

129

--------------------------------------------------------------------------------


 

Section 7.03.  Indebtedness.  The Borrower shall not, nor shall the Borrower
permit any Restricted Subsidiary to, directly or indirectly, create, incur,
assume or suffer to exist any Indebtedness, except:

 

(a)         Indebtedness of any Loan Party under the Loan Documents;

 

(b)         (i) Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof and (ii) intercompany
Indebtedness outstanding on the Closing Date and any Permitted Refinancing
thereof; provided that (x) any intercompany Indebtedness shall be evidenced by
an Intercompany Note and (y) any intercompany Indebtedness of any Loan Party
owed to any Person that is not a Loan Party shall be unsecured and subordinated
to the Obligations pursuant to the subordination provisions contained in an
Intercompany Note;

 

(c)         Guarantees by any member of the Restricted Group in respect of
Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower
otherwise permitted hereunder; provided that (i) no Guarantee by Holdings or any
Restricted Subsidiary of any Indebtedness of a Loan Party (including the 2021
Unsecured Notes, the 2025 Unsecured Notes, any Junior Financing, any Incremental
Equivalent Debt, any Permitted First Priority Refinancing Debt, any Permitted
Second Priority Refinancing Debt, any Permitted Unsecured Refinancing Debt or
any Permitted Refinancing of any of the foregoing) shall be permitted unless
such guaranteeing party shall have also provided a Guarantee of the Obligations
on the terms set forth herein and (ii) if the Indebtedness being Guaranteed is
Junior Financing, such Guarantee shall be subordinated to the Guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination provisions of such Junior Financing;

 

(d)         Indebtedness (other than Indebtedness permitted under
Section 7.03(b)) of the Borrower or any Restricted Subsidiary owing to any Loan
Party or any other Restricted Subsidiary to the extent constituting an
Investment permitted by Section 7.02; provided that all such Indebtedness of any
Loan Party owed to any Person that is not a Loan Party shall be unsecured and
subordinated to the Obligations pursuant to the subordination provisions
contained in an Intercompany Note;

 

(e)         (i) Attributable Indebtedness and other Indebtedness of the Borrower
or any Restricted Subsidiary (including Capitalized Leases) financing an
acquisition, construction, repair, replacement, lease or improvement of a fixed
or capital asset incurred prior to or no later than 270 days after the
acquisition, lease or improvement of the applicable asset in an aggregate
principal amount (together with any Permitted Refinancings thereof) at any one
time outstanding under this clause (e) not to exceed the greater of
(x) $150,000,000 and (y) 50.0% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) and (ii) Attributable
Indebtedness of the Borrower or any Restricted Subsidiary arising out of
sale-leaseback transactions permitted by Section 7.05(m) and, in each case under
this clause (e), any Permitted Refinancing thereof;

 

(f)          Indebtedness in respect of Swap Contracts designed to hedge against
the Borrower’s or any Restricted Subsidiary’s exposure to interest rates
(including Swap Contracts entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise)), foreign exchange rates or commodities
pricing risks incurred in the ordinary course of business and not for
speculative purposes;

 

(g)         (A) Indebtedness (i) of the Borrower or any Restricted Subsidiary
assumed in connection with any acquisition, investment, merger, amalgamation or
consolidation in accordance with the terms of this Agreement (provided that such
Indebtedness is not incurred in contemplation of such acquisition, investment,
merger, amalgamation or consolidation) or (ii) of the Borrower or any Restricted
Subsidiary incurred to finance any acquisition, investment, merger, amalgamation
or consolidation in accordance

 

130

--------------------------------------------------------------------------------


 

with the terms of this Agreement; provided that (x) in the case of any
Indebtedness incurred under clause (i) or (ii), immediately after giving effect
to the assumption or incurrence of such Indebtedness, on a Pro Forma Basis, the
Consolidated Coverage Ratio as of the last day of the most recently ended Test
Period is either (1) at least 2.00:1.00 or (2) not less than the Consolidated
Coverage Ratio for such Test Period immediately prior to such acquisition,
investment, merger, amalgamation or consolidation, (y) in the case of any
Indebtedness incurred under clause (ii), such Indebtedness matures after, and
does not require any scheduled amortization or other scheduled payments of
principal (other than customary AHYDO Catch-Up Payments, and customary offers to
repurchase and prepayment events upon a change of control, asset sale or event
of loss and customary acceleration rights after an event of default) prior to,
the then Latest Maturity Date (provided that such Indebtedness may be incurred
in the form of a customary “bridge” or other interim credit facility intended to
be refinanced or replaced with long-term indebtedness so long as, subject only
to customary conditions the failure of which to be satisfied would otherwise
result in an Event of Default, it would either be automatically converted into
or required to be exchanged for permanent financing which satisfies the
requirements of this clause (y)), and (z) in the case of any Indebtedness
incurred under clause (ii), to the extent such Indebtedness is secured, such
Indebtedness shall be subject to a First Lien Intercreditor Agreement or Second
Lien Intercreditor Agreement, as applicable, and (B) any Permitted Refinancing
of any Indebtedness incurred under this clause (g);

 

(h)         Indebtedness representing deferred compensation to employees of any
member of the Restricted Group incurred in the ordinary course of business and
other obligations and liabilities arising under employee benefit plans in the
ordinary course of business;

 

(i)          Indebtedness consisting of unsecured promissory notes issued by any
member of the Restricted Group to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of
Holdings or any direct or indirect parent of Holdings permitted by Section 7.06;

 

(j)          Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition expressly permitted hereunder, in each
case, constituting indemnification obligations or obligations in respect of
purchase price (including earnouts) or other similar adjustments;

 

(k)         Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transactions, and
Permitted Acquisitions or any other Investment expressly permitted hereunder;

 

(l)          Indebtedness in respect of treasury, depository, credit card,
purchase card, debit card and cash management services or automated
clearinghouse transfer of funds, overdraft, electronic funds transfers, and
other cash management or similar services incurred in the ordinary course of
business;

 

(m)        Indebtedness of the Borrower or any Restricted Subsidiary, in an
aggregate principal amount at any time outstanding under this clause (m) not to
exceed the greater of (x) $112,500,000 and (y) 36.15% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis);

 

(n)         Indebtedness consisting of the financing of insurance premiums or
take-or-pay obligations contained in supply arrangements that do not constitute
Guarantees, in each case, in the ordinary course of business;

 

131

--------------------------------------------------------------------------------


 

(o)         Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business and not in connection with the borrowing of money, including in respect
of workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness incurred in the ordinary course of business with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within 30
days following the incurrence thereof (or within such longer period as is
permitted without interest or other charges under the benefit plan which
reimbursement is to be made under);

 

(p)           obligations in respect of performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by the Borrower or any of its Restricted Subsidiaries or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice
and not in connection with the borrowing of money or Swap Contracts;

 

(q)         [reserved];

 

(r)          (i) (A) Indebtedness with respect to the 2021 Unsecured Notes in an
aggregate principal amount not to exceed $400,000,000 at any one time
outstanding and (B) Indebtedness with respect to the 2025 Unsecured Notes in an
aggregate principal amount not to exceed $370,000,000 at any one time
outstanding and (ii) any Permitted Refinancing of any Indebtedness incurred
under this clause (r); provided that, in the case of clauses (i) and (ii), such
Indebtedness shall not be guaranteed by a Subsidiary that is not a Guarantor of
the Obligations;

 

(s)          (A) Indebtedness issued by the Borrower and in the form of one or
more series of senior or subordinated notes or loans (which may be unsecured or
secured on a junior lien basis or, in the case of notes only, a pari passu
basis, in each case issued in a public offering, Rule 144A or other private
placement or bridge facility in lieu of the foregoing, or senior or subordinated
“mezzanine” debt (which may be in the form of loans or notes and limited to
being unsecured or secured solely on a junior lien basis)) (the “Incremental
Equivalent Debt”); provided that (i) such Incremental Equivalent Debt shall not
be subject to the requirement set forth in clause (vi) of Section 2.19(b),
(ii) such Incremental Equivalent Debt (A) shall not be guaranteed by any person
other than a Guarantor, (B) shall not be secured by any assets other than the
Collateral, (C) shall not have a Weighted Average Life to Maturity less than the
remaining Weighted Average Life to Maturity of the then outstanding Initial Term
Loans (provided that the effects of any scheduled amortization or prepayments
made on the Initial Term Loans prior to the date of incurring such Incremental
Equivalent Debt shall be disregarded), (D) shall have a final maturity no
earlier than the Original Term Loan Maturity Date (provided that such
Incremental Equivalent Debt may be incurred in the form of a customary “bridge”
or other interim credit facility intended to be refinanced or replaced with
long-term indebtedness so long as, subject only to customary conditions the
failure of which to be satisfied would otherwise result in an Event of Default,
it would either be automatically converted into or required to be exchanged for
permanent financing which satisfies the requirements of this clause (D)), (E) if
such Incremental Equivalent Debt ranks pari passu in right of security, such
Incremental Equivalent Debt may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments under the Loan Documents (provided, however, that any Incremental
Equivalent Debt may participate on a greater than pro rata basis, on a pro rata
basis or on a less than pro rata basis in any voluntary prepayments) and
(F) shall not be secured by any Liens except Liens permitted under
Section 7.01(cc), (iii) the other terms of such Incremental Equivalent Debt
(other than (1) provisions applicable only to periods after the Latest Maturity
Date (as of the date of incurrence of such Incremental Equivalent Debt) and
(2) pricing, fees, rate floors, premiums, optional prepayment or redemption
terms (which shall be determined by the

 

132

--------------------------------------------------------------------------------


 

Borrower)) are either (I) customary market terms for Indebtedness of such type
at the time of incurrence (taken as a whole) (as determined in good faith by the
Borrower) or (II) substantially identical to, or when taken as a whole, are not
materially more restrictive with respect to the Loan Parties than the terms of
the Term Loans (as of the date of incurrence of such Incremental Equivalent
Debt), in each case under this clause (iii)(II), unless the then-existing Term
Loans (other than any then-existing Term Loans secured on a junior basis to the
applicable Incremental Equivalent Debt) (as of the date of incurrence of the
Incremental Equivalent Debt) receive the benefit of such more favorable terms
through the then Latest Maturity Date (for the avoidance of doubt, it is
understood that to the extent any financial maintenance covenant is added for
the benefit of such Incremental Equivalent Debt, no consent shall be required
from the Administrative Agent or any Lender to the extent that such financial
maintenance covenant is also added for the benefit of the Term Loans (other than
any then-existing Term Loans secured on a junior basis to the applicable
Incremental Equivalent Debt) then outstanding) (provided that a certificate of a
Responsible Officer delivered to the Administrative Agent prior to the
incurrence of such Incremental Equivalent Debt (or such later date as the
Administrative Agent may agree in its discretion), together with a reasonable
description of the material terms of such Incremental Equivalent Debt or drafts
of the material documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (iii) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)),
(iv) after giving effect to the incurrence of such Incremental Equivalent Debt,
the aggregate principal amount of all Incremental Equivalent Debt (together with
all Incremental Term Loans and all Revolving Commitment Increases under
Section 2.19(a)) shall not exceed (x) $346,000,000 (provided that $35,000,000 of
such amount under this clause (x) shall solely be available for Revolving
Commitment Increases) plus (y) an unlimited additional amount, so long as on a
Pro Forma Basis after the incurrence of such Incremental Equivalent Debt (A) if
such Incremental Equivalent Debt ranks pari passu in right of security with the
Obligations on the Collateral, the First Lien Leverage Ratio as of the last day
of the most recently ended Test Period does not exceed 3.90:1.00, (B) if such
Incremental Equivalent Debt ranks junior in right of security with the
Obligations on the Collateral, the Senior Secured Leverage Ratio as of the last
day of the most recently ended Test Period does not exceed 3.90:1.00, and (C) if
such Incremental Equivalent Debt is unsecured, the Consolidated Coverage Ratio
as of the last day of the most recently ended Test Period is either at least
2.00:1.00 or not less than the Consolidated Coverage Ratio for such Test Period
immediately prior to the incurrence of such Incremental Equivalent Debt under
this clause (C) (it being understood that any Incremental Equivalent Debt may be
incurred under sub-clause (y) regardless of whether there is capacity under
sub-clause (x)); provided, further, that for purposes of the calculation of the
Senior Secured Leverage Ratio and the First Lien Leverage Ratio, as applicable,
used in determining the availability of Incremental Equivalent Debt under this
Section 7.03(s), any cash proceeds of Incremental Equivalent Debt will not be
netted for purposes of determining compliance with the Senior Secured Leverage
Ratio or the First Lien Leverage Ratio, as applicable and (B) any Permitted
Refinancing of any Indebtedness incurred under this clause (s);

 

(t)          (i) Permitted Unsecured Refinancing Debt of a Loan Party and
(ii) any Permitted Refinancing of any Indebtedness incurred under this clause
(t);

 

(u)         (i) Permitted First Priority Refinancing Debt and Permitted Second
Priority Refinancing Debt, in each case of a Loan Party and (ii) any Permitted
Refinancing of any Indebtedness incurred under this clause (u);

 

(v)         (i) Permitted Ratio Debt of a Loan Party (provided that (x) no Event
of Default shall have occurred and be continuing at the time of the incurrence
of such Indebtedness or would result therefrom and (y) immediately after giving
effect to the incurrence of such Permitted Ratio Debt, on a Pro Forma Basis, the
Consolidated Coverage Ratio as of the last day of the most recently ended Test
Period is either

 

133

--------------------------------------------------------------------------------


 

(I) at least 2.00:1.00 or (II) not less than the Consolidated Coverage Ratio for
such Test Period immediately prior to the incurrence of such Permitted Ratio
Debt) and (ii) any Permitted Refinancing of any Indebtedness incurred under this
clause (v);

 

(w)        Indebtedness of Restricted Subsidiaries that are not Subsidiary
Guarantors, in an aggregate principal amount at any time outstanding not to
exceed the greater of (x) $100,000,000 and (y) 32.25% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis); provided
that, notwithstanding the provisions of Section 7.03(c) or any other provision
hereof, no Restricted Subsidiary that is not a Loan Party may Guarantee any
Indebtedness of a Loan Party;

 

(x)         all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in Sections 7.03(a) through 7.03(w) above or Sections 7.03(y) through
(bb) below;

 

(y)         Guarantees by the Borrower of Indebtedness of any Qualified
Restricted Subsidiary and by any Qualified Restricted Subsidiary of Indebtedness
of the Borrower or any other Qualified Restricted Subsidiary, provided that the
Indebtedness so Guaranteed would have otherwise been permitted to be incurred by
the Borrower or the guaranteeing Qualified Restricted Subsidiary under another
clause of this Section 7.03;

 

(z)         Indebtedness in respect of unsecured promissory notes issued to a
Strategic Investor in connection with repurchases, redemptions or other
acquisitions of Equity Interests permitted by Section 7.06(n) in an aggregate
principal amount at any one time outstanding under this clause (z) not to exceed
the greater of (x) $75,000,000 and (y) 25.0% of Consolidated EBITDA for the most
recently ended Test Period;

 

(aa)       the incurrence by the Borrower or any of its Restricted Subsidiaries
of Indebtedness in the form of loans from a Captive Insurance Subsidiary or
obligations in respect of self-insurance; and

 

(bb)       (i) Indebtedness of any Loan Party, in an aggregate outstanding
principal amount which, when taken together with the principal amount of all
other Indebtedness incurred pursuant to this clause (bb) and then outstanding,
will not exceed 100.0% of the cumulative amount of cash and Cash Equivalent
proceeds from the sale of Equity Interests of the Borrower or of any direct or
indirect parent of the Borrower after March 31, 2016 (other than the Investor
Equity Investment, Disqualified Equity Interests and any Specified Equity
Contribution) and on or prior to such time (including upon exercise of warrants
or options) which proceeds have been received in the form of common equity by,
or contributed as common equity to the capital of, the Borrower and (ii) any
Permitted Refinancing of any Indebtedness incurred under this clause (bb);
provided that any such cash and Cash Equivalent proceeds that are so received or
contributed shall be available for the incurrence of Indebtedness under clause
(bb)(i) solely to the extent Not Otherwise Applied at such time of incurrence.

 

For purposes of determining compliance with Section 7.03, in the event that an
item of Indebtedness (or any portion thereof) at any time, whether at the time
of incurrence or upon the application of all or a portion of the proceeds
thereof or subsequently, meets the criteria of more than one of the categories
of permitted Indebtedness described in Sections 7.03(a) through 7.03(bb) above,
the Borrower, in its sole discretion, will classify, and may from time to time
subsequently reclassify, such item of Indebtedness (or any portion thereof) in
any one or more of the types of Indebtedness described in Sections
7.03(a) through 7.03(bb) (in the case of reclassification, so long as such
Indebtedness is permitted at the time of reclassification to be incurred
pursuant to the applicable provision) and will only be required to include the
amount and type of such Indebtedness in such of the above clauses as determined
by the Borrower at such time.  The Borrower will be entitled to divide and
classify an item of

 

134

--------------------------------------------------------------------------------


 

Indebtedness in more than one of the types of Indebtedness described in Sections
7.03(a) through 7.03(bb).  Notwithstanding the foregoing or anything to the
contrary contained in this Agreement, (a) Indebtedness incurred under the Loan
Documents, any Incremental Commitments and any Incremental Loans shall only be
classified as incurred under Section 7.03(a) and (b) any Permitted Refinancing
of any Indebtedness incurred under Section 7.03(a), 7.03(t) or 7.03(u) may only
be incurred, and shall only be classified as incurred, under Section 7.03(a),
7.03(t) or 7.03(u), respectively.

 

For purposes of determining compliance with any Dollar-denominated restriction
on the creation, incurrence, assumption or existence of Indebtedness, the
Dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred; provided that, if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
principal amount of such Indebtedness being refinanced, plus (ii) the aggregate
amount of fees, underwriting discounts, premiums (including tender premiums) and
other costs and expenses (including original issue discount, upfront fees or
similar fees) incurred in connection with such refinancing, plus (iii) the
amount of accrued but unpaid interest payable under the terms of such
Indebtedness, plus (iv) the amount of any existing available commitments
unutilized under such Indebtedness.

 

The accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount, and the payment of
interest or dividends in the form of additional Indebtedness, as the case may
be, of the same class, accretion or amortization of original issue discount and
increases in the amount of Indebtedness solely as a result of fluctuations in
the exchange rate of currencies, will, in each case, not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.

 

Section 7.04.  Fundamental Changes.  The Borrower shall not, nor shall the
Borrower permit any Restricted Subsidiary to, directly or indirectly, merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that:

 

(a)         any Restricted Subsidiary may merge, amalgamate or consolidate with
(i) the Borrower (including a merger, the purpose of which is to reorganize the
Borrower into a new jurisdiction); provided that (w) no Event of Default exists
or would result therefrom, (x) the Borrower shall be the continuing or surviving
Person, (y) such transaction does not result in the Borrower ceasing to be
organized under the laws of the United States, any State thereof or the District
of Columbia and (z) such transaction does not have an adverse effect on the
perfection or priority of the Liens granted under the Collateral Documents or
(ii) one or more other Restricted Subsidiaries; provided that, in the case of
this clause (ii), when such transaction involves a Loan Party, such Loan Party
shall be the continuing or surviving Person except to the extent otherwise
constituting an Investment permitted by Section 7.02 (other than
Section 7.02(e));

 

(b)         (i) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party and (ii) any Restricted Subsidiary may liquidate or dissolve or
change its legal form if the Borrower determines in good faith that such action
is in the best interest of the Borrower and its Restricted Subsidiaries and is
not materially disadvantageous to the Lenders (it being understood that, in the
case of any liquidation or dissolution of a Guarantor, such Guarantor shall
transfer its assets to a Loan Party, and in the case of any change in legal
form, a Restricted Subsidiary that is a Guarantor will remain a Guarantor
(unless such Guarantor is

 

135

--------------------------------------------------------------------------------


 

otherwise permitted to cease being a Guarantor hereunder) and such transaction
shall not have an adverse effect on the perfection or priority of the Liens
granted under the Collateral Documents);

 

(c)         the Borrower and any Restricted Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Restricted Subsidiary; provided that, if the transferor
in such a transaction is the Borrower or a Guarantor, then (i) the transferee
must be a Loan Party or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Restricted
Subsidiary which is not a Loan Party in accordance with Sections 7.02 (other
than Section 7.02(e)) and 7.03, respectively;

 

(d)         so long as no Event of Default exists or would result therefrom, the
Borrower may merge with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Borrower”), (A) the Successor Borrower shall be an entity
organized or existing under the Laws of the United States, any state thereof or
the District of Columbia and such transaction shall not have an adverse effect
on the perfection or priority of the Liens granted under the Collateral
Documents, (B) the Successor Borrower shall expressly assume all the obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (C) each Guarantor, unless
it is the other party to such merger or consolidation, shall have confirmed that
its Guarantee shall apply to the Successor Borrower’s obligations under the Loan
Documents, (D) each Guarantor, unless it is the other party to such merger or
consolidation, shall have, by a supplement to the Security Agreement and other
applicable Collateral Documents, confirmed that its obligations thereunder shall
apply to the Successor Borrower’s obligations under the Loan Documents, (E) if
requested by the Collateral Agent, each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have, by an
amendment to or restatement of the applicable Mortgage (or other instrument
reasonably satisfactory to the Collateral Agent), confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under the Loan
Documents, and (F) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided, further, that, if the foregoing
conditions are satisfied, the Successor Borrower will succeed to, and be
substituted for, the Borrower under this Agreement; provided, further, that the
Borrower agrees to provide any documentation and other information about such
Successor Borrower as shall have been reasonably requested in writing by any
Lender through the Administrative Agent that is required by regulatory
authorities or under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA Patriot Act;

 

(e)         so long as no Event of Default exists or would result therefrom, any
Restricted Subsidiary may merge with any other Person (other than Holdings or
the Borrower) in order to effect an Investment permitted pursuant to
Section 7.02 (other than Section 7.02(e)); provided that the continuing or
surviving Person shall be a Restricted Subsidiary, which together with each of
its Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11 to the extent required pursuant to the Collateral and Guarantee
Requirement;

 

(f)          the Borrower and its Restricted Subsidiaries may consummate the
Merger, related transactions contemplated by the Merger Agreement (and documents
related thereto), the Initial Issuer Merger and the other Transactions; and

 

(g)         so long as no Event of Default exists or would result therefrom, any
Restricted Subsidiary may effect a merger, dissolution, liquidation or
consolidation, the purpose of which is to effect a Disposition permitted
pursuant to Section 7.05 (other than Section 7.05(e)).

 

136

--------------------------------------------------------------------------------


 

Section 7.05.  Dispositions.  The Borrower shall not, nor shall the Borrower
permit any Restricted Subsidiary to, directly or indirectly, make any
Disposition, except:

 

(a)         (x) Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business, (y) Dispositions in
the ordinary course of business of property no longer used or useful in the
conduct of the business of any member of the Restricted Group and
(z) Dispositions to landlords of improvements made to leased real property
pursuant to customary terms of leases entered into in the ordinary course of
business;

 

(b)         Dispositions of inventory and goods held for sale in the ordinary
course of business and immaterial assets (considered in the aggregate)
(including allowing any registrations or any applications for registration of
any immaterial IP Rights to lapse or go abandoned in the ordinary course of
business) in the ordinary course of business;

 

(c)         Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

 

(d)         Dispositions of property to the Borrower or any Restricted
Subsidiary; provided that, if the transferor of such property is a Loan Party
(i) the transferee thereof must be a Loan Party or a Qualified Restricted
Subsidiary or (ii) if such transaction constitutes an Investment, such
transaction is permitted under Section 7.02 (other than Section 7.02(e));

 

(e)         to the extent constituting Dispositions, (i) the creation or
assumption of Liens in accordance with Section 7.01 (other than
Section 7.01(l)(ii)), (ii) the disposition of assets resulting from the
consummation of a merger, dissolution, liquidation or consolidation in
accordance with Section 7.04 (other than Section 7.04(g)) and (iii) the making
of any Restricted Payment in accordance with Section 7.06 (other than
Section 7.06(e));

 

(f)          to the extent constituting Dispositions, foreclosure, condemnation,
expropriation or any similar action with respect to any property or other assets
or casualty or insured damage to assets;

 

(g)         Dispositions of Cash Equivalents;

 

(h)         leases, subleases, licenses or sublicenses (including the provision
of software under an open source license), in each case in the ordinary course
of business and which do not materially interfere with the business of any
member of the Restricted Group;

 

(i)          [reserved];

 

(j)          Dispositions of property not otherwise permitted under this
Section 7.05; provided that (i) at the time of such Disposition (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Event of Default exists), no Event of Default shall exist or would
result from such Disposition, (ii) any prepayment required to be made in
connection with the receipt of Net Proceeds in respect of such Disposition
pursuant to Section 2.13 shall be made in accordance therewith and (iii) with
respect to any Disposition or series of related Dispositions pursuant to this
Section 7.05(j) for a purchase price in excess of $7,500,000, the Borrower or
any of its Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Sections 7.01(a), 7.01(f),
7.01(k), 7.01(p), 7.01(q), 7.01(cc) and 7.01(dd) and clauses (i) and (ii) of
Section 7.01(r)); provided, however, that for the purposes of this clause

 

137

--------------------------------------------------------------------------------


 

(iii), the following shall be deemed to be cash: (A) the (x) assumption or
(y) cancellation, extinguishment or termination of Indebtedness or other
liabilities (as reflected on the Borrower’s or such Restricted Subsidiary’s most
recent consolidated balance sheet or in the footnotes thereto, or if incurred or
accrued subsequent to the date of such balance sheet, such liabilities that
would have been reflected on the Borrower’s consolidated balance sheet or in the
footnotes thereto if such incurrence or accrual had taken place on or prior to
the date of such balance sheet, as determined in good faith by the Borrower)
contingent or otherwise, in each case of the Borrower or a Restricted Subsidiary
(other than Subordinated Indebtedness of the Borrower or a Subsidiary Guarantor)
and, in the case of clause (A)(x) only, the release of the Borrower and the
Restricted Subsidiaries from all liability on such Indebtedness or other
liability in connection with such Asset Disposition, (B) securities, notes or
other obligations received by the Borrower or any Restricted Subsidiary from the
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash or Cash Equivalents within 180 days following the closing of such
Disposition, (C) Indebtedness of any Restricted Subsidiary that is no longer a
Restricted Subsidiary as a result of such Disposition, to the extent that the
Borrower and each other Restricted Subsidiary are released from any Guarantee of
payment of such Indebtedness in connection with such Disposition,
(D) consideration consisting of Indebtedness of the Borrower or a Subsidiary
Guarantor (other than Subordinated Indebtedness) received after the Closing Date
from Persons who are not the Borrower or any Restricted Subsidiary and (E) any
Designated Non-Cash Consideration received by the Borrower or any Restricted
Subsidiary in such Dispositions having an aggregate fair market value (with the
fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value), taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (E) that is at that time outstanding, not to exceed the
greater of (1) $75.0 million and (2) 25.0% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis);

 

(k)         Dispositions listed on Schedule 7.05(k);

 

(l)          Dispositions or discounts without recourse of accounts receivable
in connection with the compromise or collection thereof in the ordinary course
of business;

 

(m)        Dispositions of property pursuant to sale-leaseback transactions;
provided that (i) the fair market value of all property so Disposed of after the
Closing Date shall not exceed the greater of (x) $150,000,000 and (y) 50.0% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis), (ii) the Borrower or its Restricted Subsidiaries, as applicable,
shall receive not less than 75% of the consideration thereof in the form of cash
or Cash Equivalents and (iii) if such sale-leaseback transaction results in a
Capitalized Lease, such Capitalized Lease is permitted by Section 7.03 and any
Lien made the subject of such Capitalized Lease is permitted by Section 7.01;

 

(n)         any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of the Borrower and the Subsidiaries as a whole, as determined in good
faith by the management of the Borrower;

 

(o)         any sale of Equity Interests in, or Indebtedness or other securities
of, an Unrestricted Subsidiary;

 

(p)         Dispositions of Investments in joint ventures to the extent required
by, or made pursuant to, customary buy/sell arrangements between the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements;

 

(q)         the unwinding of any Swap Contract;

 

138

--------------------------------------------------------------------------------


 

(r)          the sale of Equity Interests in a Qualified Restricted Subsidiary
to a Strategic Investor in the ordinary course of business;

 

(s)          any Dispositions in a single transaction or series of related
transactions with an aggregate fair market value of less than the greater of
(i) $37,500,000 and (ii) 12.50% of Consolidated EBITDA (calculated on a Pro
Forma Basis) for the most recently ended Test Period at the time of such
Disposition;

 

(t)          any disposition of non-core assets acquired in connection with any
Permitted Acquisition or Investment permitted under this Agreement; and

 

(u)         any sales, transfers, leases and other dispositions made in order to
effect the Transactions or any Permitted Reorganization.

 

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), 7.05(d), 7.05(f), 7.05(e), 7.05(p),
7.05(q), 7.05(s), 7.05(t) and 7.05(u) and except for Dispositions from a Loan
Party to any other Loan Party) shall be for no less than the fair market value
of such property at the time of such Disposition.  To the extent any Collateral
is Disposed of as expressly permitted by this Section 7.05 to any Person other
than a Loan Party, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and, if requested by the Borrower, upon the
certification delivered to the Administrative Agent by the Borrower that such
Disposition is permitted by this Agreement, the Administrative Agent or the
Collateral Agent, as applicable, shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.

 

Section 7.06.  Restricted Payments.  The Borrower shall not, nor shall the
Borrower permit any Restricted Subsidiary to declare or make, directly or
indirectly, any Restricted Payment, except:

 

(a)         each Restricted Subsidiary may make Restricted Payments to the
Borrower or any other Restricted Subsidiary (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to the Borrower and any
other Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

 

(b)         any member of the Restricted Group may declare and make dividend
payments or other Restricted Payments payable solely in the Equity Interests
(other than Disqualified Equity Interests) of such Person;

 

(c)         [reserved];

 

(d)         Restricted Payments made on the Closing Date to consummate the
Transactions;

 

(e)         to the extent constituting Restricted Payments, the members of the
Restricted Group may (i) make any Investment expressly permitted by any
provision of Section 7.02 (other than Sections 7.02(e)(v) and 7.02(m)),
(ii) transfer assets in respect of the elimination of Equity Interests resulting
from the consummation of a merger, dissolution, liquidation or consolidation in
accordance with Section 7.04 or (iii) make transactions permitted by
Section 7.08(e) or 7.08(j);

 

(f)          repurchases of Equity Interests in any member of the Restricted
Group deemed to occur upon exercise of stock options or warrants or the
settlement or vesting of other equity awards if such Equity Interests represent
a portion of the exercise price of, or tax withholdings with respect to, such
options or warrants;

 

139

--------------------------------------------------------------------------------


 

(g)         any member of the Restricted Group may (i) pay (or make Restricted
Payments to allow Holdings or any direct or indirect parent thereof to pay) for
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of Holdings or any direct or indirect parent thereof held by
any present or former employee, officer, director or consultant thereof or any
direct or indirect parent thereof or of the Borrower or any Restricted
Subsidiary or (ii) make Restricted Payments in the form of distributions to
allow Holdings or any direct or indirect parent thereof to pay principal or
interest on promissory notes that were issued to any future, present or former
employee, officer, director or consultant in lieu of cash payments for the
repurchase, retirement or other acquisition or retirement for value of such
Equity Interests or equity-based awards held by such Persons, in each case, upon
the death, disability, retirement or termination of employment of any such
Person or pursuant to any employee or director equity plan, employee or director
stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, director, officer or consultant of Holdings or any direct or indirect
parent thereof or of the Borrower or any Restricted Subsidiary; provided that
the aggregate amount of Restricted Payments made pursuant to this
Section 7.06(g) and all loans and advances made pursuant to Section 7.02(m) made
in lieu of any such permitted Restricted Payment shall not exceed $30,000,000 in
any fiscal year; provided, further, that that cancellation of Indebtedness owing
to the Borrower or any Restricted Subsidiary from future, present or former
employees, directors, managers or consultants of the Borrower, or any direct or
indirect parent of the Borrower or Restricted Subsidiaries, or permitted
transferees, assigns, estates, trusts, heirs, or any spouse or former spouse of
such employee, director, manager or consultant, in connection with a repurchase
of Equity Interests of the Borrower or any direct or indirect parent entity of
the Borrower will not be deemed to constitute a Restricted Payment for purposes
of this Agreement;

 

(h)         the Borrower may make Restricted Payments (or may make
distributions, loans or advances to any direct or indirect parent entity) in an
aggregate amount not to exceed the Cumulative Credit immediately prior to the
time of the making of such Restricted Payment; provided that, with respect to
any Restricted Payment made pursuant to this Section 7.06(h), no Event of
Default shall have occurred and be continuing or would result therefrom;

 

(i)          the Borrower may make Restricted Payments (or may make
distributions, loans or advances to any direct or indirect parent thereof)
(without duplication):

 

(i)            to pay (A) its operating expenses incurred in the ordinary course
of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of the Borrower and
its Restricted Subsidiaries and (B) Transaction Expenses and any reasonable and
customary indemnification claims made by directors or officers of such parent
attributable to the ownership or operations of the Borrower and its Restricted
Subsidiaries;

 

(ii)           the proceeds of which shall be used by Holdings or any direct or
indirect parent thereof to pay franchise taxes and other fees, taxes and
expenses required to maintain its (or any of its direct or indirect parents’)
corporate or other organizational existence;

 

(iii)          for any taxable period in which the Borrower and/or any of its
Subsidiaries are a member of a consolidated or similar income tax group of which
a direct or indirect parent of the Borrower is the common parent (a “Tax
Group”), to pay federal, foreign, state and local income taxes of such Tax Group
that are attributable to the taxable income of the Borrower and/or its
Subsidiaries; provided that, for each taxable period, the amount of such
payments made in respect of such taxable period in the aggregate shall not
exceed the amount that the Borrower and its Subsidiaries would have been
required to pay in respect of federal, foreign, state and local income

 

140

--------------------------------------------------------------------------------


 

taxes in the aggregate if such entities were the only members of a consolidated
or similar income tax group of which the Borrower is the common parent (it being
understood and agreed that if the Borrower or any Subsidiary pays any such
federal, foreign, state or local income taxes directly to such taxing authority,
that a Restricted Payment in duplication of such amount shall not be permitted
to be made pursuant to this clause (iii)); provided, further, that the permitted
payment pursuant to this clause (iii) with respect to any taxes of any
Unrestricted Subsidiary for any taxable period shall be limited to the amount
actually paid with respect to such period by such Unrestricted Subsidiary to the
Borrower or its Restricted Subsidiaries for the purposes of paying such
consolidated or similar taxes;

 

(iv)          to finance any Investment that would be permitted to be made
pursuant to Section 7.02 (if the recipient thereof is not Holdings, assuming
that such recipient were subject to Section 7.02); provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) Holdings or such parent shall, immediately following the
closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to the Borrower or its Restricted Subsidiaries or
(2) the merger (to the extent permitted in Section 7.04) of the Person formed or
acquired into the Borrower or its Restricted Subsidiaries in order to consummate
such Permitted Acquisition or Investment, in each case, in accordance with the
requirements of Section 6.11;

 

(v)           the proceeds of which shall be used to pay customary salary, bonus
and other benefits payable to officers and employees of Holdings or any direct
or indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and its Restricted Subsidiaries;

 

(vi)          the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay)
reasonable and customary fees and expenses (other than to Affiliates) related to
any unsuccessful equity or debt offering by Holdings (or any direct or indirect
parent thereof) not prohibited by this Agreement that is directly attributable
to the operations of the Borrower and its Restricted Subsidiaries; and

 

(vii)         the proceeds of which shall be used to make payments permitted
under Sections 7.08(e), 7.08(h), and 7.08(j) (but only to the extent such
payments have not been and are not expected to be made by the Borrower or a
Restricted Subsidiary);

 

(j)          payments made or expected to be made by any member of the
Restricted Group in respect of withholding or other payroll and other similar
Taxes payable by any present or former employee, director, manager or consultant
and any repurchases of Equity Interests in consideration of such payments
including deemed repurchases in connection with the exercise of stock options or
the vesting or settlement of other equity-based awards;

 

(k)         (i) any Restricted Payment by the Borrower or any other direct or
indirect parent entity of the Borrower to pay listing fees and other costs and
expenses directly attributable to being a publicly traded company which are
reasonable and customary and (ii) Restricted Payments in an amount not to exceed
6.0% of the aggregate proceeds of the Initial Public Offering in any fiscal
year.

 

(l)          Holdings and the Borrower may make cash payments in lieu of the
issuance of fractional shares in connection with the exercise of warrants,
options or other securities convertible into or exchangeable for Equity
Interests of any member of the Restricted Group; provided, however, that any
such cash payment shall not be for the purpose of evading the limitations of
this Agreement;

 

141

--------------------------------------------------------------------------------


 

(m)                             other Restricted Payments provided that (x) no
Event of Default has occurred and is continuing or would result therefrom and
(y) immediately after giving effect to the making of such Restricted Payment,
the Total Leverage Ratio calculated on a Pro Forma Basis shall not be greater
than 5.00:1.00 as of the last day of the most-recently ended Test Period (it
being understood that, as a condition precedent to the making of such Restricted
Payment, the Borrower shall deliver to the Administrative Agent a certificate of
a Responsible Officer setting forth in reasonable detail the calculations
demonstrating such compliance);

 

(n)                                 the purchase, redemption or other
acquisition or retirement for value of Equity Interests of a Qualified
Restricted Subsidiary owned by a Strategic Investor if such purchase, redemption
or other acquisition or retirement for value is made for consideration not in
excess of the fair market value of such Equity Interests;

 

(o)                                 dividends and distributions to the extent
necessary to enable Parent to make payments pursuant to the Tax Receivable
Agreement; and

 

(p)                                 additional Restricted Payments in an
aggregate amount under this clause (p) (together with Restricted Debt Payments
made pursuant to Section 7.13(a)(v)) not to exceed the greater of
(a) $100,000,000 million and (b) 32.50% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time made.

 

Section 7.07.  Change in Nature of Business; Organization Documents.

 

(a)                                 The Borrower shall not, nor shall the
Borrower permit any of its Restricted Subsidiaries to, directly or indirectly,
engage in any material line of business substantially different from those lines
of business conducted, or proposed to be conducted, by the Borrower and its
Restricted Subsidiaries on the Closing Date or any businesses, services and
activities that are related, complementary, synergistic, incidental, ancillary
or similar thereto or are extensions or developments of any thereof.

 

(b)                                 The Borrower shall not, nor shall the
Borrower permit any of the Subsidiary Guarantors to, agree to any amendment,
restatement, supplement or other modification to, or waiver of any of its rights
under, its Organization Documents to the extent any of the foregoing could
reasonably be expected to be adverse in any material respect to the Lenders.

 

Section 7.08.  Transactions with Affiliates.  The Borrower shall not, nor shall
the Borrower permit any Restricted Subsidiary to, directly or indirectly, enter
into any transaction of any kind with any of its Affiliates, whether or not in
the ordinary course of business, other than:

 

(a)                                 transactions among the Borrower and its
Restricted Subsidiaries or any entity that becomes a Restricted Subsidiary as a
result of such transaction;

 

(b)                                 transactions on terms substantially no less
favorable to the Restricted Group as would be obtainable by the Restricted Group
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate;

 

(c)                                  the Transactions, any Permitted
Reorganization and the payment of fees and expenses (including Transaction
Expenses) as part of or in connection with the Transactions or any such
Permitted Reorganization;

 

(d)                                 the issuance of Equity Interests or equity
based awards to any officer, director, employee or consultant of any member of
the Restricted Group;

 

142

--------------------------------------------------------------------------------


 

(e)                                  the payment of customary indemnities and
reimbursement of expenses pursuant to the Sponsor Reimbursement Agreement;

 

(f)                                   Restricted Payments permitted under
Section 7.06;

 

(g)                                  customary employment, consulting, retention
and severance arrangements between the Restricted Group and their respective
officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and similar
arrangements in the ordinary course of business;

 

(h)                                 the payment of customary fees to, the
payment and reimbursement of out-of-pocket expenses to or on behalf of, and the
payment of customary indemnities provided on behalf of, directors, officers,
consultants or employees of Parent, Holdings, the Borrower or any Restricted
Subsidiary (whether directly or indirectly and including through any Person
owned or controlled by any of such directors, officers or employees);

 

(i)                                     transactions pursuant to agreements in
existence on the Closing Date and set forth on Schedule 7.08 (other than the
Sponsor Reimbursement Agreement) or any amendment thereto to the extent such an
amendment is not adverse to the Lenders in any material respect;

 

(j)                                    customary payments by the Borrower and
any of its Restricted Subsidiaries to the Sponsor made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities (including in connection with acquisitions or
divestitures), which payments are approved by the majority of the members of the
board of directors or a majority of the disinterested members of the board of
directors of the Borrower, in good faith;

 

(k)                                 payments by any member of the Restricted
Group pursuant to any tax sharing agreements with any direct or indirect parent
of Holdings to the extent attributable to the ownership or operation of the
Restricted Group, but in an amount not exceeding the amount that the Borrower
would be permitted to distribute under Section 7.06(i)(iii);

 

(l)                                     the issuance or transfer of Equity
Interests (other than Disqualified Equity Interests) of Holdings to any
Permitted Holder or to any former, current or future director, manager, officer,
employee or consultant (or any Affiliate of any of the foregoing) of the
Borrower, any of its Subsidiaries or any direct or indirect parent thereof to
the extent not otherwise prohibited under this Agreement or resulting in an
Event of Default;

 

(m)                             any payments required to be made pursuant to the
Merger Agreement;

 

(n)                                 any transactions with Affiliated Lenders
contemplated hereunder and in accordance with the terms of, and in the manner
provided by, this Agreement;

 

(o)                                 transactions between or among the Borrower
and Qualified Restricted Subsidiaries in the ordinary course of business;

 

(p)                                 payments by the Borrower or any of its
Restricted Subsidiaries of reasonable insurance premiums to, and any borrowings
or dividends received from, any Captive Insurance Subsidiary;

 

(q)                                 the existence and performance of agreements
and transactions with any Unrestricted Subsidiary that were entered into prior
to the designation of a Restricted Subsidiary as such Unrestricted Subsidiary to
the extent that the transaction was permitted at the time that it was entered
into with such

 

143

--------------------------------------------------------------------------------


 

Restricted Subsidiary and transactions entered into by an Unrestricted
Subsidiary with an Affiliate prior to the redesignation of any such Unrestricted
Subsidiary as a Restricted Subsidiary; provided that such transaction was not
entered into in contemplation of such designation or redesignation, as
applicable; or

 

(r)                                    payments to or from, and transactions
with, any joint venture in the ordinary course of business or consistent with
past practice or industry norms (including without limitation, any cash
management activities related thereto).

 

Section 7.09.  Burdensome Agreements.  The Borrower shall not, nor shall the
Borrower permit any Restricted Subsidiary to, directly or indirectly, enter into
or permit to exist any Contractual Obligation (other than this Agreement, any
other Loan Document, the 2021 Unsecured Notes Indenture and the 2025 Unsecured
Notes Indenture) that limits the ability of (a) any Restricted Subsidiary that
is not a Guarantor to make Restricted Payments to the Borrower or any Guarantor
or to make or repay loans or advances to or otherwise transfer assets to or make
Investments in the Borrower or any Restricted Subsidiary that is a Guarantor or
(b) any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person to secure the Obligations; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations which (i) (x) exist on
the Closing Date and (y) to the extent Contractual Obligations permitted by
clause (x) are set forth in an agreement evidencing Indebtedness, are set forth
in any agreement evidencing any permitted modification, replacement, renewal,
extension or refinancing of such Indebtedness so long as such modification,
replacement, renewal, extension or refinancing does not expand the scope of such
Contractual Obligation, (ii) are binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary, so long as
such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary; provided, further, that this
clause (ii) shall not apply to Contractual Obligations that are binding on a
Person that becomes a Restricted Subsidiary pursuant to Section 6.14,
(iii) represent Indebtedness permitted under Section 7.03 of a Restricted
Subsidiary which is not a Loan Party, (iv) arise in connection with any
disposition not prohibited by Section 7.04 or 7.05 and relate solely to the
assets or Person subject to such disposition, (v) are customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 7.02 and applicable solely to such joint
venture and are entered into in the ordinary course of business, (vi) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by such Indebtedness, (vii) are
customary restrictions on leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions relate only to the
assets subject thereto, (viii) comprise restrictions imposed by any agreement
governing secured Indebtedness permitted pursuant to Section 7.03(e) or
7.03(g) to the extent that such restrictions apply only to the property or
assets securing such Indebtedness, (ix) are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or any Restricted Subsidiary entered into in the ordinary course of
business, (x) are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (xi) are restrictions on cash
or other deposits imposed by customers under contracts entered into in the
ordinary course of business, (xii) arise in connection with cash or other
deposits permitted under Sections 7.01 and 7.02 and limited to such cash or
deposit, (xiii) arise under applicable law or any applicable rule, regulation or
order, (xiv) comprise restrictions imposed by any agreement governing
Indebtedness entered into after the Closing Date and permitted under
Section 7.03 that are, taken as a whole, in the good faith judgment of the
Borrower, no more restrictive with respect to the Borrower or any Restricted
Subsidiary than customary market terms for Indebtedness of such type (and, in
any event, are no more restrictive than the restrictions contained in this
Agreement), so long as the Borrower shall have determined in good faith that
such restrictions will not affect its obligation or ability to make any payments
required hereunder and (xv) consist of Permitted Payment Restrictions in the
Organization Documents of Qualified Restricted Subsidiaries.

 

144

--------------------------------------------------------------------------------


 

Section 7.10.  [Reserved].

 

Section 7.11.  Maximum Total Leverage Ratio.  As of the last day of each fiscal
quarter of the Borrower (commencing no earlier than December 31, 2017) so long
as on such day the aggregate principal amount of outstanding Revolving Loans and
Letters of Credit (other than (i) Letters of Credit that have been Cash
Collateralized in accordance with this Agreement and (ii) other undrawn Letters
of Credit) exceeds 35% of the aggregate Revolving Commitments as of such day,
permit the Total Leverage Ratio to be greater than 9.50:1.00.

 

The Required Revolving Lenders may amend, waive or otherwise modify this
Section 7.11 or the defined terms used for purposes of this Section 7.11 or
waive any Default or Event of Default resulting from a breach of this
Section 7.11 without the consent of any Lenders other than the Required
Revolving Lenders in accordance with the provisions of Section 10.08(b)(ix).

 

Section 7.12.  Fiscal Year.  The Borrower shall not make any change in its
fiscal year or fiscal quarters (it being understood that the Borrower’s fiscal
year ends on December 31 of each year, and that each of the first three fiscal
quarters of each fiscal year of the Borrower ends on the March 31, June 30 and
September 30, respectively); provided, however, that the Borrower may, upon
written notice to the Administrative Agent, change its fiscal year and fiscal
quarters to any other fiscal year (and any other fiscal quarters) reasonably
acceptable to the Administrative Agent, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such changes.

 

Section 7.13.  Prepayments, Etc. of Indebtedness.

 

(a)                                 The Borrower shall not, nor shall the
Borrower permit any Restricted Subsidiary to, directly or indirectly, prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner (it being understood that payments of regularly scheduled
principal and interest and prepayment events upon a change of control, asset
sale or event of loss or customary AHYDO Catch-Up Payments shall be permitted
unless such payments violate any subordination terms with respect to Junior
Financing) any Junior Financing, or make any payment in violation of any
subordination terms with respect to Junior Financing (each, a “Restricted Debt
Payment”), except (i) in connection with any Permitted Refinancing of any Junior
Financing, (ii) the conversion of any Junior Financing to Equity Interests
(other than Disqualified Equity Interests) of Holdings or any of their direct or
indirect parents, (iii) the prepayment of Junior Financing of the Borrower or
any Restricted Subsidiary to the Borrower or any Restricted Subsidiary, to the
extent not prohibited by the subordination provisions contained in the
Intercompany Note evidencing such Indebtedness, (iv) prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financing prior
to their scheduled maturity in an aggregate amount not to exceed the Cumulative
Credit immediately prior to the time of the making of such payment; provided
that no Restricted Debt Payment shall be made pursuant to this
Section 7.13(a)(iv) in reliance on clause (a), (b) or (c) of the Cumulative
Credit if an Event of Default has occurred and is continuing at such time or
would result from such Restricted Debt Payment and (v) additional Restricted
Debt Payments in an aggregate amount under this clause (v) (together with
Restricted Payments made pursuant to Section 7.06(p)) not to exceed the greater
of (a) $100,000,000 million and (b) 32.50% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time made.

 

(b)                                 The Borrower shall not, nor shall the
Borrower permit any Restricted Subsidiary to, directly or indirectly, amend,
modify, change, terminate or release in any manner materially adverse to the
interests of the Lenders any term or condition of any documentation governing
Junior Financing (other than as a result of a Permitted Refinancing thereof)
without the consent of the Administrative

 

145

--------------------------------------------------------------------------------


 

Agent (which consent shall not be unreasonably withheld or delayed), unless
otherwise permitted under the applicable subordination agreement.

 

Section 7.14.  Permitted Activities.  Holdings shall not engage in any operating
or business activities (other than to a de minimis extent) or have any material
assets or liabilities; provided that, to the extent not otherwise prohibited
under Article 7, the following shall be permitted:  (i) its ownership of the
Equity Interests of Borrower and activities incidental thereto, (ii) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance), (iii) the performance of its
obligations with respect to the Loan Documents, the 2021 Unsecured Notes, the
2025 Unsecured Notes, any Incremental Equivalent Debt, any Permitted First
Priority Refinancing Debt, any Permitted Second Priority Refinancing Debt, any
Permitted Unsecured Refinancing Debt, any Permitted Ratio Debt, any Indebtedness
permitted under Section 7.03(g)(A)(ii) or Section 7.03(bb) and, in each case,
any Permitted Refinancing thereof, (iv) any public offering of its common stock
or any other issuance or sale of its Equity Interests (other than Disqualified
Equity Interests), (v) the incurrence of Permitted Holdings Debt, payment of
dividends and making of contributions to the capital of the Borrower,
(vi) participating in tax, accounting and other administrative matters as a
member of their respective consolidated group, (vii) holding any cash or
property (but not operating any property), (viii) providing indemnification to
officers and directors and (ix) any activities incidental to the foregoing. 
Holdings shall not incur any Liens on Equity Interests of the Borrower other
than Liens securing the Obligations and Liens permitted under Section 7.01(cc)
and 7.01(dd) and Holdings shall not own any Equity Interests other than those of
the Borrower.

 

ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01.  Events of Default.  Any of the following from and after the
Closing Date shall constitute an event of default (an “Event of Default”):

 

(a)                                 Non-Payment.  Any Loan Party fails to pay
(i) when and as required to be paid herein or in any other Loan Document, any
amount of principal of any Loan or the reimbursement of any LC Disbursement, or
(ii) within five Business Days after the same becomes due, any interest on any
Loan or LC Disbursement or any other amount payable hereunder or with respect to
any other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower or
Holdings, fails to perform or observe any term, covenant or agreement contained
in any of Sections 6.03(a), 6.05(a) (solely with respect to Holdings or the
Borrower) or 6.13(a) or Article 7; provided that any Event of Default under
Section 7.11 shall be subject to cure pursuant to Section 8.05;  provided,
further, that the Borrower’s failure to comply with Section 7.11 shall not
constitute an Event of Default with respect to any Term Loans or Term
Commitments unless and until the Required Revolving Lenders shall have
terminated their Revolving Commitments or declared all amounts outstanding under
the Revolving Facility to be due and payable pursuant to Section 8.02; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other term, covenant or agreement (not specified in
Section 8.01(a) or 8.01(b) above) contained in any Loan Document on its part to
be performed or observed and such failure continues for 30 days after receipt by
the Borrower of written notice thereof from the Administrative Agent; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

 

146

--------------------------------------------------------------------------------


 

(e)                                  Cross-Default. Any Loan Party or any
Restricted Subsidiary (i) fails to make any payment after the applicable grace
period with respect thereto, if any, (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
having an outstanding aggregate principal amount of not less than the Threshold
Amount or (ii) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap Contracts, termination events or
equivalent events pursuant to the terms of such Swap Contracts and not as a
result of any other default thereunder by any Loan Party), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Restricted Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer is appointed without the application or consent of such
Person and the appointment continues undischarged or unstayed for 60 calendar
days; or any proceeding under any Debtor Relief Law relating to any such Person
or to all or any material part of its property is instituted without the consent
of such Person and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment.  Any
Loan Party or any Restricted Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of the Borrower and its
Restricted Subsidiaries, taken as a whole, and is not released, vacated or fully
bonded within 60 days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Restricted Subsidiary a final judgment or order for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
has been notified of such judgment or order and has not denied coverage) and
such judgment or order shall not have been satisfied, vacated, discharged or
stayed or bonded pending an appeal for a period of 60 consecutive days; or

 

(i)                                     Invalidity of Loan Documents.  Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 7.04
or 7.05) or as a result of acts or omissions by the Administrative Agent or
Collateral Agent or any Lender or the satisfaction in full of all the
Obligations, ceases to be in full force and effect or legally valid, binding and
enforceable against any party thereto (or against any Person on whose behalf any
such party makes any covenants or agreements therein) (other than the Secured
Parties); or any Loan Party contests in writing the validity or enforceability
of any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a material portion of the Collateral; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations), or purports in writing to revoke or rescind any Loan
Document; or

 

147

--------------------------------------------------------------------------------


 

(j)                                    Change of Control.  There occurs any
Change of Control; or

 

(k)                                 Collateral Documents.  Any Collateral
Document after delivery thereof pursuant to Section 4.02, 6.11 or 6.13 shall for
any reason (other than pursuant to the terms hereof or thereof including as a
result of a transaction permitted under Section 7.04 or 7.05) cease to create a
valid and perfected Lien, with the priority required by the Collateral Documents
on and security interest in any material portion of the Collateral purported to
be covered thereby, subject to Liens permitted under Section 7.01, (i) except to
the extent that any such perfection or priority is not required pursuant to the
Collateral and Guarantee Requirement or results from the failure of the
Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements
and (ii) except as to Collateral consisting of Real Property to the extent that
such losses are covered by a lender’s title insurance policy and such insurer
has not denied coverage;

 

(l)                                     ERISA.  (i) An ERISA Event that occurs
after the Closing Date and that, alone or together with any other ERISA Events
that have occurred after the Closing Date, has resulted or could reasonably be
expected to result in liability of a Loan Party, any Restricted Subsidiary or
any of their respective ERISA Affiliates in an aggregate amount at any
particular time that could reasonably be expected to have a Material Adverse
Effect, or (ii) a Loan Party, any Restricted Subsidiary or any of their
respective ERISA Affiliates fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its Withdrawal
Liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount, that, alone or together with any other such failures to pay, has
resulted or could reasonably be expected to result in a Material Adverse Effect;
or

 

(m)                             Subordination Provisions.  The subordination
provisions (with respect to the Obligations) set forth in any Junior Financing
Documentation shall, in whole or in material part, cease to be effective or
cease to be legally valid, binding and enforceable against the party thereto
whose obligations are subordinated thereunder.

 

Section 8.02.  Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent may, and at the request of the
Required Lenders shall, take any or all of the following actions:

 

(i)                                     declare the commitment of each Lender to
make Loans to be terminated, whereupon such commitments shall be terminated;

 

(ii)                                  declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable or accrued hereunder or under any other Loan Document
to be immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower and
each other Loan Party;

 

(iii)                               require the deposit of cash collateral in
respect of the LC Exposure as provided in Section 2.17(i); and

 

(iv)                              exercise, or direct the Collateral Agent to
exercise, on behalf of itself and the Lenders all rights and remedies available
to it and the Lenders under the Loan Documents or applicable Law;

 

provided that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans

 

148

--------------------------------------------------------------------------------


 

shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid, and the deposit of such
cash collateral in respect of the LC Exposure, shall automatically become due
and payable, in each case without further act of the Administrative Agent or any
Lender, and without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower and each other Loan
Party, provided, further, that any Event of Default under Section 7.11 shall be
solely for the benefit of the Revolving Lenders and the Administrative Agent
shall only take the actions set forth in this Section 8.02 as a result of an
Event of Default under Section 7.11 at the request of the Required Revolving
Lenders (as opposed to Required Lenders).

 

Section 8.03.  Exclusion of Immaterial Subsidiaries.  Solely for the purpose of
determining whether a Default or an Event of Default has occurred under
Section 8.01(f) or 8.01(g), any reference in any such clause to any Restricted
Subsidiary or Loan Party shall be deemed not to include any Restricted
Subsidiary affected by any event or circumstances referred to in any such clause
that constitutes an Immaterial Subsidiary.

 

Section 8.04.  Application of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order (to the fullest extent permitted by mandatory
provisions of applicable Law):

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.05 and amounts payable under
Article 3) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting (i) unpaid
principal of, and accrued and unpaid interest on, the Term Loan, (ii) unpaid
principal of, and accrued and unpaid interest on, the Revolving Loans and LC
Disbursements or in respect of any Secured Cash Management Services Obligations
and any breakage, termination or other payments under Secured Hedge Agreements,
and any fees, premiums and scheduled periodic payments due under Secured Hedge
Agreements or in respect of Secured Cash Management Services Obligations,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

Notwithstanding the foregoing, no amount received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

 

149

--------------------------------------------------------------------------------


 

Section 8.05.  Holdings’ Right to Cure.

 

(a)                                 Notwithstanding anything to the contrary
contained in Section 8.01 or 8.02, for the purpose of determining whether an
Event of Default under the covenant set forth in Section 7.11 has occurred, the
Borrower may on one or more occasions designate any Specified Equity
Contribution made to Holdings (all of the cash proceeds of which shall, on or
prior to the tenth Business Day after the date on which financial statements are
required to be delivered with respect to the applicable Test Period hereunder,
be advanced to the Borrower as a cash contribution to the common equity of the
Borrower) as an increase to Consolidated EBITDA with respect to such applicable
Test Period and each subsequent Test Period that includes the last fiscal
quarter of the Test Period immediately prior to the net cash proceeds from such
Specified Equity Contribution being received by the Borrower; provided that such
net cash proceeds (i) are actually received by the Borrower as cash common
equity (including through capital contribution of such net cash proceeds to the
Borrower) no later than 10 Business Days after the date on which financial
statements are required to be delivered with respect to such Test Period
hereunder and (ii) are identified as a Specified Equity Contribution in a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent.  The parties hereby acknowledge that this Section 8.05 may
not be relied on for purposes of calculating any financial ratios (or for any
other purpose hereunder) other than solely for purposes of determining
compliance with Section 7.11 and shall not result in any adjustment to any
amounts other than the amount of the Consolidated EBITDA referred to in the
immediately preceding sentence.

 

(b)                                 (i) In each period of four consecutive
fiscal quarters, there shall be at least two fiscal quarters in which no
Specified Equity Contribution is made, (ii) no more than five Specified Equity
Contributions may be made in the aggregate during the term of this Agreement,
(iii) the amount of any Specified Equity Contribution shall be no more than the
amount required to cause the Borrower to be in compliance with Section 7.11 for
the relevant fiscal quarter, (iv) all Specified Equity Contributions shall be
disregarded for the purposes of determining any pricing, financial ratio-based
conditions or availability or any baskets with respect to the covenants
contained in this Agreement, (v) the net cash proceeds of any such Specified
Equity Contribution shall have been contributed to the Borrower as cash equity
and (vi) there shall be no pro forma reduction in Indebtedness or Consolidated
Total Net Debt with the proceeds of any Specified Equity Contribution for
determining compliance with Section 7.11 for any fiscal quarter in which such
Specified Equity Contribution is included in Consolidated EBITDA.

 

(c)                                  If, after giving effect to the
recalculations set forth in Section 8.05(a) above, the Borrower shall be in
compliance with Section 7.11, the Borrower shall be deemed to have satisfied the
requirements of Section 7.11 as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable existing breach of Section 7.11 shall be deemed cured
for the purposes of this Agreement.  Notwithstanding anything to the contrary
contained in Section 8.01 or 8.02, neither the Administrative Agent nor any
Lender may exercise any rights or remedies under Section 8.02 (or any other Loan
Document) on the basis of any actual or purported Event of Default under
Section 7.11 (or any other Default as a result thereof) until and unless the
Cure Expiration Date has occurred without the Specified Equity Contribution
having been designated and the cash proceeds thereof having been advanced to the
Borrower as a cash contribution to the common equity of the Borrower.

 

(d)                                 Notwithstanding the foregoing, if an Event
of Default under Section 7.11 would have occurred and been continuing had
Holdings not had the option to exercise the cure right as set forth in this
Section 8.05 and not exercised such cure right pursuant to this Section 8.05,
the Borrower shall not be permitted, at any time while such Event of Default
under Section 7.11 has occurred and is continuing and prior to the earlier of
(x) the receipt of the cash proceeds by the Borrower as provided in
Section 8.05(a)

 

150

--------------------------------------------------------------------------------


 

or (y) the Cure Expiration Date, to request any Credit Extension (other than a
conversion of Loans to the other Type or a continuation of Eurodollar Loans)
under this Agreement.

 

ARTICLE 9
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

Section 9.01.  Appointment.

 

(a)                                 Each Lender and each Issuing Bank hereby
irrevocably designates and appoints each of the Administrative Agent and the
Collateral Agent (for purposes of this Article 9, the Administrative Agent and
the Collateral Agent are referred to collectively as the “Agents”) as an agent
of such Lender under this Agreement and the other Loan Documents.  Each Lender
and each Issuing Bank irrevocably authorizes each Agent, in such capacity,
through its agents or employees, to take such actions on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are delegated to such Agent by the terms of
this Agreement and the other Loan Documents, together with such actions and
powers as are reasonably incidental thereto.  Other than with respect to
Section 9.05, 9.12 and 9.13, the provisions of this Article 9 are solely for the
benefit of the Agents, the Lenders and the Issuing Banks, and no Loan Party
shall have rights as a third party beneficiary of any such provisions.  Without
limiting the generality of the foregoing, the Agents are hereby expressly
authorized to (i) execute any and all documents (including releases) with
respect to the Collateral and any rights of the Secured Parties with respect
thereto as contemplated by and in accordance with the provisions of this
Agreement and the other Loan Documents and (ii) negotiate, enforce or settle any
claim, action or proceeding affecting the Lenders in their capacity as such, at
the direction of the Required Lenders, which negotiation, enforcement or
settlement will be binding upon each Lender.  In performing its functions and
duties hereunder, each Agent shall act solely as an agent of the Lenders and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for Holdings, the Borrower or any of
its respective Subsidiaries.  Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

(b)                                 Each Lender irrevocably appoints each other
Lender as its agent and bailee for the purpose of perfecting Liens (whether
pursuant to Section 8-301(a)(2) of the UCC or otherwise), for the benefit of the
Secured Parties, in assets in which, in accordance with the UCC or any other
applicable Laws or regulations a security interest can be perfected by
possession or control.  Should any Lender (other than the Collateral Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Collateral Agent thereof, and, promptly following the Collateral Agent’s
request therefor, shall deliver such Collateral to the Collateral Agent or
otherwise deal with such Collateral in accordance with the Collateral Agent’s
instructions.  The Lenders hereby acknowledge and agree that the Collateral
Agent may act, subject to and in accordance with the terms of the First Lien
Intercreditor Agreement, the Second Lien Intercreditor Agreement and any other
applicable intercreditor or subordination agreement as the collateral agent for
the Lenders.

 

Section 9.02.  Agent in Its Individual Capacity.  Each Person serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the person serving
as an Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as financial advisor or
in any other advisory capacity for, and generally engage in any kind of

 

151

--------------------------------------------------------------------------------


 

business with, Holdings, the Borrower or any Subsidiary or Affiliate thereof as
if it were not an Agent hereunder and without duty to account therefor to the
Lenders or the Issuing Banks.

 

Section 9.03.  Exculpatory Provisions.  No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents.  Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) no Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that such Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08); provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability, if the Agent is not indemnified to its satisfactory, or that is
contrary to any Loan Document or applicable Laws or regulations including, for
the avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a foreclosure, modification or
termination of property of a Defaulting Lender under any Debtor Relief Law, and
(c) except as expressly set forth in the Loan Documents, no Agent shall have any
duty to disclose nor shall any Agent be liable for the failure to disclose, any
information relating to Holdings, the Borrower or any Subsidiary or any
Affiliate thereof that is communicated to or obtained by the person serving as
such Agent or any of its Affiliates in any capacity.  No Agent shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as any Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 10.08) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by a final and nonappealable judgment.  No Agent
shall be deemed to have knowledge of any Default or Event of Default unless and
until written notice thereof describing such Default or Event of Default, as
applicable, is given to such Agent by Holdings, the Borrower, the Issuing Banks
or a Lender, and no Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document
or (v) the satisfaction of any condition set forth in Article 4 or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.  Each party to this Agreement acknowledges and
agrees that the Administrative Agent may from time to time use one or more
outside service providers for the tracking of all UCC financing statements
(and/or other collateral related filings and registrations from time to time)
required to be filed or recorded pursuant to the Loan Documents and the
notification to the Administrative Agent, of, among other things, the upcoming
lapse or expiration thereof, and that each of such service providers will be
deemed to be acting at the request and on behalf of the Borrower and the other
Loan Parties.  No Agent shall be liable for any action taken or not taken by any
such service provider.  Neither any Agent nor any of its officers, partners,
directors, employees or agents shall be liable to the Lenders for any action
taken or omitted by any Agent under or in connection with any of the Loan
Documents.

 

Section 9.04.  Reliance by Agent.  Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by a proper Person.  Each Agent may also rely upon any
statement made to it orally or by telephone and believed by it to have been made
by a proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the applicable Issuing Bank, each

 

152

--------------------------------------------------------------------------------


 

Agent may presume that such condition is satisfactory to such Lender or such
Issuing Bank unless each Agent shall have received written notice to the
contrary from such Lender or such Issuing Bank prior to the making of such Loan
or the issuance of such Letter of Credit.  Each Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
advisors selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
advisors.

 

Section 9.05.  Delegation of Duties.  Each Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through, or delegate any and all such rights and
powers to, any one or more sub-agents appointed by such Agent; provided,
however, that any such sub-agent receiving payments from the Loan Parties shall
be a “U.S. person” and a “financial institution” within the meaning of Treasury
Regulations Section 1.1441-1.  Each Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties; provided, however, that any such Related Party of
the Agent and sub-agent receiving payments from the Loan Parties shall be a
“U.S. person” and a “financial institution” within the meaning of Treasury
Regulations Section 1.1441-1.  The exculpatory, indemnification and other
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply,
without limiting the foregoing, to their respective activities in connection
with the syndication of the Facilities provided for herein as well as activities
as Agent.  The Agents shall not be responsible for the negligence or misconduct
of any sub-agent except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agent.

 

Section 9.06.  Successor Agent.

 

(a)                                 Each Agent may resign as such at any time by
notifying the Lenders, the Issuing Banks and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, with, unless an Event of
Default under Section 8.01(a), 8.01(f) or 8.01(g) has occurred and is
continuing, the approval of the Borrower (not to be unreasonably withheld or
delayed), to appoint a successor Agent, which shall be a U.S. bank with an
office in the United States to which all payments made by the Loan Parties
hereunder shall be made.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Issuing Banks, appoint a successor Agent, which
shall be a U.S. bank with an office in New York, New York or an Affiliate of
such bank in the United States to which all payments made by the Loan Parties
shall be made.  If no successor Agent has been appointed pursuant to the
immediately preceding sentence within 30 days after the date such notice of
resignation was given by such Agent, such Agent’s resignation shall nevertheless
thereupon become effective and the retiring (or retired) Agent shall be
discharged from its duties and obligations under the Loan Documents, and the
Required Lenders shall assume and perform all of the duties of the Agent
hereunder and under any other Loan Document until such time, if any, as the
Required Lenders appoint a successor Agent.

 

(b)                                 Upon the acceptance of its appointment as an
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring (or retired) Agent shall be discharged from its duties and
obligations under the Loan Documents.  The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After an Agent’s
resignation hereunder, the provisions of this Article 9 and Section 10.05 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Agent.

 

153

--------------------------------------------------------------------------------


 

Section 9.07.  Non-Reliance on Agent and Other Lenders.  Each Lender and Issuing
Bank acknowledges that it has, independently and without reliance upon any
Agent, Lender, Issuing Bank or any of their respective Affiliates and based on
such documents and information as it has deemed appropriate, conducted its own
independent investigation of the financial condition and affairs of the Loan
Parties and their Subsidiaries and made its own credit analysis and decision to
enter into this Agreement.  Each Lender further represents and warrants that it
has reviewed the Confidential Information Memorandum and each other document
made available to it on the Platform in connection with this Agreement and has
acknowledged and accepted the terms and conditions applicable to the recipients
thereof (including any such terms and conditions set forth, or otherwise
maintained, on the Platform with respect thereto).  Each Lender and Issuing Bank
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender or any of their respective Affiliates and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

 

Section 9.08.  Name Agent.  Notwithstanding any other provision of this
Agreement or any provision of any other Loan Document, the parties hereto
acknowledge that the Lead Arrangers are named as such for recognition purposes
only, and in their capacities as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document; it being
understood and agreed that the Lead Arrangers shall be entitled to all
indemnification and reimbursement rights in favor of the Agents provided herein
and in the other Loan Documents.  Without limitation of the foregoing, the Lead
Arrangers in their capacities as such shall not, by reason of this Agreement or
any other Loan Document, have any fiduciary relationship in respect of any
Lender, Loan Party or any other Person.

 

Section 9.09.  Indemnification.  The Lenders severally agree to indemnify each
Agent in its capacity as such and each of its Related Persons (to the extent not
reimbursed by the Borrower or the Guarantors and without limiting the obligation
of the Borrower or the Guarantors to do so), ratably according to their
respective outstanding Loans and Commitments in effect on the date on which
indemnification is sought under this Section 9.09 (or, if indemnification is
sought after the date upon which all Commitments shall have terminated and the
Loans and Reimbursement Obligations shall have been paid in full, ratably in
accordance with such outstanding Loans and Commitments as in effect immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, fines, penalties, actions, claims, suits, judgments,
litigations, investigations, inquiries or proceedings, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans and Reimbursement Obligations) be imposed on,
incurred by or asserted against such Agent or Related Person in any way relating
to or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein, the
Transactions or any of the other transactions contemplated hereby or thereby or
any action taken or omitted by such Agent or Related Person under or in
connection with any of the foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF ANY AGENT OR RELATED PERSON); provided that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, claims, suits, judgments, litigations,
investigations, inquiries or proceedings, costs, expenses or disbursements that
are found by a final and nonappealable judgment of a court of competent
jurisdiction to have directly resulted solely and directly from such Agent’s or
Related Party’s, as the case may be, gross negligence or willful misconduct. 
The agreements in this Section 9.09 shall survive the payment of the Loans and
all other amounts payable hereunder.

 

Section 9.10.  Withholding Taxes.  To the extent required by any applicable Law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any

 

154

--------------------------------------------------------------------------------


 

applicable withholding Tax.  If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if the Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding tax from such payment, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.

 

Section 9.11.  Lenders’ Representations, Warranties and Acknowledgements.

 

(a)                           Each Lender represents and warrants that it has
made its own independent investigation of the financial condition and affairs of
Holdings, the Borrower and its Subsidiaries in connection with the Credit
Extensions hereunder and that it has made and shall continue to make its own
appraisal of the creditworthiness of Holdings, the Borrower and its respective
Subsidiaries.  No Agent shall have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to the Lenders.  Each Lender and Issuing Bank acknowledges
that no Agent or Related Person of any Agent has made any representation or
warranty to it.  Except for documents expressly required by any Loan Document to
be transmitted by an Agent to the Lenders or Issuing Banks, no Agent shall have
any duty or responsibility (either express or implied) to provide any Lender or
Issuing Bank with any credit or other information concerning any Loan Party,
including the business, prospects, operations, property, financial and other
condition or creditworthiness  of any Loan Party or any Affiliate of a Loan
Party, that may come in to the possession of an Agent or any of its Related
Persons.

 

(b)                                 Each Lender, by delivering its signature
page to this Agreement or an Assignment and Acceptance and funding its Loan,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be approved by any Agent,
the Required Lenders or the Lenders, as applicable, on the Closing Date.

 

Section 9.12.  Collateral Documents and Guaranty.

 

(a)                                 Agents under Collateral Documents and
Guaranty.  Each Secured Party hereby further authorizes the Administrative Agent
or the Collateral Agent, as applicable, on behalf of and for the benefit of the
Secured Parties, to be the agent for and representative of the Secured Parties
with respect to the Guaranty, the Collateral and the Loan Documents; provided
that neither the Administrative Agent nor the Collateral Agent shall owe any
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any other
obligation whatsoever to any holder of Obligations with respect to any Secured
Hedge Agreement.  Subject to Section 10.08, without further written consent or
authorization from any Secured Party, the Administrative Agent or the Collateral
Agent, as applicable, may execute any documents or instruments necessary to
(i) in connection with a sale or disposition of assets permitted by this
Agreement, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 10.08) have otherwise consented or (ii) release any Guarantor from the
Guaranty pursuant to Section 11.10 or with respect to which the Required Lenders
(or such other Lenders as may be required to give such consent under
Section 10.08) have otherwise consented.

 

155

--------------------------------------------------------------------------------


 

(b)                           Right to Realize on Collateral and Enforce
Guaranty.  Anything contained in any of the Loan Documents to the contrary
notwithstanding, Holdings, the Borrower, the Administrative Agent, the
Collateral Agent and each Secured Party hereby agree that (i) no Secured Party
shall have any right individually to realize upon any of the Collateral or to
enforce the Guaranty, it being understood and agreed that all powers, rights and
remedies hereunder and under any of the Loan Documents may be exercised solely
by the Administrative Agent or the Collateral Agent, as applicable, for the
benefit of the Secured Parties in accordance with the terms hereof and thereof
and all powers, rights and remedies under the Collateral Documents may be
exercised solely by the Collateral Agent for the benefit of the Secured Parties
in accordance with the terms thereof, and (ii) in the event of a foreclosure or
similar enforcement action by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition (including, without
limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise
of the Bankruptcy Code), the Collateral Agent (or any Lender, except with
respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code,) may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and the Collateral Agent, as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from the Required
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Collateral Agent at such
sale or other disposition.

 

Section 9.13.  Release of Collateral and Guarantees, Termination of Loan
Documents.

 

(a)                           Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the Administrative Agent and the
Collateral Agent shall (without notice to, or vote or consent of, any Lender, or
any affiliate of any Lender that is a party to any Secured Hedge Agreement)
shall (in the case of clauses (i) and (iii) immediately below) automatically
release any Lien on and shall take such actions as shall be required to
(i) release its security interest in any Collateral subject to any Disposition 
permitted hereunder or under any other  Loan Document to any Person other than a
Person required to grant a Lien to the Administrative Agent or the Collateral
Agent under the Loan Documents (or, if such transferee is a Person required to
grant a Lien to the Administrative Agent or the Collateral Agent on such asset,
at the option of the applicable Loan Party, such Lien on such asset may still be
released in connection with the transfer so long as (x) the transferee grants a
new Lien to the Administrative Agent or Collateral Agent on such asset
substantially concurrently with the transfer of such asset, (y) the transfer is
between parties organized under the laws of different jurisdictions and at least
one of such parties is a Foreign Subsidiary and (z) the priority of the new Lien
is the same as that of the original Lien), and to release any guarantee
obligations under any Loan Document of any Person subject to such Disposition,
to the extent necessary to permit consummation of such Disposition in accordance
with the Loan Documents, (ii) subject to Section 10.08, release its security
interest in any Collateral if the release of the Lien related to such Collateral
is approved, authorized or ratified in writing by the Required Lenders,
(iii) release its security interest in any Collateral if such Collateral is
owned by a Guarantor, upon release of such Guarantor from its obligations under
its Guaranty pursuant to Section 11.10, (iv) release or subordinate any Lien on
any property granted to or held by the Administrative Agent or the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(u) or 7.01(w) (in the case of Section 7.01(w), to the
extent required by the terms of the obligations secured by such Liens) or
(v) release any Guarantor from its obligations under the Guaranty as provided in
Section 11.10.

 

(b)                           Notwithstanding anything to the contrary contained
herein or any other Loan Document, when all Obligations (other than
(x) obligations under Secured Hedge Agreements not yet due and payable,
(y) obligations in respect of Secured Cash Management Services Obligations and
(z) contingent

 

156

--------------------------------------------------------------------------------


 

obligations not yet accrued or payable) have been paid in full and all
Commitments and Letters of Credit (unless the obligations thereunder have been
Cash Collateralized or as to which other arrangements reasonably satisfactory to
the applicable Issuing Bank have been made) have terminated or expired, upon
request of the Borrower, the Administrative Agent shall (without notice to, or
vote or consent of, any Lender, or any affiliate of any Lender that is a party
to any Secured Hedge Agreement or provides Secured Cash Management Services
Obligations) take such actions as shall be required to release its security
interest in all Collateral, and to release all guarantee obligations provided
for in any Loan Document, whether or not on the date of such release there may
be outstanding Obligations in respect of Secured Hedge Agreements or Secured
Cash Management Services Obligations.  Any such release of guarantee obligations
shall be deemed subject to the provision that such guarantee obligations shall
be reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.

 

(c)                            The Collateral Agent shall not be responsible for
or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Collateral Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

(d)                           Administrative Agent May File Bankruptcy
Disclosure and Proofs of Claim.  In case of the pendency of any proceeding under
any Debtor Relief Laws relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(i)                                     to file a verified statement pursuant to
rule 2019 of the Federal Rules of Bankruptcy Procedure that, in its sole
opinion, complies with such rule’s disclosure requirements for entities
representing more than one creditor;

 

(ii)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its respective agents and counsel and all other amounts due the
Administrative Agent under Sections 2.03 and 10.05) allowed in such judicial
proceeding; and

 

(iii)                               to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement.  To the extent that

 

157

--------------------------------------------------------------------------------


 

the payment of any such compensation, expenses, disbursements and advances of
the Administrative Agent, its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other properties that the Lenders may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

ARTICLE 10
MISCELLANEOUS

 

Section 10.01.  Notices; Electronic Communications.  Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

 

(a)                           if to Holdings, Borrower or any other Loan Party,
to it at:

 

Surgery Center Holdings, Inc.

Attention of Teresa Sparks

40 Burton Hills Boulevard, Suite 500

Nashville, TN 37215

Fax: (615) 694-5140

Email: tsparks@surgerypartners.com

 

with copy to (which shall not constitute notice):

 

Ropes & Gray LLP

Attention of Byung W. Choi

800 Boylston Street

Boston, MA 02199

Email: byung.choi@ropesgray.com

 

and

 

Ropes & Gray LLP

Attention of Stefanie Birkmann

1211 Avenue of the Americas

New York, NY 10036

Email: stefanie.birkmann@ropesgray.com

 

(b)                           if to the Administrative Agent or the Collateral
Agent, to it at:

 

Jefferies Finance LLC

Attention of Account Officer — Surgery Partners

520 Madison Avenue

New York, NY 10022

Fax: (212) 284-3444

 

158

--------------------------------------------------------------------------------


 

Email: jfin.admin@jefferies.com

 

(c)                            if to a Lender, to it at its address (or fax
number) set forth on Schedule 2.01 or in the Assignment and
Acceptance, Incremental Amendment or Refinancing Amendment pursuant to which
such Lender shall have become a party hereto; and

 

(d)                           if to any Issuing Bank, to it at its address (or
fax number) as set forth on Schedule 2.01.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this
Section 10.01.  As agreed to among Holdings, the Borrower, the Administrative
Agent, the applicable Lenders or Issuing Banks from time to time, notices and
other communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable Person provided from time to time by such
Person.  Unless the Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment); provided that, if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (A) of notification that such notice or communication is
available and identifying the website address therefor.

 

Each Loan Party hereby agrees, unless directed otherwise by the Administrative
Agent or unless the e-mail address referred to below has not been provided by
the Administrative Agent to such Loan Party, that it will, or will cause its
Subsidiaries to, provide to the Administrative Agent all information, documents
and other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Loan Documents or to the Lenders under Article 6, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) is or relates to a request for a Credit Extension or a
notice pursuant to Section 2.10, (ii) relates to the payment of any principal or
other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format reasonably acceptable to the Administrative Agent to an e-mail address as
directed by the Administrative Agent.  In addition, each Loan Party agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.  Nothing in this Section 10.01 shall prejudice the right
of any Agent, Lender, Issuing Bank or Loan Party to give any notice or other
communication pursuant to this Agreement or any other Loan Document in any other
manner specified in this Agreement or any other Loan Document or as any such
Agent shall require.

 

Each Loan Party hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders or the Issuing Banks materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, the
“Borrower Materials”) by posting the Borrower Materials on

 

159

--------------------------------------------------------------------------------


 

IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to Holdings (or any parent
thereof) or the Borrower or any of its respective securities) (each, a “Public
Lender”).  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent and the Lenders to treat the Borrower Materials as not containing any
material non-public information with respect to Holdings (or any parent thereof)
or the Borrower or any of its respective securities for purposes of United
States federal and state securities laws (provided, however, that to the extent
the Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.16); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor;” and (z) the Administrative Agent shall be entitled to treat
the Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.” 
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent promptly that
any such document contains material non-public information: (1) the Loan
Documents, (2) financial statements and related documentation provided pursuant
to Section 6.01(a) or 6.01(b) and (3) notification of changes in the terms of
the Facilities.

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
Holdings (or any parent thereof) or the Borrower or any of its securities for
purposes of United States Federal or state securities laws.

 

THE PLATFORM AND ANY APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS IS” AND
“AS AVAILABLE”.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES
WARRANTS THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF
THE PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN
THE COMMUNICATIONS AND THE APPROVED ELECTRONIC COMMUNICATIONS.  NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER, ISSUING BANK OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT
BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL
OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF OR RELATED TO ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET (INCLUDING THE
PLATFORM), EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

160

--------------------------------------------------------------------------------


 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender and Issuing Bank agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender or Issuing Bank for purposes of
the Loan Documents.  Each Lender and Issuing Bank agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of its e-mail address to which the foregoing notice may be sent by
electronic transmission and that the foregoing notice may be sent to such e-mail
address.  Nothing herein shall prejudice the right of the Administrative Agent
or any Lender or Issuing Bank to give any notice or other communication pursuant
to any Loan Document in any other manner specified in such Loan Document.

 

Each Loan Party, each Lender and each Agent agrees that the Administrative Agent
may, but shall not be obligated to, store any Approved Electronic Communications
on the Platform in accordance with the Administrative Agent’s customary document
retention procedures and policies.

 

Section 10.02.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the reports, certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Agents, the Lenders and the
Issuing Banks and shall survive the execution and delivery of the Loan Documents
and the making of any Loans and the issuance of any Letters of Credit,
regardless of any investigation made by the Agents, the Lenders or the Issuing
Banks or on their behalf or that any Agent, Lender or Issuing Bank may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time of any Credit Extension, and shall
continue in full force and effect as long as any Obligation or any Letter of
Credit is outstanding (or Cash Collateralized) and so long as the Commitments
have not expired or terminated.  The provisions of Article 9 and Sections 3.01,
3.04, 3.05 and 10.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the Transactions and the other transactions contemplated hereby, the repayment
of any of the Loans, the payment of the Reimbursement Obligations, the
expiration or termination of the Letters of Credit and the Commitments, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of any Agent,
Lender or Issuing Bank.

 

Section 10.03.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower, each other Loan Party party
hereto on the Closing Date, the Lenders, the Issuing Banks, the Administrative
Agent and the Collateral Agent and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto.

 

Section 10.04.  Successors and Assigns.

 

(a)                           Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the Borrower, Holdings, the Administrative Agent, the
Collateral Agent, the Lenders or the Issuing Banks that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

 

(b)                           (i) Subject to the conditions set forth in
Section 10.04(b)(ii) below, any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans
(including for purposes of this

 

161

--------------------------------------------------------------------------------


 

Section 10.07(b), participations in LC Exposure) at the time owing to it) with
the prior written consent (each such consent not to be unreasonably withheld or
delayed) of:

 

(A)                                         the Borrower; provided that no
consent of the Borrower shall be required for (i) an assignment of all or a
portion of the Term Loans to a Lender or to an Affiliate of a Lender or a
Related Fund thereof, (ii) [reserved], (iii) an assignment of all or a portion
of the Term Loans, Revolving Commitments or Revolving Credit Loans prior to the
completion of primary syndication of the Commitments and (iv) after the
occurrence and during the continuance of an Event of Default under
Section 8.01(a), 8.01(f) or 8.01(g), to any Eligible Assignee; provided,
further, that the Borrower shall be deemed to have consented to any such
assignment with respect to the Term Loans unless they shall have objected
thereto by written notice to the Administrative Agent within 10 Business Days
after having received written notice thereof;

 

(B)                                         the Administrative Agent; and

 

(C)                                         each Issuing Bank at the time of
such assignment; provided that no consent of such Issuing Bank shall be required
for any assignment not related to Revolving Credit Commitments or Revolving
Exposure.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                                         the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall be in an integral multiple of, and
not less than, $1,000,000 in the case of Term Loan Commitments or $5,000,000 in
the case of the Revolving Commitments (or, in each case, if less, the entire
remaining amount of such Lender’s Commitment or Loans of the relevant Class);
provided that simultaneous assignments by two or more Related Funds shall be
combined for purposes of determining whether the minimum assignment requirement
is met;

 

(B)                                         the parties to each assignment shall
(i) execute and deliver to the Administrative Agent an Assignment and Acceptance
via an electronic settlement system acceptable to the Administrative Agent or
(ii) if previously agreed with the Administrative Agent, manually execute and
deliver to the Administrative Agent an Assignment and Acceptance, and, in each
case, shall pay to the Administrative Agent a processing and recordation fee of
$3,500; provided that (x) simultaneous assignments by two or more Related Funds
shall require the payment of a single processing and recordation fee of $3,500
and (y) such processing and recordation fee may be waived or reduced in the sole
discretion of the Administrative Agent; and

 

(C)                                         the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire (in which the assignee shall designate one or more credit contacts
to whom all syndicate-level information (which may contain material non-public
information about the Loan Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable Laws,
including Federal and state securities laws) and all applicable tax forms.

 

162

--------------------------------------------------------------------------------


 

Upon acceptance and recording pursuant to Section 10.04(e), from and after the
effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 3.01, 3.04,
3.05 and 10.05.  Notwithstanding the foregoing or anything else to the contrary
in this Agreement, each of the parties hereto acknowledges and agrees that the
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Lenders.  Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or participant or
prospective Lender or participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans or Commitments, or disclosure of confidential information, to any
Disqualified Lender.

 

(c)                                  By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows:  (i) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and the outstanding balances of its Loans without giving effect to
assignments thereof which have not become effective, are as set forth in such
Assignment and Acceptance, (ii) except as set forth in clause (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of their
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee legally authorized to enter into
such Assignment and Acceptance; (iv) such assignee confirms that it has received
a copy of this Agreement and the other Loan Documents, together with copies of
the most recent financial statements referred to in Section 5.05 or delivered
pursuant to Section 6.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Administrative Agent and
the Collateral Agent, respectively, by the terms hereof or thereof, together
with such powers as are reasonably incidental thereto; and (vii) such assignee
agrees that it will perform in accordance with their terms all the obligations
which by the terms of this Agreement are required to be performed by it as a
Lender.

 

(d)                           The Administrative Agent, acting for this purpose
as a non-fiduciary agent of the Borrower in accordance with Treas. Reg.
Section 5f.103-1(c), shall maintain at one of its offices in the United States a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of and the stated interest on the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error and the
Borrower, the

 

163

--------------------------------------------------------------------------------


 

Administrative Agent, the Collateral Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder and the owner of the amounts owing to it under the Loan
Documents as reflected in the Register for all purposes of the Loan Documents,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Collateral Agent and any Lender (with respect to
its own interest only), at any reasonable time and from time to time upon
reasonable prior notice.

 

(e)                            Upon its receipt of a duly completed Assignment
and Acceptance executed by an assigning Lender and an assignee, an
Administrative Questionnaire completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in Section 10.04(b), if applicable, and the written consent of
the Administrative Agent and, if required, the Borrower, to such assignment and
any applicable tax forms, the Administrative Agent shall promptly (i) accept
such Assignment and Acceptance and (ii) record the information contained therein
in the Register. No assignment shall be effective unless it has been recorded in
the Register as provided in this Section 10.04(e).

 

(f)                             Each Lender may, without the consent of the
Borrower or the Administrative Agent, sell participations to one or more banks
or other Persons in all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided, however, that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
participating banks or other Persons shall be entitled to the benefit of the
cost protection provisions contained in Sections 3.01, 3.04 and 3.05 to the same
extent as if they were Lenders (but with respect to any particular participant,
to no greater extent than the Lender that sold the participation to such
participant and only if such participant has complied with the requirements of
such provisions as if it were a Lender) and (iv) the Borrower, the
Administrative Agent, the Collateral Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and such Lender shall retain the
sole right to enforce the obligations of the Borrower relating to the Loans and
to approve any amendment, modification or waiver of any provision of this
Agreement (provided that the agreement or instrument pursuant to which such
Lender has sold a participation may provide that such Lender shall not agree to
the following amendments without the consent of such participating bank or
Person hereunder:  amendments, modifications or waivers decreasing any fees
payable to such participating bank or Person hereunder or the amount of
principal of or the rate at which interest is payable on the Loans in which such
participating bank or Person has an interest, extending any scheduled principal
payment date or date fixed for the payment of fees, amortization, or interest on
the Loans in which such participating bank or Person has an interest, increasing
or extending the Commitments in which such participating bank or Person has an
interest, releasing all or substantially all of the Guarantors (other than in
connection with the sale of any such Guarantor in a transaction permitted by
Section 7.05) or releasing all or substantially all of the Collateral) or
changes in voting thresholds).  To the extent permitted by law, each
participating bank or other Person also shall be entitled to the benefits of
Section 10.06 as though it were a Lender, provided such participating bank or
other Person agrees to be subject to Section 2.15 as though it were a Lender. 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower in accordance with Treas. Reg.
Section 5f.103-1(c), maintain a register on which it enters the name and address
of each participant and the principal amounts (and interest thereon) and terms
of each participant’s interest in the Loans or other Obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury

 

164

--------------------------------------------------------------------------------


 

Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and the Borrower, the Lenders and each Agent shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

(g)                            Any Lender or participant may, in connection with
any assignment or participation or proposed assignment or participation pursuant
to this Section 10.04, disclose to the assignee or participant or proposed
assignee or participant any information relating to the Borrower furnished to
such Lender by or on behalf of the Borrower; provided that (except during the
initial syndication by the Lead Arrangers when customary confidentiality
arrangements shall apply), prior to any such disclosure of information
designated by the Borrower as confidential, each such assignee or participant or
proposed assignee or participant shall execute an agreement whereby such
assignee or participant shall agree (subject to customary exceptions) to
preserve the confidentiality of such confidential information on terms no less
restrictive than those applicable to the Lenders pursuant to Section 10.16.

 

(h)                           Any Lender may at any time pledge or assign all or
any portion of its rights under this Agreement to secure extensions of credit to
such Lender or in support of obligations owed by such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(i)                               Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPV”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPV to make any Loan, (ii) if an SPV elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) the
Granting Lender shall for all purposes remain the Lender hereunder; provided,
further, that nothing herein shall make the SPV a “Lender” for the purposes of
this Agreement, obligate the Borrower or any other Loan Party or the
Administrative Agent to deal with such SPV directly, obligate the Borrower or
any other Loan Party in any manner to any greater extent than they were
obligated to the Granting Lender, or increase costs or expenses of the
Borrower.  The making of a Loan by an SPV hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender.  Each party hereto hereby agrees that no SPV shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender).  In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it will not institute against, or join any other
Person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary contained in this Section 10.04, any SPV may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPV.

 

165

--------------------------------------------------------------------------------


 

(j)                              The Borrower shall not (except as expressly
permitted by Section 7.04) assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent, the
Collateral Agent, the Issuing Banks and each Lender, and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void.

 

(k)                           Any Lender may, at any time, assign all or a
portion of its rights and obligations under this Agreement in respect of its
Term Loans to any Affiliated Lender on a non-pro rata basis through (x) Dutch
Auctions open to all Lenders on a pro rata basis in accordance with the Auction
Procedures or (y) open market purchases, subject to the following limitations:

 

(i)                                     in connection with each assignment
pursuant to this Section 10.04(k), none of Holdings, the Borrower, any
Subsidiary or an Affiliated Lender purchasing any Lender’s Term Loans shall be
required to make a representation that it is not in possession of material
non-public information with respect to the Borrower and its Subsidiaries or
their respective securities, and all parties to such transaction may render
customary “big boy” letters to each other (or to the auction agent, if
applicable);

 

(ii)                                  [reserved];

 

(iii)                               each Affiliated Lender will acknowledge and
agree that the Term Loans owned by it shall be non-voting under Sections 1126
and 1129 of the U.S. Bankruptcy Code in the event that any proceeding thereunder
shall be instituted by or against the Borrower or any other Loan Party or,
alternatively, to the extent that the foregoing non-voting designation is deemed
unenforceable for any reason, each Affiliated Lender shall vote its interest as
a Lender in such proceedings in the same proportion as the allocation of voting
with respect to such matter by those Lenders who are not Affiliated Lenders  (in
each case under this clause (iii), except with respect to any matter that
affects the Affiliated Lender (in its capacity as a Lender) in a manner that is
disproportionate in any material respect to the effect on any Lender in the same
Class);

 

(iv)                              Affiliated Lenders will not be entitled to
receive, and will not receive, information provided solely to Lenders by the
Administrative Agent or any Lender and will not be permitted to attend or
participate in, and will not attend or participate in, meetings attended solely
by the Lenders and the Administrative Agent, other than the right to receive
notices of Borrowings, notices of prepayments and other administrative notices
in respect of its Loans or Commitments required to be delivered to Lenders
pursuant to Article 2; and

 

(v)                                 the aggregate principal amount of Term Loans
held at any one time by Affiliated Lenders may not exceed 25% of the aggregate
principal amount of all Term Loans (including any Incremental Term Loans and
Other Term Loans) outstanding at such time under this Agreement.

 

For the avoidance of doubt, the limitations of the preceding clauses (i), (ii),
(iii), (iv) and (v) in the immediately preceding sentence shall not apply to
assignments to Specified Debt Funds.  As a condition to the effectiveness of
each assignment of Term Loans to an Affiliated Lender, such Affiliated Lender
shall execute and deliver to the Administrative Agent an assignment agreement
reasonably satisfactory to the Administrative Agent and shall provide written
notice to the Administrative Agent confirming compliance with the requirements
of this Section 10.04(k) and specifying the aggregate amount of Term Loans held
by Affiliated Lenders after giving effect to such assignment.

 

Following the acquisition of any Term Loan by an Affiliated Lender, the Sponsor
or any of its Related Parties may contribute such Term Loan to Holdings or any
of its Subsidiaries for purposes of cancelling such Term Loan, which may include
contribution (with the consent of the Borrower) to the

 

166

--------------------------------------------------------------------------------


 

Borrower (whether through any of its direct or indirect parent entities or
otherwise) in exchange for debt or equity securities of such parent entity or
the Borrower that are otherwise permitted by the Loan Documents to be issued by
the Borrower or such parent entity at such time.  Any Term Loan contributed to
Holdings or any of its Subsidiaries shall be automatically and permanently
cancelled immediately upon receipt by Holdings or such Subsidiary.

 

(l)                                     Notwithstanding anything in
Section 10.08 or the definition of “Required Lenders”, “Required Class Lenders”
or “Required Term Lenders” to the contrary, for purposes of determining whether
the Required Lenders, Required Class Lenders or Required Term Lenders have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, or, subject to Section 10.08(e), any plan
of reorganization pursuant to the U.S. Bankruptcy Code, (ii) otherwise acted on
any matter related to any Loan Document, or (iii) directed or required the
Administrative Agent, Collateral Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document, each
Affiliated Lender shall be deemed to have voted its interest as a Lender without
discretion in the same proportion as the allocation of voting with respect to
such matter by Lenders who are not Affiliated Lenders; provided that no such
amendment, modification, waiver, consent or other action shall deprive such
Affiliated Lender of its share of any payments to which such Affiliated Lender
is entitled under the Loan Documents without such Affiliated Lender providing
its consent and the foregoing shall not apply to any plan of reorganization that
would treat an Affiliated Lender in a disproportionately adverse manner as
compared to other Lenders, and in furtherance of the foregoing, (x) each
Affiliated Lender agrees to execute and deliver to the Administrative Agent any
instrument reasonably requested by the Administrative Agent to evidence the
voting of its interest as a Lender in accordance with the provisions of this
Section 10.04(l); provided that, if an Affiliated Lender fails to promptly
execute such instrument such failure shall in no way prejudice any of the
Administrative Agent’s rights under this Section 10.04(l) and (y) the
Administrative Agent is hereby appointed (such appointment being coupled with an
interest) by each Affiliated Lender as such Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliated
Lender and in the name of such Affiliated Lender, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this Section 10.04(l); provided that the provisions of
this Section 10.04(l) shall not apply to any Specified Debt Fund.

 

(m)                       So long as no Event of Default has occurred or is
continuing or would result therefrom, any Lender may, at any time, assign all or
a portion of its rights and obligations under this Agreement in respect of its
Term Loans to Holdings or the Borrower on a non-pro rata basis solely through
Dutch Auctions open to all Lenders on a pro rata basis in accordance with the
Auction Procedures, subject to the following limitations and other provisions:

 

(i)                                     Holdings and the Borrower shall
represent and warrant as of the date of any such purchase and assignment that
neither Holdings nor the Borrower nor any of their respective directors or
officers has any material non-public information with respect to Holdings, the
Borrower or any of its Subsidiaries or securities that has not been disclosed to
the assigning Lender (other than because such assigning Lender does not wish to
receive material non-public information with respect to Holdings, the Borrower
and its Subsidiaries or securities) prior to such date to the extent such
information could reasonably be expected to have a material effect upon, or
otherwise be material, to a Term Lender’s decision to assign Term Loans to
Holdings or the Borrower as applicable or shall have delivered a written
statement to the assigning Lender that such representation cannot be made;

 

167

--------------------------------------------------------------------------------


 

(ii)                                  Holdings and the Borrower will not be
entitled to receive, and will not receive, information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in, and will not attend or participate in, meetings or
conference calls attended solely by the Lenders and the Administrative Agent;

 

(iii)                               no proceeds from any Revolving Loan shall be
used to fund such assignment;

 

(iv)                              any Term Loans purchased by Holdings or the
Borrower shall be automatically and permanently cancelled immediately upon
acquisition by Holdings or the Borrower;

 

(v)                                 notwithstanding anything to the contrary
contained herein (including in the definitions of “Consolidated Net Income” and
“Consolidated EBITDA”) any non-cash gains in respect of “cancellation of
indebtedness” resulting from the cancellation of any Term Loans purchased by
Holdings or the Borrower shall be excluded from the determination of
Consolidated Net Income and Consolidated EBITDA; and

 

(vi)                              the cancellation of Term Loans in connection
with a Dutch Auction shall not constitute a voluntary or mandatory prepayment
for purposes of Section 2.12 or 2.13, but the face amount of Term Loans
cancelled as provided for in clause (iv) above shall be applied on a pro rata
basis to the remaining scheduled installments of principal due in respect of the
applicable Class of Term Loans.

 

Section 10.05.  Expenses; Indemnity.

 

(a)                           The Borrower and Holdings agree, jointly and
severally, within 30 days of written demand therefor (i) if the Closing Date
occurs, to pay or reimburse the Administrative Agent, the Collateral Agent and
the Lead Arrangers for all reasonable out-of-pocket costs and expenses incurred
in connection with the preparation, negotiation, syndication and execution of
this Agreement and the other Loan Documents, and any amendment, waiver, consent
or other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby (including
all Attorney Costs which shall be limited to Latham & Watkins LLP (and one local
counsel and one specialty counsel in each applicable jurisdiction for each group
and, in the event of an actual or potential conflict of interest, one additional
counsel of each type for each class of similarly situated parties)) and
(ii) from and after the Closing Date, to pay or reimburse the Administrative
Agent, the Collateral Agent, the Lead Arrangers, the Lenders and the Issuing
Banks for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of any rights or remedies under this Agreement or the
other Loan Documents (including all such costs and expenses incurred during any
legal proceeding, including any proceeding under any Debtor Relief Law, and
including all respective Attorney Costs which shall be limited to Attorney Costs
of one counsel to the Administrative Agent, the Collateral Agent, the Lead
Arrangers, the Lenders and the Issuing Banks (and one local counsel and one
specialty counsel in each applicable jurisdiction for each group and, in the
event of any conflict of interest, one additional counsel of each type for each
class of similarly situated parties)).  The foregoing costs and expenses shall
include all reasonable search, filing, recording and title insurance charges and
fees related thereto, and other reasonable out-of-pocket expenses incurred by
any Agent.

 

(b)                           Whether or not the transactions contemplated
hereby are consummated, the Loan Parties shall, jointly and severally, indemnify
and hold harmless the Administrative Agent, the Collateral Agent, each Lender,
the Issuing Banks, the Lead Arrangers, and their respective Affiliates and
Controlling Persons and respective successors and assigns, and the directors,
officers, employees, shareholders,

 

168

--------------------------------------------------------------------------------


 

partners, agents, advisers, trustees and other representatives of each of the
foregoing (collectively the “Indemnitees”) from and against any and all losses,
damages, claims, liabilities and expenses (including Attorney Costs which shall
be limited to Attorney Costs of one counsel to the Administrative Agent, the
Lead Arrangers and the Lenders and the Issuing Banks (and, if reasonably
necessary, one local counsel and one specialty counsel in each applicable
jurisdiction and, in the event of any actual or potential conflict of interest,
one additional counsel for each class of similarly situated parties)) of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (i) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the Transactions or the other transactions contemplated thereby,
(ii) any Commitment or Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials at, on, under or from any property or facility currently or formerly
owned, leased or operated by the Loan Parties or any Subsidiary, or any
Environmental Liability related in any way to any Loan Parties or any Subsidiary
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto in all cases, whether or
not caused by or arising, in whole or in part, out of the negligence of an
Indemnitee; provided that, notwithstanding the foregoing, such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, damages,
claims, liabilities and expenses resulted from (x) the gross negligence, bad
faith or willful misconduct of such Indemnitee or of any affiliate, director,
officer, employee, counsel, agent or attorney-in-fact of such Indemnitee, as
determined by the final non-appealable judgment of a court of competent
jurisdiction, (y) a material breach of its obligations under the Loan Documents
by such Indemnitee or by any Related Indemnified Person (as defined below) of
such Indemnitee as determined by the final non-appealable judgment of a court of
competent jurisdiction or (z) any dispute solely among the Indemnitees other
than (1) any claim against an Indemnitee in its capacity or in fulfilling its
role as Administrative Agent, Collateral Agent, Arranger or similar role and
(2) any claim arising out of any act or omission of the Borrower or any of its
Affiliates.  No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement.  In the case of a claim, investigation, litigation or other
proceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such claim, investigation, litigation or
proceeding is brought by any Loan Party, any Subsidiary of any Loan Party, any
Loan Party’s directors, stockholders or creditors or other Affiliates or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Loan Documents are consummated.  For the avoidance of
doubt, this paragraph shall not apply with respect to Taxes that are the subject
of, or excluded from, Section 3.01 or Section 3.04.  “Related Indemnified
Person” of an Indemnitee means (1) any Controlling Person or Controlled
Affiliate of such Indemnitee, (2) the respective directors, officers, or
employees of such Indemnitee or any of its Controlling Persons or Controlled
Affiliates and (3) the respective agents or representatives of such Indemnitee
or any of its Controlling Persons or Controlled Affiliates, in the case of this
clause (3), acting on behalf of or at the instructions of such Indemnitee,
Controlling Person or such Controlled Affiliate; provided that each reference to
a Controlled Affiliate in this sentence pertains to a Controlled Affiliate
involved in the negotiation or syndication of this Agreement and the applicable
Class of Loans or Commitments.  For the avoidance of doubt, payments under this
Section 10.05(b) shall be made to the Administrative Agent for the benefit of
the relevant Indemnitee.

 

(c)                                  To the extent that any Loan Party fails to
pay any amount required to be paid by them to the Administrative, the Collateral
Agent, the Issuing Banks or any Related Party of the foregoing under
Section 10.05(a) or (b), each Lender severally agrees to pay to the
Administrative Agent, the Collateral

 

169

--------------------------------------------------------------------------------


 

Agent, the Issuing Banks or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent or any Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent, the Collateral Agent or any Issuing Bank in
connection with such capacity.  For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the outstanding Loans and
unused Commitments at the time.

 

(d)                           To the extent permitted by applicable Law, (i) no
Loan Party shall assert, and each hereby waives, any claim against any
Indemnitee and (ii) no Indemnitee shall assert, and each hereby waives, any
claim against any Loan Party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions or any Loan or the use of the proceeds thereof (whether before or
after the Closing Date); provided, that this sentence shall not limit the
indemnification obligations of any Loan Party to the extent such special,
punitive, indirect or consequential damages are included in any claim by a third
party with respect to which the applicable Indemnitee is entitled to
indemnification in accordance with Section 10.05.

 

(e)                            The provisions of this Section 10.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent or any Lender.  All amounts due under this Section 10.05
shall be payable within 10 Business Days after written demand therefor.

 

Section 10.06.  Right of Setoff.  In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender, Issuing Bank and each of their respective
Affiliates (and the Collateral Agent, in respect of any unpaid fees, costs and
expenses payable hereunder) is authorized at any time and from time to time,
without prior notice to any Loan Party, any such notice being waived by each
Loan Party (on its own behalf and on behalf of each of its Subsidiaries), to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held by, and other indebtedness at any time owing by, such
Lender, Issuing Bank or any such Affiliate or the Collateral Agent to or for the
credit or the account of any Loan Party against any and all Obligations (other
than, with respect to any Guarantor, Excluded Swap Obligations of such
Guarantor) owing to such Lender, Issuing Bank or Affiliate or the Collateral
Agent hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not the Collateral Agent or such Lender, Issuing Bank
or Affiliate shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
Indebtedness.  The Collateral Agent and each Lender and Issuing Bank agrees
promptly to notify the Borrower and the Administrative Agent after any such set
off and application made by such Lender; provided that the failure to give such
notice shall not affect the validity of such setoff and application.  The rights
of the Administrative Agent, the Collateral Agent, each Lender and Issuing Bank
under this Section 10.06 are in addition to other rights and remedies (including
other rights of setoff) that the Administrative Agent, the Collateral Agent,
such Lender and Issuing Banks may have at Law.

 

Section 10.07.  Governing Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION

 

170

--------------------------------------------------------------------------------


 

(WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.

 

Section 10.08.  Waivers; Amendment.

 

(a)                           No failure or delay of the Administrative Agent,
the Collateral Agent or any Lender or Issuing Bank in exercising any power or
right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders and Issuing Banks hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by Section 10.08(b) or (c) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  No notice or demand on the Borrower or Holdings in any case shall
entitle the Borrower or Holdings to any other or further notice or demand in
similar or other circumstances.

 

(b)                           Neither this Agreement nor any other Loan Document
nor any provision hereof or thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower,
Holdings and the Required Lenders (except as provided to the contrary under
Section 2.19, Section 2.20 or Section 2.21, clause (b)(i), clause (b)(ii),
clause (b)(iv), clause (b)(viii) or clause (b)(ix) below, clause (b)(w) or
clause (b)(z) below, or clause (c), clause (d) or clause (e) below, which, in
each case, shall only require the consent of the Lenders or the Administrative
Agent, as applicable, as expressly set forth therein and not Required Lenders)
(provided that amendments to the First Lien Intercreditor Agreement or the
Second Lien Intercreditor Agreement shall require the agreement of the Loan
Parties (or any of them) only to the extent required pursuant to the terms
thereof); provided, however, that no such agreement shall:

 

(i)                                     decrease the principal amount of, or
extend the maturity of or any scheduled principal payment date or date for the
payment of any fee or any interest on any Loan, or waive or excuse any such
payment or any part thereof (other than with respect to any default interest),
or decrease the amount of any fee or the rate of interest on any Loan (other
than with respect to any default interest), without the prior written consent of
each Lender directly adversely affected thereby (it being understood that
(x) the waiver of (or amendment to the terms of) any mandatory prepayment of the
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest and (y) any change to the definition of “First Lien
Leverage Ratio”, “Senior Secured Leverage Ratio” or “Total Leverage Ratio” or in
the component definitions thereof shall not constitute a reduction or
forgiveness in any rate of interest),

 

(ii)                                  increase or extend the Commitment of any
Lender without the prior written consent of such Lender (it being understood
that a waiver of any condition precedent or of any Default, mandatory prepayment
or mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender),

 

171

--------------------------------------------------------------------------------


 

(iii)                               amend or modify the pro rata requirements of
Section 2.13(c) or Section 2.14, the provisions of Section 10.04(j) or the
provisions of this Section 10.08 or release all or substantially all of the
Guarantors (other than in connection with the sale of such Guarantors in a
transaction permitted by Section 7.04 or 7.05) or all or substantially all of
the Collateral, without the prior written consent of each Lender directly and
adversely affected thereby,

 

(iv)                              (A) amend, waive or otherwise modify any term
or provision of any Loan Document which directly affects Lenders under any
Class of Revolving Commitments, Incremental Revolving Commitments, Extended
Revolving Credit Commitments or Other Revolving Loan Commitments and does not
directly affect Lenders under any other Facilities, in each case, without the
written consent of the Required Class Lenders in respect of such Class of
Revolving Commitments, Incremental Revolving Commitments, Extended Revolving
Credit Commitments or Other Revolving Loan Commitments (and, in the case of
multiple Classes which are so affected, the Required Class Lenders in respect of
each such Class); provided, however, that the amendments, waivers and
modifications described in this clause (iv)(A) for any Class shall not require
the consent of any Lenders other than the applicable Required Class Lenders of
such Class, (B) amend, waive or otherwise modify any term or provision of any
Loan Document (including the availability and conditions to funding under
Section 2.19 with respect to Incremental Term Loans and Incremental Revolving
Commitments and the rate of interest applicable thereto) which directly affects
Lenders of one or more Classes of Incremental Term Loans or Incremental
Revolving Commitments and does not directly affect Lenders under any other
Facility, in each case, without the written consent of the Required
Class Lenders under such applicable Incremental Term Loans or Incremental
Revolving Commitments (and, in the case of multiple Classes which are so
affected, the Required Class Lenders in respect of each such Class); provided,
however, that the amendments, waivers and modifications described in this clause
(iv)(B) for any Class shall not require the consent of any Lenders other than
the applicable Required Class Lenders of such Class, or (C) amend, waive or
otherwise modify any term or provision of any Loan Document which directly and
adversely affects the rights of Lenders under any Class of Revolving
Commitments, Incremental Revolving Commitments, Extended Revolving Credit
Commitments or Other Revolving Loan Commitments in respect of the perfection and
priority of the security interest in the Collateral, the priority of payments
or, to the extent applicable, the pro rata share of payments, in each case, of
such Lenders in a manner different and adverse than such amendment, waiver or
modification affects the corresponding rights of Lenders under any other
Class of Loans or Commitments in respect of the perfection and priority of the
security interest in the Collateral, the priority of payments or, to the extent
applicable, the pro rata share of payments, in each case, of any such other
Class of Loans or Commitments, without the prior written consent of the Required
Class Lenders with respect to each such Class of Revolving
Commitments, Incremental Revolving Commitments, Extended Revolving Credit
Commitments or Other Revolving Loan Commitments,

 

(v)                                 modify the protections afforded to an SPV
pursuant to the provisions of Section 10.04(i) without the written consent of
such SPV,

 

(vi)                              reduce the percentage contained in the
definition of the term “Required Lenders” without the prior written consent of
each Lender (it being understood that, with the consent of the Required Lenders
(if such consent is otherwise required), additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as on the Closing Date),

 

(vii)                           modify the definition of “Required
Class Lenders” without the consent of the Required Class Lenders with respect to
each Class of Loans or Commitments, the definition of

 

172

--------------------------------------------------------------------------------


 

“Required Revolving Lenders” without the consent of the Required Revolving
Lenders or the definition of “Required Term Lenders” without the consent of the
Required Term Lenders,

 

(viii)                        waive a Default for purposes of the conditions set
forth in Section 4.01 without the consent of the Required Revolving Lenders, or

 

(ix)                              amend or otherwise modify the financial
covenant set forth in Section 7.11, the equity cure rights set forth in
Section 8.05 or any definition related thereto (as any such definition is used
for purposes of such financial covenant or equity cure right) or waive any
Default or Event of Default resulting from a failure to perform or observe the
financial covenant set forth in Section 7.11 (including any related Default or
Event of Default resulting from a failure to comply with Section 7.11 due to the
occurrence of an actual Event of Default with respect to the financial covenant
set forth in Section 7.11) or alter the rights or remedies of the Required
Lenders arising pursuant to Article 8 as a result of a breach of the financial
covenant set forth in Section 7.11, in each case without the written consent of
the Required Revolving Lenders; provided, however, that the amendments,
modifications or waivers described in this clause (ix) shall not require the
consent of any Lenders other than the Required Revolving Lenders;

 

provided, further, that (v) no Lender consent is required to effect a
Refinancing Amendment or an Incremental Amendment or an Extension (except as
expressly provided in Section 2.19, 2.20 or 2.21, as applicable) or to effect
any amendment expressly contemplated by Section 7.12, (w) in connection with an
amendment that addresses solely a re-pricing transaction in which any tranche of
Term Loans is refinanced with a replacement tranche of term loans bearing (or is
modified in a manner such that the resulting term loans bear) a lower effective
yield (a “Permitted Repricing Amendment”), only the consent of each Lender
holding Term Loans subject to such permitted repricing transaction that will
continue as a Lender in respect of the repriced tranche of Term Loans or
modified Term Loans shall be required for such Permitted Repricing Amendment,
(x) modifications to Section 2.14, 2.15 or any other provision requiring pro
rata payments or sharing of payments in connection with (I) any buy back of Term
Loans by Holdings or the Borrower pursuant to Section 10.04(m) or pursuant to
any similar program that may in the future be permitted hereunder, (II) any
Incremental Amendment or (III) any Extension, shall only require approval (to
the extent any such approval is otherwise required) of the Required Lenders,
(y) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or the Collateral Agent or Issuing Banks
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or the Collateral Agent or Issuing Banks, as applicable
and (z) this Agreement may be amended with the consent of only the Borrower, the
Administrative Agent and an additional or replacement Issuing Bank to
(i) appoint an additional or replacement Issuing Bank during the primary
syndication of the Revolving Loans and (ii) revise provisions relating to
administration and funding of Revolving Loans, the Letters of Credit, LC
Exposure and the additional or replacement Issuing Bank (and other related
provisions) to give effect to reasonable modifications requested by such
additional or replacement Issuing Bank, and matters reasonably related or
incidental thereto.

 

(c)                            The Administrative Agent and the Borrower may
amend any Loan Document to cure ambiguities or defects, correct administrative
errors or omissions, or to effect administrative changes that are not adverse to
any Lender.  Notwithstanding anything to the contrary contained herein, such
amendment shall become effective without any further consent of any other party
to such Loan Document.

 

(d)                           Notwithstanding the foregoing, no Lender consent
is required to effect any amendment or supplement to any First Lien
Intercreditor Agreement, any Second Lien Intercreditor Agreement or any other
intercreditor or subordination agreement required under this Agreement (i) that
is for the purpose of adding the holders of Permitted First Priority Refinancing
Debt, Permitted Second Priority Refinancing

 

173

--------------------------------------------------------------------------------


 

Debt, Permitted Unsecured Refinancing Debt, Incremental Equivalent Debt or any
other Indebtedness permitted by this Agreement (or, in each case, a Senior
Representative with respect thereto) as parties thereto, as expressly
contemplated by the terms of such First Lien Intercreditor Agreement, Second
Lien Intercreditor Agreement or such other intercreditor or subordination
agreement required under this Agreement, as applicable (it being understood that
any such amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders) or (ii) that is expressly contemplated by any First Lien
Intercreditor Agreement, Second Lien Intercreditor Agreement or other
intercreditor or subordination agreement required under this Agreement;
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent.

 

(e)                            Notwithstanding anything to the contrary
contained in this Section 10.08, guarantees, collateral security documents and
related documents executed by Subsidiaries in connection with this Agreement may
be in a form reasonably determined by the Administrative Agent and may be,
together with this Agreement, amended and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment or waiver is delivered in
order (i) to comply with local Law or (ii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents.

 

(f)                             Each Affiliated Lender (other than a Specified
Debt Fund), solely in its capacity as a Term Lender, hereby agrees, and each
assignment agreement relating to an assignment to such Affiliated Lender shall
provide a confirmation that, if any Loan Party shall be subject to any voluntary
or involuntary proceeding commenced under any Debtor Relief Laws (“Bankruptcy
Proceedings”), (i) such Affiliated Lender shall not take any step or action in
such Bankruptcy Proceeding to object to, impede, or delay the exercise of any
right or the taking of any action by the Administrative Agent or the Collateral
Agent (or the taking of any action by a third party that is supported by the
Administrative Agent or the Collateral Agent) in relation to such Affiliated
Lender’s claim with respect to its Loans (a “Claim”) (including objecting to any
debtor-in-possession financing, use of cash collateral, grant of adequate
protection, sale or disposition, compromise or plan of reorganization) so long
as such Affiliated Lender is treated in connection with such exercise or action
on the same or better terms as the other Term Lenders and (ii) with respect to
any matter requiring the vote of Term Lenders during the pendency of a
Bankruptcy Proceeding (including voting on any plan of reorganization), the
Loans held by such Affiliated Lender (and any Claim with respect thereto) shall
be deemed to be voted in accordance with Section 10.04(l), so long as such
Affiliated Lender is treated in connection with the exercise of such right or
taking of such action on the same or better terms as the other Lenders.  For the
avoidance of doubt, the Lenders and each Affiliated Lender (other than any
Specified Debt Fund) agree and acknowledge that the provisions set forth in this
Section 10.08(f), and the related provisions set forth in each assignment
agreement relating to an assignment to such Affiliated Lender, constitute a
“subordination agreement” as such term is contemplated by, and utilized in,
Section 510(a) of the Bankruptcy Code, and, as such, would be enforceable for
all purposes in any case where a Loan Party has filed for protection under any
Debtor Relief Law applicable to the Loan Party.

 

Section 10.09.  Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in

 

174

--------------------------------------------------------------------------------


 

respect of such Loan but were not payable as a result of the operation of this
Section 10.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

Section 10.10.  Entire Agreement.  This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof.  Any other previous agreements and understandings, oral
or written, among the parties relating to the subject matter hereof are
superseded by this Agreement and the other Loan Documents.  Nothing in this
Agreement or any other Loan Document, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto and thereto, their
respective successors and assigns permitted hereby, Participants to the extent
expressly provided in Section 10.04(f) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Collateral
Agent and the Lenders) any legal or equitable rights, remedies, obligations or
liabilities under or by reason of this Agreement or any other Loan Document.

 

Section 10.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.11.

 

Section 10.12.  Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction). 
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

Section 10.13.  Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10.03. 
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or other electronic imaging transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.

 

Section 10.14.  Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

175

--------------------------------------------------------------------------------


 

Section 10.15.  Jurisdiction; Consent to Service of Process.

 

(a)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State court or, to the
extent permitted by applicable Law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Law.  Notwithstanding anything herein
to the contrary, each Loan Party irrevocably agrees that the Administrative
Agent, the Collateral Agent, the Arrangers, and Lenders retain the right to
bring proceedings against any Loan Party in the courts of any other jurisdiction
in connection with the exercise of any rights under any Loan Document or against
any Collateral or the enforcement of any judgment, and hereby submits to the
jurisdiction of, and consents to venue in, any such court.

 

(b)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent permitted by applicable Law, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 10.15(a).  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(c)     Each party to this Agreement irrevocably consents to service of process
in any action or proceeding arising out of or relating to any Loan Document in
the manner provided for notices (other than facsimile or email) in
Section 10.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by applicable Law.

 

Section 10.16.  Confidentiality.  Each of the Administrative Agent, the
Collateral Agent and the Lenders and the Issuing Banks agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ officers, directors, employees
and agents, including accountants, legal counsel and other advisors on a “need
to know” basis (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential pursuant to the terms hereof),
(b) to the extent requested by any regulatory authority or quasi-regulatory
authority (such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or under the other Loan
Documents or any suit, action or proceeding relating to the enforcement of its
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.16, to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents, (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations or (iii) any actual or prospective investor in an SPV,
(g) with the consent of the Borrower, (h) on a confidential basis to (x) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
Facility or (y) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Facility
or (i) to the extent such Information (x) is publicly available at the time of
disclosure or becomes publicly available other than as a result of a breach of
this Section 10.16 or (y) becomes available to the Administrative Agent, any
Issuing Bank or any

 

176

--------------------------------------------------------------------------------


 

Lender on a nonconfidential basis from a source other than the Borrower or any
Subsidiary.  For the purposes of this Section 10.16, “Information” shall mean
all information received from the Borrower or Holdings and related to the
Borrower or Holdings or their business, other than any such information that was
available to the Administrative Agent, the Collateral Agent or any Lender or
Issuing Bank on a nonconfidential basis prior to its disclosure by the Borrower
or Holdings.  In addition, each Agent and each Lender and Issuing Bank may
disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Agents and the Lenders and the Issuing
Banks in connection with the administration and management of this Agreement and
the other Loan Documents.  Any Person required to maintain the confidentiality
of Information as provided in this Section 10.16 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord its own confidential information.

 

Section 10.17.  Lender Action.  Each Lender and Issuing Bank agrees that it
shall not take or institute any actions or proceedings, judicial or otherwise,
for any right or remedy against any Loan Party or any other obligor under any of
the Loan Documents (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, unless expressly provided for herein or in any other Loan Document,
without the prior written consent of the Administrative Agent.  The provisions
of this Section 10.17 are for the sole benefit of the Lenders and shall not
afford any right to, or constitute a defense available to, any Loan Party.

 

Section 10.18.  USA PATRIOT Act Notice.  Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Loan
Party that pursuant to the requirements of the USA PATRIOT Act, it is required
to obtain, verify and record information that identifies the Loan Parties, which
information includes the name, address and taxpayer information number of each
Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA PATRIOT Act.

 

Section 10.19.  Collateral And Guaranty Matters.  The Lenders irrevocably agree
that the Administrative Agent and Collateral Agent may release or subordinate
any Lien or release any Guarantor as contemplated by Section 9.13.

 

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.19.  The
Administrative Agent or the Collateral Agent will (and each Lender irrevocably
authorizes the Administrative Agent and the Collateral Agent to), at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as the Borrower may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 10.19.

 

Section 10.20.  Secured Hedge Agreements and Secured Cash Management Services
Obligations.  No Hedge Bank or Cash Management Services Bank that obtains the
benefits of Section 8.04, the Guaranty or any Collateral by virtue of the
provisions hereof or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided

 

177

--------------------------------------------------------------------------------


 

in the Loan Documents.  Notwithstanding any other provision of Article 9 to the
contrary, no Agent shall be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to, Obligations arising
under Secured Hedge Agreements or in respect of Secured Cash Management Services
Obligations unless such Agent has received written notice of such Obligations,
together with such supporting documentation as such Agent may request, from the
applicable Hedge Bank or Cash Management Services Bank.

 

Section 10.21.  Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower or any other Loan Party is made to any Agent or any
Lender or any Issuing Bank, or any Agent or any Lender or any Issuing Bank
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall, to the
fullest extent possible under provisions of applicable Law, be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Federal Funds Effective Rate from time to time in effect.

 

Section 10.22.  No Advisory or Fiduciary Responsibility.

 

(a)    In connection with all aspects of each transaction contemplated hereby,
each Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Agents, the Lead Arrangers and the
Lenders, on the other hand, and the Borrower and its Affiliates are capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Agents, the Lead Arrangers and the Lenders is and has been acting solely
as a principal and is not the financial advisor, agent or fiduciary, for the
Borrower or any of its Affiliates, stockholders, creditors or employees or any
other Person, (iii) none of the Agents, the Lead Arrangers or the Lenders has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrower or any of its Affiliates with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any Agent or Lender has advised or is currently
advising the Borrower or any of its Affiliates on other matters) and none of the
Agents, the Lead Arrangers or the Lenders has any obligation to the Borrower or
any of its Affiliates with respect to the financing transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents, (iv) the Agents, the Lead Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from, and may conflict with, those of the Borrower and its
Affiliates, and none of the Agents, the Lead Arrangers or the Lenders has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship and (v) the Agents, the Lead Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.  Each
Loan Party hereby waives and releases, to the fullest extent permitted by law,
any

 

178

--------------------------------------------------------------------------------


 

claims that it may have against the Agents, the Lead Arrangers and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty under
applicable Law relating to agency and fiduciary obligations.

 

(b)           Each Loan Party acknowledges and agrees that each Lender, the Lead
Arrangers and any affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, any of the Borrower, Holdings, any
Investor, any Affiliate thereof or any other person or entity that may do
business with or own securities of any of the foregoing, all as if such Lender,
the Lead Arrangers or Affiliate thereof were not a Lender or the Lead Arrangers
(or an agent or any other person with any similar role under the Facilities) and
without any duty to account therefor to any other Lender, the Lead Arrangers,
Holdings, the Borrower, any Investor or any Affiliate of the foregoing. Each
Lender, the Lead Arrangers and any affiliate thereof may accept fees and other
consideration from Holdings, the Borrower, any Investor or any Affiliate thereof
for services in connection with this Agreement, the Facilities, the Commitment
Letter or otherwise without having to account for the same to any other Lender,
the Lead Arrangers, Holdings, the Borrower, any Investor or any Affiliate of the
foregoing.

 

Section 10.23.  Intercreditor Agreements.

 

(a)   The Administrative Agent is authorized to enter into the First Lien
Intercreditor Agreement and the Second Lien Intercreditor Agreement, and each of
the parties hereto acknowledges that each such agreement shall be binding upon
it.  Each Lender (a) hereby consents to the intercreditor agreements in respect
of the Collateral securing the Obligations on the terms set forth in each of the
First Lien Intercreditor Agreement, the Second Lien Intercreditor Agreement and
any other applicable subordination or intercreditor agreement, (b) hereby agrees
that it will be bound by and will take no actions contrary to the provisions of
each of the First Lien Intercreditor Agreement, the Second Lien Intercreditor
Agreement and each other applicable subordination or intercreditor agreement,
and (c) hereby authorizes and instructs the Administrative Agent to enter into
each of the First Lien Intercreditor Agreement, the Second Lien Intercreditor
Agreement and each other applicable subordination or intercreditor agreement,
and, without the further consent, direction or other action of any Lender, to
enter into any amendments or supplements thereto, in each case solely if the
form of the agreement as so amended or supplemented would constitute the First
Lien Intercreditor Agreement, the Second Lien Intercreditor Agreement or any
other applicable subordination or intercreditor agreement, as applicable, if
being entered into as an original agreement.

 

(b)   The provisions of this Section 10.23 are for the sole benefit of the
Lenders and the Administrative Agent and shall not afford any right to, or
constitute a defense available to, any Loan Party.

 

Section 10.24.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

 

179

--------------------------------------------------------------------------------


 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

ARTICLE 11
GUARANTEE

 

Section 11.01.  The Guarantee.  Each Guarantor hereby jointly and severally with
the other Guarantors guarantees, as a primary obligor and not as a surety to
each Secured Party and their respective successors and assigns, the prompt
payment in full when due (whether at stated maturity, by required prepayment,
declaration, demand, by acceleration or otherwise) of the principal of and
interest (including any interest, fees, costs or charges that would accrue but
for the provisions of (i) Title 11 of the United States Code after any
bankruptcy or insolvency petition under Title 11 of the United States Code and
(ii) any other Debtor Relief Laws, whether or not such items are allowed or
allowable as a claim in any applicable proceeding) on the Loans made by the
Lenders to, and the Notes (if any) issued hereunder and held by each Lender of,
the Borrower, and all other Obligations (excluding, with respect to any
Guarantor, any Excluded Swap Obligations of such Guarantor) from time to time
owing to the Secured Parties by any other Loan Party under any Loan Document or
any Secured Hedge Agreement or in respect of any Secured Cash Management
Services Obligation, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”).  The Guarantors hereby jointly and severally agree that if the
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

Section 11.02.  Obligations Unconditional.  The obligations of the Guarantors
under Section 11.01 shall constitute a guaranty of payment and to the fullest
extent permitted by applicable Law, are absolute, irrevocable and unconditional,
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the Guaranteed Obligations of the Borrower or any other
Guarantor under this Agreement, any Notes issued under this Agreement, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full).  Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

 

(a)    at any time or from time to time, without notice to the Guarantors, to
the extent permitted by Law, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

180

--------------------------------------------------------------------------------


 

(b)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

 

(c)     the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;

 

(d)    any Lien or security interest granted to, or in favor of, any Secured
Party or Agent as security for any of the Guaranteed Obligations shall fail to
be perfected; or

 

(e)     the release of any other Guarantor pursuant to Section 11.10.

 

Section 11.03.  Certain Waivers, Etc..  The Guarantors hereby expressly waive
diligence, presentment, demand of payment, protest and, to the extent permitted
by Law, all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrower under this
Agreement or the Notes issued hereunder, if any, or any other agreement or
instrument referred to herein or therein, or against any other person under any
other guarantee of, or security for, any of the Guaranteed Obligations.  The
Guarantors waive, to the extent permitted by Law, any and all notice of the
creation, renewal, extension, waiver, termination or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by any Secured Party
upon this Guarantee or acceptance of this Guarantee, and the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee, and all dealings between
the Borrower and the Secured Parties shall likewise be conclusively presumed to
have been had or consummated in reliance upon this Guarantee.  This Guarantee
shall be construed as a continuing, absolute, irrevocable and unconditional
guarantee of payment without regard to any right of offset with respect to the
Guaranteed Obligations at any time or from time to time held by Secured Parties,
and the obligations and liabilities of the Guarantors hereunder shall not be
conditioned or contingent upon the pursuit by the Secured Parties or any other
person at any time of any right or remedy against the Borrower or against any
other person which may be or become liable in respect of all or any part of the
Guaranteed Obligations or against any collateral security or guarantee therefor
or right of offset with respect thereto.  This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantors and the successors and permitted assigns thereof, and
shall inure to the benefit of the Secured Parties, and their respective
successors and permitted assigns, notwithstanding that from time to time during
the term of this Agreement there may be no Guaranteed Obligations outstanding. 
Each Guarantor waives any rights and defenses that are or may become available
to it by reason of §§ 2787 to 2855, inclusive, and §§ 2899 and 3433 of the
California Civil Code.  As provided in Section 10.07, the provisions of this
Article 11 shall be governed by, and construed in accordance with, the laws of
the State of New York.  The foregoing waivers and the provisions hereinafter set
forth in this Article 11 which pertain to California law are included solely out
of an abundance of caution, and shall not be construed to mean that any of the
above-referenced provisions of California law are in any way applicable to this
Article 11, to any other provision of this Agreement or to the Obligations.

 

Section 11.04.  Reinstatement.  The obligations of the Guarantors under this
Article 11 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

 

181

--------------------------------------------------------------------------------


 

Section 11.05.  Subrogation; Subordination.  Each Guarantor hereby agrees that
until the payment and satisfaction in full in cash of all Guaranteed Obligations
and the expiration and termination of the Commitments of the Lenders and the
expiry or termination of all Letters of Credit (unless the obligations
thereunder have been Cash Collateralized or as to which other arrangements
reasonably satisfactory to the applicable Issuing Bank have been made) under
this Agreement it shall waive any claim and shall not exercise any right or
remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 11.01, whether by subrogation or otherwise, against the
Borrower or any other Guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations.  Any Indebtedness of any Loan
Party to any Person that is not a Loan Party permitted pursuant to
Section 7.03(b) or 7.03(d) shall be subordinated to such Loan Party’s
Obligations in the manner set forth in the Intercompany Note evidencing such
Indebtedness.

 

Section 11.06.  Remedies.  The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement and the Notes issued hereunder, if any, may be declared to be
forthwith due and payable as provided in Section 8.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 8.02) for purposes of Section 11.01, notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from becoming automatically due and payable) as against the Borrower and that,
in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by the Borrower) shall forthwith become due and payable by the
Guarantors for purposes of Section 11.01.

 

Section 11.07.  Instrument for the Payment of Money.  Each Guarantor hereby
acknowledges that the guarantee in this Article 11 constitutes an instrument for
the payment of money, and consents and agrees that any Secured Party or Agent,
at its sole option, in the event of a dispute by such Guarantor in the payment
of any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

 

Section 11.08.  Continuing Guarantee.  The guarantee in this Article 11 is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

 

Section 11.09.  General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state corporate, limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 11.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 11.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other person, be automatically limited
and reduced to the highest amount (after giving effect to the right of
contribution established in Section 11.11) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 

Section 11.10.  Release of Guarantors.  If, in compliance with the terms and
provisions of the Loan Documents, (i) all or substantially all of the Equity
Interests or property of any Subsidiary Guarantor are sold or otherwise
transferred to a Person or Persons none of which is a Loan Party or (ii) any
Subsidiary Guarantor either becomes an Excluded Subsidiary or ceases to be a
Restricted Subsidiary (any such Subsidiary Guarantor, and any Subsidiary
Guarantor referred to in clause (i), a “Transferred Guarantor”), such
Transferred Guarantor shall, upon the consummation of such sale or transfer or
other transaction, be automatically released from its obligations under this
Agreement (including under Section 10.05 hereof) and its obligations to pledge
and grant any Collateral owned by it pursuant to any Collateral Document and, in
the case of a sale of all or substantially all of the Equity Interests of the
Transferred

 

182

--------------------------------------------------------------------------------


 

Guarantor, the pledge of such Equity Interests to the Collateral Agent pursuant
to the Collateral Documents shall be automatically released, and, so long as the
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request, the Collateral Agent shall take such actions as
are necessary to effect each release described in this Section 11.10 in
accordance with the relevant provisions of the Collateral Documents; provided
that no Guarantor shall be released as provided in this paragraph if such
Guarantor continues to be a guarantor in respect of any Incremental Equivalent
Debt, any Permitted First Priority Refinancing Debt, any Permitted Second
Priority Refinancing Debt, any Permitted Unsecured Refinancing Debt, any Junior
Financing, the 2021 Unsecured Notes, the 2025 Unsecured Notes or any Permitted
Refinancing of any of the foregoing.

 

When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied,
and no Letter of Credit remains outstanding (unless the obligations thereunder
have been Cash Collateralized or as to which other arrangements reasonably
satisfactory to the applicable Issuing Bank have been made), this Agreement and
the Guarantees made herein shall terminate with respect to all Obligations,
except with respect to Obligations that expressly survive such repayment
pursuant to the terms of this Agreement.

 

Section 11.11.  Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Guarantor hereunder
which has not paid its proportionate share of such payment.  Each Subsidiary
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 11.05.  The provisions of this Section 11.11 shall in no respect
limit the obligations and liabilities of any Subsidiary Guarantor to the
Administrative Agent and the Secured Parties, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent and the Secured Parties for the
full amount guaranteed by such Subsidiary Guarantor hereunder.

 

Section 11.12.  Additional Guarantor Waivers and Agreements.

 

(a)    Each Guarantor understands and acknowledges that if the Collateral Agent
or any other Secured Party forecloses judicially or nonjudicially against any
real property security for the Obligations, that foreclosure could impair or
destroy any ability that such Guarantor may have to seek reimbursement,
contribution, or indemnification from the Borrower or others based on any right
such Guarantor may have of subrogation, reimbursement, contribution, or
indemnification for any amounts paid by such Guarantor under the Guaranty.  Each
Guarantor further understands and acknowledges that in the absence of this
Section 11.12, such potential impairment or destruction of such Guarantor’s
rights, if any, may entitle such Guarantor to assert a defense to this Guaranty
based on Section 580d of the California Code of Civil Procedure as interpreted
in Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968).  By executing this
Guaranty, each Guarantor freely, irrevocably, and unconditionally:  (i) waives
and relinquishes that defense and agrees that such Guarantor will be fully
liable under this Guaranty even though the Collateral Agent or any other Secured
Party may foreclose, either by judicial foreclosure or by exercise of power of
sale, any deed of trust securing the Obligations; (ii) agrees that such
Guarantor will not assert that defense in any action or proceeding which the
Administrative Agent, the Collateral Agent or any other Secured Party may
commence to enforce this Guaranty; (iii) acknowledges and agrees that the rights
and defenses waived by such Guarantor in this Guaranty include any right or
defense that such Guarantor may have or be entitled to assert based upon or
arising out of any one or more of §§ 580a, 580b, 580d, or 726 of the California
Code of Civil Procedure or § 2848 of the California Civil Code; and
(iv) acknowledges and agrees that the Secured Parties are relying on this waiver
in creating the Obligations, and that this waiver is a material part of the
consideration which the Secured Parties are receiving for creating the
Obligations.

 

183

--------------------------------------------------------------------------------


 

(b)    Each Guarantor waives all rights and defenses that such Guarantor may
have because any of the Obligations is secured by real property.  This means,
among other things:  (i) the Administrative Agent, the Collateral Agent and the
other Secured Parties may collect from such Guarantor without first foreclosing
on any real or personal property collateral pledged by the other Loan Parties;
and (ii) if the Collateral Agent or any other Secured Party forecloses on any
real property collateral pledged by the other Loan Parties: (A) the amount of
the Obligations may be reduced only by the price for which that collateral is
sold at the foreclosure sale, even if the collateral is worth more than the sale
price, and (B) the Administrative Agent, the Collateral Agent and the other
Secured Parties may collect from such Guarantor even if the Secured Parties, by
foreclosing on the real property collateral, have destroyed any right such
Guarantor may have to collect from the Borrower.  This is an unconditional and
irrevocable waiver of any rights and defenses such Guarantor may have because
any of the Obligations is secured by real property.  These rights and defenses
include, but are not limited to, any rights or defenses based upon § 580a, 580b,
580d, or 726 of the California Code of Civil Procedure.

 

(c)     Each Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.

 

[SIGNATURES PAGES FOLLOW]

 

184

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

 

BORROWER:

SURGERY CENTER HOLDINGS, INC.

 

 

 

By:

/s/ Teresa F. Sparks

 

Name:

Teresa F. Sparks

 

Title:

Chief Financial Officer and Executive Vice President

 

 

 

 

HOLDINGS:

SP HOLDCO I, INC.

 

 

 

 

 

By:

/s/ Teresa F. Sparks

 

Name:

Teresa F. Sparks

 

Title:

Chief Financial Officer and Executive Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTORS:

AMBULATORY RESOURCE CENTRES INVESTMENT COMPANY, LLC

 

 

AMBULATORY RESOURCE CENTRES OF WASHINGTON, INC.

 

AMBULATORY RESOURCE CENTRES OF WILMINGTON, INC.

 

ANESTHESIOLOGY PROFESSIONAL SERVICES, INC.

 

APS OF BRADENTON, LLC

 

APS OF HAMMOND, LLC

 

APS OF MERRITT ISLAND, LLC

 

ARC DEVELOPMENT CORPORATION

 

ARC FINANCIAL SERVICES CORPORATION

 

ASC OF NEW ALBANY, LLC

 

HAMMOND ANESTHESIA SERVICES, LLC

 

LOGAN LABORATORIES, LLC

 

LUBBOCK SURGICENTER, INC.

 

MEDICAL BILLING SOLUTIONS, LLC

 

MIDWEST UNCUTS, INC.

 

NEOSPINE SURGERY OF PUYALLUP, LLC

 

NEOSPINE SURGERY, LLC

 

NOVAMED ACQUISITION COMPANY, INC.

 

NOVAMED ALLIANCE, INC.

 

NOVAMED MANAGEMENT OF KANSAS CITY, INC.

 

NOVAMED MANAGEMENT SERVICES, LLC

 

NOVAMED OF BETHLEHEM, INC.

 

NOVAMED OF LEBANON, INC.

 

NOVAMED OF SAN ANTONIO, INC.

 

NOVAMED OF TEXAS, INC.

 

NOVAMED OF WISCONSIN, INC.

 

NOVAMED, INC.

 

PATIENT EDUCATION CONCEPTS INC.

 

PHYSICIANS SURGICAL CARE, INC.

 

PSC DEVELOPMENT COMPANY, LLC

 

PSC OPERATING COMPANY, LLC

 

RIVERSIDE ANESTHESIA SERVICES, LLC

 

RIVERSIDE BILLING AND MANAGEMENT COMPANY, LLC

 

RIVERSIDE SPINE & PAIN PHYSICIANS, LLC

 

SAINT THOMAS COMPOUNDING LLC

 

SARASOTA ANESTHESIA SERVICES, LLC

 

SARC/ASHEVILLE, INC.

 

 

 

 

 

By:

/s/ Teresa F. Sparks

 

Name:

Teresa F. Sparks

 

Title:

Chief Financial Officer and Executive Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SARC/FT. MYERS, INC.

 

SARC/GEORGIA, INC.

 

SARC/KENT, LLC

 

SARC/LARGO ENDOSCOPY, INC.

 

SARC/LARGO, INC.

 

SARC/PROVIDENCE, LLC

 

SARC/ST. CHARLES, INC.

 

SARC/VINCENNES, INC.

 

SMBI DOCS, LLC

 

SMBI GREAT FALLS, LLC

 

SMBI HAVERTOWN, LLC

 

SMBI IDAHO, LLC

 

SMBI LHH, LLC

 

SMBI PORTSMOUTH, LLC

 

SMBI STLWSC, LLC

 

SMBIMS BIRMINGHAM, INC.

 

SMBIMS DURANGO, LLC

 

SMBIMS FLORIDA I, LLC

 

SMBIMS GREENVILLE, LLC

 

SMBIMS KIRKWOOD, LLC

 

SMBIMS STEUBENVILLE, INC.

 

SMBIMS WICHITA, LLC

 

SMBISS BEVERLY HILLS, LLC

 

SMBISS CHESTERFIELD, LLC

 

SMBISS ENCINO, LLC

 

SMBISS IRVINE, LLC

 

SP MANAGEMENT SERVICES, INC.

 

SP NORTH DAKOTA, LLC

 

SP PRACTICE MANAGEMENT, LLC

 

SURGERY PARTNERS ACQUISITION COMPANY, INC.

 

SURGERY PARTNERS OF CORAL GABLES, LLC

 

SURGERY PARTNERS OF LAKE MARY, LLC

 

SURGERY PARTNERS OF LAKE WORTH, LLC

 

SURGERY PARTNERS OF MERRITT ISLAND, LLC

 

SURGERY PARTNERS OF MILLENIA, LLC

 

SURGERY PARTNERS OF NEW TAMPA, LLC

 

SURGERY PARTNERS OF PARK PLACE, LLC

 

SURGERY PARTNERS OF SARASOTA, LLC

 

SURGERY PARTNERS OF SUNCOAST, LLC

 

SURGERY PARTNERS OF WEST KENDALL, L.L.C.

 

SURGERY PARTNERS OF WESTCHASE, LLC

 

SURGERY PARTNERS, LLC

 

SYMBION AMBULATORY RESOURCE CENTRES, INC.

 

 

 

 

 

By:

/s/ Teresa F. Sparks

 

Name:

Teresa F. Sparks

 

Title:

Chief Financial Officer and Executive Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SYMBION ANESTHESIA SERVICES, LLC

 

SYMBION HOLDINGS CORPORATION

 

SYMBION, INC.

 

TAMPA PAIN RELIEF CENTER, INC.

 

TEXARKANA SURGERY CENTER GP, INC.

 

UNIPHY HEALTHCARE OF JOHNSON CITY VI, LLC

 

UNIPHY HEALTHCARE OF MAINE I, INC.

 

VASC, INC.

 

VILLAGE SURGICENTER, INC.

 

APS OF JONESBORO, LLC

 

APS OF SUNCOAST, LLC

 

BLUE RIDGE NOVAMED, INC.

 

COMMUNITY HOSPITAL HOLDING COMPANY, LLC

 

COMMUNITY HOSPITAL MANAGEMENT COMPANY, LLC

 

JENKINS COUNTY HOSPITAL, LLC

 

JONESBORO ANESTHESIA SERVICES, LLC

 

NATIONAL SURGICAL HOSPITALS, INC.

 

NOVAMED EYE SURGERY AND LASER CENTER OF ST. JOSEPH, INC.

 

NOVAMED OF LAREDO, INC.

 

NOVAMED PAIN MANAGEMENT CENTER OF NEW ALBANY, LLC

 

NSH BRYAN HOSPITAL, INC.

 

NSH CALIFORNIA, INC.

 

NSH CONNECTICUT, INC.

 

NSH DURHAM, INC.

 

NSH EL PASO INC.

 

NSH EL PASO SPECIALTY HOSPITAL, INC.

 

NSH GEORGIA, INC.

 

NSH HOLDCO, INC.

 

NSH LOGAN, INC.

 

NSH LOUISIANA, INC.

 

NSH MANAGEMENT OF ARIZONA, INC.

 

NSH MANAGEMENT OF CALIFORNIA, INC.

 

NSH MESA, INC.

 

NSH MICHIGAN PROPERTIES, LLC

 

NSH MICHIGAN, INC.

 

NSH NORTH IDAHO, INC.

 

NSH SAN ANTONIO SURGICAL HOSPITAL, INC.

 

NSH TEXAS, INC.

 

NSH WISCONSIN, INC.

 

PSC OF NEW YORK, L.L.C.

 

QUAHOG HOLDING COMPANY, LLC

 

SCREVEN COUNTY FAMILY HEALTH CENTER, LLC

 

 

 

 

 

By:

/s/ Teresa F. Sparks

 

Name:

Teresa F. Sparks

 

Title:

Chief Financial Officer and Executive Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SCREVEN COUNTY HOSPITAL, LLC

 

SENTRY MEDICAL BILLING, LLC

 

SP LOUISIANA, LLC

 

SPACE COAST ANESTHESIA SERVICES, LLC

 

SURGERY CENTER OF PENNSYLVANIA, LLC

 

SYMBION JV, LLC

 

SYMBIONARC SUPPORT SERVICES, LLC

 

THE CENTER FOR SPECIAL SURGERY, LLC

 

U.S. ORTHOPEDICS, INC.

 

 

 

 

 

By:

/s/ Teresa F. Sparks

 

Name:

Teresa F. Sparks

 

Title:

Chief Financial Officer and Executive Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COMPLETE CARE PHARMACY, LLC

 

 

 

 

 

 

 

By:

/s/ Teresa F. Sparks

 

Name:

Teresa F. Sparks

 

Title:

Chief Financial Officer and Executive Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JEFFERIES FINANCE, LLC,

 

as a Lender and as the Administrative Agent,

 

Collateral Agent and Issuing Bank

 

 

 

 

 

 

 

By:

/s/ J. Paul McDonnell

 

Name:

J. Paul McDonnell

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

KKR CORPORATE LENDING, LLC, as Issuing

 

Bank and as a Lender

 

 

 

 

 

 

 

By:

/s/ Cade Thompson

 

Name:

Cade Thompson

 

Title:

Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------